Exhibit 10.23

EXECUTION VERSION

LOAN AGREEMENT

Dated as of October 25, 2007

between

W2007 EQUITY INNS REALTY, LLC and

W2007 EQUITY INNS REALTY, L.P.

collectively, as Borrower,

and

GOLDMAN SACHS MORTGAGE COMPANY,

as Lender



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   DEFINITIONS      1    ARTICLE I    GENERAL TERMS    Section 1.1.
 

The Loan

     38    Section 1.2.  

The Term

     38    Section 1.3.  

Interest and Principal

     39    Section 1.4.  

Interest Rate Cap Agreements

     40    Section 1.5.  

Method and Place of Payment

     41    Section 1.6.  

Regulatory Change

     41    Section 1.7.  

Taxes

     42    Section 1.8.  

Release

     43    ARTICLE II    VOLUNTARY PREPAYMENT; ASSUMPTION    Section 2.1.  

Voluntary Prepayment

     44    Section 2.2.  

Property Releases

     45    Section 2.3.  

Assumption

     48    Section 2.4.  

Termination of Operating Leases

     50    Section 2.5.  

Encumbered Property Capital Events

     50    ARTICLE III    ACCOUNTS    Section 3.1.  

Cash Management Account

     53    Section 3.2.  

Distributions from Cash Management Account

     54    Section 3.3.  

Loss Proceeds Account

     58    Section 3.4.  

Taxes and Insurance Escrow Account

     58    Section 3.5.  

Cash Reserve Account

     60    Section 3.6.  

FF&E Reserve Account

     60    Section 3.7.  

Deferred Maintenance and Environmental Escrow Account

     61    Section 3.8.  

Required Capital Expenditure Reserve Account

     63    Section 3.9.  

Low Debt Yield Reserve Account

     66    Section 3.10.  

Debt Service Reserve Account

     68    Section 3.11.  

Unfunded Obligations Account

     69    Section 3.12.  

Account Collateral

     71    Section 3.13.  

Permitted Investments

     71    Section 3.14.  

Bankruptcy

     72    Section 3.15.  

Guaranty Reserves

     72    Section 3.16.  

Nashville Reserve Account

     72   

 

i



--------------------------------------------------------------------------------

ARTICLE IV    REPRESENTATIONS    Section 4.1.

Organization

  73    Section 4.2.

Authorization

  74    Section 4.3.

No Conflicts

  74    Section 4.4.

Consents

  75    Section 4.5.

Enforceable Obligations

  75    Section 4.6.

No Default

  75    Section 4.7.

Payment of Taxes

  75    Section 4.8.

Compliance with Law

  75    Section 4.9.

ERISA

  76    Section 4.10.

Government Regulation

  76    Section 4.11.

No Bankruptcy Filing

  76    Section 4.12.

Other Debt

  76    Section 4.13.

Litigation

  76    Section 4.14.

Major Leases; Material Agreements

  77    Section 4.15.

Full and Accurate Disclosure

  77    Section 4.16.

Financial Condition

  78    Section 4.17.

Single-Purpose Requirements

  78    Section 4.18.

Location of Chief Executive Offices

  78    Section 4.19.

Not Foreign Person

  78    Section 4.20.

Labor Matters

  78    Section 4.21.

Title

  78    Section 4.22.

No Encroachments

  79    Section 4.23.

Physical Condition

  79    Section 4.24.

Fraudulent Conveyance

  80    Section 4.25.

Management

  80    Section 4.26.

Condemnation

  80    Section 4.27.

Utilities and Public Access

  80    Section 4.28.

Environmental Matters

  81    Section 4.29.

Assessments

  82    Section 4.30.

No Joint Assessment

  82    Section 4.31.

Separate Lots

  82    Section 4.32.

Permits; Certificate of Occupancy

  82    Section 4.33.

Flood Zone

  83    Section 4.34.

Security Deposits

  83    Section 4.35.

Acquisition Documents

  83    Section 4.36.

Insurance

  83    Section 4.37.

Ground Leased Parcels

  83    Section 4.38.

Franchise Agreements; Franchise Comfort Letters

  84    Section 4.39.

REAs

  85    Section 4.40.

Embargoed Person

  85    Section 4.41.

Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money Laundering
Laws

  85    Section 4.42.

Survival

  85   

 

ii



--------------------------------------------------------------------------------

ARTICLE V    AFFIRMATIVE COVENANTS    Section 5.1.

Existence

  86    Section 5.2.

Maintenance of Property

  86    Section 5.3.

Compliance with Legal Requirements

  86    Section 5.4.

Impositions and Other Claims

  87    Section 5.5.

Access to Properties

  87    Section 5.6.

Cooperate in Legal Proceedings

  87    Section 5.7.

Leases

  88    Section 5.8.

Plan Assets, etc.

  90    Section 5.9.

Further Assurances

  90    Section 5.10.

Management of Collateral

  90    Section 5.11.

Certain Notices and Reports

  92    Section 5.12.

Annual Financial Statements

  93    Section 5.13.

Quarterly Financial Statements

  93    Section 5.14.

Monthly Financial Statements

  94    Section 5.15.

Insurance

  94    Section 5.16.

Casualty and Condemnation

  98    Section 5.17.

Annual Budget

  101    Section 5.18.

Franchise Agreements

  101    Section 5.19.

General Indemnity

  101    Section 5.20.

TRS Lessee

  102    Section 5.21.

Encumbered Property Indebtedness

  102    Section 5.22.

REA Covenants

  102    Section 5.23.

Property Agreement Covenants

  103    ARTICLE VI    NEGATIVE COVENANTS    Section 6.1.

Liens on the Mortgaged Properties

  103    Section 6.2.

Ownership

  103    Section 6.3.

Transfer

  104    Section 6.4.

Debt

  104    Section 6.5.

Dissolution; Merger or Consolidation

  104    Section 6.6.

Change In Business

  105    Section 6.7.

Debt Cancellation

  105    Section 6.8.

Affiliate Transactions

  105    Section 6.9.

Misapplication of Funds

  105    Section 6.10.

Place of Business

  105    Section 6.11.

Modifications and Waivers

  105    Section 6.12.

ERISA

  106    Section 6.13.

Alterations and Expansions

  106    Section 6.14.

Advances and Investments

  107    Section 6.15.

Single-Purpose Entity

  107    Section 6.16.

Zoning and Uses

  107   

 

iii



--------------------------------------------------------------------------------

Section 6.17.

Waste

  108    Section 6.18.

TRS Lessee

  108    ARTICLE VII    DEFAULTS    Section 7.1.

Event of Default

  108    Section 7.2.

Remedies

  112    Section 7.3.

No Waiver

  113    Section 7.4.

Application of Payments after an Event of Default

  114    ARTICLE VIII    CONDITIONS PRECEDENT    Section 8.1.

Conditions Precedent to Closing

  114    ARTICLE IX    MISCELLANEOUS    Section 9.1.

Successors

  115    Section 9.2.

Governing Law

  115    Section 9.3.

Modification, Waiver in Writing

  116    Section 9.4.

Notices

  116    Section 9.5.

Trial By Jury

  117    Section 9.6.

Headings

  117    Section 9.7.

Assignment and Participation

  117    Section 9.8.

Severability

  119    Section 9.9.

Preferences

  119    Section 9.10.

[Intentionally Omitted]

  119    Section 9.11.

Offsets, Counterclaims and Defenses

  119    Section 9.12.

No Joint Venture

  120    Section 9.13.

Conflict; Construction of Documents

  120    Section 9.14.

Brokers and Financial Advisors

  120    Section 9.15.

Counterparts

  120    Section 9.16.

Estoppel Certificates

  120    Section 9.17.

Payment of Expenses; Mortgage Recording Taxes

  121    Section 9.18.

No Third-Party Beneficiaries

  121    Section 9.19.

Recourse

  122    Section 9.20.

Right of Set-Off

  123    Section 9.21.

Exculpation of Lender

  123    Section 9.22.

Servicer

  123    Section 9.23.

Prior Agreements

  123   

 

iv



--------------------------------------------------------------------------------

Exhibits

 

A Form of Interest Rate Cap Confirmation B Form of Subordination,
Non-Disturbance and Attornment Agreement C Form of Subordination of Property
Management Agreement D Form of QP Certificate Schedules A-1 Mortgaged Properties
A-2 Encumbered Properties A-3 Hyatt Properties B Exception Report C Liquor
Licenses D Material Agreements E Aggregate Allocated Loan Amounts F Deferred
Maintenance Conditions and Allocated Deferred Maintenance Amounts G
Organizational Chart H Franchise Agreements I Management Agreements J Required
Capital Expenditures and Allocated Required Capital Expenditure Amounts K
[Intentionally Omitted] L [Intentionally Omitted] M TRS Leases N Permitted Cash
Management Banks

 

v



--------------------------------------------------------------------------------

LOAN AGREEMENT

This Loan Agreement (this “Agreement”) is dated October 25, 2007 and is among
GOLDMAN SACHS MORTGAGE COMPANY, a New York limited partnership (together with
its permitted successors and assigns, including any lawful permitted holder of
any portion of the Indebtedness, as hereinafter defined, “Lender”), and W2007
EQUITY INNS REALTY, LLC, a Delaware limited liability company (“Borrower LLC”),
and W2007 EQUITY INNS REALTY, L.P., a Delaware limited partnership (“Borrower
LP”; and together with Borrower LLC, jointly and severally, and together with
their respective permitted successors and assigns, “Borrower”).

RECITALS

Borrower desires to obtain from Lender the Loan (as hereinafter defined) in
connection with the financing of the Mortgaged Properties (as hereinafter
defined).

Lender is willing to make the Loan on the terms and conditions set forth in this
Agreement if Borrower joins in the execution and delivery of this Agreement,
issues the Notes and executes and delivers the other Loan Documents.

Lender and Borrower therefore agree as follows:

DEFINITIONS

(a) When used in this Agreement, the following capitalized terms have the
following meanings:

“Acceptable Counterparty” means any counterparty to an Interest Rate Cap
Agreement that has and maintains (a) either (i) a long-term unsecured debt
rating or counterparty rating of A+ or higher from S&P, or (ii) a short-term
unsecured debt rating of A-1 or higher from S&P, and (b) a long-term unsecured
debt rating of Aa3 or higher from Moody’s.

“Account Collateral” means, collectively, the Collateral Accounts and all sums
at any time held, deposited or invested therein, together with any interest or
other earnings thereon, and all proceeds thereof (including proceeds of sales
and other dispositions), whether accounts, general intangibles, chattel paper,
deposit accounts, instruments, documents or securities.

“Acquisition Documents” means that certain Agreement and Plan of Merger, dated
as of June 20, 2007, by and among Grace I, LLC, Grace Acquisition I, Inc., Grace
II, L.P., Operating Partnership and Equity Inns, Inc., as amended from time to
time.

“Additional Mortgaged Property” has the meaning set forth in Section 2.6.

“Affiliate” means, with respect to any Person, any other Person Controlling,
Controlled by or under common Control with such Person.

“Aggregate Allocated Loan Amount” means (1) with respect to each initial
Mortgaged Property, the portion of the sum of (x) the Loan Amount and (y) the
initial

 

1



--------------------------------------------------------------------------------

Mezzanine Loan Principal Indebtedness allocated thereto as set forth in Schedule
E, and (2) with respect to each Additional Mortgaged Property, the amount
determined in accordance with Section 2.6(iv).

“Agreement” means this Loan Agreement, as the same may from time to time
hereafter be modified or replaced.

“Allocated Deferred Maintenance Amount” means, with respect to each Mortgaged
Property, the portion of the Deferred Maintenance Amount allocated to such
Mortgaged Property specified in Schedule F.

“Allocated Loan Amount” means, with respect to each Mortgaged Property at any
time, (x) such Mortgaged Property’s Aggregate Allocated Loan Amount, times
(y) the Mortgage Loan Percentage, as reduced by the allocable portion of any
voluntary prepayment pursuant to Section 2.1 that is not associated with the
release of a Mortgaged Property (the allocation for such purposes to be pro rata
among all the Mortgaged Properties on the basis of the Allocated Loan Amounts of
the Mortgaged Properties as in effect immediately prior to such prepayment).

“Allocated Required Capital Expenditure Amount” means, with respect to each
Mortgaged Property, the portion of the Required Capital Expenditure Amount
allocated to such Mortgaged Property specified in Schedule J, as such allocation
may be adjusted pursuant to the terms of this Agreement.

“Allocated Unfunded Obligations Amount” means, with respect to each Mortgaged
Property, the portion of the Unfunded Obligations Amount allocated to such
Mortgaged Property specified in Schedule L.

“ALTA” means the American Land Title Association, or any successor thereto.

“Alteration” means any demolition, alteration, installation, improvement or
expansion of or to any of the Mortgaged Properties or any portion thereof,
excluding (x) the installation or replacement of FF&E in the ordinary course of
business, (y) Tenant Improvements required under Leases and (z) demolition,
alteration, installation, improvement or expansion of or to any of the Mortgaged
Properties or any portion thereof relating to a Casualty or Condemnation with
respect to such Mortgaged Property, to the extent permitted hereunder.

“Annual Budget” means a capital and operating expenditure budget for the
Mortgaged Properties prepared by or on behalf of Borrower and specifying amounts
reasonably foreseeable to be sufficient (i) to operate and maintain the
Mortgaged Properties at a standard at least equal to that maintained on the
Closing Date and (ii) subject to certain time extensions set forth in this
Agreement (if applicable), during the initial term of the Loan, to make
appropriate improvements to the Mortgaged Properties in an aggregate amount over
the initial term of the Loan of not less than the Required Capital Expenditure
Amount.

“Appraisal” means an as-is appraisal of each Mortgaged Property that is prepared
by a member of the Appraisal Institute selected by Lender, meets the minimum
appraisal standards for national banks promulgated by the Comptroller of the
Currency pursuant to Title XI of the Financial Institutions Reform, Recovery,
and Enforcement Act of 1989, as amended (FIRREA) and complies with the Uniform
Standards of Professional Appraisal Practice (USPAP).

 

2



--------------------------------------------------------------------------------

“Approved Annual Budget” has the meaning set forth in Section 5.17.

“Approved Franchise Agreement” means, with respect to each Mortgaged Property,
the applicable hotel franchise agreement described in Schedule H, as that
agreement may be modified or replaced in accordance herewith.

“Approved Franchisor” means each franchisor engaged by one or more TRS Lessees
as a franchisor in respect of one or more Properties as of the Closing Date; it
being agreed and understood that any such franchisor shall be deemed an
“Approved Franchisor” with respect to all of the Mortgaged Properties if and
only if such franchisor, when it replaces an existing Approved Franchisor at one
or more of the Mortgaged Properties, is within the same or higher chain scale
(as defined by Smith Travel Research) as the franchisor it will succeed, in each
case unless and until Lender requests the termination of such franchise
agreement pursuant to Section 5.10(e).

“Approved Management Agreement” means, with respect to each Mortgaged Property,
the applicable hotel management agreement described in Schedule I, as that
agreement may be modified or replaced in accordance herewith.

“Approved Property Manager” means (i) each management company engaged by one or
more TRS Lessees as a hotel manager in respect of one or more of the Properties
as of the Closing Date; it being agreed and understood that each such management
company shall be deemed an “Approved Property Manager” with respect to all of
the Mortgaged Properties, (ii) any other reputable and experienced professional
hotel management company which has (A) at least 10 years’ experience in the
management of hotel properties substantially similar to the applicable Mortgaged
Property and (B) under management, at the time of its engagement as manager of
the applicable Mortgaged Property, not fewer than 25 hotel properties (excluding
the Properties) containing not fewer than 3,500 hotel rooms in the aggregate,
(iii) Archon Hospitality, and (iv) any other management company approved by
Lender in its reasonable discretion (which approval may be conditioned on
receipt of Rating Confirmation). Notwithstanding the foregoing, any management
company with respect to a Mortgaged Property shall cease to be an Approved
Property Manager with respect to such Mortgaged Property at such time as Lender
requests the termination of that management company pursuant to Section 5.10(e).

“Assignment” has the meaning set forth in Section 9.7(b).

“Assignment of Interest Rate Cap Agreement” means each collateral assignment of
an interest rate cap agreement executed by Borrower and an Acceptable
Counterparty in accordance herewith, each of which must be in the form and
substance reasonably acceptable to Lender, as the same may from time to time be
modified or replaced in accordance therewith and herewith.

 

3



--------------------------------------------------------------------------------

“Assignment of Master Agreement” means that certain Collateral Assignment and
Subordination of Master Agreement, dated as of the Closing Date, by and among
Borrower LLC, Lender and various other parties more fully set forth therein.

“Assumed Note Rate” has the meaning set forth in Section 2.1(a).

“Assumed Note Rate Payment” has the meaning set forth in Section 2.1(a).

“Assumed Note Rate Period” has the meaning set forth in Section 2.1(a).

“Assumption” has the meaning set forth in Section 2.3.

“Bankruptcy Code” has the meaning set forth in Section 7.1(d).

“Blocked Account Agreement” means a blocked account agreement reasonably
satisfactory to Lender with an Eligible Institution that maintains a Blocked
Account.

“Blocked Accounts” has the meaning set forth in Section 3.1(b).

“Borrower” has the meaning set forth in the first paragraph of this Agreement.

“Borrower LLC” has the meaning set forth in the first paragraph of this
Agreement.

“Borrower LP” has the meaning set forth in the first paragraph of this
Agreement.

“Budgeted Operating Expenses” means, with respect to any calendar month, (i) an
amount equal to the Operating Expenses for such calendar month in the then
applicable Approved Annual Budget, or (ii) such greater amount as shall equal
Borrower’s actual Operating Expenses for such month, as notified by Borrower to
Lender in writing not less than 10 Business Days prior to the applicable Payment
Date, except that during the continuance of a Trigger Period, Initial Cash Flow
Reserve Period or Mezzanine Loan Event of Default such greater amount may in no
event exceed 105% of the amount specified in clause (i), with no individual
budget line item exceeding 110% of the amount set forth in the then applicable
Approved Annual Budget with respect to such line item for such calendar month,
in each case without the prior written consent of Lender, not to be unreasonably
withheld, delayed or conditioned.

“Business Day” means any day other than (i) a Saturday and a Sunday and (ii) a
day on which federally insured depository institutions in the State of New York
or the state in which the offices of Lender, its trustee, its Servicer or its
Servicer’s collection account are located are authorized or obligated by law,
decree by any Government Authority or executive order to be closed; except that
when used with respect to an Interest Determination Date, “Business Day” shall
mean a day on which banks are open for dealing in foreign currency and exchange
in London.

“Capital Event” means, with respect to any Encumbered Property, (i) any direct
or indirect sale, transfer, pledge, mortgage or other conveyance (excluding, in
each case, any sale, transfer, pledge, mortgage or other conveyance of any
interests in Sponsor or any of its direct or

 

4



--------------------------------------------------------------------------------

indirect equity owners), of such Encumbered Property or the corresponding
Encumbered Property Owner as permitted under any applicable Encumbered Property
Indebtedness Documents, (ii) any refinancing of the existing Encumbered Property
Indebtedness with respect thereto, or (iii) any condemnation or insured casualty
with respect thereto, to the extent the proceeds thereof are not applied toward
restoration, or otherwise required to be applied toward a specific purpose under
the applicable Encumbered Property Indebtedness Documents.

“Capital Expenditure” means hard and soft costs incurred by Borrower (or TRS
Lessee) with respect to replacements and capital repairs made to the Mortgaged
Properties (including repairs to, and replacements of, structural components,
roofs, building systems, parking garages and parking lots, environmental
remediation and FF&E), in each case to the extent capitalized in accordance with
GAAP.

“Cash Collateral” means, with respect to any Collateral Account, any cash held
in such Collateral Account from time to time in respect of all or a portion of
the obligations of Borrower in connection with such Collateral Account under
Article III hereof.

“Cash Management Account” has the meaning set forth in Section 3.1(a).

“Cash Management Agreement” means a cash management agreement in substantially
the form entered into among Borrower, Lender and Cash Management Bank on the
Closing Date, as the same may from time to time be modified or replaced in
accordance herewith.

“Cash Management Bank” means, initially, LaSalle Bank, National Association, or
any other Eligible Institution selected by Lender in accordance with this
Agreement.

“Cash Reserve Account” has the meaning set forth in Section 3.5(a).

“Casualty” means a fire, explosion, flood, collapse, earthquake or other
casualty affecting all or any portion of a Mortgaged Property.

“Certificates” means, collectively, any senior and/or subordinate notes,
debentures or pass-through certificates, or other evidence of indebtedness, or
debt or equity securities, or any combination of the foregoing, representing a
direct or beneficial interest, in whole or in part, in the Loan.

“Change of Control” means the occurrence of any one or more or all of the
following: (i) the failure of Borrower to be Controlled by one or more Qualified
Equityholders (individually or collectively), (ii) the failure of the
Single-Purpose Equityholder of Borrower (if any) to be Controlled by the same
Qualified Equityholders that Control Borrower, (iii) the failure of TRS Lessee
to be Controlled by the same Qualified Equityholders that Control Borrower
(individually or collectively), and/or (iv) the failure of any TRS Lessee to be
Controlled by one or more Qualified Equityholders.

“Closing Date” means the date of this Agreement.

“Closing Date DSCR” means 1.02.

 

5



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended, and as it may be
further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

“Collateral” means (i) all assets owned from time to time by Borrower, including
the Mortgaged Properties, the Revenues and all other tangible and intangible
property (including all of Borrower’s right, title and interest in and to the
TRS Leases) in respect of which Lender is granted a Lien under the Loan
Documents, and all proceeds thereof, and (ii) the TRS Lessee Pledged Collateral
and all proceeds thereof.

“Collateral Accounts” means, collectively, the Cash Management Account, the Loss
Proceeds Account, the Tax, Ground Rent and Insurance Reserve Account, the FF&E
Reserve Account, the Capital Expenditure Reserve Account, the Deferred
Maintenance and Environmental Reserve Account, the Unfunded Obligations Account,
the Cash Reserve Account, the Low Debt Yield Reserve Account, the Debt Service
Reserve Account, the Nashville Reserve Account, the Blocked Accounts and any
reserve established in accordance with Section 3.15.

“Component Balance” has the meaning set forth in Section 1.3(c).

“Component Spread” has the meaning set forth in Section 1.3(c).

“Componentization Notice” has the meaning set forth in Section 1.3(c).

“Condemnation” means a taking or voluntary conveyance of all or part of any of
the Mortgaged Properties or any interest in or right accruing to or use of any
of the Mortgaged Properties, as the result of, or in settlement of, any
condemnation or other eminent domain proceeding by any Governmental Authority.

“Contingent Obligation” means, with respect to any Person, any obligation of
such Person directly or indirectly guaranteeing any Debt of any other Person in
any manner and any contingent obligation to purchase, to provide funds for
payment, to supply funds to invest in any other Person or otherwise to assure a
creditor against loss.

“Control” of any entity means the ownership, directly or indirectly, of at least
51% of the equity interests in, and the right to at least 51% of the
distributions from, such entity and the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of such
entity, whether through the ability to exercise voting power, by contract or
otherwise (“Controlled” and “Controlling” each have the meanings correlative
thereto).

“Cooperation Agreement” means that certain Mortgage Loan Cooperation Agreement,
dated as of the Closing Date, among Borrower, Operating Partnership and Lender,
as the same may from time to time be modified or replaced in accordance
herewith.

“Damages” to a party means any and all liabilities, obligations, losses,
damages, penalties, assessments, actions, judgments, suits, claims, costs,
expenses (including reasonable attorneys’ fees whether or not suit is brought),
settlement costs and disbursements imposed on, incurred by or asserted against
such party.

 

6



--------------------------------------------------------------------------------

“Debt” means, with respect to any Person, without duplication:

(i) all indebtedness of such Person to any other party (regardless of whether
such indebtedness is evidenced by a written instrument such as a note, bond or
debenture), including indebtedness for borrowed money or for the deferred
purchase price of property or services;

(ii) all letters of credit issued for the account of such Person in respect of
which such Person has reimbursement obligations and all unreimbursed amounts
drawn thereunder;

(iii) all indebtedness secured by a Lien on any property owned by such Person
(whether or not such indebtedness has been assumed) except obligations for
impositions (including Taxes) which are not yet due and payable;

(iv) all Contingent Obligations of such Person;

(v) all payment obligations of such Person under any interest rate protection
agreement (including any interest rate swaps, floors, collars or similar
agreements) and similar agreements; and

(vi) all contractual indemnity obligations of such Person.

“Debt Service” means, with respect to any Test Period, the product of (x) the
sum of (a) the Principal Indebtedness, plus (b) the Mezzanine Loan Principal
Indebtedness, times (y) the Loan Constant.

“Debt Service Reserve Account” has the meaning set forth in Section 3.10(a).

“Debt Service Reserve Amount” means $21,000,000.

“Debt Service Reserve Release Threshold” has the meaning set forth in
Section 3.10(d).

“Debt Yield” means, with respect to any Test Period, the quotient of (i) Net
Operating Income for such Test Period, divided by (ii) the sum of (x) the
Principal Indebtedness plus (y) the Mezzanine Loan Principal Indebtedness.

“Default” means the occurrence of any event which, but for the giving of notice
or the passage of time, or both, would be an Event of Default.

“Default Rate” means, with respect to any Note or Note Component, the greater of
(x) 3% per annum in excess of the interest rate otherwise applicable to such
Note or Note Component hereunder and (y) 1% per annum in excess of the Prime
Rate from time to time.

“Deferred Maintenance Amount” means $8,448,559, allocated among the Mortgaged
Properties as set forth in Schedule F.

 

7



--------------------------------------------------------------------------------

“Deferred Maintenance and Environmental Escrow Account” has the meaning set
forth in Section 3.7(a).

“Deferred Maintenance Conditions” means those items described in Schedule F.

“DSCR” means, with respect to any Test Period, the quotient of (i) Net Operating
Income for such Test Period, divided by (ii) the Debt Service for such Test
Period.

“DSCR Threshold” means, with respect to any release of a Mortgaged Property, the
greater of (x) the Closing Date DSCR and (y) the DSCR immediately prior to
giving effect to the release of such Mortgaged Property.

“Easement Areas” has the meaning set forth in Section 4.27(ii).

“Eligible Account” means (i) a segregated account maintained with a federal or
state-chartered depository institution or trust company which complies with the
definition of Eligible Institution, or (ii) a segregated trust account or
accounts maintained with the corporate trust department of a federal depository
institution or state-chartered depository institution which has an
investment-grade rating and is subject to regulations regarding fiduciary funds
on deposit under, or similar to, Title 12 of the Code of Federal Regulations
Section 9.10(b) which, in either case, has corporate trust powers, acting in its
fiduciary capacity.

“Eligible Institution” means an institution (i) whose commercial paper,
short-term debt obligations or other short-term deposits are rated at least A–1,
Prime-1 or F-1, as applicable, by each of the Rating Agencies and
whose long-term senior unsecured debt obligations are rated at least A or A2, as
applicable, by each of the Rating Agencies, and whose deposits are insured by
the FDIC or (ii) with respect to which Lender shall have received Rating
Confirmation.

“Embargoed Person” has the meaning set forth in Section 4.40.

“Encumbered Properties” means each Property owned in whole or in part by
Operating Partnership or any of its direct or indirect subsidiaries, including
those certain properties described in Schedule A-2 hereto.

“Encumbered Property Indebtedness” means all indebtedness of Encumbered Property
Owners and their Affiliates (excluding the Operating Partnership or any direct
or indirect owners of the Operating Partnership) secured by Liens on the
Encumbered Properties or pledges of direct or indirect equity interests or
rights of Control in Encumbered Property Owners, or proceeds from the operation
of the Encumbered Properties, and all obligations and liabilities of Encumbered
Property Owners and such Affiliates with respect thereto, but excluding the
Encumbered Property Pledge Agreements and the Operating Partnership Guaranty.

“Encumbered Property Indebtedness Documents” means all of the agreements and
documents entered into by Encumbered Property Owners or their Affiliates in
connection with the Encumbered Property Indebtedness, as the same may from time
to time be modified or replaced in accordance therewith.

 

8



--------------------------------------------------------------------------------

“Encumbered Property Owners” means the owner of the fee or leasehold interest in
each of the Encumbered Properties, from time to time.

“Encumbered Property Pledge Agreement” means, with respect to the Encumbered
Properties, that certain pledge agreement executed by Operating Partnership in
favor of Lender as of the Closing Date and securing the obligations of Operating
Partnership under the Operating Partnership Guaranty, as the same may from time
to time be modified or replaced in accordance herewith, which pledge agreement
shall be subject in all respects to any limitations or restrictions contained in
the Encumbered Property Indebtedness Documents.

“Engineering Report” means a structural and, where applicable, seismic,
engineering report or reports with respect to each of the Mortgaged Properties
prepared by an independent engineer and delivered to Lender on the Closing Date
in connection with the Loan, and any amendments or supplements thereto delivered
to Lender.

“Environmental Claim” means any written notice, claim, proceeding, investigation
or demand by any Person or Governmental Authority alleging or asserting
liability with respect to Borrower or TRS Lessee or any of the Properties
arising out of, based on or resulting from (i) the alleged presence, Use or
Release of any Hazardous Substance, (ii) any alleged violation of any
Environmental Law, or (iii) any alleged injury or threat of injury to property,
health or safety or to the environment caused by Hazardous Substances.

“Environmental Indemnity” means that certain Environmental Indemnity Agreement,
dated as of the date hereof, by Borrower and Operating Partnership for the
benefit of Lender, as the same may from time to time be modified or replaced in
accordance herewith.

“Environmental Laws” means any and all present and future federal, state and
local laws, statutes, ordinances, rules, regulations and the like, as well as
common law, any judicial or administrative orders, decrees or judgments
thereunder, and any permits, approvals, licenses, registrations, filings and
authorizations, in each case as now or hereafter in effect, concerning
pollution, protection or cleanup of the environment, the impact of Hazardous
Substances on property, health or safety, or the Use or Release of Hazardous
Substances, or relating to the liability for or costs of other actual or
threatened danger to health or the environment allegedly caused by any Hazardous
Substance. The term “Environmental Law” includes, but is not limited to, the
following statutes, as amended, any successors thereto, and any regulations
promulgated pursuant thereto, and any state or local statutes, ordinances,
rules, regulations and the like addressing similar issues: the Comprehensive
Environmental Response, Compensation and Liability Act; the Emergency Planning
and Community Right-to-Know Act; the Hazardous Materials Transportation Act; the
Resource Conservation and Recovery Act (including Subtitle I relating to
underground storage tanks); the Clean Water Act; the Clean Air Act; the Toxic
Substances Control Act; the Safe Drinking Water Act; those portions of the
Occupational Safety and Health Act relating to the use, handling or exposure to
any Hazardous Substance; the Federal Water Pollution Control Act; the Federal
Insecticide, Fungicide and Rodenticide Act; the Endangered Species Act; the
National Environmental Policy Act; and the River and Harbors Appropriation Act.

 

9



--------------------------------------------------------------------------------

“Environmental Reports” means “Phase I Environmental Site Assessments” as
referred to in the ASTM Standards on Environmental Site Assessments for
Commercial Real Estate, E 1527-05 (and, if necessary, “Phase II Environmental
Site Assessments”), prepared by an independent environmental auditor approved by
Lender and delivered to Lender and any amendments or supplements thereto
delivered to Lender, and shall also include any other environmental reports
delivered to Lender pursuant to this Agreement and the Environmental Indemnity.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.

“ERISA Affiliate,” at any time, means each trade or business (whether or not
incorporated) that would, at the time, be treated together with Borrower or TRS
Lessee as a single employer under Section 414 of the Code or Section 4001 of
ERISA.

“Event of Default” has the meaning set forth in Section 7.1.

“Exception Report” means the report prepared by Borrower and attached to this
Agreement as Schedule B, setting forth any exceptions to the representations set
forth in Article IV.

“Excess Capital Event Proceeds” means, with respect to any Capital Event, all
amounts received by the applicable Encumbered Property Owner or any of its
equityholders in respect of such Capital Event, less (i) any portion thereof
actually applied toward the applicable Encumbered Property Indebtedness and such
additional amounts as may be necessary in order to secure the release of such
Encumbered Property from the Liens of the applicable Encumbered Property
Indebtedness Documents and (ii) reasonable and customary transaction costs
payable to unaffiliated third parties, to the extent applicable.

“Excess Transfer Proceeds” means Net Proceeds arising from the Transfer of a
Mortgaged Property to the extent such Net Proceeds exceed the sum of (i) the
applicable Release Price, plus (ii) the sum of the applicable “Release Prices”
under and as defined in the Mezzanine Loan Agreements.

“Excluded Tax” means, with respect to any Lender and to each Person to whom
there has been an Assignment or Participation of the Loan, (a) income or
franchise tax imposed on (or measured by) its net income or gross receipts, by
or on behalf of the United States of America or any taxing authority thereof or
(b) any branch profits tax imposed by the United States of America or any other
taxing authority thereof.

“Extension Interest Rate Cap Agreement” means an interest rate cap confirmation
between an Acceptable Counterparty and Borrower, relating to the applicable
Extension Term, which is, at all times, in substantially the form of Exhibit A
with such changes as may be reasonably acceptable to Lender (together with an
interest rate cap agreement and schedules relating thereto, which are consistent
in form and substance with the terms set forth in such confirmation).

“Extension Term” has the meaning set forth in Section 1.2(b).

 

10



--------------------------------------------------------------------------------

“Extraordinary Expense” means any operating or reserve expense or capital
expenditure with respect to any Mortgaged Property that is not set forth on the
Approved Annual Budget and is not subject to payment by withdrawals from any
reserve account described in Article III but satisfies any one of the following:
(i) it is necessary to comply with any Legal Requirements or with any of the
Loan Documents; (ii) it is reasonably necessary as a result of actual occupancy
levels exceeding the levels anticipated by the Approved Annual Budget (including
incentive fees under an Approved Management Agreement); (iii) it represents
amounts payable in respect of taxes, utilities or insurance expenses or any
other expense that are not within Borrower’s control; or (iv) any other
non-discretionary operating or capital expense that, due to unforeseen
circumstances, was not contemplated in the Approved Annual Budget.

“FF&E” means furniture, fixtures and equipment located in a Mortgaged Property.

“FF&E Reserve Account” has the meaning set forth in Section 3.6(a).

“Fiscal Quarter” means the three-month period ending on
March 31, June 30, September 30 and December 31 of each year, or such other
fiscal quarter of Borrower as Borrower may select from time to time with the
prior consent of Lender, such consent not to be unreasonably withheld,
conditioned or delayed.

“Fiscal Year” means the 12-month period ending on December 31 of each calendar
year, or such other fiscal year of Borrower as Borrower may select from time to
time with the prior consent of Lender, not to be unreasonably withheld,
conditioned or delayed.

“Fitch” means Fitch, Inc. and its successors.

“Form W-8BEN” means Form W-8BEN (Certificate of Foreign Status of Beneficial
Owner for United States Tax Withholding) of the Department of Treasury of the
United States of America, and any successor form.

“Form W-8ECI” means Form W-8ECI (Certificate of Foreign Person’s Claim for
Exemption from Withholding of Tax on Income Effectively Connected with the
Conduct of a Trade or Business in the United States) of the Department of the
Treasury of the United States of America, and any successor form.

“Franchise Comfort Letters” means the letter(s) from each Approved Franchisor to
Lender, delivered in connection with the closing, with respect to the applicable
Mortgaged Property or Mortgaged Properties, acknowledging the Loan and the
Mortgages and providing certain assurances, reasonably satisfactory to Lender,
with respect thereto.

“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied, as appropriately modified by the Uniform System,
consistently applied.

“Governmental Authority” means any federal, state, county, regional, local or
municipal government, any bureau, department, agency or political subdivision
thereof and any Person with jurisdiction exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
(including any court).

 

11



--------------------------------------------------------------------------------

“Ground Lease” means any ground lease described in a Qualified Title Insurance
Policy or Mortgage, as such ground lease may be modified or replaced from time
to time in accordance herewith, and any related estoppel letters delivered to
Lender in connection with the closing.

“Ground Leased Parcel” means, any portion of a Mortgaged Property with respect
to which Borrower is the lessee under a Ground Lease.

“Ground Rent” means rent payable by Borrower pursuant to a Ground Lease, if any.

“Hazardous Substances” means any and all substances (whether solid, liquid or
gas) defined, listed, or otherwise classified as hazardous wastes, hazardous
substances, hazardous materials, extremely hazardous wastes, toxic substances,
toxic pollutants, contaminants, pollutants or words of similar meaning or
regulatory effect under any present or future Environmental Laws or that have a
negative impact on human health or the environment or the presence of which on,
in or under any of the Properties is prohibited under Environmental Law,
including petroleum and petroleum products, asbestos and asbestos-containing
materials, polychlorinated biphenyls, lead and radon, and compounds containing
them (including gasoline, diesel fuel, oil and lead-based paint), and
radioactive materials, flammables and explosives and compounds containing them;
excluding, however, products or substances which are generally used in the
ordinary course of operating of the applicable Property, work projects and
similar activities undertaken by or on behalf of Borrower or any Tenants at the
a applicable Property, in each case in such quantities and concentrations as are
reasonable for their intended application.

“Hyatt Properties” means those certain properties described in Schedule A-3
hereto.

“Increased Costs” has the meaning set forth in Section 1.6.

“Indebtedness” means the Principal Indebtedness, together with interest and all
other payment obligations of Borrower to Lender then due under the Loan
Documents, including all Transaction Costs, Spread Maintenance Amounts (if
applicable) and other amounts due or to become due to Lender pursuant to this
Agreement, under the Note or in accordance with any of the other Loan Documents,
and all other amounts, sums and expenses reimbursable by Borrower to Lender
hereunder or pursuant to the Note or any of the other Loan Documents.

“Indemnified Liabilities” has the meaning set forth in Section 9.19(b).

“Indemnified Parties” has the meaning set forth in Section 5.19.

 

12



--------------------------------------------------------------------------------

“Independent Director” of any corporation or limited liability company means an
individual who is duly appointed as a member of the board of directors or board
of managers of such corporation or limited liability company or as a member of
the limited liability company and who is not, and has never been, and will not
while serving as Independent Director, be any of the following:

(i) a member, partner, equityholder, manager, director, officer or employee of
Borrower, any Single-Purpose Equityholder or any of their respective
equityholders or affiliates (other than as an independent director, manager or
member of an affiliate of Borrower or any Single-Purpose Equityholder, provided
that such independent director, manager or member is employed by a company that
routinely provides professional independent directors, managers or members);

(ii) a creditor, supplier or service provider (including provider of
professional services) to Borrower, any Single-Purpose Equityholder or any of
their respective equityholders or affiliates (other than a company that
routinely provides professional independent managers, directors or members and
which also provides lien search and other similar services to Borrower, any
Single-Purpose Equityholder or any of their respective equityholders or
affiliates in the ordinary course of business);

(iii) a member of the immediate family by blood or marriage of any such member,
partner, equityholder, manager, director, officer, employee, creditor, supplier
or service provider; or

(iv) a Person that Controls (whether directly, indirectly or otherwise) any of
the Persons described in clauses (i), (ii) or (iii) above.

Notwithstanding anything herein to the contrary, an Independent Director may not
simultaneously serve as Independent Director of a Borrower and independent
director of a special purpose entity that owns a direct or indirect equity
interest in any Borrower; provided, however, that one Independent Director of
Borrower (but not both Independent Directors simultaneously) may serve as an
independent director of each Mezzanine Borrower.

“Initial Cash Flow Reserve Period” means the period from the Closing Date until
the conclusion of the second of any two Test Periods ending in consecutive
Fiscal Quarters (whether or not in the same fiscal or calendar year) during each
of which Test Periods both (i) the Debt Yield equals or exceeds 8.0% and
(ii) the Debt Yield, recalculated on a pro forma basis as if “Operating Income”
included the operating income with respect to the Encumbered Properties and as
if “Operating Expenses” included operating expenses incurred with respect to the
Encumbered Properties plus all debt service and amortization paid in respect of
the Encumbered Properties plus all associated reserve requirements and FF&E
expenses (determined, in the case of FF&E expenses, in a manner comparable to
the determination of FF&E expenses contained in the definition of “Operating
Expenses” herein), equals or exceeds 9.0%.

“Initial Interest Rate Cap Agreement” means an interest rate cap confirmation
between an Acceptable Counterparty and Borrower, relating to the initial term of
the Loan, which is substantially in the form attached hereto as Exhibit A.

 

13



--------------------------------------------------------------------------------

“Initial Payment Date” means the Payment Date in December, 2007.

“Insurance Requirements” means, collectively, (i) all material terms of any
insurance policy required pursuant to this Agreement and (ii) all material
regulations and then-current standards applicable to or affecting any of the
Mortgaged Properties or any portion thereof or any use or condition thereof,
which may, at any time, be recommended by the board of fire underwriters, if
any, having jurisdiction over any of the Mortgaged Properties, or any other body
exercising similar functions.

“Interest Accrual Period” means, with respect to any specified Payment Date, the
period from and including the 6th day of the calendar month preceding such
Payment Date to but excluding the 6th day of the calendar month containing such
specified Payment Date (in each case without regard to whether such 6th day is a
Business Day). Notwithstanding the foregoing, the first Interest Accrual Period
shall commence on and include the Closing Date and end on and include
November 5, 2007.

“Interest Determination Date” means, in connection with the calculation of
interest accrued for any Interest Accrual Period, the second Business Day
preceding the 14th day of the month in which such Interest Accrual Period
commenced; except that with respect to the first Interest Accrual Period, the
Interest Determination Date shall be the second Business Day preceding the
Closing Date.

“Interest Rate Cap Agreements” means collectively, the Initial Interest Rate Cap
Agreement and any Extension Interest Rate Cap Agreements.

“Lease” means any lease, license, letting, concession, occupancy agreement,
sublease to which Borrower or TRS Lessee is a party (other than any TRS Lease
and any Ground Lease) or has a consent right, or other agreement (whether
written or oral and whether now or hereafter in effect) under which Borrower is
a lessor or TRS Lessee is a sub-lessor, existing as of the Closing Date or
hereafter entered into by Borrower or TRS Lessee (as lessor or sublessor), in
each case pursuant to which any Person is granted a possessory interest in, or
right to use or occupy all or any portion of any space in any of the Mortgaged
Properties, and every modification or amendment thereof, and every guarantee of
the performance and observance of the covenants, conditions and agreements to be
performed and observed by the other party thereto, excluding short-term
agreements in the ordinary course of business pursuant to which hotel rooms and
facilities are made available to individual hotel guests.

“Legal Requirements” means all statutes, laws, rules, orders, regulations,
ordinances, judgments, decrees and injunctions of Governmental Authorities
(including Environmental Laws) affecting Borrower, TRS Lessee or any of the
Mortgaged Properties or any portion of or the construction, ownership, use,
alteration or operation of, or any portion of any Mortgaged Property (whether
now or hereafter enacted and in force), and all permits, licenses and
authorizations and regulations relating thereto.

“Lender” has the meaning set forth in the first paragraph of this Agreement and
in Section 9.7.

 

14



--------------------------------------------------------------------------------

“LIBOR” means the rate per annum calculated as set forth below:

(i) On each Interest Determination Date, LIBOR for the applicable period will be
the rate for deposits in United States dollars for a one-month period which
appears as the London interbank offered rate on the display designated as
“LIBOR01” on the Reuters Screen (or such other page as may replace that page on
that service, or such page or replacement therefor on any successor service) as
the London interbank offered rate as of 11:00 a.m., London time, on such date.

(ii) With respect to an Interest Determination Date on which no such rate
appears as the London interbank offered rate on “LIBOR01” on the Reuters Screen
(or such other page as may replace that page on that service, or such page or
replacement therefor on any successor service) as described above, LIBOR for the
applicable period will be determined on the basis of the rates at which deposits
in United States dollars are offered by the Reference Banks at approximately
11:00 a.m., London time, on such date to prime banks in the London interbank
market for a one-month period (each a “Reference Bank Rate”). Lender shall
request the principal London office of each of the Reference Banks to provide a
quotation of its Reference Bank Rate. If at least two such quotations are
provided, LIBOR for such period will be the arithmetic mean of all such
quotations. If fewer than two quotations are provided, LIBOR for such period
will be the arithmetic mean of the rates quoted by major banks in New York City,
selected by Lender, at approximately 11:00 a.m., New York City time, on such
date for loans in United States dollars to leading European banks for a
one-month period.

(iii) If, on any Interest Determination Date, Lender is required but unable to
determine LIBOR in the manner provided in paragraphs (i) and (ii) above, LIBOR
for the applicable period for such Note shall be LIBOR as determined on the
previous Interest Determination Date.

All percentages resulting from any calculations or determinations referred to in
this definition will be rounded upwards to the nearest multiple of 1/100 of 1%
and all U.S. dollar amounts used in or resulting from such calculations will be
rounded to the nearest cent (with one-half cent or more being rounded upwards).

“LIBOR Strike Rate” means, (a) with respect to the initial term of the Loan,
4.5%, and (b) with respect to each Extension Term, if any, the greater of
(x) 4.5% and (y) the rate which would result in a DSCR equal to 1.05 for the
most recently concluded Test Period, calculated on a pro forma basis as if such
LIBOR Strike Rate were applicable to such Test Period and as if the Principal
Indebtedness throughout such Test Period were equal to the Principal
Indebtedness at the time of extension (in each case excluding from the
determination of DSCR for such Test Period the effect of any Mortgaged Property
released from the Collateral prior to the commencement of the applicable
Extension Term).

“Lien” means any mortgage, lien (statutory or other), pledge, hypothecation,
assignment, preference, priority, security interest, or any other encumbrance or
charge on or affecting any Collateral or any portion thereof, or any interest
therein (including any conditional sale or other title retention agreement, any
sale-leaseback, any financing lease or similar

 

15



--------------------------------------------------------------------------------

transaction having substantially the same economic effect as any of the
foregoing, the filing of any financing statement or similar instrument under the
Uniform Commercial Code or comparable law of any other jurisdiction, domestic or
foreign, and mechanics’, materialmen’s and other similar liens and encumbrances,
as well as any option to purchase, right of first refusal, right of first offer
or similar right).

“Loan” has the meaning set forth in Section 1.1.

“Loan Amount” means $1,799,999,920.00.

“Loan Constant” means, at any time, the sum of (x) the Spread plus (y) the
then-applicable LIBOR Strike Rate.

“Loan Documents” means this Agreement, each of the Notes, each of the Mortgages
(and related financing statements), the Assignment of Interest Rate Cap
Agreement, the Assignment of Master Agreement, the Environmental Indemnity, each
of the Subordination of Property Management Agreements, the Recourse Guaranty,
the TRS Lease Subordination Agreement, the Franchise Comfort Letters, the Cash
Management Agreement, the Cooperation Agreement, the Operating Partnership
Guaranty, the Sponsor Guaranty, the Encumbered Property Pledge Agreement, any
Blocked Account Agreements, any Qualified Letter of Credit, the Post Closing
Letter, and all other agreements, instruments, certificates and documents
necessary to effectuate the granting to Lender of first-priority Liens on the
Collateral or otherwise in satisfaction of the requirements of this Agreement or
the other documents listed above, and each other document executed by Borrower
and Lender that identifies itself as a Loan Document in connection with the
Loan, as all of the aforesaid may be modified or replaced from time to time in
accordance herewith.

“Loss Proceeds” means amounts, awards or payments payable to Borrower, TRS
Lessee or Lender in respect of all or any portion of any of the Mortgaged
Properties in connection with a Casualty or Condemnation thereof (after the
deduction therefrom and payment to Borrower, TRS Lessee and Lender,
respectively, of any and all reasonable expenses incurred by Borrower, TRS
Lessee and Lender in the recovery thereof, including all attorneys’ fees and
disbursements, the fees of insurance experts and adjusters and the costs
incurred in any litigation or arbitration with respect to such Casualty or
Condemnation).

“Loss Proceeds Account” has the meaning set forth in Section 3.3(a).

“Low Debt Yield Reserve Account” has the meaning set forth in Section 3.9(a).

“Major Lease” means any Lease which (i) is expected to contribute more than 5%
of the Revenue from any Mortgaged Property during any 12-month period (after
adjustment to eliminate the effect of free rent periods) or to cover more than
20,000 rentable square feet, (ii) contains an option or preferential right to
purchase all or any portion of such Mortgaged Property, (iii) is with an
affiliate of Borrower as Tenant, or (iv) is entered into during the continuance
of an Event of Default.

“Master Agreement” means that certain Master Agreement, dated as of October 3,
2006, pursuant to which certain predecessors in interest of Borrower LLC and
various Affiliates

 

16



--------------------------------------------------------------------------------

of Borrower LLC (or their respective predecessors in interest) and certain
Affiliates of Hyatt (including the initial Approved Property Managers and
initial Approved Franchisor with respect to the Hyatt Properties) set forth
their agreement with respect to the conversion of the Hyatt Properties to hotels
to be managed under Approved Management Agreements by Select Hotels Group,
L.L.C. and franchised under the brand name “Hyatt Place” pursuant to Approved
Franchise Agreements with the Hyatt Place Franchising, L.L.C.

“Material Adverse Effect” means with respect a Mortgaged Property, a material
adverse effect upon (i) the ability of Borrower, any TRS Lessee, Operating
Partnership or Sponsor to perform or cause to be performed the material
provisions of any Loan Document, (ii) the enforceability of the material
provisions of the Loan Document (other than as a result of Lender’s or
Servicer’s bad faith, gross negligence or willful misconduct), or (iii) the
value, Net Operating Income or use of such Mortgaged Property or the operation
thereof.

“Material Agreements” means each contract and agreement (other than Leases, TRS
Leases and Ground Leases) relating to the ownership, management, development,
use, operation, maintenance, repair or improvement of any of the Mortgaged
Properties (including, without limitation, the Master Agreement), and/or
otherwise imposing obligations on Borrower or TRS Lessee, (i) under which
Borrower or TRS Lessee would have the obligation to pay more than $250,000 per
annum, (ii) is required for a Mortgaged Property to be in compliance with Legal
Requirements, including any local land-use or zoning ordinances, (iii) which is
with an Affiliate of Borrower or TRS Lessee, or (iv) provides for the use of an
off-site facility related to a Mortgaged Property, if loss of such use would
have a Material Adverse Effect.

“Material Alteration” means any Alteration to be performed by or on behalf of
Borrower or TRS Lessee at any of the Mortgaged Properties which (a) is
reasonably likely to have a Material Adverse Effect, or (b) is reasonably
expected to cost (excluding tenant improvements under any Lease approved by
Lender and any work required by Legal Requirements) in excess of 5% of the
Aggregate Allocated Loan Amount of the applicable Mortgaged Property, as
determined by an independent architect selected by Borrower and reasonably
acceptable to Lender.

“Maturity Date” means the maturity date of the Loan as set forth in Section 1.2.

“Mezzanine A Borrower” means W2007 Equity Inns Senior Mezz, LLC, a Delaware
limited liability company.

“Mezzanine A Lender” means Goldman Sachs Mortgage Company, a New York limited
partnership, or any of its successors or assigns as “Lender” under and as
defined in the Mezzanine A Loan Agreement identified to Borrower in writing.

“Mezzanine A Loan” means that certain mezzanine loan made on the date hereof by
Mezzanine A Lender to Mezzanine A Borrower.

“Mezzanine A Loan Agreement” means that certain Mezzanine A Loan Agreement,
dated as of the date hereof, by and between Mezzanine A Lender and Mezzanine A
Borrower, pursuant to which the Mezzanine A Loan was made.

 

17



--------------------------------------------------------------------------------

“Mezzanine A Loan Amount” means $20.

“Mezzanine A Loan Documents” means the “Loan Documents” as defined in the
Mezzanine A Loan Agreement.

“Mezzanine A Loan Event of Default” means an “Event of Default” under and as
defined in the Mezzanine A Loan Agreement.

“Mezzanine A Loan Principal Indebtedness” means the “Principal Indebtedness” as
defined in the Mezzanine A Loan Agreement.

“Mezzanine B Borrower” means W2007 Equity Inns Intermediate Mezz I, LLC, a
Delaware limited liability company.

“Mezzanine B Lender” means Goldman Sachs Mortgage Company, a New York limited
partnership, or any of its successors or assigns as “Lender” under and as
defined in the Mezzanine B Loan Agreement identified to Borrower in writing.

“Mezzanine B Loan” means that certain mezzanine loan made on the date hereof by
Mezzanine B Lender to Mezzanine B Borrower.

“Mezzanine B Loan Agreement” means that certain Mezzanine B Loan Agreement,
dated as of the date hereof, by and between Mezzanine B Lender and Mezzanine B
Borrower, pursuant to which the Mezzanine B Loan was made.

“Mezzanine B Loan Amount” means $10.

“Mezzanine B Loan Documents” means the “Loan Documents” as defined in the
Mezzanine B Loan Agreement.

“Mezzanine B Loan Event of Default” means an “Event of Default” under and as
defined in the Mezzanine B Loan Agreement.

“Mezzanine B Loan Principal Indebtedness” means the “Principal Indebtedness” as
defined in the Mezzanine B Loan Agreement.

“Mezzanine Borrower” means, individually or collectively, as the context
requires, the Mezzanine A Borrower, the Mezzanine B Borrower, the Mezzanine C
Borrower, the Mezzanine D Borrower, the Mezzanine E Borrower, the Mezzanine F
Borrower and the Mezzanine G Borrower.

“Mezzanine C Borrower” means W2007 Equity Inns Intermediate Mezz II, LLC, a
Delaware limited liability company.

“Mezzanine C Lender” means Goldman Sachs Mortgage Company, a New York limited
partnership, or any of its successors or assigns as “Lender” under and as
defined in the Mezzanine C Loan Agreement identified to Borrower in writing.

 

18



--------------------------------------------------------------------------------

“Mezzanine C Loan” means that certain mezzanine loan made on the date hereof by
Mezzanine C Lender to Mezzanine C Borrower.

“Mezzanine C Loan Agreement” means that certain Mezzanine C Loan Agreement,
dated as of the date hereof, by and between Mezzanine C Lender and Mezzanine C
Borrower, pursuant to which the Mezzanine C Loan was made.

“Mezzanine C Loan Amount” means $10.

“Mezzanine C Loan Documents” means the “Loan Documents” as defined in the
Mezzanine C Loan Agreement.

“Mezzanine C Loan Event of Default” means an “Event of Default” under and as
defined in the Mezzanine C Loan Agreement.

“Mezzanine C Loan Principal Indebtedness” means the “Principal Indebtedness” as
defined in the Mezzanine C Loan Agreement.

“Mezzanine D Borrower” means W2007 Equity Inns Intermediate Mezz III, LLC, a
Delaware limited liability company.

“Mezzanine D Lender” means Goldman Sachs Mortgage Company, a New York limited
partnership, or any of its successors or assigns as “Lender” under and as
defined in the Mezzanine D Loan Agreement identified to Borrower in writing.

“Mezzanine D Loan” means that certain mezzanine loan made on the date hereof by
Mezzanine D Lender to Mezzanine D Borrower.

“Mezzanine D Loan Agreement” means that certain Mezzanine D Loan Agreement,
dated as of the date hereof, by and between Mezzanine D Lender and Mezzanine D
Borrower, pursuant to which the Mezzanine D Loan was made.

“Mezzanine D Loan Amount” means $10.

“Mezzanine D Loan Documents” means the “Loan Documents” as defined in the
Mezzanine D Loan Agreement.

“Mezzanine D Loan Event of Default” means an “Event of Default” under and as
defined in the Mezzanine D Loan Agreement.

“Mezzanine D Loan Principal Indebtedness” means the “Principal Indebtedness” as
defined in the Mezzanine D Loan Agreement.

“Mezzanine E Borrower” means W2007 Equity Inns Intermediate Mezz IV, LLC, a
Delaware limited liability company.

 

19



--------------------------------------------------------------------------------

“Mezzanine E Lender” means Goldman Sachs Mortgage Company, a New York limited
partnership, or any of its successors or assigns as “Lender” under and as
defined in the Mezzanine E Loan Agreement identified to Borrower in writing.

“Mezzanine E Loan” means that certain mezzanine loan made on the date hereof by
Mezzanine E Lender to Mezzanine E Borrower.

“Mezzanine E Loan Agreement” means that certain Mezzanine E Loan Agreement,
dated as of the date hereof, by and between Mezzanine E Lender and Mezzanine E
Borrower, pursuant to which the Mezzanine E Loan was made.

“Mezzanine E Loan Amount” means $10.

“Mezzanine E Loan Documents” means the “Loan Documents” as defined in the
Mezzanine E Loan Agreement.

“Mezzanine E Loan Event of Default” means an “Event of Default” under and as
defined in the Mezzanine E Loan Agreement.

“Mezzanine E Loan Principal Indebtedness” means the “Principal Indebtedness” as
defined in the Mezzanine E Loan Agreement.

“Mezzanine F Borrower” means W2007 Equity Inns Intermediate Mezz V, LLC, a
Delaware limited liability company.

“Mezzanine F Lender” means Goldman Sachs Mortgage Company, a New York limited
partnership, or any of its successors or assigns as “Lender” under and as
defined in the Mezzanine F Loan Agreement identified to Borrower in writing.

“Mezzanine F Loan” means that certain mezzanine loan made on the date hereof by
Mezzanine F Lender to Mezzanine F Borrower.

“Mezzanine F Loan Agreement” means that certain Mezzanine F Loan Agreement,
dated as of the date hereof, by and between Mezzanine F Lender and Mezzanine F
Borrower, pursuant to which the Mezzanine F Loan was made.

“Mezzanine F Loan Amount” means $10.

“Mezzanine F Loan Documents” means the “Loan Documents” as defined in the
Mezzanine F Loan Agreement.

“Mezzanine F Loan Event of Default” means an “Event of Default” under and as
defined in the Mezzanine F Loan Agreement.

“Mezzanine F Loan Principal Indebtedness” means the “Principal Indebtedness” as
defined in the Mezzanine F Loan Agreement.

 

20



--------------------------------------------------------------------------------

“Mezzanine G Borrower” means W2007 Equity Inns Junior Mezz, LLC, a Delaware
limited liability company.

“Mezzanine G Lender” means Goldman Sachs Mortgage Company, a New York limited
partnership, or any of its successors or assigns as “Lender” under and as
defined in the Mezzanine G Loan Agreement identified to Borrower in writing.

“Mezzanine G Loan” means that certain mezzanine loan made on the date hereof by
Mezzanine G Lender to Mezzanine G Borrower.

“Mezzanine G Loan Agreement” means that certain Mezzanine G Loan Agreement,
dated as of the date hereof, by and between Mezzanine G Lender and Mezzanine G
Borrower, pursuant to which the Mezzanine G Loan was made.

“Mezzanine G Loan Amount” means $10.

“Mezzanine G Loan Documents” means the “Loan Documents” as defined in the
Mezzanine G Loan Agreement.

“Mezzanine G Loan Event of Default” means an “Event of Default” under and as
defined in the Mezzanine G Loan Agreement.

“Mezzanine G Loan Principal Indebtedness” means the “Principal Indebtedness” as
defined in the Mezzanine G Loan Agreement.

“Mezzanine Lender” means, individually or collectively, as the context requires,
the Mezzanine A Lender, the Mezzanine B Lender, the Mezzanine C Lender, the
Mezzanine D Lender, the Mezzanine E Lender, the Mezzanine F Lender and the
Mezzanine G Lender.

“Mezzanine Loan” means, individually or collectively, as the context requires,
the Mezzanine A Loan, the Mezzanine B Loan, the Mezzanine C Loan, the Mezzanine
D Loan, the Mezzanine E Loan, the Mezzanine F Loan and the Mezzanine G Loan.

“Mezzanine Loan Agreement” means, individually or collectively, as the context
requires, the Mezzanine A Loan Agreement, the Mezzanine B Loan Agreement, the
Mezzanine C Loan Agreement, the Mezzanine D Loan Agreement, the Mezzanine E Loan
Agreement, the Mezzanine F Loan Agreement and the Mezzanine G Loan Agreement.

“Mezzanine Loan Amount” means the sum of the Mezzanine A Loan Amount, plus the
Mezzanine B Loan Amount, plus the Mezzanine C Loan Amount, plus the Mezzanine D
Loan Amount, plus the Mezzanine E Loan Amount, plus the Mezzanine F Loan Amount,
plus the Mezzanine G Loan Amount.

“Mezzanine Loan Documents” means, collectively, the Mezzanine A Loan Documents,
the Mezzanine B Loan Documents, the Mezzanine C Loan Documents, the Mezzanine D
Loan Documents, the Mezzanine E Loan Documents, the Mezzanine F Loan Documents
and the Mezzanine G Loan Documents.

 

21



--------------------------------------------------------------------------------

“Mezzanine Loan Event of Default” means the occurrence of any one or more events
that would constitute an “Event of Default” under and as defined in any of the
Mezzanine Loan Documents, with respect to which Lender shall have received
written notice from Borrower or the applicable Mezzanine Lender.

“Mezzanine Loan Principal Indebtedness” means the sum of the Mezzanine A
Principal Indebtedness, plus the Mezzanine B Loan Principal Indebtedness, plus
the Mezzanine C Loan Principal Indebtedness, plus the Mezzanine D Loan Principal
Indebtedness, plus the Mezzanine E Loan Principal Indebtedness, plus the
Mezzanine F Loan Principal Indebtedness plus the Mezzanine G Loan Principal
Indebtedness.

“Minimum Release Price” means, with respect to each Mortgaged Property, the sum
of the following amounts:

(i) the product of (x) 105% times (y) the portion of such Mortgaged Property’s
Allocated Loan Amount, if any, which, when subtracted from the Principal
Indebtedness, reduces such figure to an amount greater than or equal to 90% of
the Loan Amount; plus

(ii) the product of (x) 110% times (y) the portion of the remainder of such
Mortgaged Property’s Allocated Loan Amount, if any, which, when subtracted from
the Principal Indebtedness (as reduced, if applicable, in accordance with clause
(i) above), further reduces such figure to an amount less than 90% but greater
than or equal to 80% of the Loan Amount; plus

(iii) the product of (x) 120% times (y) the remainder of such Mortgaged
Property’s Allocated Loan Amount, if any.

For purposes of calculating the “Minimum Release Prices” of multiple Mortgaged
Properties which are to be released from the Liens of the Loan Documents on the
same day, such Mortgaged Properties shall be treated as if they were released
sequentially. If Loss Proceeds in respect of any Mortgaged Property are applied
toward Indebtedness pursuant to Section 5.16(d) hereof, then the Minimum Release
Price with respect to such Mortgaged Property shall be reduced by the amount so
applied on a dollar-for-dollar basis.

“Monthly FF&E Reserve Amount” means, with respect to the Mortgaged Properties,
with respect to each Payment Date, an amount equal to (x) 1/12 times (y) 4.0%
times (z) the aggregate Operating Income of the Mortgaged Properties (excluding
Operating Income for any Mortgaged Properties that have been released from the
Liens of the Loan Documents in accordance with this Agreement) during the
immediately preceding 12-month period, or such greater amount as may be required
to be reserved for such purposes pursuant to the terms of the Approved Franchise
Agreements or Approved Management Agreements with respect to the Mortgaged
Properties.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Mortgage” means, with respect to each Mortgaged Property, that certain
mortgage, deed of trust or deed to secure debt, assignment of rents and leases,
security agreement

 

22



--------------------------------------------------------------------------------

and fixture filing encumbering such Mortgaged Property executed by the
applicable Borrower and the applicable TRS Lessee as of the Closing Date, as the
same may from time to time be modified or replaced in accordance herewith.

“Mortgage Loan Percentage” means a fraction (expressed as a percentage), the
numerator of which is the Loan Amount and the denominator of which is the sum of
the Loan Amount and the Mezzanine Loan Amount.

“Mortgaged Properties” means the fee ownership interest or, as applicable, the
ground leasehold estate ownership interest, of the applicable Borrower in
(x) those certain properties described in Schedule A-1 hereto and (y) any
Additional Mortgaged Properties.

“Net Operating Income” means, with respect to any specified period, the excess
of (i) Operating Income for such period, minus (ii) Operating Expenses for such
period.

“Net Proceeds” means, in connection with the sale or disposition of a Mortgaged
Property, 100% of the proceeds of such sale or disposition, net of reasonable
and customary transaction costs payable to unaffiliated third parties (or, in
the case of a release of a Mortgaged Property pursuant to Section 7.1(k), the
appraised value of the Property pursuant to a then-current Appraisal reasonably
acceptable to Lender).

“Nonconsolidation Opinion” means the opinion letter, dated as of the date
hereof, delivered by Borrower’s counsel to Lender and addressing issues relating
to substantive consolidation in bankruptcy.

“Note” means that certain amended, restated and consolidated promissory note
made by Borrower to the order of Lender as of the Closing Date in the original
principal amount of $1,799,999,920, as such note may be modified, assigned (in
whole or in part), divided into multiple Note Components in accordance with
Section 1.3(c) and/or replaced from time to time in accordance herewith.

“Note Component” has the meaning set forth in Section 1.3(c).

“OFAC List” means the list of specially designated nationals and blocked persons
subject to financial sanctions that is maintained by the U.S. Treasury
Department, Office of Foreign Assets Control and any other similar list
maintained by the U.S. Treasury Department, Office of Foreign Assets Control
pursuant to any applicable statutes, laws, rules, orders, regulations,
ordinances, judgments, decrees and injunctions of Governmental Authorities,
including, without limitation, trade embargo, economic sanctions, or other
prohibitions imposed by Executive Order of the President of the United States.
The OFAC List currently is accessible through the internet website at
www.treas.gov/ofac/t11sdn.pdf.

“Officer’s Certificate” means a certificate delivered to Lender which is signed
by an authorized officer of the applicable Borrower (or of a Person that is
authorized to act on its behalf) and certifies the information therein to such
officer’s knowledge.

“Operating Expenses” means, for any period, all operating, renting,
administrative, management (including management fees under Approved Management

 

23



--------------------------------------------------------------------------------

Agreements), legal and other ordinary expenses of Borrower during such period,
determined in accordance with GAAP, and all expenses in respect of FF&E,
determined on a pro forma basis based on the amount required to be deposited
into the FF&E Reserve Account (or provided in the form of a Qualified Letter of
Credit in lieu thereof) in accordance herewith; provided, however, that such
expenses shall not include (i) depreciation, amortization or other noncash items
(other than expenses that are due and payable but not yet paid), (ii) interest,
principal or any other sums due and owing with respect to the Loan, (iii) income
taxes or other taxes in the nature of income taxes, (iv) Capital Expenditures
(other than expenses in respect of FF&E as set forth above), or (v) equity
distributions.

“Operating Income” means, for any period, the aggregate operating income of
Borrower from the Mortgaged Properties during such period, determined in
accordance with GAAP (but without straight-lining of rents), other than (i) Loss
Proceeds (but Operating Income will include rental loss insurance proceeds to
the extent allocable to such period and actually deposited in the Cash
Management Account in accordance with Section 5.16), (ii) any interest income
from any source, (iii) any repayments received from any third party of principal
loaned or advanced to such third party by Borrower, (iv) any proceeds resulting
from the Transfer of all or any portion of any Mortgaged Property, (v) sales,
use and occupancy or other taxes on receipts required to be accounted for by
Borrower to any Government Authority, and (vi) any other extraordinary or
non-recurring items.

“Operating Partnership” means W2007 Equity Inns Partnership, L.P., a Tennessee
limited partnership (f/k/a Equity Inns Partnership, L.P.).

“Operating Partnership Guaranty” means the guaranty, dated as of the Closing
Date, made in favor of Lender by Operating Partnership, as the same may be
amended, supplemented, replaced to otherwise modified from time to time in
accordance herewith.

“Participation” has the meaning set forth in Section 9.7(b).

“Payment Date” means the Initial Payment Date and, thereafter, the first day of
each month (or, if such first day is not a Business Day, the first preceding
Business Day); provided that the Payment Date on which the Maturity Date falls
shall be the second to last Business Day of the Interest Accrual Period in which
such Maturity Date falls.

“Peg Balance” has the meaning set forth in Section 3.2(a).

“Permits” means all licenses, permits, variances and certificates used in
connection with the ownership, operation, use or occupancy of each of the
Mortgaged Properties (including certificates of occupancy, business licenses,
state health department licenses, licenses to conduct business, licenses to sell
and serve alcoholic beverages at the Mortgaged Properties, and all such other
permits, licenses and rights, obtained from any Governmental Authority or
private Person concerning ownership, operation, use or occupancy of such
Mortgaged Property).

“Permitted Debt” means:

(i) the Indebtedness;

 

24



--------------------------------------------------------------------------------

(ii) Trade Payables and payments under financing leases, in each case not
represented by a note, customarily paid by Borrower within 60 days of incurrence
and in fact not more than 60 days outstanding, which are incurred in the
ordinary course of Borrower’s ownership and operation of the Mortgaged
Properties, in amounts not exceeding 2.0% of the Loan Amount in the aggregate;

(iii) obligations contained in a customary owner’s affidavit to a title policy
as reasonably approved by Lender;

(iv) cash deposits from amounts otherwise not constituting Collateral and
securing or in lieu of surety, appeal or customs bonds in proceedings to which
Borrower is a party;

(v) indebtedness secured by a Lien permitted under clause (iv) of the definition
of “Permitted Encumbrances”;

(vi) obligations to return or repay tenant security deposits;

(vii) ordinary course post-closing adjustments in respect of the Mortgaged
Properties (and not any other properties) under and pursuant to the Acquisition
Documents (e.g., corrections to closing-date prorations for utilities, taxes and
other prorated items); and

(viii) contractual indemnity obligations entered into in the ordinary course of
business in connection with the normal course of operation of the Mortgaged
Properties, such as customary indemnities contained in Leases and the Approved
Management Agreements and guarantees of the TRS Lessees’ obligations under the
Approved Franchise Agreements.

“Permitted Encumbrances” means:

(i) the Liens created by the Loan Documents;

(ii) all Liens and other matters specifically disclosed on Schedule B of any
Qualified Title Insurance Policy;

(iii) Liens, if any, for Taxes not yet delinquent, the nonpayment of which is
permitted by the terms of this Agreement, or are being contested in good faith
and by appropriate proceedings in accordance herewith, provided that no such
Lien is in imminent danger of foreclosure;

(iv) workers’, mechanics’, materialmen’s or similar Liens, if any, and Liens for
delinquent taxes or impositions, in each case only if being contested in good
faith and by appropriate proceedings, provided that no such Lien is in imminent
danger of foreclosure and provided further, that with respect to any individual
Lien greater than $100,000 and with respect to Liens totaling, in the aggregate,
the product of $1,000,000 times a fraction, the numerator of which is Principal
Indebtedness and the denominator of which is the Loan Amount, either (a) each
such Lien is released or discharged of record

 

25



--------------------------------------------------------------------------------

or fully insured over by the title insurance company issuing the related
Qualified Title Insurance Policy within 30 days of its creation, or (b) Borrower
deposits with Lender, by the expiration of such 30-day period, an amount equal
to 125% of the dollar amount of such Lien or a bond in the aforementioned amount
from such surety, and upon such terms and conditions, as is reasonably
satisfactory to Lender, as security for the payment or release of such Lien;

(v) rights of existing and future Tenants as tenants only pursuant to written
Leases, in the case of future Tenants, entered into in conformity with the
provisions of this Agreement;

(vi) any attachment or judgment Lien, provided that the judgment it secures
shall, within 60 days after the entry thereof, have been discharged or execution
thereof stayed pending appeal, or shall have been discharged within 60 days
after the expiration of any such stay, provided that no such Lien is in imminent
danger of foreclosure;

(vii) mechanics’ liens, which are subordinate to the Lien of the Mortgage,
arising out of work performed by or materials furnished to or on behalf of
tenants for which Borrower is not indebted, provided that no such Lien is in
imminent danger of foreclosure and Borrower is actively enforcing its rights
under the applicable Leases to release or discharge, or cause to be released or
discharged, such Lien of record; and

(viii) easements, rights-of-way, restrictions (including zoning restrictions),
defects or irregularities in title and other similar title matters not, in any
material respect, interfering with the operation, use or value of the Mortgaged
Property encumbered or affected.

“Permitted Investments” means the following, subject to qualifications
hereinafter set forth:

(i) obligations of, or obligations guaranteed as to principal and interest by,
the U.S. government or any agency or instrumentality thereof, when such
obligations are backed by the full faith and credit of the United States of
America;

(ii) federal funds, unsecured certificates of deposit, time deposits, banker’s
acceptances, and repurchase agreements having maturities of not more than 365
days of any bank, the short-term debt obligations of which are rated A-1+ (or
the equivalent) by each of the Rating Agencies and, if it has a term in excess
of three months, the long-term debt obligations of which are rated AAA (or the
equivalent) by each of the Rating Agencies;

(iii) deposits that are fully insured by the Federal Deposit Insurance Corp.
(FDIC);

(iv) debt obligations that are rated AAA or higher (or the equivalent) by each
of the Rating Agencies;

 

26



--------------------------------------------------------------------------------

(v) commercial paper rated A–1+ (or the equivalent) by each of the Rating
Agencies;

(vi) investment in money market funds rated AAAm or AAAm–G (or the equivalent)
by each of the Rating Agencies; and

(vii) such other investments as to which Lender shall have received Rating
Confirmation.

Notwithstanding the foregoing, “Permitted Investments” (i) shall exclude any
security with the Standard & Poor’s “r” symbol (or any other Rating Agency’s
corresponding symbol) attached to the rating (indicating high volatility or
dramatic fluctuations in their expected returns because of market risk), as well
as any mortgage-backed securities and any security of the type commonly known as
“strips”; (ii) shall not have maturities in excess of one year; (iii) shall be
limited to those instruments that have a predetermined fixed dollar of principal
due at maturity that cannot vary or change; and (iv) shall exclude any
investment where the right to receive principal and interest derived from the
underlying investment provides a yield to maturity in excess of 120% of the
yield to maturity at par of such underlying investment. Interest may either be
fixed or variable, and any variable interest must be tied to a single interest
rate index plus a single fixed spread (if any), and move proportionately with
that index. No investment shall be made which requires a payment above par for
an obligation if the obligation may be prepaid at the option of the issuer
thereof prior to its maturity. All investments shall mature or be redeemable
upon the option of the holder thereof on or prior to the earlier of (x) three
months from the date of their purchase or (y) the Business Day preceding the day
before the date such amounts are required to be applied hereunder.

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, estate, trust, unincorporated association or
Governmental Authority and any fiduciary acting in such capacity on behalf of
any of the foregoing.

“Plan Assets” means assets of any (i) employee benefit plan (as defined in
Section 3(3) of ERISA) subject to Title I of ERISA, (ii) plan (as defined in
Section 4975(e)(1) of the Code) subject to Section 4975 of the Code, or
(iii) governmental plan (as defined in Section 3(32) of ERISA) subject to
federal, state or local laws, rules or regulations substantially similar to
Title I of ERISA or Section 4975 of the Code.

“Policies” has the meaning set forth in Section 5.15(b).

“Portfolio Material Adverse Effect” means a material adverse effect upon (i) the
ability of Borrower to perform its material obligations under the Loan Document
to which it is a party, (ii) the enforceability of the material provisions of
the Loan Documents (other than as a result of Lender’s or Servicer’s bad faith,
gross negligence or willful misconduct), or (iii) the aggregate value, Net
Operating Income or use of the Properties, or the operation thereof, in each
case taken as a whole.

 

27



--------------------------------------------------------------------------------

“Post-Closing Letter” means that certain Post Closing Matters Agreement, dated
as of the Closing Date, by and among Lender, Mezzanine Lenders, Borrower,
Mezzanine Borrowers, Operating Partnership and Sponsor.

“Preferred Equity Distribution Amount” has the meaning set forth in
Section 3.9(d).

“Prepayment Notice” has the meaning set forth in Section 2.1(b).

“Prime Rate” means the “prime rate” published in the “Money Rates” section of
The Wall Street Journal. If The Wall Street Journal ceases to publish the “prime
rate,” then Lender and Borrower shall reasonably select an equivalent
publication that publishes such “prime rate,” and if such “prime rate” is no
longer generally published or is limited, regulated or administered by a
governmental or quasi-governmental body, then Lender and Borrower shall
reasonably select a comparable interest rate index.

“Principal Indebtedness” means the principal balance of the Loan outstanding
from time to time.

“Properties” means, collectively, the Encumbered Properties and the Mortgaged
Properties, together with all buildings and improvements thereon.

“Property Agreements” means, collectively, the “Property Agreements” as defined
in each of the Mortgages.

“Property Improvement Plans” means the written plans describing the capital
improvement or expenditure obligations required to be made by Borrower or TRS
Lessee with respect to the Mortgaged Properties pursuant to an Approved
Management Agreement and/or Approved Franchise Agreement.

“Qualified Equityholder” means (i) Sponsor, (ii) a Mezzanine Lender that
acquires a direct or indirect equity interest in Borrower through foreclosure or
a transfer in lieu of foreclosure, in each case in accordance with the
intercreditor agreement between Lender and the Mezzanine Lenders, (iii) a bank,
saving and loan association, investment bank, insurance company, trust company,
commercial credit corporation, pension plan, pension fund or pension advisory
firm, mutual fund, government entity or plan, real estate company, investment
fund or an institution substantially similar to any of the foregoing, provided
in each case under this clause (iii) that such Person (x) has total assets (in
name or under management) in excess of $2 billion and (except with respect to a
pension advisory firm or similar fiduciary) capital/statutory surplus or
shareholder’s equity in excess of $1 billion (in both cases, exclusive of the
Properties and the Encumbered Properties), and (y) is regularly engaged in the
business of owning and operating hotel properties, or (iv) any other Person with
respect to which Rating Confirmation is received. For avoidance of doubt, the
Operating Partnership is not a Qualified Equityholder.

“Qualified Letter of Credit” means a clean, irrevocable, unconditional,
transferable letter of credit in form reasonably satisfactory to Lender with
respect to which Borrower has no reimbursement obligation, payable on sight
draft only, in favor of Lender and entitling Lender to draw thereon in New York,
New York or anywhere inside or outside of New York,

 

28



--------------------------------------------------------------------------------

New York if it is capable of being drawn upon by facsimile presentation, issued
by a domestic bank or the U.S. agency or branch of a foreign bank or Bank of
Scotland, in each case, provided the long-term unsecured debt rating thereof is
not less than A- (or the equivalent) from each of the Rating Agencies and the
short-term unsecured debt rating thereof is not less than A-1 (or the
equivalent) from each of the Rating Agencies; provided that a letter of credit
shall cease to be a Qualified Letter of Credit if at any time the long-term
unsecured debt rating of the issuing bank from any of the Rating Agencies shall
fall below A- (or the equivalent) or the short-term unsecured debt rating of the
issuing bank from any of the Rating Agencies shall fall below A-1 (or the
equivalent). The following terms and conditions shall apply to each Qualified
Letter of Credit:

(i) Each such Qualified Letter of Credit shall expressly provide that partial
draws are permitted thereunder.

(ii) Each such Qualified Letter of Credit shall expressly provide that it is
freely transferable to any successor or assign of Lender, without payment of any
fee by Lender.

(iii) Lender shall be entitled to draw on any Qualified Letter of Credit
immediately and without further notice (a) upon the occurrence and during the
continuance of any Event of Default, (b) if Borrower shall not have delivered to
Lender, no less than 30 days prior to the expiration date of such Qualified
Letter of Credit (including any renewal or extension thereof), a renewal or
extension of such Qualified Letter of Credit or a replacement Qualified Letter
of Credit for a term of not less than one year (or through the date that is 30
days beyond the Maturity Date, whichever is earlier) or, if Borrower shall not
have replaced the same with Sufficient Reserve Collateral, or (c) if the credit
rating or financial condition of the issuing bank falls below the ratings set
forth above in this definition and Borrower fails to satisfy its obligations
under Sections 3.6(d), 3.7(d), 3.8(f), 3.10(e) or 3.11(d) as applicable.

“Qualified Pledgee” means an entity that satisfies the requirements set forth in
clause (iii) of the definition of “Qualified Equityholder” and that is regularly
engaged in the business of owning real estate or making or owning commercial
real estate loans.

“Qualified Successor Borrower” means a Single-Purpose Entity that is Controlled
by one or more Qualified Equityholders.

“Qualified Successor TRS Lessee” means a Qualified TRS Lessee that is Controlled
by one or more Qualified Equityholders and is operating the Mortgaged Properties
pursuant to operating leases with a Qualified Successor Borrower substantially
in the form and substance of the TRS Leases.

“Qualified Survey” means, with respect to each of the Mortgaged Properties,
current title surveys of such Mortgaged Property, certified to Borrower, the
title company issuing the Qualified Title Insurance Policy and Lender and their
respective successors and assigns.

 

29



--------------------------------------------------------------------------------

“Qualified Title Insurance Policy” means an ALTA (or, in Texas, TLTA) extended
coverage mortgagee’s title insurance policy.

“Qualified TRS Lessee” means, any Person which leases a Mortgaged Property from
Borrower for the purpose of operating such Mortgage Property on behalf of
Borrower and (a) is subject to and complies with all of the limitations on
powers and separateness requirements set forth in the organizational
documentation of such Person as of the Closing Date, (b) has at least one
Independent Director on its board of directors or board of managers or the
equivalent thereof, (c) has by-laws or an operating agreement, or, in the case
of a limited partnership, has a Single-Purpose Equityholder with by-laws or an
operating agreement, which provides that, for so long as the Loan is
outstanding, such Person shall not take or consent to any of the following
actions except to the extent expressly permitted in this Agreement and the other
Loan Documents:

(i) the dissolution, liquidation, consolidation, merger or sale of all or
substantially all of its assets;

(ii) the filing, or consent to the filing, of a bankruptcy or insolvency
petition, any general assignment for the benefit of creditors or the institution
of any other insolvency proceeding, or the seeking or consenting to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian or any similar official in respect of such Person without the
affirmative vote of all of its Independent Directors; and

(iii) any amendment or modification of any provision of its organizational
documents relating to qualification as a “Single-Purpose Entity”.

“Rating Agency” means (i) until a Securitization or series of Securitizations
has occurred, which, in the aggregate shall have securitized the entire Loan,
S&P, Moody’s and Fitch, and (ii) from and after the occurrence of a
Securitization or series of Securitizations which, in the aggregate, shall have
securitized the entire Loan, those of S&P, Moody’s and Fitch that rate the
Certificates issued in such Securitization or series of Securitizations.

“Rating Confirmation” means, with respect to any proposed action, confirmation
in writing from each of the Rating Agencies that such action shall not result,
in and of itself, in a downgrade, withdrawal or qualification of any rating then
assigned to any outstanding Certificates; except that if any portion of the Loan
shall not have been securitized pursuant to a Securitization rated by the Rating
Agencies, then “Rating Confirmation” shall instead mean that the matter in
question is subject to the prior written approval of both (x) the applicable
Rating Agencies (if and to the extent that any portion of the Loan has been
securitized pursuant to a Securitization or series of Securitizations rated by
such Rating Agencies), and (y) with respect to the portion of the Loan that has
not been securitized, Lender in its sole discretion. No Rating Confirmation
shall be regarded as having been received unless and until any conditions
imposed on its effectiveness by any Rating Agency shall have been satisfied.

“REA” means, with respect to each of the Mortgaged Properties, each instrument
described in the applicable Qualified Title Insurance Policy which (i) contains
a material agreement for reciprocal obligations between Borrower and any other
parties thereto, or

 

30



--------------------------------------------------------------------------------

(ii) grants to Borrower a material right necessary for the operation and use of
any of the Mortgaged Properties in compliance with applicable land-use laws
and/or zoning ordinances (including, by way of example only, any agreement for
parking spaces required for the operation and use of a Mortgaged Property in
compliance with applicable land-use laws and/or zoning ordinances), as each may
be amended, modified or replaced from time to time in accordance herewith.

“Recourse Guaranty” means the guaranty of recourse obligations, dated as of the
Closing Date, made in favor of Lender by Operating Partnership and Sponsor, as
the same may be amended, replaced, supplemented or otherwise modified from time
to time in accordance herewith.

“Reference Banks” means four major banks in the London interbank market selected
by Lender.

“Regulatory Change” means any change after the Closing Date in federal, state or
foreign laws or regulations or the adoption or the making, after such date, of
any interpretations, directives or requests applying to a class of banks or
companies controlling banks, including Lender, of or under any federal, state or
foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof.

“Release” with respect to any Hazardous Substance means any release, deposit,
discharge, emission, leaking, leaching, spilling, seeping, migrating, injecting,
pumping, pouring, emptying, escaping, dumping, disposing or other movement of
Hazardous Substances into the indoor or outdoor environment (including the
movement of Hazardous Substances through ambient air, soil, surface water,
ground water, wetlands, land or subsurface strata).

“Release Notice” has the meaning set forth in Section 2.2(a).

“Release Price” means, in respect of the Transfer of any Mortgaged Property, the
greater of (x) the Minimum Release Price of such Mortgaged Property or (y) the
product of (i) 90% of the Net Proceeds arising from such Transfer, not to exceed
140% of such Mortgaged Property’s Aggregate Allocated Loan Amount, and (ii) the
Mortgage Loan Percentage.

“Release Price Deficit” means has the meaning specified in Section 2.2(d).

“Required Capital Expenditures” means those items described in Schedule J.

“Required Capital Expenditure Amount” means $110,125,558.

“Required Capital Expenditure Reserve Account” has the meaning set forth in
Section 3.8(a).

“Resizing Notice” has the meaning set forth in Section 1.3(c).

“Restoration Threshold” has the meaning set forth in Section 5.16(a).

 

31



--------------------------------------------------------------------------------

“Revenues” means all rents, rent equivalents, moneys payable as damages pursuant
to a Lease or in lieu of rent or rent equivalents, royalties (including all oil
and gas or other mineral royalties and bonuses), income, receivables, receipts,
revenues (including, without limitation, room service and vending machine
revenues), deposits (including security, utility and other deposits), accounts,
cash, issues, profits, charges for services rendered, proceeds, and other
consideration of whatever form or nature received by or paid to or for the
account of or benefit of Borrower from any and all sources including any
obligations now existing or hereafter arising or created out of the sale, lease,
sublease, license, concession or other grant of the right of the use and
occupancy of property or rendering of services by Borrower and proceeds, if any,
from business interruption or other loss of income insurance.

“S&P” means Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc., and its successors.

“Securitization” means a transaction in which all or any portion of the Loan is
deposited into one or more trusts which issue Certificates to investors, or a
similar transaction.

“Service” means the Internal Revenue Service or any successor agency thereto.

“Servicer” means the entity or entities appointed by Lender from time to time to
serve as servicer and/or special servicer of the Loan, which entity shall act on
behalf of each holder of all or any portion of the Note pursuant to any
intercreditor arrangement between such parties. If at any time no entity is so
appointed, the term “Servicer” shall be deemed to refer to Lender.

“Single Member LLC” means a limited liability company which either (x) has only
one member, or (y) has multiple members, none of which is a Single-Purpose
Equityholder.

“Single-Purpose Entity” means, with respect to each Mortgaged Property, a Person
which (a) was formed under the laws of the State of Delaware solely for the
purpose of acquiring, holding, developing, owning (in fee or as ground lessee,
as applicable), selling, leasing, transferring, exchanging, managing and
operating (i) the Mortgaged Properties, entering into this Agreement,
refinancing any of the Mortgaged Properties in connection with a permitted
prepayment or repayment of the Loan in accordance herewith, and transacting any
and all lawful business that is incident, necessary and appropriate to
accomplish the foregoing, or (ii) in the case of a Single-Purpose Equityholder,
an ownership interest in Borrower, (b) does not engage in any business unrelated
to (i) such Mortgaged Properties, or (ii) in the case of a Single-Purpose
Equityholder, its ownership interest in Borrower, (c) does not have any assets
other than those related to (i) its fee or ground leasehold estate ownership
interest in such Mortgaged Properties, or (ii) in the case of a Single-Purpose
Equityholder, its ownership interest and general partner or managing member, as
the case may be, role in Borrower, (d) does not have any Debt, other than, in
the case of Borrower, Permitted Debt, (e) maintains books, accounts, records,
financial statements, stationery, invoices and checks which are separate and
apart from those of any other Person (except that such Person’s financial
position, assets, results of operations and cash flows may be included in the
consolidated financial statements of an Affiliate of such Person in accordance
with GAAP, provided that any such consolidated financial statements shall
contain a note indicating that such Person and its Affiliates are separate legal
entities and maintain records,

 

32



--------------------------------------------------------------------------------

books of account separate and apart from any other Person), (f) is subject to
and complies with all of the limitations on powers and separateness requirements
set forth in the organizational documentation of such Person as of the Closing
Date, (g) holds itself out as being a Person separate and apart from each other
Person and not as a division or part of another Person, (h) conducts its
business in its own name (except for services rendered under a management
agreement with an Affiliate, so long as the manager, or equivalent thereof,
under such management agreement holds itself out as an agent of such Person),
(i) exercises reasonable efforts to correct any known misunderstanding actually
known to it regarding its separate identity, and maintains an arm’s-length
relationship with its Affiliates, (j) pays its own liabilities out of its own
funds (including the salaries of its own employees) and reasonably allocates any
overhead that is shared with an affiliate, including paying for shared office
space and services performed by any officer or employee of an Affiliate,
(k) maintains a sufficient number of employees in light of its contemplated
business operations, (l) conducts its business so that the assumptions made with
respect to it which are contained in the Nonconsolidation Opinion shall at all
times be true and correct in all material respects, (m) in the case of (i) a
corporation, observes all applicable corporate formalities in all material
respects, (ii) a limited liability company, observes all applicable limited
liability company formalities in all material respects, and (iii) a limited
partnership, observes all applicable limited partnership formalities in all
material respects, (n) does not commingle its assets with those of any other
Person (other than the other Borrower) and holds such assets in its own name,
(o) does not assume, guarantee or become obligated for the debts of any other
Person, and does not hold out its credit as being available to satisfy the
obligations or securities of others, (p) does not acquire obligations or
securities of its shareholders, members or partners, (q) does not pledge its
assets for the benefit of any other Person and does not make any loans or
advances to any Person, (r) currently (i.e., as of the date of this Agreement)
maintains, and intends to maintain adequate capital in light of its contemplated
business operations, (s) has two Independent Directors on its board of directors
or board of managers or the equivalent thereof, or, in the case of limited
partnership, has a Single-Purpose Equityholder with two Independent Directors on
such Single-Purpose Equityholder’s board of directors or board of managers or
the equivalent thereof, (t) has by-laws or an operating agreement, or, in the
case of a limited partnership, has a Single-Purpose Equityholder with by-laws or
an operating agreement, which provides that, for so long as the Loan is
outstanding, such Person shall not take or consent to any of the following
actions except to the extent expressly permitted in this Agreement and the other
Loan Documents:

(i) the dissolution, liquidation, consolidation, merger or sale of all or
substantially all of its assets (and, in the case of Single-Purpose
Equityholder, the assets of Borrower);

(ii) the engagement by such Person (and, in the case of Single-Purpose
Equityholder, the engagement by Borrower) in any business other than in the case
of Borrower, the acquisition, development, management, leasing, ownership,
maintenance and operation of the Mortgaged Properties, and activities incidental
thereto (and, in the case of a Single-Purpose Equityholder, activities
incidental to its role as the sole general partner or managing member, as the
case may be, of Borrower);

(iii) the filing, or consent to the filing, of a bankruptcy or insolvency
petition, any general assignment for the benefit of creditors or the institution
of any other

 

33



--------------------------------------------------------------------------------

insolvency proceeding, or the seeking or consenting to the appointment of a
receiver, liquidator, assignee, trustee, sequestrator, custodian or any similar
official in respect of such Person without the affirmative vote of both of its
Independent Directors (and, in the case of a Single-Purpose Equityholder,
without the affirmative vote of both of such Single-Purpose Equityholder’s
Independent Directors); and

(iv) any amendment or modification of any provision of its (and, in the case of
a Single-Purpose Equityholder, Borrower’s) organizational documents relating to
qualification as a “Single-Purpose Entity”,

and (u) if such entity is a Single Member LLC, has organizational documents
which provide that upon the occurrence of any event (other than a permitted
equity transfer) that causes its sole member to cease to be a member while the
Loan is outstanding, to the fullest extent permitted by law, the personal
representative of such member shall be authorized to, and shall, within 90 days
after the occurrence of the event that terminated the continuing membership of
such member in the Single Member LLC, agree in writing (i) to continue the
existence of the Single Member LLC without dissolution and (ii) to the admission
of the personal representative or its nominee or designee, as the case may be,
as a substitute member of the Single Member LLC.

“Single-Purpose Equityholder” means an entity that both (i) is a Single-Purpose
Entity that is a limited liability company or corporation formed under the laws
of the State of Delaware and (ii) serves as the general partner or managing
member of Borrower.

“Sponsor” means Whitehall Street Global Real Estate Limited Partnership 2007, a
Delaware limited partnership.

“Sponsor Guaranty” means the guaranty, dated as of the Closing Date, made in
favor of Lender by Sponsor, as the same may be amended, supplemented, replaced
or otherwise modified from time to time in accordance herewith.

“Spread” means:

(i) initially, 2.55%; and

(ii) following the bifurcation of the Note into multiple Note Components
pursuant to Section 1.3(c), the weighted average of the Component Spreads at the
time of determination, weighted on the basis of the corresponding Component
Balances (which shall be the percentage specified in clause (i) unless and until
there is a partial prepayment of the Loan during the continuance of an Event of
Default or resulting from a Casualty or Condemnation, in which case the variance
from the percentage specified in clause (i) shall be limited to the effect of
such partial prepayment).

“Spread Maintenance Amount” means, with respect to each prepayment of the Loan
during the Spread Maintenance Period, the product of (1) 1/360, times (2) the
Spread, times (3) the number of days from and including the date of prepayment
through and including the last day of the Spread Maintenance Period, times
(4) the amount of such prepayment.

 

34



--------------------------------------------------------------------------------

“Spread Maintenance Period” means the period from the Closing Date to but
excluding the first Payment Date following the 12-month anniversary of the
Closing Date.

“Subordination of Property Management Agreement” means a subordination of
property management agreement in substantially the form of Exhibit C, with such
changes as shall be approved by Lender (which approval shall not be unreasonably
withheld with respect to changes that are consistent with the requirements of
this Agreement).

“Sufficient Reserve Collateral” means, with respect to each Collateral Account
required to be maintained by Borrower pursuant to Article III of this Agreement
in respect of which Borrower has the right to cause the delivery of a Qualified
Letter of Credit in lieu of all or any portion of the Cash Collateral otherwise
required to be on reserve in such Collateral Account at such time pursuant to
Article III of this Agreement, any combination of Cash Collateral and/or a
Qualified Letter of Credit, so long as, at all times during the term of the
Loan, the amounts required to be on reserve in respect of such Collateral
Account is equal to or less than the sum of (x) the applicable Cash Collateral,
plus (y) the amount of the applicable Qualified Letter of Credit; it being
agreed that, at any time and from time to time, Borrower may substitute or
replace (or cause the substitution or replacement of) any of Cash Collateral
and/or a Qualified Letter of Credit for one another so long as, at all times
during the term of the Loan, the amounts required to be on reserve in respect of
such Collateral Account shall be equal to or less than the sum of (x) the
applicable Cash Collateral, plus (y) the amount of the applicable Qualified
Letter of Credit (taking into account any applicable adjustment provisions set
forth in Article III of this Agreement).

“Tax, Ground Rents and Insurance Reserve Account” has the meaning set forth in
Section 3.4(a).

“Taxes” means all real estate and personal property taxes, assessments, fees,
taxes on rents or rentals, water rates or sewer rents, facilities and other
governmental, municipal and utility district charges or other similar taxes or
assessments now or hereafter levied or assessed or imposed against the Mortgaged
Properties, Borrower or TRS Lessee with respect to the Mortgaged Properties or
rents therefrom, or the TRS Lessee Pledged Collateral or which may become Liens
upon any of the Mortgaged Properties, without deduction for any amounts
reimbursable to Borrower or TRS Lessee by third parties.

“Tenant” means any Person liable by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) pursuant to a
Lease.

“Tenant Improvements” means, collectively, (i) tenant improvements to be
undertaken for any Tenant which are required to be completed by or on behalf of
Borrower pursuant to the terms of such Tenant’s Lease, and (ii) tenant
improvements paid or reimbursed through allowances to a Tenant pursuant to such
Tenant’s Lease.

“Test Period” means each 12-month period ending on the last day of a Fiscal
Quarter (e.g., based on Borrower’s current Fiscal Quarters, the 12-month periods
ending March 31, June 30, September 30 and December 31).

 

35



--------------------------------------------------------------------------------

“Trade Payables” means unsecured amounts payable by or on behalf of Borrower for
or in respect of the operation of the Mortgaged Properties in the ordinary
course and which would under GAAP be regarded as ordinary expenses, including
amounts payable to suppliers, vendors, contractors, mechanics, materialmen or
other Persons providing property or services to the Mortgaged Properties or
Borrower.

“Transaction” means, collectively, the transactions contemplated by the Loan
Documents.

“Transaction Costs” means the costs and expenses described in Section 9.17.

“Transfer” means the sale or other whole or partial conveyance of all or any
portion of any of the Mortgaged Properties or any direct or indirect interest
therein to a third party, including granting of any purchase options, rights of
first refusal, rights of first offer or similar rights in respect of any portion
of such Mortgaged Property or the subjecting of any portion of such Mortgaged
Property to restrictions on transfer; except that any Lease at such Mortgaged
Property in accordance herewith shall not constitute a Transfer. For the
avoidance of doubt, equity transfers not constituting a Change of Control and
equity pledges which are not prohibited under Section 7.1(f) shall not
constitute a “Transfer” hereunder.

“Trigger Period” means any period commencing upon (i) the conclusion of any Test
Period during which the Debt Yield is less than the Trigger Period Debt Yield
Threshold in effect as of the end of such Test Period, and expiring after
(ii) the conclusion of the second of any two Test Periods ending in consecutive
Fiscal Quarters (whether or not in the same fiscal or calendar years) thereafter
during each of which Test Periods the Debt Yield is greater than the Trigger
Period Debt Yield Threshold in effect as of the end of each respective Test
Period.

“Trigger Period Debt Yield Threshold” means, (i) with respect to any Test Period
ending in the calendar year ending December 31, 2007, 6.75%, (ii) with respect
to any Test Period ending in the calendar year ending December 31, 2008, 7.13%,
(iii) with respect to any Test Period ending in the calendar year ending
December 31, 2009, 8.00%, (iv) with respect to any Test Period ending in the
calendar year ending December 31, 2010, 8.25% and (v) thereafter, 8.55%.

“TRS Lease Subordination Agreement” means that certain TRS lease subordination
agreement, dated as of the Closing Date, executed by TRS Lessee for the benefit
of Lender, as the same may from time to time be modified or replaced in
accordance herewith.

“TRS Lease” means, with respect to each Mortgaged Property, that certain lease
agreement described on Schedule M, dated as of the date set forth on Schedule M,
between the applicable Borrower (or its predecessor in interest), as lessor, and
the applicable TRS Lessee, as lessee.

“TRS Lessee” means those entities that serve as the lessees under any one or
more of the TRS Leases, as more particularly set forth on Schedule M,
individually and collectively as the context may require.

 

36



--------------------------------------------------------------------------------

“TRS Lessee Pledged Collateral” means all property, right, title and interest in
and to the collateral pledged by TRS Lessee to Lender pursuant to the Mortgages
including, without limitation, all of TRS Lessee’s right, title and interest in
and to the TRS Leases.

“Unfunded Obligations” means the items described in Schedule L.

“Unfunded Obligations Account” has the meaning set forth in Section 3.11(a).

“Unfunded Obligations Amount” means $0.

“Uniform System” shall mean the Uniform System of Accounts for Hotels, 9th
Edition, International Association of Hospitality Accountants (1996), as from
time to time amended.

“Unspent Allocated Deferred Maintenance Amount” means, with respect to each
Mortgaged Property, an amount (not less than zero) equal to the Allocated
Deferred Maintenance Amount for such Mortgaged Property less the aggregate
amount applied toward Deferred Maintenance Conditions at such Mortgaged Property
in accordance with Section 3.7(c) from the date of this Agreement to and
including the date of determination.

“Unspent Allocated Required Capital Expenditure Amount” means, with respect to
each Mortgaged Property, an amount (not less than zero) equal to the Allocated
Required Capital Expenditure Amount for such Mortgaged Property less the
aggregate amount applied toward Capital Expenditures at such Mortgaged Property
in accordance with Section 3.8(c) from the date of this Agreement to and
including the date of determination.

“Unspent Allocated Unfunded Obligations Amount” means, with respect to each
Mortgaged Property, an amount (not less than zero) equal to the Allocated
Unfunded Obligations Amount for such Mortgaged Property less the aggregate
amount applied toward Unfunded Obligations at such Mortgaged Property in
accordance with Section 3.11(c) from the date of this Agreement to and including
the date of determination.

“Use” means, with respect to any Hazardous Substance, the generation,
manufacture, processing, distribution, handling, use, treatment, recycling or
storage of such Hazardous Substance or transportation of such Hazardous
Substance.

“U.S. Person” means a United States person within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax” means any present or future tax, assessment or other charge or levy
imposed by or on behalf of the United States of America or any taxing authority
thereof that is not an Excluded Tax.

(b) Rules of Construction. All references to sections, schedules and exhibits
are to sections, schedules and exhibits in or to this Agreement unless otherwise
specified. Unless otherwise specified: (i) all meanings attributed to defined
terms in this Agreement shall be equally applicable to both the singular and
plural forms of the terms so defined, (ii) “including” means “including, but not
limited to”, (iii) “mortgage” means a mortgage, deed of trust, deed to

 

37



--------------------------------------------------------------------------------

secure debt or similar instrument, as applicable, and “mortgagee” means the
secured party under a mortgage, deed of trust, deed to secure debt or similar
instrument, and (iv) references to Payment Dates that fall in specified months
ignore the preceding Business Day convention. All accounting terms not
specifically defined in this Agreement shall be construed in accordance with
GAAP, as same may be modified in this Agreement. All references to “ownership
interest” or “equity interest” shall include 0% ownership interests and 0%
equity interests, respectively.

ARTICLE I

GENERAL TERMS

1.1. The Loan. On the Closing Date, subject to the terms and conditions of this
Agreement, Lender shall make a loan to Borrower (the “Loan”) in an amount equal
to the Loan Amount. The Loan shall initially be represented by the Note which
shall bear interest as described in this Agreement at a per annum rate as
provided in Section 1.3(a). The Loan shall be secured by the Collateral.

1.2. The Term.

(a) The Maturity Date of the Loan shall be the Payment Date in November 2009, as
such date may be extended pursuant to Section 1.2(b), or such earlier date as
may result from acceleration of the Loan during the continuance of an Event of
Default in accordance with this Agreement.

(b) Borrower shall have two successive options to extend the scheduled Maturity
Date of the Loan to the Payment Date in November 2010 and 2011, respectively
(the period of each such extension, an “Extension Term”), provided that as a
condition to each such extension, (i) Borrower shall deliver to Lender written
notice of such extension at least 10 days and not more than 60 days prior to the
Maturity Date as theretofore in effect; (ii) no Event of Default shall be
continuing on either the date of such notice or the Maturity Date as theretofore
in effect; (iii) Borrower shall have obtained an Extension Interest Rate Cap
Agreement for the applicable Extension Term and collaterally assigned such
Extension Interest Rate Cap Agreement to Lender pursuant to an Assignment of
Interest Rate Cap Agreement; (iv) with respect to the first Extension Term only
Borrower shall have satisfied its obligations under Section 3.8(c) (unless
extended in accordance herewith), (v) Borrower shall have paid all reasonable
out-of-pocket expenses incurred by Lender in connection with such extension,
(vi) in respect of the first Extension Term, Borrower shall have achieved a Debt
Yield of 8.05% for the last full Test Period ending prior to the Maturity Date
as theretofore in effect, and (vii) in respect of the second Extension Term,
Borrower shall have achieved a Debt Yield of 8.30% for the last full Test Period
ending prior to the Maturity Date as theretofore in effect (the foregoing Debt
Yield tests to be determined in each case taking into account any prepayments
made prior to or simultaneously with such extension in accordance with
Section 2.1). If Borrower fails to exercise any extension option in accordance
with the provisions of this Agreement, such extension option, and any subsequent
extension option hereunder, will automatically cease and terminate.

 

38



--------------------------------------------------------------------------------

1.3. Interest and Principal.

(a) Commencing with the Initial Payment Date and on each and every Payment Date
thereafter, Borrower shall pay interest on the portion of the Principal
Indebtedness evidenced by the Note for the Interest Accrual Period in which such
Payment Date falls at a rate per annum equal to the sum of LIBOR, determined as
of the applicable Interest Determination Date, plus the applicable Spread
(except that interest shall be payable on the Indebtedness, including due but
unpaid interest, at the Default Rate with respect to any portion of such
Interest Accrual Period falling during the continuance of an Event of Default).
Interest payable hereunder shall be computed on the basis of a 360-day year and
the actual number of days elapsed.

(b) No prepayments of the Loan shall be permitted except as otherwise expressly
provided in this Agreement. The entire outstanding Principal Indebtedness,
together with all interest thereon through the end of the Interest Accrual
Period in which the Maturity Date falls (calculated as if such Principal
Indebtedness were outstanding for the entire Interest Accrual Period) and all
other amounts then due under the Loan Documents shall be due and payable by
Borrower to Lender on the Maturity Date.

(c) Upon written notice from Lender to Borrower (the “Componentization Notice”),
the Note will be deemed to have been subdivided (retroactively as of the
Closing) into multiple components (“Note Components”). Each Note Component shall
have such notional balance (a “Component Balance”) as Lender shall specify in
the Componentization Notice and an interest rate equal to the sum of LIBOR plus
such amount as Lender shall specify in the Componentization Notice (each such
amount, a “Component Spread”); provided that (i) the sum of the Component
Balances of all Note Components relating to the Note shall equal the principal
balance of such Note immediately prior to such subdivision, (ii) the initial
weighted average of the Component Spreads of all Note Components relating to the
Note, weighted on the basis of their respective Component Balances, shall equal
the percentage set forth in clause (i) of the definition of “Spread”, and
(iii) the Componentization Notice shall not contain terms, provisions and
clauses that are less favorable to Borrower than those contained in the Loan
Documents as of the date hereof or which increase the obligations, or decrease
the rights, of Borrower or any of its Affiliates hereunder or under any of the
other Loan Documents (in each case other than the effects of an increase in the
weighted average spread of the Component Spreads that may result from the
sequential application of a prepayment (x) during the continuance of an Event of
Default and (y) on account of Loss Proceeds, to the extent applied to prepay a
portion of the Loan in accordance with Section 5.16). If requested by Lender,
each Note Component shall be represented by a separate physical Note. Borrower
shall have three Business Days from receipt of a Componentization Notice to
object to same, it being understood that the sole basis on which Borrower may so
object shall be that the requirements set forth in this subparagraph (c) have
not been satisfied. Borrower shall execute and return to Lender a replacement
Note reflecting such componentization within five Business Days after Borrower’s
receipt of execution copies thereof. Subject to the terms of the Cooperation
Agreement, the foregoing shall be at Lender’s expense, except that Borrower
shall pay its own legal fees in respect thereof in an amount not to exceed
$100,000 in the aggregate (and, Lender, in addition to paying all other costs
and expenses in connection with the foregoing, shall pay all reasonable legal
fees of Borrower in connection therewith in excess of the first $100,000 of
legal fees payable by Borrower in respect thereof).

 

39



--------------------------------------------------------------------------------

(d) Other than in the case of the payment in respect of principal due on the
Maturity Date or upon acceleration of the Loan during the continuance of an
Event of Default, any payments of interest not paid when due hereunder shall
bear interest at the applicable Default Rate and, when paid, shall be
accompanied by a late fee in an amount equal to 3% times the amount of such late
payment. Borrower acknowledges that (i) a delinquent payment will cause damage
to Lender; (ii) the late fee is intended to compensate Lender for the loss of
use of the delinquent payment and the expense incurred and time and effort
associated with recovering the delinquent payment; (iii) it will be extremely
difficult and impractical to ascertain the extent of Lender’s damages caused by
the delinquency; and (iv) the late fee represents Lender’s and Borrower’s
reasonable estimate of Lender’s damages from the delinquency and is not a
penalty.

1.4. Interest Rate Cap Agreements.

(a) Within five Business Days after the date hereof, Borrower shall obtain, and
thereafter maintain in effect (unless replaced pursuant to Section 1.4(e)), an
Initial Interest Rate Cap Agreement, which shall be coterminous with the initial
term of the Loan and have a notional amount that is not less than the Principal
Indebtedness. Any Initial Interest Rate Cap Agreement shall have a LIBOR strike
rate equal to or less than the then-applicable LIBOR Strike Rate.

(b) If Borrower exercises any of its options to extend the term of the Loan
pursuant to Section 1.2(b), then on or prior to the commencement of the
applicable Extension Term Borrower shall obtain, and thereafter maintain in
effect (unless replaced pursuant to Section 1.4(e)), an Extension Interest Rate
Cap Agreement having a term coterminous with such Extension Term, a notional
amount that is not less than the Principal Indebtedness, and a LIBOR strike rate
equal to or less than the then-applicable LIBOR Strike Rate.

(c) Borrower shall collaterally assign to Lender pursuant to an Assignment of
Interest Rate Cap Agreement all of its right, title and interest in any and all
payments under each Interest Rate Cap Agreement and shall deliver to Lender an
executed counterpart of such Interest Rate Cap Agreement and obtain the consent
of the Acceptable Counterparty to such collateral assignment (as evidenced by
the Acceptable Counterparty’s execution of such Collateral Assignment of
Interest Rate Cap Agreement).

(d) Borrower shall comply with all of its obligations under the terms and
provisions of each Interest Rate Cap Agreement. All amounts paid under an
Interest Rate Cap Agreement shall be deposited directly into the Cash Management
Account. Borrower shall take all actions reasonably requested by Lender to
enforce Lender’s rights under the Interest Rate Cap Agreement in the event of a
default by the counterparty thereunder and shall not waive, amend or otherwise
modify any of its material rights thereunder.

(e) If, at any time during the term of the Loan, the counterparty to the
Interest Rate Cap Agreement then in effect ceases to be an Acceptable
Counterparty and thereafter fails

 

40



--------------------------------------------------------------------------------

to abide by the requirements set forth in such Interest Rate Cap Agreement with
respect to ratings downgrades, then Borrower shall promptly obtain a replacement
Interest Rate Cap Agreement satisfying the requirements set forth in paragraph
(a) or (b) above, as applicable, with a counterparty that is an Acceptable
Counterparty, which replacement Interest Rate Cap Agreement shall be
collaterally assigned to Lender as set forth in paragraph (c) above.

(f) At any time that Borrower obtains an Interest Rate Cap Agreement pursuant to
this Section 1.4, Borrower shall cause to be delivered to Lender a legal opinion
or opinions from counsel to the applicable Acceptable Counterparty (which
counsel may be internal counsel) with respect to the enforceability, authority
and other customary matters in form and substance reasonably satisfactory to
Lender.

(g) Borrower may, without Lender’s consent, cause the notional amount of any
Interest Rate Cap Agreement to be reduced, dollar-for-dollar, by any actual
prepayment of the Loan made in accordance herewith and Lender shall, at
Borrower’s sole cost and expense, cooperate with Borrower in effecting such
reduction, provided that the notional amount thereof shall at no time be less
than the Principal Indebtedness.

1.5. Method and Place of Payment. Except as otherwise specifically provided in
this Agreement, all payments and prepayments under this Agreement and the Notes
(including any deposit into the Cash Management Account pursuant to
Section 3.2(c) and any reserve deposits required hereunder) shall be made to
Lender not later than 1:00 p.m., New York City time, on the date when due and
shall be made in lawful money of the United States of America by wire transfer
in federal or other immediately available funds to the account specified in
writing from time to time by Lender to Borrower. Any funds received by Lender
after such time shall be deemed to have been paid on the next succeeding
Business Day. Lender shall notify Borrower in writing of any changes in the
account to which payments are to be made. If the amount received from Borrower
(or from the Cash Management Account pursuant to Section 3.2(b)) is less than
the sum of all amounts then due and payable or required to be deposited
hereunder, such amount shall be applied, at Lender’s sole discretion, either
toward the components of the Indebtedness (e.g., interest, principal and other
amounts payable hereunder) and the Note Components in such sequence as Lender
shall elect in its sole discretion (subject, as between the holders of the
Notes, to any intercreditor agreement), or toward the payment of Taxes,
Operating Expenses, FF&E and Capital Expenditures.

1.6. Regulatory Change. If, as a result of any Regulatory Change, any reserve,
special deposit or similar requirements relating to any extensions of credit or
other assets of, or any deposits with, any Lender is imposed, modified or deemed
applicable and the result is to increase the cost to such Lender of making
LIBOR-based loans, or to reduce the amount receivable by Lender hereunder in
respect of any portion of the Loan with respect to LIBOR-based loans by a
material amount (such increases in cost and reductions in amounts receivable,
“Increased Costs”), then Borrower agrees that it will pay to Lender upon
Lender’s request such additional amount or amounts (based upon a reasonable
allocation thereof by such Lender to the LIBOR-based loans made by such Lender)
as will compensate such Lender for such Increased Costs to the extent that such
Increased Costs are reasonably allocable to the Loan. Lender will notify
Borrower in writing of any event

 

41



--------------------------------------------------------------------------------

occurring after the Closing Date which will entitle Lender to compensation
pursuant to this Section 1.6 as promptly as practicable after it obtains
knowledge thereof and determines to request such compensation and will designate
a different lending office if such designation will avoid the need for, or
reduce the amount of, such compensation and will not, in the reasonable judgment
of such Lender, be otherwise disadvantageous to such Lender. If such Lender
shall fail to notify Borrower of any such event within 90 days following the end
of the month during which such event occurred, then Borrower’s liability for any
amounts described in this Section 1.6 incurred by such Lender as a result of
such event shall be limited to those attributable to the period occurring
subsequent to the 90th day prior to the date upon which such Lender actually
notified Borrower of the occurrence of such event. Notwithstanding the
foregoing, in no event shall Borrower be required to compensate any Lender
(i) for any portion of the income or franchise taxes of Lender, whether or not
attributable to payments made by Borrower and (ii) unless the events giving rise
to such compensation affect similarly situated banks or financial institutions
generally and are not applicable to such lender solely or primarily by reason of
such lender’s particular conduct or condition. If a Lender requests compensation
under this Section 1.6, Borrower may, by notice to Lender, require that such
Lender furnish to Borrower a statement setting forth in reasonable detail the
basis for requesting such compensation and the method for determining the amount
thereof. This Section 1.6 shall apply only with respect to any portion of the
Loan that is not contained in a Securitization. This Section 1.6 shall not apply
to a regulatory change with respect to any taxes (including, but not limited to,
U.S. Taxes).

1.7. Taxes.

(a) Borrower agrees to indemnify Lender against any present or future stamp,
documentary or other similar or related taxes or other similar or related
charges now or hereafter imposed, levied, collected, withheld or assessed by any
United States Governmental Authority by reason of the execution and delivery of
the Loan Documents and any consents, waivers, amendments and enforcement of
rights under the Loan Documents.

(b) If Borrower is required by law to withhold or deduct any amount from any
payment hereunder in respect of any U.S. Tax, Borrower shall withhold or deduct
the appropriate amount, remit such amount to the appropriate Governmental
Authority and pay to each Person to whom there has been an Assignment or
Participation of a Loan and who is not a U.S. Person such additional amounts as
are necessary in order that the net payment of any amount due to such non-U.S.
Person hereunder after deduction for or withholding in respect of any U.S. Tax
imposed with respect to such payment (or in lieu thereof, payment of such U.S.
Tax by such non-U.S. Person), will not be less than the amount stated in this
Agreement to be then due and payable; except that the foregoing obligation to
pay such additional amounts shall not apply (i) to the extent that Borrower
would be required to withhold or deduct any U.S. Tax if a payment to an assignee
would be made on the date of the Assignment or Participation (for the avoidance
of doubt, Borrower shall not be required to pay any additional amounts under
this Section 1.7(b) to the extent that the rate of withholding or payments to an
assignee on any Payment Date is equal to or less than the rate of withholding
that would apply to payments to such assignee if a payment was made on the date
of such Assignment or Participation), (ii) to any assignee that has not complied
with the obligations contained in Section 9.7(c), (iii) to any U.S. Taxes
imposed solely by reason of the failure by such Person (or, if such Person is
not the beneficial owner of the relevant Loan, such beneficial owner) to comply
with applicable certification, information,

 

42



--------------------------------------------------------------------------------

documentation or other reporting requirements concerning the nationality,
residence, identity or connections with the United States of America of such
Person (or beneficial owner, as the case may be) if such compliance is required
by statute or regulation of the United States of America as a precondition to
relief or exemption from such U.S. Taxes; or (iv) with respect to any Person who
is a fiduciary or partnership or other than the sole beneficial owner of such
payment, to any U.S. Tax imposed with respect to payments made under any Note to
a fiduciary or partnership to the extent that the beneficial owner or member of
the partnership would not have been entitled to the additional amounts if such
beneficial owner or member of the partnership had been the holder of the Note.
Within 30 days after paying any amount from which it is required by law to make
any deduction or withholding, and within 30 days after it is required by law to
remit such deduction or withholding to any relevant taxing or other authority,
Borrower shall deliver to such non-U.S. Person satisfactory evidence of such
deduction, withholding or payment (as the case may be). This Section 1.7(b)
shall apply only with respect to any portion of the Loan that is not contained
in a Securitization.

1.8. Lender Cooperation. Upon the (i) repayment of the Indebtedness in full or
(ii) release of any Mortgaged Propert(ies) pursuant to Section 2.2 or
Section 7.1(k), at Borrower’s request, Lender shall execute and deliver to
Borrower instruments appropriate for filing in the applicable jurisdiction(s),
prepared by Borrower and reasonably satisfactory to Lender, to, at Borrower’s
election: (a) release and discharge the Liens of the Loan Documents on all
Collateral (or the applicable portion thereof in the case of a release of less
than all of the Mortgaged Properties pursuant to the terms of this Agreement)
securing payment of the Indebtedness (or such applicable portion thereof in the
case of a release of less than all of the Mortgaged Properties pursuant to the
terms of this Agreement) (in each case subject to Borrower’s obligation to pay
any associated fees and expenses), including all balances in the Collateral
Accounts and the return of any Qualified Letters of Credit (or such applicable
portion thereof in the case of the release of less than all of the Mortgaged
Properties pursuant to the terms of this Agreement); and/or (b) (x) in the case
of a repayment or prepayment in full of the Indebtedness, at Borrower’s request,
assign the Mortgage(s) identified by Borrower to a new lender designated by
Borrower and endorse the Notes identified by Borrower (and any other applicable
Loan Documents identified by Borrower), to a new lender designated by Borrower
and (y) in the case of a release of less than all of the Mortgaged Properties
pursuant to the terms of this Agreement, assign the applicable Mortgage(s)
identified by Borrower to a new lender designated by Borrower and sever the
Notes identified by Borrower, at Borrower’s sole cost and expense, into multiple
Notes, such that a separate Note or Notes shall represent the Allocated Loan
Amount of the Mortgaged Property or Mortgaged Properties released pursuant to
the terms of this Agreement and the other Note or Notes shall represent the
Principal Indebtedness after giving effect to such release, and assign the
Note(s) identified by Borrower representing the Allocated Loan Amount of the
Mortgaged Property or Mortgaged Properties released to a new lender designated
by Borrower.

 

43



--------------------------------------------------------------------------------

ARTICLE II

VOLUNTARY PREPAYMENT; ASSUMPTION

2.1. Voluntary Prepayment.

(a) Borrower may voluntarily prepay the Loan in whole or in part on any Business
Day, except that no prepayments shall be permitted during the last two Business
Days in any Interest Accrual Period unless such prepayment is accompanied by
interest in respect of the next succeeding Interest Accrual Period as set forth
in the next sentence. Each such prepayment shall be accompanied by (i) the
amount of interest theretofore accrued but unpaid in respect of the principal
amount so prepaid; plus (ii) the amount of interest which would have accrued on
the principal amount so prepaid had it remained outstanding through the end of
the Interest Accrual Period in which such prepayment is made (plus, in the case
of a prepayment on one of the last two Business Days during an Interest Accrual
Period, the amount of interest which would have accrued on the principal amount
so prepaid had it remained outstanding through the end of the Interest Accrual
Period following the Interest Accrual Period in which such prepayment is made);
and for avoidance of doubt, no interest shall be payable in respect of the
amount so prepaid after payment of the amounts set forth herein on the date of
such prepayment. In addition, if such prepayment is made during the Spread
Maintenance Period, such prepayment shall be accompanied by the applicable
Spread Maintenance Amount. Notwithstanding anything to the contrary herein,
(x) simultaneously with any voluntary prepayment of all or any portion of the
Mezzanine Loan Principal Indebtedness (excluding any prepayment made pursuant to
Section 2.5), Borrower shall make a prepayment hereunder in the amount necessary
so that the Principal Indebtedness and the Mezzanine Loan Principal Indebtedness
immediately after such prepayments are in the same proportion as they were
immediately prior to such prepayments and (y) Borrower shall not be permitted to
make a voluntary prepayment of the Loan hereunder unless simultaneously
therewith a prepayment of each Mezzanine Loan shall also be made in the amount
necessary so that the Principal Indebtedness and the Mezzanine Loan Principal
Indebtedness immediately after such prepayment are in the same proportion as
they were immediately prior to such prepayments. In the event that Borrower
makes a prepayment of the Loan in accordance with the provisions of this
Agreement on a Business Day that falls from and including the second to last day
in an Interest Accrual Period to but excluding the first succeeding Interest
Determination Date immediately following such Payment Date (each such period, an
“Assumed Note Rate Period”), it may be impossible for Borrower and Lender to
calculate with certainty the interest that would have accrued at the applicable
interest rate on the amount then prepaid through the end of the Interest Accrual
Period whose LIBOR is determined on such Interest Determination Date.
Accordingly, in the event that any portion of the Loan is prepaid during an
Assumed Note Rate Period, the interest that would have accrued on such prepaid
amount at the applicable Interest Rate through the end of such Interest Accrual
Period shall be estimated based on an interest rate (the “Assumed Note Rate”)
equal to the sum of (i) LIBOR calculated in accordance with the definition of
“LIBOR” herein, but assuming that the Interest Determination Date used in such
definition is the date that is two Business Days prior to the date on which such
prepayment is made, plus (ii) the applicable Spread, plus (iii) 1.00% (the
amount of interest prepaid based on

 

44



--------------------------------------------------------------------------------

the foregoing calculation, the “Assumed Note Rate Payment”). Thereafter, on the
Interest Determination Date for the applicable Interest Accrual Period, Lender
shall determine LIBOR with respect to such Interest Accrual Period in accordance
with the definition of “LIBOR” herein. If it is determined by Lender that LIBOR
as so determined for the applicable Interest Accrual Period plus the applicable
Spread is less than the Assumed Note Rate, Lender shall promptly refund to
Borrower, without interest, an amount equal to the difference between (x) the
Assumed Note Rate Payment and (y) the amount of interest which would have been
payable on the prepaid amount based on LIBOR as determined on the Interest
Determination Date. Alternatively, in the event that it is determined that LIBOR
as determined on the Interest Determination Date plus the Spread is greater than
the Assumed Note Rate, Borrowers shall pay to Lender, without additional
interest or other late charges or penalties on the Payment Date that falls
during such Interest Accrual Period an amount equal to the difference between
(x) the amount of interest which would have been payable on the prepaid amount
based on LIBOR as determined on the Interest Determination Date and (y) the
Assumed Note Rate Payment.

(b) As a condition to any voluntary prepayment, Borrower shall give Lender
written notice (a “Prepayment Notice”) of its intent to prepay, which notice
must be given at least five Business Days and not more than 60 days prior to the
Business Day upon which prepayment is to be made and must specify the Business
Day on which such prepayment is to be made and the amount of such prepayment. If
any such notice is given, then, subject to the immediately succeeding sentence,
the amount specified in such notice will be due and payable on the date
specified therein. Notwithstanding the foregoing, if no Event of Default is then
continuing, such Prepayment Notice may be rescinded or amended by written notice
to Lender (for example, to adjourn the prepayment date or the amount of such
prepayment) without the need to once again comply with the Prepayment Notice
time period requirements set forth in the first sentence of this Section 2.1(b);
provided, however, no such amendment shall result in Lender having fewer than
two Business Days advance notice of the newly proposed prepayment date, and any
such newly proposed prepayment date shall not be more than 30 days after the
prepayment date specified in the original Prepayment Notice, and provided
further that Borrower shall compensate Lender for any and all Damages incurred
by Lender and/or its agents resulting from such rescission.

(c) If the Note has been bifurcated into multiple Note Components pursuant to
Section 1.3(c), all voluntary prepayments of the Loan pursuant to this
Section 2.1 shall be applied to the Note Components on a pro rata basis (as
distinguished from sequentially) in proportion to their then-outstanding
principal balance.

2.2. Property Releases.

(a) So long as no Event of Default is then continuing (other than an Event of
Default that would be eliminated after giving effect to the release of the
Mortgaged Property proposed to be released pursuant to Section 7.1(k)), Borrower
may from time to time obtain the release of one or more of the Mortgaged
Properties from the Liens of the Loan Documents and Transfer such Mortgaged
Property to an unaffiliated third party in an arms’-length transaction (except
that, if the release is being effectuated pursuant to the provisions of
Section 7.1(k), Borrower may Transfer such Mortgaged Property to an Affiliate of
Borrower) upon satisfaction of the following conditions:

(i) Borrower shall deliver to Lender notice (a “Release Notice”) of its intent
to release one or more of the Mortgaged Properties, which notice must be given
at least 10 Business Days and not more than 60 days prior to the Business Day
upon which the release is to be made and shall specify the Mortgaged Property or
Mortgaged Properties that Borrower intends to release. Borrower shall promptly
reimburse Lender for any actual out-of-pocket costs and expenses (including the
reasonable fees and expenses of legal counsel and the Servicer) incurred by
Lender in connection with a release pursuant to this Section 2.2.

 

45



--------------------------------------------------------------------------------

(ii) At the time of such release: (1) Borrower shall prepay a portion of the
Loan, in accordance with Section 2.1, in an amount equal to (x) subject to
Section 2.2(d), the applicable Release Price, plus (y) any additional amount
required to be prepaid in accordance with Section 2.2(d) in order to reduce the
Release Price Deficit, which prepayment, in each case under clauses (x) and (y),
shall be accompanied by the applicable Spread Maintenance Amount, which
prepayment shall be accompanied by the other amounts specified in Section 2.1,
to the extent applicable (and without duplication of any amounts otherwise
payable by Borrower under this Agreement), and (2) DSCR for the Fiscal Quarter
then most recently ended, recalculated to include only income and expense
attributable to the Mortgaged Properties remaining after the release and to
exclude the interest expense and principal payments on the aggregate amount to
be prepaid, shall be equal to or greater than the applicable DSCR Threshold;
provided, however, that, except with respect to a release of a Mortgaged
Property pursuant to Section 7.1(k), the DSCR Threshold need not be satisfied if
at the time of such sale Borrower (I) prepays the Loan in an amount set forth in
clause (1) above, (II) deposits 100% of any remaining Excess Transfer Proceeds,
after payment of the amount required under clause (1)(y) above and the
corresponding sections of the Mezzanine Loan Agreements, into the Cash Reserve
Account as additional collateral for the Loan (for the avoidance of doubt, any
release of a Mortgaged Property pursuant to Section 7.1(k) shall be subject to
the satisfaction of the DSCR Threshold, and Borrower shall not be released from
such requirement by depositing 100% of the Excess Transfer Proceeds as set forth
in clause (II) above), and (III) during the continuance of the Spread
Maintenance Period, pays to Lender and each Mezzanine Lender the applicable
Spread Maintenance Amount on the amount so deposited into the Cash Reserve
Account as if the Loan and the Mezzanine Loan had been prepaid in such amount on
a pro rata basis pursuant to clause (z) of the following sentence. Following
such deposit, Borrower shall, in its sole discretion, have the option to either
(y) maintain the Excess Transfer Proceeds in the Cash Reserve Account as
additional collateral for the Loan or (z) cause all or any portion of the Excess
Transfer Proceeds to be applied toward prepayment of the Loan and the Mezzanine
Loans, pro rata in proportion to their respective principal amounts, which
prepayments shall be made in accordance with Section 2.1 hereof and the
corresponding sections of the Mezzanine Loan Documents (except that the Spread
Maintenance Amount, which shall have been paid upon deposit of funds into the
Cash Reserve Account, need not be paid a second time upon prepayment).

(iii) Lender shall have received a payoff letter or written confirmation from
each Mezzanine Lender that satisfactory escrow arrangements in connection with
the release of such Mortgaged Property have been established.

 

46



--------------------------------------------------------------------------------

(b) Immediately upon satisfaction of the requirements in Sections 2.1, 2.2 or
7.1(k), as applicable, Lender shall execute and deliver to Borrower such
instruments, prepared by Borrower and approved by Lender (which approval, in the
absence of an Event of Default (other than an Event of Default that would be
eliminated after giving effect to the release of the Mortgaged Property proposed
to be released) shall not be unreasonably withheld, conditioned or delayed), as
shall be necessary to release the applicable Mortgaged Property and the
applicable portion of any other Collateral securing the Loan with respect to
such Mortgaged Property (excluding any amounts retained in any Collateral
Accounts with respect to such Mortgaged Property, except as otherwise expressly
set forth herein) from the Liens of the Loan Documents (and/or, as applicable,
the Qualified Letter(s) of Credit shall be correspondingly reduced). Any
Mortgaged Property released pursuant to this Section 2.2 or Section 7.1(k)
shall, effective upon such release, no longer be deemed a “Mortgaged Property”
or a “Property” for any purpose of this Agreement or the other Loan Documents.
At Borrower’s request, Lender will promptly assign the portion of the
Indebtedness secured by the portion of the Collateral to be released, as well as
the applicable Mortgage encumbering such portion of the Collateral, to a third
party specified by Borrower without representation or warranty (except that
(i) Lender owns such portion of the Indebtedness; (ii) Lender has not encumbered
such portion of the Indebtedness, except for Liens to be discharged concurrently
with such assignment; and (iii) the full amount of the then-outstanding
Indebtedness) and otherwise in accordance with Section 1.8.

(c) Immediately upon any release of Mortgaged Property pursuant to this
Section 2.2 or Section 7.1(k), the Deferred Maintenance Amount and the Unfunded
Obligations Amount required under this Agreement shall be reduced by an amount
equal to the Unspent Allocated Deferred Maintenance Amount and the Unspent
Allocated Unfunded Obligations Amount for such Mortgaged Property.

(d) Notwithstanding anything herein to the contrary, if the Net Proceeds of a
Transfer of a Mortgaged Property are less than the sum of its Minimum Release
Price and its aggregate “Minimum Release Price” under and as defined in the
Mezzanine Loan Agreements, then the amount payable by Borrower under
Section 2.2(a)(ii)(1)(x) in connection with its release shall be the Mortgage
Loan Percentage of such Net Proceeds, subject to the following:

(i) the Release Price Deficit (as defined below) may not at any time exceed 2%
of the Principal Indebtedness;

(ii) after prepayments have been made that reduce the Principal Indebtedness to
one-half of the Loan Amount, no release of a Mortgaged Property shall be
permitted that would result in any increase in the Release Price Deficit; and

(iii) if and to the extent the Release Price Deficit is greater than zero, all
Excess Transfer Proceeds shall be applied toward prepayment of the Loan and each
Mezzanine Loan in proportion to the Release Price Deficit and the “Release Price
Deficits” under and as defined in the respective Mezzanine Loan Agreements,
respectively, in each case until reduced to zero.

“Release Price Deficit” means, from time to time, the excess, if any, of (x) the
sum of all Release Prices of all Mortgaged Properties theretofore released,
minus (y) the sum of all amounts theretofore applied toward the prepayment of
the Loan in connection with Transfers of Mortgaged Properties pursuant to
Section 2.2(a)(ii)(1)(x) and (y).

 

47



--------------------------------------------------------------------------------

2.3. Assumption. The initial Borrower shall have the right to contemporaneously
Transfer all of the Collateral to a Qualified Successor Borrower (provided that
the TRS Lessee Pledged Collateral shall be simultaneously transferred to a
Qualified Successor TRS Lessee) that will assume all of the obligations of
Borrower (or, as applicable, TRS Lessee) hereunder and under the other Loan
Documents (an “Assumption”), provided no Event of Default is then continuing or
would result therefrom and the following conditions are met to the reasonable
satisfaction of Lender:

(i) such Qualified Successor Borrower shall have executed and delivered to
Lender an assumption agreement, in form and substance reasonably acceptable to
Lender, evidencing its agreement to abide and be bound by the terms of the Loan
Documents and containing representations substantially equivalent to those
contained in Article IV (or, as applied to a Qualified Successor TRS Lessee, to
the extent such representations are applicable to TRS Lessee), and such other
representations (and evidence of the accuracy of such representations) as Lender
(or the Servicer) shall reasonably request;

(ii) either (x) the TRS Leases shall have been terminated in accordance with the
terms of this Agreement, or (y) such Qualified Successor Borrower shall have
caused a Qualified Successor TRS Lessee to execute and deliver to Lender new
operating leases with respect to each of the Mortgaged Properties and an
assumption agreement, in form and substance reasonably acceptable to Lender,
evidencing its agreement to be bound by the terms of the Loan Documents to which
TRS Lessee is a party;

(iii) TRS Lessee shall have delivered to Lender an instrument reasonably
satisfactory to Lender acknowledging the Assumption and ratifying its continued
obligations under the TRS Leases, the Mortgages, the Approved Management
Agreements, the Approved Franchise Agreements, the TRS Lease Subordination
Agreement and the other Loan Documents to which it is a party, except that if,
upon the Assumption, Borrower either (i) terminates the TRS Leases in accordance
with the terms of this Agreement, or (ii) causes a Qualified Successor TRS
Lessee to deliver, with respect to each Mortgaged Property, a new TRS Lease
Subordination Agreement and an assumption of all of TRS Lessee’s obligations
under the Mortgages, which covers the period from and after the date of the
Assumption, in each case, in form and substance reasonably satisfactory to
Lender, then TRS Lessee shall have no liability for indemnified matters first
occurring after the date of such Assumption;

(iv) such Qualified Successor Borrower shall, and shall cause a Qualified
Successor TRS Lessee (to the extent applicable) to execute and deliver such
Uniform Commercial Code financing statements and new, or amendments to existing,
Franchisor Comfort Letters, in each case, as may be reasonably requested by
Lender;

(v) such Qualified Successor Borrower shall deliver to Lender a new
environmental indemnity and guaranty of recourse carveouts, in each case, in
form and substance substantially similar to the Environmental Indemnity and
Recourse Guaranty

 

48



--------------------------------------------------------------------------------

executed on the Closing Date or otherwise in a form and substance reasonably
satisfactory to Lender and executed by a substitute indemnitor satisfactory to
Lender, which in each case cover indemnified matters first occurring after the
date of the Assumption, in which event Sponsor and Operating Partnership shall
have no liability for indemnified matters first occurring after the date of such
Assumption;

(vi) such Qualified Successor Borrower shall have delivered to Lender legal
opinions of counsel reasonably acceptable to Lender which are reasonably
equivalent to the opinions delivered to Lender on the date hereof, including new
nonconsolidation opinions which are reasonably satisfactory to Lender and
satisfactory to each of the Rating Agencies; and Borrower and the Qualified
Successor Borrower shall have delivered such other documents and certificates as
Lender shall reasonably request;

(vii) such Qualified Successor Borrower shall have delivered to Lender all
documents reasonably requested by it relating to the existence of such Qualified
Successor Borrower (and, if applicable, any Qualified Successor TRS Lessee) and
the due authorization of the Qualified Successor Borrower to assume the Loan and
to execute and deliver the documents described in this Section 2.3, each in form
and substance reasonably satisfactory to Lender, including a certified copy of
the applicable resolutions from all appropriate persons, certified copies of the
organizational documents of the Qualified Successor Borrower (and, if
applicable, any Qualified Successor TRS Lessee), together with all amendments
thereto, and certificates of good standing or existence for the Qualified
Successor Borrower (and, if applicable, any Qualified Successor TRS Lessee)
issued as of a recent date by its state of formation or organization and each
other state where such entity, by the nature of its business, is required to
qualify or register;

(viii) the Qualified Title Insurance Policy shall have been properly endorsed to
reflect the Transfer of the Mortgaged Properties to the Qualified Successor
Borrower (or, if applicable, the conveyance of the TRS Lessee Pledged Collateral
to the Qualified Successor TRS Lessee);

(ix) Rating Confirmation shall have been received with respect to the legal
structure of the Qualified Successor Borrower (and/or, if applicable, Qualified
Successor TRS Lessee), the documentation of the Assumption and the related legal
opinions; and

(x) written confirmation shall have been received from each Mezzanine Lender
that the corresponding requirements specified in the applicable Mezzanine Loan
Documents with respect to loan assumptions have been satisfied;

(xi) such Qualified Successor Borrower shall deliver to Lender a replacement
guaranty in form and substance substantially similar to the Operating
Partnership Guaranty, or otherwise in a form and substance satisfactory to
Lender, executed by a substitute guarantor approved by Lender in its sole
discretion;

(xii) unless the Sponsor Guaranty shall have previously terminated in accordance
with its terms, such Qualified Successor Borrower shall deliver to Lender a
replacement guaranty in form and substance substantially similar to the Sponsor
Guaranty, or otherwise in a form and substance satisfactory to Lender, executed
by a substitute guarantor approved by Lender in its sole discretion; and

 

49



--------------------------------------------------------------------------------

(xiii) the Servicer shall have received upon request a nonrefundable assumption
fee in an amount equal to 0.5% of the Loan Amount and shall have received
payment of all reasonable out-of-pocket costs and expenses incurred by Lender
and Servicer, as applicable, in connection with such Assumption (including
reasonable attorneys’ fees and costs, the cost of an endorsement to the
Qualified Title Insurance Policy reflecting the conveyance of the Mortgaged
Properties to the Qualified Successor Borrower (if applicable) lien search and
credit investigation expenses and rating agency fees and expenses).

Upon an Assumption by a Qualified Successor Borrower in accordance with this
Section 2.3, the initial Borrower shall be replaced by such Qualified Successor
Borrower as “Borrower” for all purposes under this Agreement and all other Loan
Documents.

2.4 Termination of Operating Leases. Borrower shall have the right, without
payment of any fee, to terminate one or more of the TRS Leases from time to
time, provided (i) no Event of Default is then continuing or would result
therefrom; (ii) all of TRS Lessee’s right, title and interest in, to and under
all of the TRS Lessee Pledged Collateral (including, without limitation, all of
TRS Lessee’s right, title and interest in, to and under the Approved Management
Agreement, each Approved Franchise Agreement and, to the fullest extent
permitted by law, each Permit required for the provision of alcoholic beverages
and operation of liquor services at the applicable Mortgaged Property) shall
have been transferred to Borrower or, at Borrower’s direction or as otherwise
required by applicable law, to the applicable Approved Property Manager and
pledged to Lender, in each case, in a manner reasonably satisfactory to Lender,
and, if requested by Lender, reasonably satisfactory legal opinions shall have
been delivered with respect thereto; (iii) Lender shall have received new, or
amendments to existing, Franchisor Comfort Letters, if applicable; (iv) no
Material Adverse Effect would result therefrom; and (v) without duplication,
Borrower shall have paid all reasonable out-of-pocket costs and expenses of
Lender (including reasonable attorney’s fees) incurred by Lender in connection
therewith.

2.5 Encumbered Property Capital Events.

(a) If at any time during the term of the Loan a Capital Event shall occur with
respect to any of the Encumbered Properties, Borrower shall cause all Excess
Capital Event Proceeds with respect to such Capital Event to be applied toward
prepayment of the Mezzanine Loans, pro rata in proportion to their respective
outstanding principal amounts, which prepayments shall be made in accordance
with the sections of the Mezzanine Loan Documents corresponding to Section 2.1
hereof.

(b) In the case of a Capital Event which is in the nature of a sale or other
voluntary conveyance (other than a conveyance contemplated by Section 2.6) of
any of the Encumbered Properties, Borrower shall deliver or cause to be
delivered to Lender notice of the pending Capital Event at least 5 Business Days
and not more than 60 days prior to the date upon which such Capital Event is
reasonably anticipated to occur (which notice may be amended in the manner set
forth in Section 2.2(b), mutatis mutandis).

 

50



--------------------------------------------------------------------------------

2.6 Additional Mortgaged Properties. Borrower may at any time acquire an
Encumbered Property that is a hotel owned as of the date hereof by a direct or
indirect subsidiary of the Operating Partnership and with respect to which all
Encumbered Property Indebtedness shall have been repaid, whereupon such
Encumbered Property shall become a Mortgaged Property for all purposes hereunder
and shall be encumbered by the liens of the Loan Documents (an “Additional
Mortgaged Property”), provided that the following conditions are satisfied:

(i) Rating Confirmation shall have been received with respect thereto.

(ii) each Mezzanine Lender and each holder of any portion of the Loan not
contained in a Securitization shall have consented thereto in writing.

(iii) Lender shall have reasonably determined that the Additional Mortgaged
Property would not result in a decrease in Net Operating Income or expose
Borrower or Lender to any material contingent liabilities (unless adequate
reserves are maintained with Lender in respect thereof).

(iv) Lender shall have received a final current Appraisal of the Additional
Mortgaged Property. The Aggregate Allocated Loan Amount of each Additional
Mortgaged Property shall equal 94% of its appraised value, as indicated in such
Appraisal.

(v) Lender shall have received with respect to each Additional Mortgaged
Property an Engineering Report and an Environmental Report, in each case in form
and from a third party reasonably acceptable to Lender and containing reasonably
acceptable reliance language; and Borrower shall have deposited into the
Deferred Maintenance and Environmental Escrow Account an amount equal to 125% of
the aggregate cost of all items specified in such Engineering Report and
Environmental Report as requiring near-term remediation, as reasonably
determined by Lender.

(vi) With respect to each Additional Mortgaged Property, Borrower shall have
executed and delivered to Lender a Mortgage (which shall be recorded in the
applicable real property records) and an Environmental Indemnity, and Borrower
shall have authorized the filing of applicable UCC financing statements. Such
documents shall be in substantially the form of the corresponding Loan Documents
executed on the Closing Date, with such state-specific modifications as shall be
recommended by counsel admitted to practice in such state and selected by
Lender. Each Mortgage shall secure the entire Indebtedness, provided that in the
event that the jurisdiction in which the applicable Additional Mortgaged
Property is located imposes a mortgage recording, intangibles or similar tax and
does not permit the allocation of indebtedness for the purpose of determining
the amount of such tax payable, the principal amount secured by such Mortgage
shall be equal to 125% of such Additional Mortgaged Property’s Allocated Loan
Amount.

 

51



--------------------------------------------------------------------------------

(vii) Lender shall have received a Qualified Survey in respect of the Additional
Mortgaged Property, certified to Lender and evidencing that all utility services
and parking required for the Additional Mortgaged Property are available and
that each the Additional Mortgaged Property is a separate legal and tax lot.

(viii) Lender shall have received a Qualified Title Insurance Policy in respect
of the Additional Mortgaged Property, insuring a valid and perfected first
mortgage or deed of trust lien on each such Additional Mortgaged Property
subject only to exceptions reasonably acceptable to Lender, together with such
endorsements as Lender shall reasonably request.

(ix) Lender shall have received reasonably satisfactory lien searches
(including, without limitation, UCC, federal and state tax lien, bankruptcy,
judgment and pending litigation searches) with respect to the Additional
Mortgaged Property and its prior owner (i.e., the corresponding Encumbered
Property Owner).

(x) Lender shall have received with respect to the Additional Mortgaged Property
a Subordination of Property Management Agreement and a Franchise Comfort Letter,
in each case in form and substance reasonably acceptable to Lender, and a copy
of the property management agreement and franchise agreement.

(xi) Sponsor and the Operating Partnership shall each acknowledge in writing
that the Additional Mortgaged Property shall thereafter be a Mortgaged Property
for all purposes under the Loan Documents.

(xii) Lender shall have received a reasonably satisfactory zoning report,
certified to Lender and evidencing compliance with all applicable zoning laws in
all material respects.

(xiii) If the Additional Mortgaged Property is a ground leasehold interest,
Lender shall have received a reasonably satisfactory estoppel letter from the
ground lessor (containing, inter alia, such provisions as Lender shall require
in order to satisfy customary ground lease financeability requirements).

(xiv) Lender shall have received such information as it reasonably requires in
order to determine the amounts required to be reserved in respect of Tax, Ground
Rents and Insurance Reserve Account in respect of the Additional Mortgaged
Property (and Borrower shall make the appropriate deposit therein pursuant to
Sections 3.4(b) (determined as if the date Borrower acquires the Additional
Mortgaged Property were the Closing Date) and Section 3.4(c);

(xv) Borrower shall certify in writing that the representations and warranties
contained in Article IV are true and correct as they apply to the Mortgaged
Property, subject to such reasonably acceptable exceptions as Borrower shall
disclose to Lender in writing.

 

52



--------------------------------------------------------------------------------

(xvi) If any portion of the Loan has theretofore been securitized, Lender shall
have received a reasonably acceptable REMIC opinion with respect to the addition
of the Additional Mortgaged Property to the Collateral.

(xvii) Lender shall have received such other legal opinions as Lender shall
reasonably request, which shall be in substantially the form of the
corresponding opinions delivered in connection with the closing of the Loan on
the Closing Date.

(xviii) Lender shall have received such other information with respect to the
Additional Mortgaged Property as Lender shall reasonably request.

(xix) Borrower shall have paid or reimbursed Lender for all reasonable
out-of-pocket costs and expenses incurred by Lender (including, without
limitation, fees, costs and expenses of the Rating Agencies and the Servicer,
and reasonable attorneys fees and disbursements), and shall have paid all
applicable recording charges, filing fees, taxes or other expenses (including,
without limitation, mortgage and intangibles taxes and documentary stamp taxes).

ARTICLE III

ACCOUNTS

3.1. Cash Management Account.

(a) On or prior to the Closing Date, Borrower shall establish and thereafter
maintain with the Cash Management Bank one or more cash management accounts
(collectively, the “Cash Management Account”) into which amounts will be
deposited in accordance with this Article III. As a condition precedent to the
closing of the Loan, Borrower shall cause the Cash Management Bank to execute
and deliver a Cash Management Agreement that provides, inter alia, that no party
other than Lender and Servicer shall have the right to withdraw funds from the
Cash Management Account. The fees and expenses of the Cash Management Bank shall
be paid by Borrower.

(b) Borrower shall (i) instruct and authorize each Approved Property Manager to
remit all amounts due to Borrower or TRS Lessee (in excess of the minimum
working capital required to be held by the Approved Property Manager in reserve
pursuant to the respective Approved Management Agreements) in accordance with
the respective Approved Management Agreements, but under no circumstance less
often than weekly (except that with respect to (A) Approved Property Managers
affiliated with the Hyatt brand which are currently managing Mortgaged
Properties pursuant to Approved Management Agreements, and (B) in the case of
the Hyatt Properties, Select Hotels Group, L.L.C. as and when it becomes the
Approved Property Manager with respect to each such Mortgaged Property in
accordance with the terms of the applicable Subordinations of Property
Management Agreements, in which case such remittance shall occur not less often
than monthly) into the Cash Management Account or another Eligible Account
pledged to Lender hereunder (the “Blocked Accounts”), (ii) cause Operating
Partnership to remit or cause to be remitted all revenues generated by the
Encumbered

 

53



--------------------------------------------------------------------------------

Properties, and all other revenues and receipts of Operating Partnership, after
(x) payment of property expenses with respect to such Encumbered Property and
(y) payment of debt service and funding of any reserves with respect to the
applicable Encumbered Property Indebtedness, in each case, except to the extent
such distribution is prohibited under the terms of the applicable Encumbered
Property Indebtedness Documents, into the Cash Management Account or a Blocked
Account within one Business Day of Operating Partnership’s receipt thereof, and
(iii) cause all Excess Transfer Proceeds not applied toward the prepayment of
the Loan or any Mezzanine Loan in accordance herewith, and all Excess Capital
Event Proceeds not applied toward the prepayment of any Mezzanine Loan in
accordance herewith, to be deposited into the Cash Management Account or a
Blocked Account contemporaneously with its receipt; and each bank in which such
Blocked Accounts are maintained shall enter into a Blocked Account Agreement
pursuant to which such bank will remit, at the end of each Business Day, all
amounts contained therein to an account specified by Lender for application in
accordance with this Agreement and the other Loan Documents.

(c) Lender shall have the right at any time, on thirty days prior notice to
Borrower, with or without cause, to replace the Cash Management Bank with any
other financial institution at which Eligible Accounts may be maintained that is
selected by Lender and reasonably approved by Borrower, or at any of the
financial institutions listed on Schedule N (without any requirement to receive
Borrower’s consent), which financial institution shall enter into a Cash
Management Agreement (and Borrower shall cooperate with Lender in connection
with such transfer and the execution and delivery of such Cash Management
Agreement); provided that (x) Lender shall only replace the Cash Management Bank
without cause one time following a securitization of the Loan, (y) such
replacement Cash Management Bank shall be one of the financial institutions set
forth on Schedule N, or shall be subject to Borrower’s consent, not to be
unreasonably withheld, conditioned or delayed and (z) Lender agrees to reimburse
Borrower for its reasonable out of pocket expenses in effecting such transfer,
not to exceed $10,000 per transfer. Lender shall have the right to replace, upon
not less than thirty days’ prior written notice, any bank at which a Blocked
Account is maintained with any other financial institution reasonably
satisfactory to Borrower in which Eligible Accounts may be maintained, which
financial institution shall enter into a Blocked Account Agreement (and Borrower
shall cooperate with Lender in connection with such transfer and the execution
and delivery of such Blocked Account Agreement) in the event that (i) at any
time the Blocked Account bank ceases to be an Eligible Institution (unless the
applicable Collateral Accounts are maintained as segregated trust accounts in
accordance with clause (ii) of the definition of Eligible Accounts), or (ii) the
Blocked Account bank fails to comply with the Blocked Account Agreement.

3.2. Distributions from Cash Management Account.

(a) The Cash Management Agreement shall provide that from and after the
termination of the Initial Cash Flow Reserve Period, the Cash Management Bank
shall remit to an account specified by Borrower, at the end of each Business Day
(or, at Borrower’s election, on a less frequent basis), the amount, if any, by
which amounts then contained in the Cash Management Account exceed the aggregate
amount required to be paid to or reserved with Lender and the Mezzanine Lenders
on the next Payment Date pursuant to this Agreement and the

 

54



--------------------------------------------------------------------------------

Mezzanine Loan Agreements (plus any additional amounts retained in such account
by the Cash Management Bank in accordance with the second following proviso, the
“Peg Balance”); provided, however, that Lender shall terminate such remittances
during the continuance of an Event of Default, Mezzanine Loan Event of Default
or Trigger Period (and once again continue such remittances when no Event of
Default, Mezzanine Event of Default or Trigger Period exists); and provided
further, that the Cash Management Bank may retain in the Cash Management Account
a nominal amount of funds (not to exceed $5,000) for the purpose of covering
miscellaneous fees and charges associated with the administration of the Cash
Management Account to the extent provided in the Cash Management Agreement.
Lender may notify the Cash Management Bank at any time of any change in the Peg
Balance.

(b) On each Payment Date, provided no Event of Default has occurred and is
continuing, Lender shall transfer amounts from the Cash Management Account, to
the extent available therein, to make the following payments in the following
order of priority:

(i) to the Tax, Ground Rents and Insurance Reserve Account, the amount then
required to be deposited therein pursuant to Section 3.4;

(ii) to Lender, the amount of all scheduled or delinquent interest payments then
due and payable or past due and payable on the Loan, and all other amounts then
due and payable under the Loan Documents;

(iii) to the FF&E Reserve Account, the amount required to be deposited therein
pursuant to Section 3.6;

(iv) during the continuance of the Initial Cash Flow Reserve Period, a Mezzanine
Loan Event of Default or a Trigger Period, or at the request of Borrower by
written notice delivered no later than five Business Days prior to the relevant
Payment Date, or otherwise at Lender’s sole discretion, to Borrower, an amount
equal to the Budgeted Operating Expenses for the calendar month in which such
Payment Date occurs, provided that the amounts disbursed to Borrower pursuant to
this clause (iv) shall be used by Borrower and/or TRS Lessee solely to pay
Budgeted Operating Expenses for such month (Borrower agreeing that, in the event
that such Budgeted Operating Expenses exceed the actual operating expenses for
such month, and so long as an Initial Cash Flow Reserve Period, Trigger Period,
Mezzanine Loan Event of Default or Event of Default is then continuing, such
excess amounts shall be remitted by Borrower to the Cash Management Account
prior to the next succeeding Payment Date);

(v) during the continuance of the Initial Cash Flow Reserve Period, a Mezzanine
Loan Event of Default or a Trigger Period, or at the request of Borrower upon
written notice delivered no later than five Business Days prior to the relevant
Payment Date, to Borrower, an amount equal to the Extraordinary Expenses
incurred and outstanding for the month in which such Payment Date occurs;

(vi) until Lender shall have received notice from Mezzanine A Lender that the
Mezzanine A Loan has been repaid in full, to Mezzanine A Lender, all scheduled
or delinquent interest payments then due and payable or past due and payable to
Mezzanine A Lender under the Mezzanine A Loan Agreement, as specified by
Mezzanine A Lender pursuant to Mezzanine A Lender’s written instructions to
Lender;

 

55



--------------------------------------------------------------------------------

(vii) until Lender shall have received notice from Mezzanine B Lender that the
Mezzanine B Loan has been repaid in full and provided that no Mezzanine A Loan
Event of Default is then continuing, to Mezzanine B Lender, all scheduled or
delinquent interest payments then due and payable or past due and payable to
Mezzanine B Lender under the Mezzanine B Loan Agreement, as specified by
Mezzanine B Lender pursuant to Mezzanine B Lender’s written instructions to
Lender;

(viii) until Lender shall have received notice from Mezzanine C Lender that the
Mezzanine C Loan has been repaid in full and provided that no Mezzanine A Loan
Event of Default or Mezzanine B Loan Event of Default is then continuing, to
Mezzanine C Lender, all scheduled or delinquent interest payments then due and
payable or past due and payable to Mezzanine C Lender under the Mezzanine C Loan
Agreement, as specified by Mezzanine C Lender pursuant to Mezzanine C Lender’s
written instructions to Lender;

(ix) until Lender shall have received notice from Mezzanine D Lender that the
Mezzanine D Loan has been repaid in full and provided that no Mezzanine A Loan
Event of Default, Mezzanine B Loan Event of Default or Mezzanine C Loan Event of
Default is then continuing, to Mezzanine D Lender, all scheduled or delinquent
interest payments then due and payable or past due and payable to Mezzanine D
Lender under the Mezzanine D Loan Agreement, as specified by Mezzanine D Lender
pursuant to Mezzanine D Lender’s written instructions to Lender;

(x) until Lender shall have received notice from Mezzanine E Lender that the
Mezzanine E Loan has been repaid in full and provided that no Mezzanine A Loan
Event of Default, Mezzanine B Loan Event of Default, Mezzanine C Loan Event of
Default or Mezzanine D Loan Event of Default is then continuing, to Mezzanine E
Lender, all scheduled or delinquent interest payments then due and payable or
past due and payable to Mezzanine E Lender under the Mezzanine E Loan Agreement,
as specified by Mezzanine E Lender pursuant to Mezzanine E Lender’s written
instructions to Lender;

(xi) until Lender shall have received notice from Mezzanine F Lender that the
Mezzanine F Loan has been repaid in full and provided that no Mezzanine A Loan
Event of Default, Mezzanine B Loan Event of Default, Mezzanine C Loan Event of
Default, Mezzanine D Loan Event of Default or Mezzanine E Loan Event of Default
is then continuing, to Mezzanine F Lender, all scheduled or delinquent interest
payments then due and payable or past due and payable to Mezzanine F Lender
under the Mezzanine F Loan Agreement, as specified by Mezzanine F Lender
pursuant to Mezzanine F Lender’s written instructions to Lender;

(xii) until Lender shall have received notice from Mezzanine G Lender that the
Mezzanine G Loan has been repaid in full and provided that no Mezzanine A Loan
Event of Default, Mezzanine B Loan Event of Default, Mezzanine C Loan Event of
Default, Mezzanine D Loan Event of Default, Mezzanine E Loan Event of Default or
Mezzanine F

 

56



--------------------------------------------------------------------------------

Loan Event of Default is then continuing, to Mezzanine G Lender, all scheduled
or delinquent interest payments then due and payable or past due and payable to
Mezzanine G Lender under the Mezzanine G Loan Agreement, as specified by
Mezzanine G Lender pursuant to Mezzanine G Lender’s written instructions to
Lender;

(xiii) during the continuance of the Initial Cash Flow Reserve Period or any
Trigger Period, all remaining amounts to the Low Debt Yield Reserve Account;

(xiv) if a Mezzanine A Loan Event of Default is then continuing, all remaining
amounts to Mezzanine A Lender (until the Mezzanine A Loan is repaid in full)
pursuant to Mezzanine A Lender’s instructions to Lender;

(xv) if a Mezzanine B Loan Event of Default is then continuing (and no Mezzanine
A Loan Event of Default is then continuing), all remaining amounts to Mezzanine
B Lender (until the Mezzanine B Loan is repaid in full) pursuant to Mezzanine B
Lender’s instructions to Lender;

(xvi) if a Mezzanine C Loan Event of Default is then continuing (and no
Mezzanine A Loan Event of Default or Mezzanine B Loan Event of Default is then
continuing), all remaining amounts to Mezzanine C Lender (until the Mezzanine C
Loan is repaid in full) pursuant to Mezzanine C Lender’s instructions to Lender;

(xvii) if a Mezzanine D Loan Event of Default is then continuing (and no
Mezzanine A Loan Event of Default, Mezzanine B Loan Event of Default or
Mezzanine C Loan Event of Default is then continuing), all remaining amounts to
Mezzanine D Lender (until the Mezzanine D Loan is repaid in full) pursuant to
Mezzanine D Lender’s instructions to Lender;

(xviii) if a Mezzanine E Loan Event of Default is then continuing (and no
Mezzanine A Loan Event of Default, Mezzanine B Loan Event of Default, Mezzanine
C Loan Event of Default or Mezzanine D Loan Event of Default is then
continuing), all remaining amounts to Mezzanine E Lender (until the Mezzanine E
Loan is repaid in full) pursuant to Mezzanine E Lender’s instructions to Lender;

(xix) if a Mezzanine F Loan Event of Default is then continuing (and no
Mezzanine A Loan Event of Default, Mezzanine B Loan Event of Default, Mezzanine
C Loan Event of Default, Mezzanine D Loan Event of Default or Mezzanine E Loan
Event of Default is then continuing), all remaining amounts to Mezzanine F
Lender (until the Mezzanine F Loan is repaid in full) pursuant to Mezzanine F
Lender’s instructions to Lender;

(xix) if a Mezzanine G Loan Event of Default is then continuing (and no
Mezzanine A Loan Event of Default, Mezzanine B Loan Event of Default, Mezzanine
C Loan Event of Default, Mezzanine D Loan Event of Default, Mezzanine E Loan
Event of Default or Mezzanine F Loan Event of Default is then continuing), all
remaining amounts to Mezzanine G Lender (until the Mezzanine G Loan is repaid in
full) pursuant to Mezzanine G Lender’s instructions to Lender; and

(xvi) if no Mezzanine Loan Event of Default, Initial Cash Flow Reserve Period or
Trigger Period is then continuing, all remaining amounts to such accounts as
Borrower may direct.

 

57



--------------------------------------------------------------------------------

(c) If on any Payment Date the amount in the Cash Management Account shall be
insufficient to make all of the transfers described in Section 3.2(b)(i) through
(iii), Borrower shall deposit into the Cash Management Account on such Payment
Date the amount of such deficiency. If Borrower shall fail to make such deposit,
the same shall constitute an Event of Default and, in addition to all other
rights and remedies provided for under the Loan Documents, Lender may disburse
and apply the amounts in the Collateral Accounts in accordance with
Section 3.12(c).

(d) Lender may conclusively rely upon any notice received from a Mezzanine
Lender with respect to the amount then payable under the applicable Mezzanine
Loan Agreement and with respect to the occurrence, continuance or termination of
any Mezzanine Loan Event of Default. Lender shall be under no duty to inquire
into or investigate the validity, accuracy or content of any such notice.

(e) All transfers of Borrower’s funds from the Cash Management Account or any
other source to or for the benefit of any Mezzanine Lender or any Mezzanine
Borrower pursuant to this Agreement, the Cash Management Agreement or any of the
other Loan Documents shall constitute distributions from the Borrower to the
Mezzanine A Borrower, from the Mezzanine A Borrower to the Mezzanine B Borrower,
from the Mezzanine B Borrower to the Mezzanine C Borrower, from the Mezzanine C
Borrower to the Mezzanine D Borrower, from the Mezzanine D Borrower to the
Mezzanine E Borrower, from the Mezzanine E Borrower to the Mezzanine F Borrower,
and from the Mezzanine F Borrower to the Mezzanine G Borrower, as applicable. No
provision of any of the Loan Documents shall create a debtor-creditor
relationship between the Borrower and any Mezzanine Lender.

3.3. Loss Proceeds Account.

(a) On or prior to the Closing Date, Borrower shall establish and thereafter
maintain with the Cash Management Bank an account for the purpose of depositing
any Loss Proceeds in accordance with Section 5.16 (the “Loss Proceeds Account”).

(b) Provided no Event of Default is continuing, funds in the Loss Proceeds
Account shall be administered and applied in accordance with Section 5.16.

3.4. Taxes, Ground Rents and Insurance Reserve Account.

(a) On or prior to the Closing Date, Borrower shall establish and thereafter
maintain with the Cash Management Bank an account for the purpose of reserving
amounts payable by Borrower (or, as applicable, TRS Lessee) in respect of Taxes,
Ground Rents and insurance premiums (the “Tax, Ground Rents and Insurance
Reserve Account”).

 

58



--------------------------------------------------------------------------------

(b) On the Closing Date, the Tax, Ground Rents and Insurance Reserve Account
shall be funded from the proceeds of the Loan in an amount equal to the sum of
(i) an amount sufficient to pay all Taxes by the 30th day prior to the date they
come due, assuming subsequent monthly fundings on Payment Dates of 1/12 of
projected annual Taxes, plus (ii) an amount sufficient to pay all Ground Rents
by the 30th day prior to the date they come due, assuming subsequent monthly
fundings on Payment Dates of 1/12 of projected annual Ground Rents, plus
(iii) if a blanket insurance policy is not maintained pursuant to
Section 3.4(e), an amount sufficient to pay all insurance premiums by the 30th
day prior to the date they come due, assuming subsequent monthly fundings on
Payment Dates of 1/12 of projected annual insurance premiums.

(c) On each subsequent Payment Date, Borrower shall make an additional deposit
therein in an amount equal to the sum of:

(i) 1/12 of the Taxes that Lender reasonably estimates, based on information
provided by Borrower, will be payable during the next ensuing 12 months, plus

(ii) 1/12 of the Ground Rents that Lender reasonably estimates, based on
information provided by Borrower, will be payable during the next ensuing 12
months, plus

(iii) subject to Section 3.4(e), 1/12 of the insurance premiums that Lender
reasonably estimates, based on information provided by Borrower, will be payable
during the next ensuing 12 months;

provided, however, that if at any time Lender reasonably determines that the
amount in the Taxes, Ground Rents and Insurance Reserve Account will not be
sufficient to accumulate (upon payment of subsequent monthly amounts in
accordance with the provisions of this Agreement) the full amount of all
installments of Taxes, Ground Rents and, subject to Section 3.4(e), insurance
premiums by the date on which such amounts come due, then Lender shall notify
Borrower of such determination and Borrower shall increase its monthly payments
to the Taxes, Ground Rents and Insurance Reserve Account by the amount that
Lender reasonably estimates is sufficient to achieve such accumulation; provided
further, however, that if any Mortgaged Property is released pursuant to
Section 2.2 or Section 7.1(k), Borrower shall decrease its monthly payments to
the Taxes, Ground Rents and Insurance Reserve Account to an amount that Borrower
reasonably estimates is sufficient to adequately fund the Taxes, Ground Rents
and Insurance Reserve Account.

(d) Borrower shall provide Lender with copies of all tax, Ground Rents and,
subject to Section 3.4(e), insurance bills relating to each Mortgaged Property
promptly after Borrower’s or TRS Lessee’s receipt thereof. Lender will apply
amounts in the Taxes, Ground Rents and Insurance Reserve Account toward the
purposes for which such amounts are deposited therein and, provided no Event of
Default has occurred and is continuing, the failure by Borrower to satisfy any
payment covenants in respect of Taxes, Ground Rents and insurance premiums
(provided, in the case of insurance premiums, that Borrower is then obligated to
reserve amounts in respect of insurance premiums in accordance with
Section 3.4(e)) under this Agreement or any of the other Loan Documents shall
not be deemed a breach of such covenant

 

59



--------------------------------------------------------------------------------

and shall not, in itself, result in a Default or Event of Default hereunder or
under any of the other Loan Documents. In connection with the making of any
payment from the Taxes, Ground Rents and Insurance Reserve Account, Lender may
cause such payment to be made according to any bill, statement or estimate
procured from the appropriate public office, ground lessor or insurance carrier,
without inquiry into the accuracy of such bill, statement or estimate or into
the validity of any tax, assessment, sale, forfeiture, tax lien or title or
claim thereof unless given written advance notice by Borrower of such
inaccuracy, invalidity or other contest.

(e) Notwithstanding the foregoing, Borrower shall have no obligation to reserve
funds in the Taxes, Ground Rents and Insurance Reserve Account in respect of
insurance premiums on the Closing Date, to provide additional payments in
respect of insurance premiums pursuant to Section 3.4(c) or to provide insurance
bills pursuant to Section 3.4(d), in each case, so long as Borrower delivers
evidence to Lender that the insurance required hereunder is maintained under
Sponsor’s blanket insurance policy and that the applicable insurance premiums
have been paid in advance.

3.5. Cash Reserve Account

(a) On or prior to the Closing Date, Borrower shall establish and thereafter
maintain with the Cash Management Bank an account for the deposit of amounts, if
any, required to be deposited therein pursuant to Sections 2.2 in respect of
Excess Transfer Proceeds in connection with the release of a Mortgaged Property
(the “Cash Reserve Account”).

(b) Borrower shall have the right to require Lender to cause a disbursement from
the Cash Reserve Account, to the extent funds are available therein, for
application toward prepayment of the Loan and the Mezzanine Loan on a pro-rata
basis in accordance with Section 2.2 (and Lender is hereby directed and
authorized to cause such disbursement if an Event of Default occurs hereunder or
under and as defined in the Mezzanine Loan Documents).

3.6. FF&E Reserve Account.

(a) On or prior to the Closing Date, Borrower shall establish and thereafter
maintain with the Cash Management Bank an account for the purpose of reserving
amounts in respect of FF&E (the “FF&E Reserve Account”).

(b) On each Payment Date, there shall be deposited into the FF&E Reserve Account
Cash Collateral in an amount equal to the Monthly FF&E Reserve Amount. In the
event that any Mortgaged Property is released pursuant to Section 2.2 or
Section 7.1(k) subsequent to a determination of the Monthly FF&E Reserve Amount,
the Monthly FF&E Reserve Amount shall be appropriately adjusted in accordance
with the definition thereof.

(c) Any amount (or portion thereof) required to be deposited into the FF&E
Reserve Account pursuant to this Agreement may, at Borrower’s election, be
provided instead in the form of one or more Qualified Letters of Credit (and
provided no Event of Default is continuing, Borrower shall have the right to
replace any amounts theretofore deposited into the

 

60



--------------------------------------------------------------------------------

FF&E Reserve Account with one or more Qualified Letters of Credit, whereupon the
amount so replaced shall be remitted to Borrower). Lender shall be entitled to
draw on such Letters of Credit, and hold the proceeds of such draws as
additional Collateral, immediately and without further notice, (a) upon the
occurrence and during the continuance of any Event of Default, (b) if Borrower
shall not have delivered to Lender, no less than 30 days prior to the
termination of any such letter of credit, a replacement Qualified Letter of
Credit, or (c) if Borrower shall not have delivered to Lender, within 10 days
after the issuer of such letter of credit ceases to be an Eligible Institution,
a replacement Qualified Letter of Credit. Borrower shall have the right, by
written request to Lender from time to time, to reduce the aggregate notional
amount of such Qualified Letters of Credit to the amount that would then be
contained in the FF&E Reserve Account had Borrower not made the election to
provide Qualified Letters of Credit in lieu of cash. If a Mezzanine Lender
acquires direct or indirect equity interests in Borrower through foreclosure or
a transfer in lieu of foreclosure and Borrower has delivered to Lender a
Qualified Letter of Credit pursuant hereto, then Borrower shall promptly deposit
into the FF&E Reserve Account additional Cash Collateral such that the FF&E
Reserve Account contains the amount that would be contained therein had Borrower
instead made monthly cash deposits into such account as set forth in
Section 3.6(b) and subsequently withdrawn therefrom all amounts that would have
been permitted to be withdrawn pursuant to Section 3.6(d) (and if Borrower fails
to do so, then Lender shall have the right to draw on the Qualified Letter of
Credit and deposit the proceeds thereof into the FF&E Reserve Account).

(d) Upon the request of Borrower at any time that no Event of Default is
continuing (but not more often than once per calendar month), Lender shall cause
disbursements to Borrower, or at Borrower’s request, TRS Lessee, from the FF&E
Reserve Account to reimburse Borrower or TRS Lessee for the cost of FF&E (or, if
applicable, shall permit the reduction of the amount of the Qualified Letter of
Credit by the amount that would have been so disbursed, provided that such
reductions shall be permitted only in minimum increments equal to the lesser of
(x) $1,000,000 or (y) the amount then contained in such Collateral Account);
provided that:

(i) Borrower shall deliver to Lender invoices evidencing that the costs for
which such disbursements, reductions or release are requested are due and
payable;

(ii) Borrower shall deliver to Lender an Officer’s Certificate confirming that
all such costs have been previously paid by Borrower or TRS Lessee or will be
paid from the proceeds of the requested disbursement (or otherwise); and

(iii) Lender may condition the making of a requested disbursement on reasonable
evidence establishing that Borrower or TRS Lessee has applied any amounts
previously received by it in accordance with this Section (or has otherwise
paid) for the expenses to which specific draws, reductions and/or releases made
hereunder relate.

3.7. Deferred Maintenance and Environmental Reserve Account.

(a) On or prior to the Closing Date, Borrower shall establish and thereafter
maintain with the Cash Management Bank an account for the purpose of reserving
amounts anticipated to be required to correct Deferred Maintenance Conditions
(the “Deferred Maintenance and Environmental Reserve Account”).

 

61



--------------------------------------------------------------------------------

(b) On the Closing Date, Borrower shall deposit or deliver Sufficient Reserve
Collateral in an aggregate amount equal to the Deferred Maintenance Amount, with
any Cash Collateral so delivered to be withheld by Lender from the proceeds of
the Loan that would otherwise be advanced to Borrower pursuant to Section 1.1
and held in the Deferred Maintenance and Environmental Reserve Account. If a
Mezzanine Lender acquires direct or indirect equity interests in Borrower
through foreclosure or a transfer in lieu of foreclosure and Borrower has
delivered to Lender a Qualified Letter of Credit in respect of all or a portion
of the Sufficient Reserve Collateral required by this Section 3.7(b), then
Borrower shall promptly deposit into the Deferred Maintenance and Environmental
Reserve Account additional Cash Collateral such that the Deferred Maintenance
and Environmental Reserve Account contains the amount that would be contained
therein had Borrower deposited the initial Deferred Maintenance Amount therein
on the Closing Date and subsequently withdrawn therefrom all amounts that would
have been permitted to be withdrawn pursuant to Section 3.7(c) (and if Borrower
fails to do so, then Lender shall have the right to draw on the Qualified Letter
of Credit and deposit the proceeds thereof into the Deferred Maintenance and
Environmental Reserve Account).

(c) Borrower shall correct the Deferred Maintenance Conditions in a diligent,
workmanlike manner and shall substantially complete the same within the
respective time periods set forth in Schedule F, subject, in each case, to
extension on account of delays resulting from force majeure. Upon the request of
Borrower at any time that no Event of Default is continuing (but not more often
than once per calendar month), Lender shall cause disbursements to Borrower, or
at Borrower’s request, TRS Lessee, from the Deferred Maintenance and
Environmental Reserve Account to reimburse Borrower (or advance sums necessary
to pay) for reasonable costs and expenses incurred in order to correct Deferred
Maintenance Conditions (or, if applicable, shall permit the reduction of the
amount of the Qualified Letter of Credit by the amount that would have been so
disbursed, provided that such reductions shall be permitted only in minimum
increments equal to the lesser of (x) $1,000,000 or (y) the amount then
contained in such Collateral Account), provided that

(i) Borrower shall deliver to Lender invoices evidencing that the costs for
which such disbursements, reductions or releases are requested are due and
payable;

(ii) Borrower shall deliver to Lender an Officer’s Certificate confirming that
all such costs have been previously paid by Borrower or will be paid from the
proceeds of the requested disbursement (or otherwise); and

(iii) Lender may condition the making of a requested disbursement on
(1) reasonable evidence establishing that Borrower or TRS Lessee has applied any
amounts previously received by it in accordance with this Section (or has
otherwise paid) for the expenses to which specific draws made hereunder relate,
(2) reasonably satisfactory site inspections, if the cost of the contemplated
work exceeds $500,000, and, (3) receipt of conditional lien releases and waivers
from any contractors, subcontractors and others with respect to such amounts if
such amounts exceed $100,000 (provided that, with respect to any amounts to be
paid from the requested disbursement, Borrower shall deliver to Lender, on or
prior to the following Payment Date, lien releases and waivers in respect of
such amounts if the costs thereof exceed $100,000).

 

62



--------------------------------------------------------------------------------

(d) If Borrower satisfies all or any portion of its obligation under
Section 3.7(b) by providing a letter of credit which at any time ceases to be a
Qualified Letter of Credit, Borrower shall, within 10 Business Days thereafter,
make the necessary deliveries to Lender and/or deposits in the Deferred
Maintenance and Environmental Reserve Account to cause Sufficient Reserve
Collateral to be reserved and/or deposited, as applicable, in respect of
Borrower’s obligations under this Section 3.7 in the amount that would be
contained therein had Borrower deposited the Deferred Maintenance Amount in the
Deferred Maintenance and Environmental Reserve Account on the Closing Date and
subsequently withdrawn therefrom all amounts that would have been permitted to
be withdrawn therefrom pursuant to Section 3.7(c). In addition, if Borrower
delivers or causes to be delivered (at any time and from time to time) a
Qualified Letter of Credit to Lender on account of all or any portion of the
amounts required to be reserved and/or delivered in respect of this Section 3.7,
then, so long as Sufficient Reserve Collateral remains following such
disbursement and no Event of Default is continuing, the Cash Collateral (or a
portion thereof) then contained in the Deferred Maintenance and Environmental
Reserve Account shall be promptly disbursed to Borrower upon Borrower’s written
request.

(e) Upon substantial completion (as reasonably determined by Lender) of the
portion of the Deferred Maintenance Conditions identified on any line on
Schedule F, and provided no Event of Default is then continuing, the remainder
of the portion of the Cash Collateral held in the Deferred Maintenance Reserve
Account for such line item (as shown adjacent to such line item on Schedule F)
shall promptly be remitted to the Cash Management Account (or, if applicable,
the amount of the Qualified Letter of Credit shall be reduced by the amount that
would have been so remitted or released or returned, and Lender shall cooperate
in any such reduction, release or return). Upon the correcting of all Deferred
Maintenance Conditions, provided no Event of Default is then continuing, any
Cash Collateral then remaining in the Deferred Maintenance Reserve Account shall
promptly be remitted to the Cash Management Account (or, if applicable, the
Qualified Letter of Credit shall be returned or released) and the Deferred
Maintenance Account will no longer be maintained.

(f) Promptly upon the release of any Mortgaged Property pursuant to Section 2.2
or Section 7.1(k), any amount of Cash Collateral held in the Deferred
Maintenance and Environmental Reserve Account allocable to such Mortgaged
Property shall be remitted to the Cash Management Account (or, if applicable,
and no Event of Default is then continuing, the Qualified Letter of Credit shall
be reduced accordingly, and Lender will cooperate in effecting such reduction,
release or return).

3.8. Required Capital Expenditure Reserve Account.

(a) On or prior to the Closing Date, Borrower shall establish and thereafter
maintain with the Cash Management Bank an account for the purpose of reserving
the cost of the Required Capital Expenditures (the “Required Capital Expenditure
Reserve Account”).

 

63



--------------------------------------------------------------------------------

(b) On the Closing Date, Borrower shall deposit with or deliver to Lender
Sufficient Reserve Collateral in an aggregate amount equal to the Required
Capital Expenditure Amount, with any Cash Collateral so delivered to be funded
from the proceeds of the Loan and held in the Required Capital Expenditure
Reserve Account. If a Mezzanine Lender acquires direct or indirect equity
interests in Borrower through foreclosure or a transfer in lieu of foreclosure
and Borrower has delivered to Lender a Qualified Letter of Credit in respect of
all or a portion of the Sufficient Reserve Collateral required by this
Section 3.8(b), then Borrower shall promptly deposit into the Required Capital
Expenditure Reserve Account additional Cash Collateral such that the Required
Capital Expenditure Account contains the amount that would be contained therein
had Borrower deposited the initial Required Capital Expenditure Amount therein
on the Closing Date and subsequently withdrawn therefrom all amounts that would
have been permitted to be withdrawn pursuant to Section 3.8(c) (and if Borrower
fails to do so, then Lender shall have the right to draw on the Qualified Letter
of Credit and deposit the proceeds thereof into the Required Capital Expenditure
Reserve Account).

(c) During the initial term of the Loan, Borrower shall substantially complete
the Required Capital Expenditures, subject to delay on account of force majeure;
provided that with respect to Required Capital Expenditures that are specified
in a Property Improvement Plan, if any Approved Franchisor extends the deadline
to complete the applicable Required Capital Expenditures with respect to any
Mortgaged Property to a date occurring after the expiration of the initial term
of the Loan (notice of which extension shall be promptly provided by Borrower to
Lender in writing), such Required Capital Expenditures shall be substantially
completed no later than the extended deadline required by the applicable
Approved Franchisor, subject to delay on account of force majeure. Subject to
delay on account of force majeure, failure to substantially complete the
Required Capital Expenditures and deliver reasonable documentation evidencing
the same to Lender prior to the end of the applicable period for substantial
completion of such Required Capital Expenditures (i.e., the expiration of the
initial term of the Loan, subject to any extension pursuant to the preceding
sentence) shall constitute an Event of Default. Borrower shall apply the
Required Capital Expenditure Amount toward completion of the Required Capital
Expenditures up to the respective amounts specified in Schedule J in accordance
with the following sentences and provisions. Upon the request of Borrower at any
time that no Event of Default is continuing (but not more often than once per
calendar month), Lender shall cause disbursements to Borrower or, at Borrower’s
request, TRS Lessee, from the Required Capital Expenditure Reserve Account to
reimburse Borrower or TRS Lessee for reasonable costs and expenses incurred in
order to perform Required Capital Expenditures (and/or, as applicable, shall
permit the reduction of the amount of the Qualified Letter of Credit delivered
to Lender by the amount that would have been so disbursed, provided that such
reductions shall be permitted only in minimum increments equal to the lesser of
(x) $1,000,000 or (y) the amount then contained in such Collateral Account),
provided that

(i) Borrower shall deliver to Lender invoices evidencing that the costs for
which such disbursement(s) (and/or reduction(s), as applicable) are requested
are due and payable;

(ii) Borrower shall deliver to Lender an Officer’s Certificate confirming that
all such costs have been previously paid by Borrower or TRS Lessee or will be
paid from the proceeds of the requested disbursement (or otherwise); and

 

64



--------------------------------------------------------------------------------

(iii) Lender may condition the making of a requested disbursement on
(1) reasonable evidence establishing that Borrower or TRS Lessee has applied any
amounts previously received by it in accordance with this Section for the
expenses to which specific draws made hereunder relate, (2) reasonably
satisfactory site inspections, if the contemplated work exceeds more than
$500,000, and (3) receipt of conditional lien releases and waivers from any
contractors, subcontractors and others with respect to such amounts if the costs
exceed $100,000 (provided that, with respect to any amounts to be paid from the
requested disbursement, Borrower shall deliver to Lender, on or prior to the
following Payment Date, lien releases and waivers in respect of such amounts if
the costs thereof exceed $100,000).

(d) In the event that Borrower amends any Property Improvement Plan, with the
result that the aggregate amount required to be spent thereunder is increased,
Borrower shall promptly deliver to Lender an Officer’s Certificate certifying
such amendment and shall promptly deliver to Lender cash for deposit in the
Required Capital Expenditure Reserve Account and/or a Qualified Letter of Credit
in an aggregate amount equal to such increase.

(e) Provided no Event of Default is then continuing, Borrower shall, from time
to time, have the right, following prior written notice to Lender, to reallocate
the Allocated Required Capital Expenditure Amounts among the Mortgaged
Properties, provided that no Mortgaged Property’s Required Capital Expenditure
Amount shall be increased or decreased by more than 15%, and provided further
that such reallocation is reasonably expected to enhance the value of the
Mortgaged Properties to which such amounts are reallocated and Borrower delivers
to Lender an Officer’s Certificate certifying the same, together with revised
versions of the applicable Property Improvement Plans (which shall be subject to
Lender’s reasonable approval). The Allocated Required Capital Expenditure
Amounts as so revised shall thereafter replace and update the Allocated Required
Capital Expenditure Amounts theretofore in effect for all purposes under the
Loan Documents. A schedule specifying Borrower’s calculation of such revised
Allocated Required Capital Expenditure Amounts shall be attached to the
Officer’s Certificate required under the second preceding sentence.

(f) If Borrower satisfies its obligation under Section 3.8(b) by providing a
letter of credit which at any time ceases to be a Qualified Letter of Credit,
Borrower shall, within 10 Business Days thereafter, make the necessary
deliveries to Lender and/or deposits in the Required Capital Expenditure Reserve
Account to cause Sufficient Reserve Collateral to be reserved and/or deposited,
as applicable, in respect of Borrower’s obligations under this Section 3.8 in
the amount that would be contained Required Capital Expenditures Reserve Account
had Borrower deposited the Required Capital Expenditure Amount in the Required
Capital Expenditure Reserve Account on the Closing Date and subsequently
withdrawn therefrom all amounts that would have been permitted to be withdrawn
therefrom pursuant to Section 3.8(c). In addition, if Borrower delivers or
causes to be delivered (at any time and from time to time) a Qualified Letter of
Credit to Lender on account of all or any portion of the amounts required to be
reserved and/or delivered in respect of this Section 3.8, then, so long as
Sufficient Reserve Collateral remains following such disbursement and no Event
of Default is continuing, the Cash Collateral (or a portion thereof) then
contained in the Required Capital Expenditure Reserve Account shall be promptly
disbursed to Borrower upon Borrower’s written request.

 

65



--------------------------------------------------------------------------------

(g) On a quarterly basis, on or prior to the date on which Borrower delivers to
Lender its quarterly financial statements pursuant to Section 5.13, Borrower
shall deliver to Lender a report detailing the status of completion of the
Required Capital Expenditures on a Mortgaged Property-by-Mortgaged Property
basis.

(h) Any Cash Collateral remaining in the Capital Expenditure Reserve Account
following completion of the Required Capital Expenditures, as evidenced by the
delivery of a report to Lender pursuant to Section 3.8(g) above confirming same,
shall be retained in such account and shall only be disbursed to Borrower to
reimburse Borrower for the reasonable costs and expenses to perform Capital
Expenditures and/or for the cost of FF&E with respect to one or more of the
Mortgaged Properties (and the amount of any Qualified Letter of Credit delivered
to Lender in respect of all or a portion of the Capital Expenditure Amount
shall, without duplication, only be reduced in connection with such costs,
subject to the minimum incremental reductions specified above), subject, in each
case, to satisfaction of the conditions set forth in Sections 3.6(d)(i) through
(iii) and Sections 3.8(c)(i) through (iii), as applicable.

(i) Provided that no Event of Default shall have occurred and be continuing, if
any Mortgaged Property is released pursuant to Section 2.2 or Section 7.1(k), at
Borrower’s request, any amount held by Lender in respect of Unspent Allocated
Required Capital Expenditure Amounts related to such Mortgaged Property and not
reallocated to other Mortgaged Properties as provided in Section 3.8(e) above,
shall, at Borrower’s option, either (x) remain in the Required Capital
Expenditures Reserve Account to be applied to Capital Expenditures in respect of
the Mortgaged Properties in accordance herewith or (y) be applied toward
prepayment of the Loan and the Mezzanine Loans on a pro-rata basis in accordance
with Section 2.1; provided, however, if the Unspent Allocated Required Capital
Expenditure Amounts related to such Mortgaged Property is held in the form of a
Qualified Letter of Credit, as opposed to Cash Collateral, then Borrower shall
be entitled to a reduction or return of such Qualified Letter of Credit in an
amount equal to the then Unspent Allocated Required Capital Expenditure Amount
only upon the making of a prepayment in such amount as set forth in clause (y)
above, and in such event Lender shall cooperate in effecting such reduction or
return.

3.9. Low Debt Yield Reserve Account.

(a) On or prior to the Closing Date, Borrower shall establish and thereafter
maintain with the Cash Management Bank an account for the deposit of amounts
required to be deposited therein in accordance with Section 3.2(b)(xiii) (the
“Low Debt Yield Reserve Account”).

(b) Provided that no Event of Default is then continuing, Lender shall release
to the Cash Management Account all amounts then contained in the Low Debt Yield
Reserve Account on the first Payment Date after Borrower delivers to Lender
evidence reasonably satisfactory to Lender establishing that neither a Trigger
Period nor an Initial Cash Flow Reserve Period is then continuing. Such a
release shall not preclude the subsequent commencement of a Trigger Period and
the deposit of amounts into the Low Debt Yield Reserve Account as set forth in
Section 3.2(b)(xiii).

 

66



--------------------------------------------------------------------------------

(c) During the continuance of the Initial Cash Flow Reserve Period or any
Trigger Period, provided no Event of Default is continuing, Lender shall release
to Borrower on any Payment Date, on not less than five Business Days’ prior
written notice, any amount then contained in the Low Debt Yield Reserve Account
for application toward Operating Expenses or Capital Expenditures otherwise
permitted hereunder, in each case as evidenced by an Officer’s Certificate
specifying such expenses and certifying that the amounts contained in the other
Collateral Accounts will be insufficient to pay such expenses (Borrower agreeing
that, in the event that amounts so remitted from the Low Debt Yield Reserve
Account exceed the expenses for which they were intended, and so long as an
Initial Cash Flow Reserve Period, Trigger Period, Mezzanine Loan Event of
Default or Event of Default is then continuing, such excess amounts shall be
remitted by Borrower to the Cash Management Account prior to the next succeeding
Payment Date).

(d) During the continuance of the Initial Cash Flow Reserve Period, provided no
Event of Default or Trigger Period is continuing, Lender shall release to
Operating Partnership on not less than five Business Days’ prior written notice
from Borrower, from and to the extent of amounts then contained in the Low Debt
Yield Reserve Account, the amount (the “Preferred Equity Distribution Amount”)
required to be distributed in respect of required periodic dividends or similar
payments with respect to the existing preferred equity heretofore issued by the
Operating Partnership or its subsidiary, as evidenced by a reasonably detailed
Officer’s Certificate. If the amounts so remitted from the Low Debt Yield
Reserve Account exceed the Preferred Equity Distribution Amount, and so long as
an Initial Cash Flow Reserve Period, Trigger Period, Mezzanine Loan Event of
Default or Event of Default is then continuing, Borrower shall cause such excess
amounts to be remitted to the Cash Management Account prior to the next
succeeding Payment Date.

(e) During the continuance of the a Trigger Period, provided no Event of Default
is continuing and the Sponsor Guaranty has theretofore terminated in accordance
with its terms, Lender shall release to Operating Partnership on not less than
five Business Days’ prior written notice the lesser of (x) the Preferred Equity
Distribution Amount or (y) the amount by which the balance in the Low Debt Yield
Reserve Account exceeds the amount that would be contained therein if the
Operating Partnership had made no remittances to the Cash Management Account
subsequent to the payment of the previous Preferred Equity Distribution Amount,
as evidenced by a reasonably detailed Officer’s Certificate. If the amounts so
remitted from the Low Debt Yield Reserve Account exceed the Preferred Equity
Distribution Amount, and so long as an Initial Cash Flow Reserve Period, Trigger
Period, Mezzanine Loan Event of Default or Event of Default is then continuing,
Borrower shall cause such excess amounts to be remitted to the Cash Management
Account prior to the next succeeding Payment Date.

(f) During the continuance of the Initial Cash Flow Reserve Period or any
Trigger Period, provided no Event of Default is continuing, Lender shall release
to Borrower from the Low Debt Yield Reserve Account on any Payment Date, on not
less than five Business Days’ prior written notice, the amount, not to exceed
$3,000 per annum, that is required to be remitted to indirect minority
equityholders of the Operating Partnership in order to maintain the REIT status
of the Operating Partnership’s equityholder (as evidenced by an Officer’s
Certificate to such effect).

 

67



--------------------------------------------------------------------------------

3.10. Debt Service Reserve Account

(a) On or prior to the Closing Date, Borrower shall establish and thereafter
maintain with the Cash Management Bank an account for the purpose of reserving
the Debt Service Reserve Amount (the “Debt Service Reserve Account”).

(b) On the Closing Date, Borrower shall deposit or deliver Sufficient Reserve
Collateral in an aggregate amount equal to the Debt Service Reserve Amount, with
any Cash Collateral so delivered to be withheld by Lender from the proceeds of
the Loan that would otherwise be advanced to Borrower pursuant to Section 1.1
and held in the Debt Service Reserve Account. If a Mezzanine Lender acquires
direct or indirect equity interests in Borrower through foreclosure or a
transfer in lieu of foreclosure and Borrower has delivered to Lender a Qualified
Letter of Credit in respect of all or a portion of the Sufficient Reserve
Collateral required by this Section 3.10(b), then Borrower shall promptly
deposit into the Debt Service Reserve Account additional Cash Collateral such
that the Debt Service Reserve Account contains the amount that would be
contained therein had Borrower deposited the initial Debt Service Reserve Amount
therein on the Closing Date (and if Borrower fails to do so, then Lender shall
have the right to draw on the Qualified Letter of Credit and deposit the
proceeds thereof into the Debt Service Reserve Account).

(c) So long as no Event of Default shall have occurred and be continuing (other
than an Event of Default that would be cured through the application of this
paragraph), to the extent that the Cash Management Account does not contain
sufficient funds to pay the monthly scheduled or delinquent interest on the Loan
pursuant to Sections 3.2(b)(ii) and (vi) through (xii) in full on any Payment
Date after remittance of the amounts described in Sections 3.2(b)(i),
3.2(b)(iii) and 3.2(b)(iv), and such shortfall does not result from a failure by
Borrower to deposit or cause to be deposited funds into the Collateral Accounts
as required under the Loan Documents, then on such Payment Date Lender will,
upon receipt of an Officer’s Certificate from Borrower certifying as to the
foregoing, disburse to the Cash Management Account from the Debt Service Reserve
Account (to the extent of amounts contained therein) the amount necessary to
make such interest payment to the extent of such shortfall. For avoidance of
doubt, Lender shall have no obligation and does not expect to make monthly draws
on any Qualified Letter of Credit provided in lieu of a cash deposit into the
Debt Service Reserve Account, as such Qualified Letter of Credit would be
intended to provide collateral for Borrower’s obligations hereunder and not to
provide liquidity.

(d) The Debt Service Reserve Account shall be maintained in accordance with this
Section 3.10 until the conclusion of the second of any two Test Periods ending
in consecutive Fiscal Quarters (whether or not in the same fiscal or calendar
years) during each of which Test Periods the DSCR is greater than 1.15 (the
“Debt Service Reserve Release Threshold”). In the event that the DSCR Release
Threshold is satisfied for any such two Test Periods ending in consecutive
Fiscal Quarters, and provided no Event of Default has occurred and is
continuing, (w) Lender shall cause any Cash Collateral then contained in the
Debt Service Reserve Account to be remitted to the Cash Management Account,
(x) Lender shall return to Borrower any Qualified Letter of Credit delivered in
accordance with Section 3.10(b), (y) Borrower shall have the right to close the
Debt Service Reserve Account and (z) Borrower shall

 

68



--------------------------------------------------------------------------------

have no further obligations under this Section 3.10 from and after such date. In
no event shall Borrower have any obligation to replenish amounts in the Debt
Service Reserve Account whether in the form of Cash Collateral or Qualified
Letter of Credit.

(e) If Borrower satisfies its obligation under Section 3.10(b) by providing a
letter of credit which at any time ceases to be a Qualified Letter of Credit,
Borrower shall, within 10 Business Days thereafter, make the necessary
deliveries to Lender and/or deposits in the Debt Service Reserve Account to
cause Sufficient Reserve Collateral to be reserved and/or deposited, as
applicable, in respect of Borrower’s obligations under this Section 3.10 in the
amount that would be contained in the Debt Service Reserve Account had Borrower
deposited the Debt Service Reserve Amount in the Debt Service Reserve Account on
the Closing Date and amounts therein had subsequently been applied pursuant to
Section 3.10. In addition, if Borrower delivers or causes to be delivered (at
any time and from time to time) a Qualified Letter of Credit to Lender on
account of all or any portion of the amounts required to be reserved and/or
delivered in respect of this Section 3.10, then, so long as Sufficient Reserve
Collateral remains following such disbursement, the Cash Collateral (or a
portion thereof) then contained in the Debt Service Reserve Account shall be
promptly disbursed to Borrower upon Borrower’s written request.

3.11 Unfunded Obligations Account.

(a) On or prior to the Closing Date, if the Unfunded Obligations Amount is
greater than zero, Borrower shall establish and thereafter maintain with the
Cash Management Bank an account for the purpose of reserving for Unfunded
Obligations required to be funded by Borrower (the “Unfunded Obligations
Account”).

(b) On the Closing Date, Borrower shall deposit or deliver Sufficient Reserve
Collateral in an aggregate amount equal to the Unfunded Obligations Amount, with
any Cash Collateral so delivered to be withheld by Lender from the proceeds of
the Loan that would otherwise be advanced to Borrower pursuant to Section 1.1
and held in the Unfunded Obligations Account. If a Mezzanine Lender acquires
direct or indirect equity interests in Borrower through foreclosure or a
transfer in lieu of foreclosure and Borrower has delivered to Lender a Qualified
Letter of Credit in respect of all or a portion of the Sufficient Reserve
Collateral required by this Section 3.11(b), then Borrower shall promptly
deposit into the Unfunded Obligations Account additional Cash Collateral such
that the Unfunded Obligations Account contains the amount that would be
contained therein had Borrower deposited the Unfunded Obligations Amount therein
on the Closing Date and subsequently withdrawn therefrom all amounts that would
have been permitted to be withdrawn pursuant to Section 3.11(c) (and if Borrower
fails to do so, then Lender shall have the right to draw on the Qualified Letter
of Credit and deposit the proceeds thereof into the Unfunded Obligations
Account).

(c) Borrower shall perform, or cause TRS Lessee to perform, its obligations in
respect of the Unfunded Obligations when and as due under the respective Leases
or other agreements. Upon the request of Borrower at any time that no Event of
Default is continuing (but not more often than once per calendar month), Lender
shall cause disbursements to Borrower, or at Borrower’s request, TRS Lessee,
from the Unfunded Obligations Account to

 

69



--------------------------------------------------------------------------------

reimburse Borrower or TRS Lessee (or advance sums necessary to pay) for
reasonable costs and expenses incurred in the performance of the Unfunded
Obligations (or, if applicable, shall permit the reduction of the amount of the
Qualified Letter of Credit by the amount that would have been so disbursed,
provided that such reductions shall be permitted only in minimum increments
equal to the lesser of (x) $1,000,000 or (y) the amount then contained in such
Collateral Account), provided that

(i) Borrower shall deliver to Lender invoices evidencing that the costs for
which such disbursements, reductions or releases are requested are due and
payable;

(ii) Borrower shall deliver to Lender an Officer’s Certificate confirming that
all such costs have been previously paid by Borrower or TRS Lessee or will be
paid from the proceeds of the requested disbursement (or otherwise); and

(iii) Lender may condition the making of a requested disbursement on
(1) reasonable evidence establishing that Borrower or TRS Lessee has applied any
amounts previously received by it in accordance with this Section (or otherwise
paid) for the expenses to which specific draws made hereunder relate,
(2) reasonably satisfactory site inspections, if the cost of the completed work
exceeds $250,000, and (3) receipt of conditional lien releases and waivers from
any contractors, subcontractors and others with respect to such amounts if such
amounts exceed $100,000 (provided that, with respect to any amounts to be paid
from the requested disbursement, Borrower shall deliver to Lender, on or prior
to the following Payment Date, lien releases and waivers in respect of such
amounts if the costs thereof exceed $100,000).

(d) If Borrower satisfies all or a portion of its obligation under
Section 3.11(b) by providing a letter of credit which at any time ceases to be a
Qualified Letter of Credit, Borrower shall, within 10 Business Days thereafter,
make the necessary deliveries to Lender and/or deposits in the Unfunded
Obligations Account to cause Sufficient Reserve Collateral to be reserved and/or
deposited, as applicable, in respect of Borrower’s obligations under this
Section 3.11 in the amount that would be contained in the Unfunded Obligations
Account had Borrower deposited the Unfunded Amount in the Unfunded Obligations
Account on the Closing Date and subsequently withdrawn therefrom all amounts
that would have been permitted to be withdrawn therefrom pursuant to
Section 3.11(c). In addition, if Borrower delivers or causes to be delivered (at
any time and from time to time) a Qualified Letter of Credit to Lender on
account of all or any portion of the amounts required to be reserved and/or
delivered in respect of this Section 3.11, then, so long as Sufficient Reserve
Collateral remains following such disbursement, the Cash Collateral (or a
portion thereof) then contained in the Unfunded Obligations Account shall be
promptly disbursed to Borrower upon Borrower’s written request.

(e) Upon payment or performance, as applicable, of the Unfunded Obligations
identified on any line on Schedule L, and provided no Event of Default is then
continuing, the remainder of the portion of the Unfunded Obligations Account
held for such line item (as shown adjacent to such line item on Schedule L)
shall promptly be remitted to Borrower, or at Borrower’s request, TRS Lessee.
Upon the payment or performance in full of all Unfunded Obligations, provided no
Event of Default is then continuing, any amounts then remaining in the Unfunded
Obligations Account shall promptly be remitted to Borrower and the Unfunded
Obligations Account will no longer be maintained.

 

70



--------------------------------------------------------------------------------

(f) Promptly upon the release of any Mortgaged Property pursuant to Section 2.2
or Section 7.1(k), any amount of Cash Collateral held in the Unfunded
Obligations Account allocable to such Mortgaged Property shall be remitted to
the Cash Management Account (or, if applicable, and no Event of Default is then
continuing, the Qualified Letter of Credit shall be reduced accordingly, and
Lender will cooperate in effecting such reduction, release or return).

3.12 Account Collateral.

(a) Borrower hereby grants a perfected first-priority security interest in favor
of Lender in and to the Account Collateral as security for the Indebtedness,
together with all rights of a secured party with respect thereto. Each
Collateral Account shall be an Eligible Account under the sole dominion and
control of Lender and shall be in the name of Borrower, as pledgor, and Lender,
as pledgee. Borrower shall have no right to make withdrawals from any of the
Collateral Accounts. Funds in the Collateral Accounts shall not be commingled
with any other monies at any time. Borrower shall execute any additional
documents that Lender in its reasonable discretion may require and shall provide
all other evidence reasonably requested by Lender to evidence or perfect its
first-priority security interest in the Account Collateral.

(b) The insufficiency of amounts contained in the Collateral Accounts shall not
relieve Borrower from its obligation to fulfill all covenants contained in the
Loan Documents.

3.13. Permitted Investments.

(a) Funds in the Collateral Account shall be invested at Lender’s discretion
only in Permitted Investments.

(b) All income and gains from the investment of funds in the Collateral Accounts
other than the Taxes, Ground Rents and Insurance Reserve Account shall be
retained in the Collateral Accounts (unless and until disbursed in accordance
with the terms hereof) from which they were derived and shall belong to
Borrower, subject to Lender’s Lien thereon. Unless otherwise required by
applicable law, all income and gains from the investment of funds in the Taxes,
Ground Rents and Insurance Escrow Account shall be for the account of Lender in
consideration of its administration of such Collateral Account, and Lender shall
have the right at any time to cause the Cash Management Bank to remit such
amounts to Lender. The insufficiency of amounts contained in the Collateral
Accounts shall not relieve Borrower from its obligation to fulfill all covenants
contained in the Loan Documents. As between Borrower and Lender, Borrower (or
Lender with respect to the Taxes, Ground Rents and Insurance Escrow Account, to
the extent of any income actually received with respect thereto) shall treat all
income, gains and losses from the investment of amounts in the Collateral
Accounts as its income or loss for federal, state and local income tax purposes.

 

71



--------------------------------------------------------------------------------

(c) During the continuance of an Event of Default, Lender may, in its sole
discretion, apply funds in the Collateral Accounts, and funds resulting from the
liquidation of Permitted Investments contained in the Collateral Accounts,
either toward the components of the Indebtedness (e.g., interest, principal and
other amounts payable hereunder), the Loan and the Note Components in such
sequence as Lender shall elect in its sole discretion, and/or toward the payment
of Mortgaged Property expenses.

(d) After the Loan and all other Indebtedness have been repaid in full, and each
of the Mezzanine Loans and all other “Indebtedness” under and as defined in each
of the Mezzanine Loan Agreements has been repaid in full, the Collateral
Accounts, to the extent not previously closed in accordance herewith, shall be
closed and the balances therein, if any, shall be remitted to or at the
direction of Borrower.

3.14. Bankruptcy. Borrower and Lender acknowledge and agree that upon the filing
of a bankruptcy petition by or against Borrower under the Bankruptcy Code, the
Account Collateral and the Revenues (whether then already in the Collateral
Accounts, or then due or becoming due thereafter) shall be deemed not to be
property of Borrower’s bankruptcy estate within the meaning of Section 541 of
the Bankruptcy Code. If, however, a court of competent jurisdiction determines
that, notwithstanding the foregoing characterization of the Account Collateral
and the Revenues by Borrower and Lender, the Account Collateral and/or the
Revenues do constitute property of Borrower’s bankruptcy estate, then Borrower
and Lender further acknowledge and agree that all such Revenues, whether due and
payable before or after the filing of the petition, are and shall be cash
collateral of Lender. Borrower acknowledges that Lender does not consent to
Borrower’s use of such cash collateral and that, in the event Lender elects (in
its sole discretion) to give such consent, such consent shall only be effective
if given in writing signed by Lender. Except as provided in the immediately
preceding sentence, Borrower shall not have the right to use or apply or require
the use or application of such cash collateral (i) unless Borrower shall have
received a court order authorizing the use of the same, and (ii) Borrower shall
have provided such adequate protection to Lender as shall be required by the
bankruptcy court in accordance with the Bankruptcy Code.

3.15. Guaranty Reserves. If a Mezzanine Lender acquires direct or indirect
equity interests in Borrower through foreclosure or a transfer in lieu of
foreclosure, and if the Sponsor Guaranty has not theretofore terminated in
accordance with its terms, then Borrower shall cause the Sponsor to promptly
deposit into a new Eligible Account maintained with Lender, as additional
Collateral for the Loan, the maximum amount guaranteed by the Sponsor Guaranty
at such time (i.e., as such amount may have been reduced pursuant to the terms
of the Sponsor Guaranty), and if Borrower fails to do so, then same shall
constitute an Event of Default hereunder.

3.16. Nashville Reserve Account.

(a) On or prior to the Closing Date, Borrower shall establish and thereafter
maintain with the Cash Management Bank an account for the purpose of reserving
$3,379,400 million in respect of the Mortgaged Property located in Nashville,
Tennessee and known as the Hampton Inn, Briley (the “Nashville Reserve
Account”).

 

72



--------------------------------------------------------------------------------

(b) On the Closing Date, Borrower shall deposit or deliver Sufficient Reserve
Collateral in an aggregate amount equal to $3,379,400, with any Cash Collateral
so delivered to be withheld by Lender from the proceeds of the Loan that would
otherwise be advanced to Borrower pursuant to Section 1.1 and held in the
Nashville Reserve Account. If a Mezzanine Lender acquires direct or indirect
equity interests in Borrower through foreclosure or a transfer in lieu of
foreclosure and Borrower has delivered to Lender a Qualified Letter of Credit in
respect of all or a portion of the Sufficient Reserve Collateral required by
this Section 3.16(b), then Borrower shall promptly deposit into the Nashville
Reserve Account additional Cash Collateral such that the Nashville Reserve
Account contains $3,379,400 (and if Borrower fails to do so, then Lender shall
have the right to draw on the Qualified Letter of Credit and deposit the
proceeds thereof into the Nashville Reserve Account).

(c) The amount contained in the Nashville Reserve Account shall be remitted into
the Cash Management Account (and any Qualified Letter of Credit delivered to
Lender pursuant to Section 3.16(b) shall be returned to Borrower) upon the
earlier to occur of (x) receipt by Lender of an estoppel letter reasonably
satisfactory to Lender that provides Lender with customary mortgagee protections
satisfying rating agency requirements (and the equivalent in respect of the
Mezzanine Loans), or (y) the Mortgaged Property located in Nashville, Tennessee
and known as the Hampton Inn, Briley is released from the Collateral in
accordance herewith.

(d) If Borrower satisfies all or any portion of its obligation under
Section 3.7(b) by providing a letter of credit which at any time ceases to be a
Qualified Letter of Credit, Borrower shall, within 10 Business Days thereafter,
make the necessary deliveries to Lender and/or deposits in the Nashville Reserve
Account to cause Lender to hold Sufficient Reserve Collateral in an amount equal
to $3,379,400.

ARTICLE IV

REPRESENTATIONS

Borrower represents to Lender that, as of the Closing Date, except as set forth
in the Exception Report:

4.1. Organization.

(a) Borrower LLC is a limited liability company, duly organized, validly
existing and in good standing under the laws of the State of Delaware, and is in
good standing as a foreign limited liability company in each other jurisdiction
where ownership of its properties or the conduct of its business requires it to
be so, and Borrower LLC has all power and authority under such laws and its
organizational documents and all material licenses, authorizations, consents and
approvals required by any Governmental Authority to carry on its business as now
conducted.

(b) Borrower LP is a limited partnership, duly organized, validly existing and
in good standing under the laws of the State of Delaware, and is in good
standing as a foreign

 

73



--------------------------------------------------------------------------------

limited partnership in each other jurisdiction where ownership of its properties
or the conduct of its business requires it to be so, and Borrower LP has all
power and authority under such laws and its organizational documents and all
material licenses, authorizations, consents and approvals required by any
Governmental Authority to carry on its business as now conducted.

(c) Borrower LP’s sole general partner, W2007 Equity Inns Realty Gen-Par, LLC,
is a Single-Purpose Equityholder that is a limited liability company and is duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and is in good standing as a foreign limited liability company in each
other jurisdiction where ownership of its assets or the conduct of its business
requires it to be so, and such general partner has all power and authority under
such laws and its organizational documents and all material licenses,
authorizations, consents and approvals required by any Governmental Authority to
carry on its business as now conducted.

(d) Each TRS Lessee is a Qualified TRS Lessee, duly organized, validly existing
and in good standing under the laws of the State of its formation or
organization, and each is in good standing in each other jurisdiction where
ownership of its properties or the conduct of its business requires it to be so,
and each TRS Lessee has all power and authority under such laws and its
organizational documents and all material licenses, authorizations, consents and
approvals required by any Governmental Authority to carry on its business as now
conducted.

(e) Neither Borrower nor TRS Lessee has any subsidiaries or owns any equity
interest in any other Person. Borrower LP’s Single-Purpose Equityholder has no
subsidiaries (other than Borrower LP) and does not own any equity interest in
any other Person (other than Borrower LP).

(f) The organizational chart contained in Schedule G is true and correct as of
the date hereof.

4.2. Authorization. Each of Borrower and TRS Lessee has the power and authority
to enter into this Agreement and the other Loan Documents to which it is a
party, to perform its obligations hereunder and thereunder and to consummate the
transactions contemplated by the Loan Documents to which it is a party and has
by proper action duly authorized the execution and delivery of the Loan
Documents to which it is a party.

4.3. No Conflicts. None of the execution and delivery of the Loan Documents, the
consummation of the transactions contemplated therein, or performance of and
compliance with the terms and provisions thereof will (i) violate or conflict
with any provision of its or TRS Lessee’s organizational or other governance
document, (ii) violate any law, regulation (including Regulation U, Regulation X
or Regulation T), order, writ, judgment, injunction, decree or permit presently
in effect and applicable to it, (iii) violate or conflict with contractual
provisions of, or cause an event of default under, any indenture, loan
agreement, mortgage, contract or other Material Agreement to which Borrower, TRS
Lessee, Operating Partnership or Sponsor is a party or by which Borrower, TRS
Lessee, Operating Partnership or Sponsor may be bound, or (iv) other than with
respect to Permitted Encumbrances, result in or require the creation of any Lien
or other charge or encumbrance upon or with respect to the Collateral in favor
of any party other than Lender.

 

74



--------------------------------------------------------------------------------

4.4. Consents. No consent, approval, authorization or order of, or qualification
with, any court or Governmental Authority or any parties to an REA (other than
Borrower and/or TRS Lessee) is required in connection with the execution,
delivery or performance by Borrower or TRS Lessee of this Agreement or the other
Loan Documents to which it is a party, except for any of the foregoing which
have already been obtained.

4.5. Enforceable Obligations. As of the Closing Date, this Agreement and the
other Loan Documents to which Borrower or TRS Lessee is a party have been duly
executed and delivered by Borrower and TRS Lessee and constitute Borrower’s and
TRS Lessee’s legal, valid and binding obligations, enforceable in accordance
with their respective terms, subject to bankruptcy, insolvency and similar laws
of general applicability relating to or affecting creditors’ rights and to
general equity principles. As of the Closing Date, the Loan Documents are not
subject to any right of rescission, set-off, counterclaim or defense by Borrower
or TRS Lessee, including the defense of usury.

4.6. No Default. As of the Closing Date, no Default or Event of Default exists.

4.7. Payment of Taxes. Borrower and each Encumbered Property Owner has filed (or
has obtained extensions for filing which remain in effect), or has caused to be
filed, all tax returns (federal, state, local and foreign) required to be filed
and has paid all amounts of taxes stated to be due on such returns (including
interest and penalties) except for taxes which are not yet delinquent and has
paid all other taxes, fees, assessments and other governmental charges
(including mortgage recording taxes, documentary stamp taxes and intangible
taxes) owing by it or TRS Lessee necessary to preserve the Lien of the Mortgage
and the other Loan Documents in favor of Lender or the Liens under the
Encumbered Property Indebtedness Documents, as applicable.

4.8. Compliance with Law. Except as set forth in the Engineering Reports with
respect to the Mortgaged Properties, Borrower, TRS Lessee, Encumbered Property
Owners, the Properties and the use thereof comply in all material respects with
all applicable Insurance Requirements and Legal Requirements, including building
and zoning ordinances and codes, except to the extent that non-compliance
therewith would not reasonably be likely to have a Material Adverse Effect. To
the extent necessary to avoid a Material Adverse Effect, each of the Properties
conform to current zoning requirements (including requirements relating to
parking) and is neither an illegal nor a legal nonconforming use. Except as set
forth in the Engineering Report, none of Borrower, TRS Lessee or any Encumbered
Property Owner is in default or violation of any order, writ, injunction, decree
or demand of any Governmental Authority the violation of which could adversely
affect the Properties or the condition (financial or otherwise) or business of
Borrower or Encumbered Property Owners, which default or violation is reasonably
likely to have a Material Adverse Effect or a Portfolio Material Adverse Effect.
There has not been committed

 

75



--------------------------------------------------------------------------------

by or on behalf of Borrower or, to the best of Borrower’s knowledge, any other
person in occupancy of or involved with the operation or use of the Properties,
any act or omission affording any federal Governmental Authority or any state or
local Governmental Authority the right of forfeiture as against the Properties
or any portion thereof or any monies paid in performance of its obligations
under any of the Loan Documents. To Borrower’s knowledge, neither Borrower nor
any Encumbered Property Owner has purchased any portion of the Properties with
proceeds of any illegal activity.

4.9. ERISA. None of Borrower, TRS Lessee or any ERISA Affiliate of Borrower or
TRS Lessee has incurred or could be subjected to any liability under Title IV or
Section 302 of ERISA or Section 412 of the Code or maintains or contributes to,
or is or has been required to maintain or contribute to, any employee benefit
plan (as defined in Section 3(3) of ERISA) subject to Title IV or Section 302 of
ERISA or Section 412 of the Code. The consummation of the transactions
contemplated by this Agreement will not constitute or result in any non-exempt
prohibited transaction by Borrower or any of its subsidiaries or Lender under
Section 406 of ERISA, Section 4975 of the Code or substantially similar
provisions under federal, state or local laws, rules or regulations.

4.10. Government Regulation. Neither Borrower nor TRS Lessee is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.

4.11. No Bankruptcy Filing. None of Borrower, TRS Lessee nor any Encumbered
Property Owner is contemplating either the filing of a petition by it under any
state or federal bankruptcy or insolvency laws or the liquidation of all or a
major portion of its assets or property. Borrower does not have knowledge of any
Person contemplating the filing of any such petition against it, TRS Lessee or
any Encumbered Property Owner.

4.12. Other Debt. Neither Borrower nor TRS Lessee has outstanding any Debt other
than Permitted Debt (except, in the case of any TRS Lessee that is also a lessee
in respect of any Encumbered Property, Debt created by or expressly permitted
under the corresponding Encumbered Property Indebtedness Documents).

4.13. Litigation. There are no actions, suits, proceedings, arbitrations or
governmental investigations by or before any Governmental Authority or other
agency now pending, and to the best of Borrower’s knowledge there are no such
actions, suits, proceedings, arbitrations or investigations by any Governmental
Authority threatened against or affecting Borrower, TRS Lessee, Encumbered
Property Owners or the Properties, in each case, except as listed in the
Exception Report (and there are no actions, suits, proceedings, arbitrations or
investigations by or before any Governmental Authority now pending, and to the
best of Borrower’s knowledge there are no such actions, suits, proceedings,
arbitrations or investigations by any Governmental Authority threatened, against
or affecting Borrower, TRS Lessee, Encumbered Property Owners or the Properties,
in each case, whether or not listed in the Exception Report, which alone or in
the aggregate, if determined against Borrower, TRS Lessee, Encumbered Property
Owners or the Properties, could result in a Material Adverse Effect or a
Portfolio Material Adverse Effect).

 

76



--------------------------------------------------------------------------------

4.14. Major Leases; TRS Leases; Material Agreements.

(a) There are no Major Leases as of the date hereof. Borrower has delivered to
Lender true and complete copies of all of the TRS Leases. Except as set forth in
the Exception Report, (i) no Person has any possessory interest in the Mortgaged
Properties or right to occupy the same except under and pursuant to the
provisions of (x) the Leases, (y) the Ground Leases and (z) the TRS Leases,
(ii) no security deposits are being held by Borrower, (iii) no Tenant has any
extension, renewal or termination options, (iv) no Tenant or other party has any
option, right of first refusal or similar preferential right to purchase or
lease all or any portion of the Mortgaged Properties, (v) no fixed rent has been
paid more than 30 days in advance of its due date and (vi) no payments of rent
are more than 30 days delinquent, in each of the foregoing cases, other than a
party to a Lease which is not a Major Lease. Other than the Major Leases, there
are no Leases the existence or termination of which is reasonably likely to have
a Material Adverse Effect.

(b) Except as indicated in Schedule F, all work to be performed by the landlord
under the Major Leases and TRS Leases has been substantially performed, all
contributions to be made by the landlord to the Tenants thereunder have been
made, all other conditions to each Tenant’s obligations thereunder have been
satisfied, no Tenant has the right to require Borrower or TRS Lessee to perform
or finance Tenant Improvements or Material Alterations and no Leasing
Commissions are owed or would be owed upon the exercise of any such Tenant’s
existing renewal or expansion options.

(c) There are no Material Agreements except as described in Schedule D. Borrower
has made available to Lender true and complete copies of all Material
Agreements. Each Material Agreement has been entered into at arm’s length in the
ordinary course of business by or on behalf of Borrower or TRS Lessee.

(d) To Borrower’s knowledge, the Major Leases, TRS Leases and the Material
Agreements are in full force and effect and there are no material defaults
thereunder by Borrower, TRS Lessee or, to Borrower’s best knowledge, any other
party thereto. Neither Borrower nor TRS Lessee is in default in any material
respect in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any Permitted Encumbrance or any other
agreement or instrument to which it is a party or by which it or any of the
Mortgaged Properties are bound.

4.15. Full and Accurate Disclosure. To Borrower’s knowledge, no statement of
fact heretofore delivered by Borrower or its Affiliates to Lender in writing in
respect of the Properties, TRS Lessee or Borrower, when considered together,
contains any untrue statement of a material fact or omits to state any material
fact necessary to make statements contained therein not misleading unless
subsequently corrected. There is no fact presently actually known to Borrower
which has not been disclosed to Lender which is reasonably likely to result in a
Portfolio Material Adverse Effect.

 

77



--------------------------------------------------------------------------------

4.16. Financial Condition. All financial data concerning Borrower, TRS Lessee
and the Properties heretofore provided to Lender, taken as a whole, fairly
presents in accordance with GAAP the financial position of Borrower and TRS
Lessee in all material respects, as of the date on which it was made, and does
not omit to state any fact necessary to make statements contained herein or
therein not misleading. Since the delivery of such data, except as otherwise
disclosed in writing to Lender, there have occurred no changes or circumstances
which have had or are reasonably likely to result in a Portfolio Material
Adverse Effect.

4.17. Single-Purpose Requirements; Qualified TRS Lessees. Each Borrower and any
Single-Purpose Equityholder is now, and has always been since its formation, a
Single-Purpose Entity. Each TRS Lessee is now a Qualified TRS Lessee.

4.18. Location of Chief Executive Offices. The location of Borrower’s principal
place of business and chief executive office is the address listed in
Section 9.4.

4.19. Not Foreign Person. Neither Borrower or TRS Lessee is a “foreign person”
within the meaning of Section 1445(f)(3) of the Code.

4.20. Labor Matters. Neither Borrower nor TRS Lessee is a party to any
collective bargaining agreements.

4.21. Title.

(a) Borrower owns good, marketable and insurable fee or leasehold title, as
applicable, to the Mortgaged Properties and good and marketable title to the
related personal property and FF&E (to the extent not owned by the tenants
(including TRS Lessee), guests or employees at the Mortgaged Properties), to the
Collateral Accounts and to any other Collateral (other than the TRS Lessee
Pledged Collateral), in each case free and clear of all Liens whatsoever except
the Permitted Encumbrances. The Mortgages, when properly recorded in the
appropriate records, together with any Uniform Commercial Code financing
statements required to be filed in connection therewith, will create (i) valid,
perfected first priority Liens on the Mortgaged Properties (or, as applicable,
Borrower’s ground leasehold estate ownership interest therein) and the rents
therefrom, enforceable as such against creditors of and purchasers from Borrower
and subject only to Permitted Encumbrances, and (ii) perfected Liens (pursuant
to the Uniform Commercial Code of the State of Delaware) in and to all
personalty owned by Borrower, all in accordance with the terms thereof, in each
case subject only to any applicable Permitted Encumbrances. To Borrower’s
knowledge, the Permitted Encumbrances do not and will not affect or interfere
with the value, or current use or operation, of the Mortgaged Properties, or the
security intended to be provided by the Mortgages or Borrower’s ability to repay
the Indebtedness in accordance with the terms of the Loan Documents, in each
case, other

 

78



--------------------------------------------------------------------------------

than in a way that would not have a Material Adverse Effect. Except as indicated
on a Qualified Title Insurance Policy, there are no claims for payment for work,
labor or materials affecting the Mortgaged Properties which are or may become a
Lien prior to, or of equal priority with, the Liens created by the Loan
Documents. No creditor of Borrower other than Lender has in its possession any
goods that constitute or evidence the Collateral.

(b) TRS Lessee owns good title to the TRS Lessee Pledged Collateral free and
clear of all Liens whatsoever except the Permitted Encumbrances. The Mortgages,
when properly recorded in the appropriate records, together with any Uniform
Commercial Code financing statements required to be filed in connection
therewith, will create (i) valid, perfected first priority Liens on the TRS
Lessee Pledged Collateral, enforceable as such against creditors of and
purchasers from TRS Lessee and subject only to Permitted Encumbrances, and
(ii) perfected Liens (pursuant to the Uniform Commercial Code of the State of
Delaware or other applicable State of organization of any TRS Lessee) in and to
all personalty owned by TRS Lessee in connection with the Mortgaged Properties,
all in accordance with the terms thereof, in each case subject only to any
applicable Permitted Encumbrances. To Borrower’s knowledge, the Permitted
Encumbrances do not and will not affect or interfere with the value, or current
use or operation, of the TRS Lessee Pledged Collateral, or the security intended
to be provided by the Mortgages, in each case, other than in a way that would
not have a Material Adverse Effect. No creditor of TRS Lessee other than Lender
has in its possession any goods that constitute or evidence the TRS Lessee
Pledged Collateral.

(c) Each Encumbered Property Owner owns good, marketable and insurable fee or
leasehold title, as applicable, to its respective Encumbered Property and good
and marketable title to the related personal property (to the extent not owned
by the tenants (including any operating lessee), guests or employees at the
Encumbered Properties), in each case free and clear of all Liens whatsoever
except for Liens securing the Encumbered Property Indebtedness and any Liens
that would constitute “Permitted Encumbrances” hereunder or any analogous term
under any of the Encumbered Property Indebtedness Documents.

4.22. No Encroachments. Except as shown on the Qualified Survey, all of the
improvements on the Mortgaged Properties that were included in determining the
appraised value of the Mortgaged Properties lie wholly within the boundaries and
building restriction lines of the Mortgaged Properties, and no improvements on
adjoining property encroach upon the Mortgaged Properties, and no easements or
other encumbrances upon the Mortgaged Properties encroach upon any of the
improvements, so as, in either case, to adversely affect the value or
marketability of the Mortgaged Properties, except those which are indicated on a
Qualified Title Insurance Policy.

4.23. Physical Condition.

(a) To Borrower’s knowledge, except for items set forth on Schedule F and in the
Engineering Reports, the Mortgaged Properties (including sidewalks, storm
drainage system, roof, plumbing system, HVAC system, fire protection system,
electrical system, equipment, elevators, exterior sidings and doors, irrigation
system and all structural components) are in good condition, order and repair in
all respects material to its use, operation or value.

 

79



--------------------------------------------------------------------------------

(b) Borrower is not aware of any material structural defect or damages in the
Mortgaged Properties, whether latent or otherwise except for items set forth on
Schedule F and in the Engineering Reports.

(c) Borrower has not received and is not aware of any other party’s receipt of
notice from any insurance company or bonding company of any defects or
inadequacies in the Mortgaged Properties which would, alone or in the aggregate,
adversely affect in any material respect the insurability of the same or cause
the imposition of extraordinary premiums or charges thereon or of any
termination or threatened termination of any policy of insurance or bond.

(d) Except as set forth in the Exception Report, each Mortgaged Property has
available to it adequate parking to permit the operation of such Mortgaged
Property as a hotel operated in compliance with any applicable standards set
forth in the applicable Approved Management Agreement and/or Approved Franchise
Agreement, in each case, in all material respects.

(e) All of the rooms at each Mortgaged Property are in service, except for rooms
that are temporarily out of service for remodeling in the ordinary course of
business or routine maintenance and repair or in connection with any Property
Improvement Plans or any other item of Required Capital Expenditures set forth
on Schedule J.

4.24. Fraudulent Conveyance. Borrower has not entered into the Transaction or
any of the Loan Documents with the actual intent to hinder, delay or defraud any
creditor. Borrower has received reasonably equivalent value in exchange for its
obligations under the Loan Documents. Borrower’s aggregate assets do not and,
immediately following the making of the Loan and the use and disbursement of the
proceeds thereof will not, constitute unreasonably small capital to carry out
its business as conducted or as proposed to be conducted. Borrower does not
intend to, and does not believe that it will, incur debts and liabilities
(including Contingent Obligations and other commitments) beyond its ability to
pay such debts as they mature (taking into account the timing and amounts
reasonably expected to be payable on or in respect of obligations of Borrower).

4.25. Management. Except for any Approved Management Agreement, no property
management agreements are in effect with respect to the Mortgaged Properties.
Except as set forth in the Exception Report, no party to any Approved Management
Agreement (other than Borrower and/or TRS Lessee) has any possessory interest
in, or right to occupy, or any option, right of first refusal or similar
preferential right to purchase or lease, all or any portion of the Mortgaged
Properties.

4.26. Condemnation. No Condemnation has been commenced or, to Borrower’s
knowledge, is contemplated with respect to all or any material portion of the
Mortgaged Properties or for the relocation of roadways providing access to the
Mortgaged Properties.

4.27. Utilities and Public Access. The following statements are accurate in all
material respects:

(i) The Mortgaged Properties have adequate rights of access to dedicated public
ways (and makes no material use of any means of access or egress that is not
pursuant to such dedicated public ways or recorded, irrevocable rights-of-way or
easements) and is adequately served by all public utilities necessary to the
continued use and enjoyment of the Mortgaged Properties as presently used and
enjoyed.

 

80



--------------------------------------------------------------------------------

(ii) All such utilities are located in the public right-of-way abutting the
premises or in areas (“Easement Areas”) that are the subject of recorded
irrevocable easement agreements which benefit the Mortgaged Properties and which
are listed in Schedule A of the Qualified Title Insurance Policy so as to be
included in the coverage thereof.

(iii) All such utilities are connected so as to serve the Mortgaged Properties
without passing over other property other than Easement Areas.

(iv) All roads necessary for the full utilization of each of the Mortgaged
Properties for their current purposes have been completed and are either part of
the relevant Mortgaged Properties (by way of deed, easement or ground lease) or
dedicated to public use and accepted by all applicable Governmental Authorities.

4.28. Environmental Matters. Except as disclosed in the Environmental Reports:

(i) The Properties are in compliance in all material respects with all
Environmental Laws applicable to the Properties (which compliance includes, but
is not limited to, the possession of, and compliance with, all environmental,
health and safety permits, approvals, licenses, registrations and other
authorizations required by any Governmental Authority in connection with the
ownership and operation of the Properties under all Environmental Laws).

(ii) No Environmental Claim is pending with respect to any of the Properties,
nor, to Borrower’s knowledge, is any threatened, nor are there any consent
decrees or other decrees, consent orders, administrative orders or other orders,
or similar administrative enforcement or judicial requirements outstanding under
any Environmental Law with respect to Borrower, TRS Lessee or the Properties.

(iii) Without limiting the generality of the foregoing, other than in compliance
with applicable Environmental Laws there is not present at, on, in or under any
Property, any Hazardous Substances, PCB-containing equipment, asbestos or
asbestos containing materials, underground storage tanks or surface impoundments
for any Hazardous Substance, lead in drinking water (except in concentrations
that comply with all Environmental Laws), or lead-based paint.

(iv) To Borrower’s knowledge, there have not been and are no past, present or
threatened Releases of any Hazardous Substance from or at any of the Properties
that are reasonably likely to form the basis of any Environmental Claim, and, to
Borrower’s knowledge, there is no threat of any Release of any Hazardous
Substance migrating to any of the Properties that could reasonably be expected
to result in liability to Borrower or TRS Lessee or otherwise have a Material
Adverse Effect.

 

81



--------------------------------------------------------------------------------

(v) No Liens are presently recorded with the appropriate land records under or
pursuant to any Environmental Law with respect to any of the Properties and, to
Borrower’s best knowledge, no Governmental Authority has been taking any action
to subject any of the Properties to Liens under any Environmental Law.

(vi) There have been no material environmental investigations, studies, audits,
reviews or other analyses conducted by or that are in the possession of Borrower
in relation to any of the Properties which have not been made available to
Lender.

4.29. Assessments. There are no pending or, to Borrower’s knowledge, proposed
special or other assessments for public improvements or otherwise affecting any
of the Mortgaged Properties, nor, to Borrower’s knowledge, are there any
contemplated improvements to any of the Mortgaged Properties that may result in
such special or other assessments. No extension of time for assessment or
payment by Borrower or TRS Lessee of any federal, state or local tax is in
effect. All amounts owed to date by Borrower as owner of, or by TRS Lessee as
operator of, the Mortgaged Properties in the nature of common area maintenance
expenses, parking fees, common association dues, assessments and similar charges
have been paid in full.

4.30. No Joint Assessment. Borrower has not suffered, permitted or initiated the
joint assessment of the Mortgaged Properties (i) with any other real property
constituting a separate tax lot, or (ii) with any personal property, or any
other procedure whereby the Lien of any Taxes which may be levied against such
other real property or personal property shall be assessed or levied or charged
to the Mortgaged Properties as a single Lien.

4.31. Separate Lots. No portion of any of the Mortgaged Properties is part of a
tax lot that also includes any real property that is not Collateral.

4.32. Permits; Certificate of Occupancy.

(a) Borrower, TRS Lessee, the ground lessor under any applicable Ground Lease,
the applicable Approved Property Manager and/or the applicable Approved
Franchisor has obtained all Permits necessary for the present and contemplated
use and operation of the Mortgaged Properties except Permits the absence of
which would not reasonably be likely to have a Material Adverse Effect. The uses
being made of the Mortgaged Properties are in conformity in all material
respects with the certificate of occupancy and/or Permits for such Mortgaged
Properties.

(b) Schedule C sets forth the holder of the Permits required for the provision
of alcoholic beverages at each of the Mortgaged Properties at which alcoholic
beverages are currently served.

 

82



--------------------------------------------------------------------------------

4.33. Flood Zone. Except as shown in a Qualified Survey, none of the
Improvements on the Mortgaged Properties are located in areas identified by the
Federal Emergency Management Agency or the Federal Insurance Administration as a
“100 year flood plain” or as having special flood hazards (including Zones A, B,
C, V and X and Shaded X areas), or, to the extent that any portion of the
Mortgaged Properties are located in such an area, the Mortgaged Properties are
covered by flood insurance meeting the requirements set forth in
Section 5.15(a)(ii).

4.34. Security Deposits. To Borrower’s knowledge, Borrower is in compliance in
all material respects with all Legal Requirements relating to security deposits.

4.35. Acquisition Documents. Borrower has delivered to Lender true and complete
copies of the Acquisition Documents.

4.36. Insurance. Borrower has obtained (or caused to be obtained) insurance
policies reflecting the insurance coverages, amounts and other requirements set
forth in this Agreement. All premiums on such insurance policies required to be
paid as of the Closing Date have been paid for the current policy period. To
Borrower’s knowledge, no Person, including Borrower, has done, by act or
omission, anything which would impair the coverage of any such policy.

4.37. Ground Leased Parcels. With respect to each Ground Leased Parcel, each of
the following is true with respect to the related Ground Lease:

(i) true and complete copies of the Ground Leases has been delivered to Lender,
and the Ground Leases or memoranda thereof have been duly recorded;

(ii) the Ground Leases are in full force and effect and no ground lessee default
has occurred thereunder that has not been cured nor, to Borrower’s knowledge,
has any ground lessor default occurred thereunder that has not been cured nor,
to Borrower’s knowledge, is there any existing condition which, but for the
passage of time or the giving of notice or both, would result in a default under
the terms of any of the Ground Leases;

(iii) the Ground Leases have original terms which extend not less than 30 years
beyond the Maturity Date, taking into account any extension options that are
freely exercisable by the lessee under the Ground Lease, and all such extension
options have either been previously exercised or are first exercisable not less
than five years after the Maturity Date;

(iv) the Ground Leases do not restrict the use of any portion of the applicable
Mortgaged Properties by the lessee, its successors or its assigns in a manner
that would cause a Material Adverse Effect;

 

83



--------------------------------------------------------------------------------

(v) the Ground Leases permit the interest of the lessee thereunder to be
encumbered by leasehold mortgages and contains no restrictions on the identity
of a leasehold mortgagee;

(vi) the Ground Leases may not be amended, modified, cancelled or terminated
without the prior written consent of a leasehold mortgagee;

(vii) the Ground Leases are not subject to any liens or encumbrances superior
to, or of equal priority with, the applicable Mortgage (other than Permitted
Encumbrances and the applicable ground lessor’s fee ownership interest in the
land underlying the applicable Mortgaged Property);

(viii) there are no Liens encumbering the ground lessor’s fee interests, and the
Ground Lease shall remain prior to any Lien upon the related fee interest that
may hereafter be granted (other than Permitted Encumbrances) upon the related
fee interest;

(ix) the Ground Leases are assignable by a holder of a leasehold mortgage upon a
foreclosure of such mortgage without the consent of the lessor thereunder;

(x) the Ground Leases require the lessor thereunder to give notice of any
default by the lessee to a holder of a leasehold mortgage; and the Ground Leases
further provide that no notice given thereunder is effective against such
holder, unless a copy has been given to such holder in the manner described in
such Ground Lease;

(xi) a holder of a leasehold mortgage is permitted at least 30 days in addition
to Borrower’s applicable cure period to cure any default under each of the
Ground Leases which is curable after the receipt of notice of any such default
before the lessor thereunder may terminate such Ground Lease (and, where
necessary, is permitted the opportunity to gain possession of the interest of
the lessee under such Ground Lease through legal proceedings or to take other
action so long as such holder is proceeding diligently);

(xii) in the case of any default which is not curable by a holder of a leasehold
mortgage, or in the event of the bankruptcy or insolvency of the lessee under
one of the Ground Leases, such holder has the right, following termination of
such existing Ground Lease or rejection thereof by a bankruptcy trustee or
similar party, to enter into a new ground lease with the lessor on the same
terms as such existing Ground Lease, and all rights of the lessee under such
Ground Lease may be exercised by or on behalf of such holder; and

(xiii) the Ground Lease does not impose any restrictions on subletting.

4.38 Franchise Agreements; Franchise Comfort Letters. (a) Borrower has delivered
to Lender (or will deliver to Lender reasonably promptly after the Closing Date)
a true and complete copy of each Approved Franchise Agreement and each Franchise
Comfort Letter. To Borrower’s knowledge, neither Borrower, nor to Borrower’s
knowledge, any other party thereto, is in material default under any Approved
Franchise Agreement.

(b) Except as set forth in the Exception Report, no party to a Franchise
Agreement (other than Borrower and/or TRS Lessee) has any possessory interest
in, or right to occupy, or any option, right of first refusal or similar
preferential right to purchase or lease, all or any portion of the Mortgaged
Properties.

 

84



--------------------------------------------------------------------------------

4.39 REAs. Neither Borrower nor, to Borrower’s knowledge, any other party
thereto, is in material default under any REA. Borrower and/or TRS Lessee has
obtained all necessary approvals and consents from all other parties to each REA
to the extent such approval or consent is necessary to encumber the Mortgaged
Properties.

4.40 Embargoed Person. (a) None of the funds or other assets of any of Borrower,
TRS Lessee, any Single-Purpose Equityholder, Operating Partnership or Sponsor
constitute property of, or are beneficially owned, directly or indirectly, by
any person, entity or government subject to trade restrictions under federal
law, including, without limitation, the International Emergency Economic Powers
Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1
et seq., and any executive orders or regulations promulgated thereunder, with
the result that (i) the investment in any of Borrower, TRS Lessee, any
Single-Purpose Equityholder, Operating Partnership or Sponsor, as applicable
(whether directly or indirectly), is prohibited by law or (ii) the Loan is in
violation of law (any such person, entity or government, an “Embargoed Person”);
(b) no Embargoed Person has any interest of any nature whatsoever in any of
Borrower, TRS Lessee, any Single-Purpose Equityholder, Operating Partnership or
Sponsor, as applicable (whether directly or indirectly), with the result that
(i) the investment in any of Borrower, TRS Lessee, any Single-Purpose
Equityholder, Operating Partnership or Sponsor, as applicable (whether directly
or indirectly) is prohibited by law or (ii) the Loan is in violation of law and
(c) none of the funds of any of Borrower, TRS Lessee, any Single-Purpose
Equityholder, Operating Partnership or Sponsor, as applicable, have been derived
from any unlawful activity with the result that (i) the investment in any of
Borrower, TRS Lessee, any Single-Purpose Equityholder, Operating Partnership or
Sponsor, as applicable (whether directly or indirectly) is prohibited by law or
(ii) the Loan is in violation of law. Notwithstanding Section 4.42 to the
contrary, the representations and warranties contained in this Section 4.40
shall survive in perpetuity.

4.41 Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money
Laundering Laws. Borrower, TRS Lessee, and to Borrower’s knowledge, each Person
owning an interest in any of Borrower, TRS Lessee, any Single-Purpose
Equityholder, Operating Partnership or Sponsor, (i) is not currently identified
on the OFAC List and (ii) is not a Person with whom a citizen of the United
States is prohibited to engage in transactions by any trade embargo, economic
sanction, or other prohibition of any Legal Requirement.

4.42 Survival. Borrower agrees that all of the representations of Borrower set
forth in this Agreement and in the other Loan Documents shall survive for so
long as any portion of the Indebtedness is outstanding. All representations,
covenants and agreements made by Borrower in this Agreement or in the other Loan
Documents shall be deemed to have been relied upon by Lender notwithstanding any
investigation heretofore or hereafter made by Lender or on its behalf.

 

85



--------------------------------------------------------------------------------

ARTICLE V

AFFIRMATIVE COVENANTS

5.1. Existence. Borrower, TRS Lessee and, if applicable, each Single-Purpose
Equityholder shall do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its existence and all rights, licenses,
Permits, franchises and other agreements necessary for the continued use and
operation of its business. Borrower, TRS Lessee and, if applicable, each
Single-Purpose Equityholder shall deliver to Lender a copy of each amendment or
other modification to any of its organizational documents promptly after the
execution thereof.

5.2. Maintenance of Mortgaged Properties.

(a) Borrower and TRS Lessee will keep the Mortgaged Properties in good working
order and repair, reasonable wear and tear excepted. Subject to Section 6.13,
Borrower shall from time to time make, or cause to be made, all reasonably
necessary repairs, renewals, replacements, betterments and improvements to such
properties.

(b) Borrower shall diligently perform to completion all work as, when and to the
extent required under any “Property Improvement Plans,” “Restoration Scope”
plans, or similar capital improvement or expenditure obligations provided for in
any Approved Management Agreement and/or Approved Franchise Agreement and any
other capital improvement or expenditure obligation which Borrower is obligated
to perform or undertake, including any such obligations assumed by Borrower
pursuant to the Acquisition Documents (as any such plan or obligation may be
modified from time to time in accordance herewith). On or prior to the date
hereof, Borrower has delivered the current Property Improvement Plans to Lender.
Borrower shall deliver to Lender promptly from time to time, any amendments to
such initial Property Improvement Plans (which amendments shall be subject to
Lender’s reasonable approval).

5.3. Compliance with Legal Requirements. Borrower shall, in all material
respects, comply with (or cause compliance with), and shall cause the Properties
to comply with and be operated, maintained, repaired and improved in compliance
with, all Legal Requirements, Insurance Requirements and all material
contractual obligations by which Borrower, TRS Lessee or any Encumbered Property
Owner is legally bound. Notwithstanding the foregoing, but without limiting the
requirements of any other provision of this Agreement permitting such
proceedings (including clauses (iv) and (vi) of the definition of “Permitted
Encumbrances”), Borrower or TRS Lessee may contest by appropriate legal
proceedings, initiated and conducted in good faith and with reasonable
diligence, the validity or application of any legal requirement, provided that
and so long as: (i) such proceeding shall be permitted under and be conducted in
accordance with the applicable provisions of any other instrument governing the
contest of such legal

 

86



--------------------------------------------------------------------------------

requirements to which Borrower, TRS Lessee or any such Mortgaged Property is
subject and shall not constitute a default thereunder; (ii) no part of or
interest in any Mortgaged Property (or Borrower’s interest therein) will be in
danger of being sold, forfeited, terminated, canceled or lost during the
pendency of the proceeding; (iii) such proceeding shall not subject Borrower or
the Lender to criminal liability; (iv) Borrower or TRS Lessee shall promptly
upon final determination thereof pay the amount of such items, together with all
costs, interest and penalties; and (v) such proceeding would not have a Material
Adverse Effect or a Portfolio Material Adverse Effect.

5.4. Impositions and Other Claims. Borrower shall pay (or cause to be paid) and
discharge all taxes, assessments and governmental charges levied upon it, its
income and its assets as and when such taxes, assessments and charges are due
and payable, as well as all lawful claims for labor, materials and supplies or
otherwise, subject to any rights to contest contained in the definition of
Permitted Encumbrances; provided, however, that Borrower’s obligation to
directly pay (or cause to be paid) taxes shall be suspended for so long as
Borrower complies (or causes the compliance) with the terms and provisions of
Section 3.4 of this Agreement. Borrower shall file all federal, state and local
tax returns and other reports that it is required by law to file. If any law or
regulation applicable to Lender, any Note, the Mortgaged Properties or the
Mortgages is enacted that deducts from the value of property for the purpose of
taxation any Lien thereon, or imposes upon Lender the payment of the whole or
any portion of the taxes or assessments or charges or Liens required by this
Agreement to be paid by Borrower, or changes in any way the laws or regulations
relating to the taxation of mortgages or security agreements or debts secured by
mortgages or security agreements or the interest of the mortgagee or secured
party in the property covered thereby, or the manner of collection of such
taxes, so as to affect the Mortgages, the Indebtedness or Lender, then Borrower,
upon demand by Lender, shall pay such taxes, assessments, charges or Liens, or
reimburse Lender for any amounts paid by Lender. If it would be unlawful to
require Borrower to make such payment, Lender may elect to declare all of the
Indebtedness to be due and payable 90 days from the giving of written notice by
Lender to Borrower.

5.5. Access to Properties. Borrower shall permit, or cause TRS Lessee to permit,
agents, representatives and employees of Lender and the Servicer (at Lender’s
sole cost and expense unless an Event of Default shall have occurred and is then
continuing) to inspect the Mortgaged Properties or any portion thereof, and/or
the books and records of Borrower, at such reasonable times as may be requested
by Lender upon reasonable advance notice, subject to the terms of the Leases,
TRS Leases and Ground Leases, and provided such entry and inspection shall not
unreasonably interfere with the usual operation and conduct of business at the
Mortgaged Properties or the use and enjoyment of the Mortgaged Properties by
Borrower or its tenants (including TRS Lessee), ground lessors, customers and
guests.

5.6. Cooperate in Legal Proceedings. Except with respect to any claim by
Borrower or TRS Lessee (or any Affiliate of Borrower or TRS Lessee) against
Lender and any claim brought by Lender against Borrower or TRS Lessee (or any
Affiliate of Borrower or TRS Lessee), Borrower shall cooperate fully with Lender
with respect to any proceedings before any Governmental Authority which

 

87



--------------------------------------------------------------------------------

may in any way affect the rights of Lender hereunder or under any of the Loan
Documents and, in connection therewith, Lender may, at its election, participate
or designate a representative to participate in any such proceedings.

5.7. Leases.

(a) Borrower shall furnish Lender with executed copies of all Major Leases,
together with a detailed breakdown of income and cost associated therewith. All
Leases executed after the date hereof and renewals or amendments of Leases after
the date hereof must be entered into on an arms-length basis with Tenants whose
identity and creditworthiness are appropriate for tenancy in a property of
comparable quality and nature to the applicable Mortgaged Property, must provide
for rental rates and other economic terms which, taken as a whole, are at least
equivalent to then-existing market rates, based on the applicable market, and
must contain terms and conditions that are commercially reasonable (in each
case, unless Lender consents to such Lease in its sole discretion); provided,
however, that the foregoing limitations and consent rights shall not apply to
any renewal or amendment of any existing Lease which Borrower or TRS Lessee is
obligated to execute and deliver after the date hereof in accordance with the
terms and conditions of such existing Lease, in each case, to the extent the
terms of such renewal or amendment are dictated by the provisions of such
existing Lease. All new Leases must provide that they are subject and
subordinate to any current or future mortgage financing on the Mortgaged
Properties and that the Tenants agree to attorn to any foreclosing mortgagee at
such mortgagee’s request, provided that the foregoing subordination and
attornment obligations may be conditioned upon the receipt from Lender of a
subordination, non-disturbance and attornment agreement substantially in the
form attached hereto as Exhibit B and with such changes as may be commercially
reasonably requested by Tenant. To the extent any such Tenant’s subordination
and attornment obligations under any such new Lease are conditioned on the
receipt of a subordination, non-disturbance and attornment agreement from
Lender, Borrower shall pay all reasonable, out-of-pocket costs and expenses
(including attorney’s fees) of Lender incurred in connection with the
preparation, negotiation, execution and delivery of such subordination,
non-disturbance and attornment agreement.

(b) All new Leases which are Major Leases and all new TRS Leases, and all
terminations, renewals and amendments of Major Leases or TRS Leases (other than
in accordance with Section 2.4), and any surrender of rights under any Major
Lease or TRS Lease (other than in accordance with Section 2.4), shall be subject
to the prior written consent of Lender, which consent, in the absence of a
continuing Event of Default, shall not be unreasonably withheld, delayed or
conditioned. Each request for approval of a Lease which is submitted to Lender
in an envelope marked “URGENT – LENDER’S ATTENTION REQUIRED WITHIN 10 BUSINESS
DAYS”, together with a copy of the proposed Lease, a summary of the material
economic terms thereof and any termination and other material options contained
therein, and copies of all written materials obtained by Borrower in connection
with its evaluation of the creditworthiness of the proposed Tenant or, with
respect to a proposed termination, a description of the reason therefor, shall
be deemed approved if Lender shall not have notified the Borrower in writing of
its disapproval within 10 Business Days after receipt of such submission. For
the avoidance of doubt, the deemed approval provision of the immediately
preceding sentence shall not apply to any proposed TRS Lease or amendment
thereto. Upon Borrower’s request, Lender shall reasonably promptly execute and
deliver a subordination, non-disturbance

 

88



--------------------------------------------------------------------------------

and attornment agreement to the Tenant of any future Major Lease approved by
Lender, in substantially the form attached hereto as Exhibit B and with such
changes as may be commercially reasonably requested by Tenant.

(c) Borrower shall (i) observe and perform (or cause to be observed and
performed) in a commercially reasonable manner all the material obligations
imposed upon the lessor under the Leases and the TRS Lease; (ii) enforce in a
commercially reasonable manner all of the material terms, covenants and
conditions contained in the Leases on the part of the lessee, or the TRS Leases
on the part of the TRS Lessees, thereunder to be observed or performed, short of
termination thereof, except that Borrower may terminate (or cause the
termination of) any Lease following a material default thereunder by the
respective Tenant or, in the case of Leases which are not Material Leases, if
such termination would not have a Material Adverse Effect; (iii) not collect any
of the rents thereunder more than one month in advance of its due date (other
than security deposits held in accordance with the terms of this Agreement);
(iv) not execute any assignment of lessor’s interest in the Leases or TRS Leases
or associated rents other than the assignments of rents and leases under the
Mortgages; and (v) not cancel or terminate any guarantee of any of the Major
Leases or TRS Leases without the prior written consent of Lender, which consent,
in the absence of a continuing Event of Default, shall not be unreasonably
withheld, delayed or conditioned. Except as otherwise explicitly set forth
herein (including, without limitation, in Section 2.4), no TRS Lease may be
terminated by Borrower without the prior written consent of Lender, which may be
withheld in Lender’s sole discretion.

(d) Security deposits of Tenants under all Leases, whether held in cash or any
other form, shall not be commingled with any other funds of Borrower or TRS
Lessee and, if cash, shall be deposited (or caused to be deposited) by Borrower
or TRS Lessee at such commercial or savings bank or banks as may be reasonably
satisfactory to Lender and Borrower’s or TRS Lessee’s rights thereto pledged to
Lender. Any bond or other instrument which Borrower or TRS Lessee is permitted
to hold in lieu of cash security deposits under any applicable Legal
Requirements shall be maintained in full force and effect unless replaced by
cash deposits as described above, shall be issued by an institution reasonably
satisfactory to Lender, shall (if not prohibited by any Legal Requirements) name
Lender as payee or mortgagee thereunder (or be fully assignable to Lender) or
may name Borrower or TRS Lessee as payee thereunder so long as such bond or
other instrument is pledged to Lender as security for the Indebtedness and
shall, in all respects, comply with any applicable Legal Requirements and
otherwise be reasonably satisfactory to Lender. Borrower shall (or shall cause
TRS Lessee to), upon Lender’s request, provide Lender with evidence reasonably
satisfactory to Lender of Borrower’s and TRS Lessee’s compliance with the
foregoing. During the continuance of any Event of Default, Borrower shall (or
shall cause TRS Lessee to), upon Lender’s request, deposit with Lender in an
Eligible Account pledged to Lender an amount equal to the aggregate security
deposits of the Tenants (and any interest theretofore earned on such security
deposits and actually received by Borrower or TRS Lessee) which Borrower or TRS
Lessee had not returned to the applicable Tenants or applied in accordance with
the terms of the applicable Lease, and Lender shall hold such security deposits
in a segregated account in accordance with the applicable Lease.

(e) Borrower shall provide a copy of each notice of default or event of default
delivered or received by Borrower under the TRS Leases.

 

89



--------------------------------------------------------------------------------

5.8. Plan Assets, etc. Each of Borrower and TRS Lessee will do, or cause to be
done, all things necessary to ensure that it will not be deemed to hold Plan
Assets at any time.

5.9. Further Assurances. Borrower shall, and shall cause TRS Lessee to, at
Borrower’s sole cost and expense, from time to time as reasonably requested by
Lender, execute, acknowledge, record, register, file and/or deliver, or cause to
be executed, acknowledged, recorded, registered, filed and/or delivered, to
Lender such other instruments, agreements, certificates and documents (including
Uniform Commercial Code financing statements and amended or replacement
mortgages) as Lender may reasonably request to evidence, confirm, perfect and
maintain the Liens securing or intended to secure the obligations of Borrower,
Encumbered Property Owners, Operating Partnership and Sponsor under the Loan
Documents or to facilitate a replacement of the Cash Management Bank pursuant to
Section 3.1(c) or a bifurcation of the Note pursuant to Sections 1.3(c) and/or
9.7(a), in each case if reasonably requested by Lender, and do and execute all
such further lawful and reasonable acts, conveyances and assurances for the
better and more effective carrying out of the intents and purposes of this
Agreement and the other Loan Documents as Lender shall reasonably request from
time to time. The provisions set forth in this Section 5.9 shall be subject to
the limitation set forth in the final sentence of Section 1.3(c).

5.10. Management of Collateral.

(a) Each Mortgaged Property shall be managed at all times by an Approved
Property Manager pursuant to an Approved Management Agreement. As a condition to
the Closing (or reasonably promptly after the Closing Date), except as otherwise
expressly set forth herein, each Approved Property Manager shall agree with
Lender in writing that its Approved Management Agreement, and all fees
(including any incentive fees) thereunder, are subject and subordinate to the
Indebtedness and that no fees payable (including any incentive fees) thereunder
shall accrue as between such Approved Property Manager and Lender as a result of
Borrower’s or TRS Lessee’s failure to pay any amounts (without in any way
implying any obligation on the part of Lender to pay any fees payable by
Borrower or TRS Lessee to any Approved Property Manager), and that such Approved
Management Agreement may be terminated under the circumstances set forth herein.
Borrower may from time to time appoint one or more successor managers, which
successor managers shall be Approved Property Managers, to manage Mortgaged
Properties pursuant to one or more Approved Management Agreements, and such
successor managers shall execute for Lender’s benefit Subordinations of Property
Management Agreement in form and substance reasonably satisfactory to Lender.
Borrower may, or may permit TRS Lessee to, from time to time modify or replace
an Approved Management Agreement, but any material modification or replacement
agreement shall be subject to Lender’s prior written consent (which consent
shall not, in the absence of a continuing Event of Default, be unreasonably
withheld, delayed or conditioned) and Rating Confirmation. No new Approved
Management Agreement hereafter entered into shall provide for management fees in
excess of 4% of gross revenues without Lender’s prior written consent.

(b) Each Mortgaged Property shall at all times be branded pursuant to an
Approved Franchise Agreement between Borrower or TRS Lessee and an Approved
Franchisor.

 

90



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Lender agrees that, if the Borrower requests
Lender’s consent to the replacement of any existing franchisor for one or more
of the Mortgaged Properties with a Person that is as a franchisor in respect of
any of the other Properties and such replacement franchisor is within a lower
chain scale (as defined by Smith Travel Research) than the franchisor it will
succeed, Lender shall promptly, and in any case within 30 days of request by the
Borrower and Lender’s receipt of the net present value calculation described
below, consent to such replacement, provided only that the net present value of
the Mortgaged Property would be greater after giving effect to the new franchise
agreement than the net present value of the Mortgaged Property before giving
effect thereto as substantiated by a net present value analysis prepared by
Borrower (or, as applicable, TRS Lessee), that includes cash flows projections
under which the proposed successor franchisor and the existing franchisor would
franchise the hotel at the Mortgaged Property, including any required capital
expenditures (i.e., a comparative analysis as to the economic benefit of the
successor franchisor assuming such role). Borrower may, or may permit TRS Lessee
to, from time to time modify an Approved Franchise Agreement or replace an
Approved Franchisor with a successor Approved Franchisor pursuant to an Approved
Franchise Agreement, but any such modification or replacement of an Approved
Franchise Agreement shall be subject to Lender’s prior written consent (which
consent shall not, in the absence of a continuing Event of Default, be
unreasonably withheld, delayed or conditioned) and Lender’s receipt of a
Franchise Comfort Letter from the successor Approved Franchisor.

(c) Borrower shall cause TRS Lessee and each Approved Property Manager
(including any successor Approved Property Manager) to maintain at all times
worker’s compensation insurance as required by any applicable Governmental
Authority.

(d) Borrower shall notify Lender in writing of any material default of Borrower,
TRS Lessee or an Approved Property Manager under any of the Approved Management
Agreements, after the expiration of any applicable cure periods, of which
Borrower has actual knowledge. Lender shall have the right, after reasonable
notice to Borrower or TRS Lessee and in accordance with the applicable
Subordination of Property Management Agreement, to cure material defaults of
Borrower or TRS Lessee under such Approved Management Agreement. Any reasonable
out-of-pocket expenses incurred by Lender to cure any such default in accordance
with such Subordination of Property Management Agreement shall constitute a part
of the Indebtedness and shall be due from Borrower upon demand by Lender.
Notwithstanding anything to the contrary, in the case of a default by Borrower
or TRS Lessee under any Approved Management Agreement relating to a failure to
provide adequate working capital in respect of payroll and related employee
expenses or otherwise, Borrower shall, or shall cause TRS Lessee to, cure any
such default promptly upon its receipt of notice thereof from the applicable
Approved Property Manager and in any event by no later than 5 Business Days
prior to the expiration of any applicable cure periods provided under the
applicable Approved Management Agreement.

(e) Upon the occurrence and during the continuance of an Event of Default,
Lender may, in its sole discretion, (1) terminate or require Borrower to
terminate, or to cause TRS Lessee to terminate, one or more of the Approved
Management Agreements and engage one or more Approved Property Managers selected
by Lender to serve as replacement Approved Property Managers pursuant to
Approved Management Agreements; and/or (2) to the extent permitted under the
Approved Franchise Agreements, terminate or require Borrower to

 

91



--------------------------------------------------------------------------------

terminate, or cause TRS Lessee to terminate, one or more of the Approved
Franchisors and, if requested by Lender, engage one or more Approved Franchisors
selected by Lender to serve as replacement Approved Franchisors pursuant to
Approved Franchise Agreements.

(f) Upon the filing of a bankruptcy petition or the occurrence of a similar
event with respect to an Approved Property Manager or Approved Franchisor, or a
material default by an Approved Property Manager or Approved Franchisor that is
reasonably likely to have a Material Adverse Effect upon the applicable
Mortgaged Property (beyond the expiration of any applicable cure period) under
an Approved Management Agreement or Approved Franchise Agreement,

(i) to the extent permitted under the applicable Approved Management Agreement
or the applicable Subordination of Property Management Agreement, Lender may, in
its sole discretion, require Borrower to terminate, or cause TRS Lessee to
terminate, the applicable Approved Management Agreement and cause Borrower to
engage, or cause TRS Lessee to engage, one or more replacement Approved Property
Managers pursuant to Approved Management Agreements; and

(ii) to the extent permitted under the applicable Approved Franchise Agreement,
Lender may, in its sole discretion, require Borrower to terminate, or cause TRS
Lessee to terminate, the applicable Approved Franchise Agreement and cause
Borrower to engage, or cause TRS Lessee to engage, one or more replacement
Approved Franchisors pursuant to Approved Franchise Agreements.

(g) Notwithstanding anything herein to the contrary, in connection with the
closing, Lender agrees to enter into reasonably satisfactory subordination and
non-disturbance agreements with Hilton brands with respect to any Approved
Management Agreements that terminate within 18 months after the Closing Date,
pursuant to which Lender will not have the termination rights specified herein;
provided that any renewal or replacement thereof shall be subject to the
subordination and other requirements specified herein without regard to this
clause (g). In addition, notwithstanding anything herein to the contrary, in
connection with the closing, Lender agrees to enter into reasonably satisfactory
subordination and non-disturbance agreements with Hyatt brands with respect to
any Approved Management Agreements, pursuant to which Lender will not have the
termination rights specified herein; provided that any renewal or replacement
thereof shall be subject to the subordination and other requirements specified
herein without regard to this clause (g).

5.11. Certain Notices and Reports.

(a) Borrower shall give Lender prompt notice (containing reasonable detail) of
(w) any Material Adverse Effect or any Portfolio Material Adverse Effect, in
either case, as reasonably determined by Borrower, including the termination or
cancellation of terrorism or other insurance required by this Agreement, (x) any
Mezzanine Loan Event of Default, (y) any event of default by an Encumbered
Property Owner or any of its Affiliates under any Encumbered Property
Indebtedness Documents, and (z) any litigation or proceedings by any
Governmental Authority pending or threatened in writing against Borrower or TRS
Lessee which is reasonably likely to have a Material Adverse Effect or a
Portfolio Material Adverse Effect.

 

92



--------------------------------------------------------------------------------

(b) Borrower shall deliver to Lender copies of the periodic reports delivered to
Borrower or TRS Lessee by the Approved Property Managers and the Approved
Franchisors pursuant to the respective Approved Management Agreements and
Approved Franchise Agreements.

(c) Borrower shall deliver, or cause to be delivered, to Lender copies of all
periodic financial statements and reports with respect to the Encumbered
Properties as are required to be delivered to any lender under any Encumbered
Property Indebtedness Documents applicable thereto, in each case as and when
such reports are required to be delivered to such lender (subject to any
extended time period or waiver by such lender).

5.12. Annual Financial Statements. As soon as available, and in any event within
90 days after the close of each Fiscal Year, Borrower shall furnish to Lender,
on a Mortgaged Property by Mortgaged Property basis, balance sheets of Borrower
as of the end of such year, together with related statements of income and
equityholders’ capital for such Fiscal Year, audited by a “Big Four” accounting
firm (or another independent accounting firm of national repute reasonably
approved by Lender) whose opinion shall be to the effect that such financial
statements have been prepared in accordance with GAAP and shall not be qualified
as to the scope of the audit or as to the status of Borrower as a going concern.
Together with Borrower’s annual financial statements, Borrower shall furnish to
Lender:

(i) a statement of cash flows;

(ii) an annual report for the most recently completed Fiscal Year, describing
Capital Expenditures (stated separately with respect to any project costing in
excess of $500,000), Tenant Improvements and Leasing Commissions; and

(iii) such other information as Lender shall reasonably request.

5.13. Quarterly Financial Statements. As soon as available, and in any event
within 45 days after the end of each Fiscal Quarter (including year-end),
Borrower shall furnish to Lender, on a Mortgaged Property by Mortgaged Property
basis, quarterly and year-to-date unaudited financial statements prepared for
such fiscal quarter with respect to Borrower, including balance sheets and
operating statement as of the end of such Fiscal Quarter, together with related
statements of income, equityholders’ capital and cash flows for such Fiscal
Quarter and for the portion of the Fiscal Year ending with such Fiscal Quarter,
which statements shall be accompanied by an Officer’s Certificate certifying
that the same are true and correct and were prepared in accordance with GAAP,
subject to changes resulting from audit and normal year-end audit adjustments.
Each such quarterly report shall be accompanied by the following:

(i) a statement in reasonable detail which calculates Net Operating Income for
each of the Fiscal Quarters in the Test Period ending in such Fiscal Quarter, in
the case of each such Fiscal Quarter, ending at the end thereof;

 

93



--------------------------------------------------------------------------------

(ii) then current franchise reports, average daily room rates and occupancy
reports; and

(iii) such other information as Lender shall reasonably request.

5.14. Monthly Financial Statements. Until the occurrence of a Securitization and
during the continuance of a Trigger Period, Initial Cash Flow Reserve Period,
Event of Default or Mezzanine Loan Event of Default (or, in the case of item
(ii) below, at all times), Borrower shall furnish within 30 days after the end
of each calendar month (other than the calendar month immediately following the
final calendar month of any Fiscal Year or Fiscal Quarter), monthly and
year-to-date unaudited financial statements prepared on a Mortgaged Property by
Mortgaged Property basis for the applicable month with respect to Borrower,
including a balance sheet and operating statement as of the end of such month,
together with related statements of income, equityholders’ capital and cash
flows for such month and for the portion of the Fiscal Year ending with such
month, which statements shall be accompanied by an Officer’s Certificate
certifying that the same are true and correct and were prepared in accordance
with GAAP, subject to changes resulting from audit and normal year-end audit
adjustments. Each such monthly report shall be accompanied by the following:

(i) then current franchise reports, STR reports, average daily room rates and
occupancy reports; and

(ii) such other information as Lender shall reasonably request.

5.15. Insurance.

(a) Borrower shall obtain and maintain with respect to the Mortgaged Properties,
for the mutual benefit of Borrower and Lender at all times, the following
policies of insurance:

(i) insurance against loss or damage by standard perils included within the
classification “All Risks Special Form Cause of Loss” (including coverage for
damage caused by windstorm and hail). Such insurance shall (A) be in an
aggregate amount equal to the full replacement cost (exclusive of costs of
excavations, foundations, underground utilities and footings) of the Mortgaged
Properties and fixtures (without deduction for physical depreciation); (B) have
deductibles acceptable to Lender (but in any event not in excess of $500,000
(except as otherwise provided in this Section 5.15 with respect to particular
types of insurance coverage)); (C) contain a “Replacement Cost Endorsement”, or
an “Agreed Amount Endorsement”, providing a waiver of co-insurance; (D) include
an ordinance or law coverage endorsement containing Coverage A: “Loss Due to
Operation of Law” (with a minimum liability equal to replacement cost), Coverage
B: “Demolition Cost” and Coverage C: “Increased Cost of Construction”

 

94



--------------------------------------------------------------------------------

coverages with limits as required by Lender; and (E) permit that the
improvements and other property covered by such insurance be rebuilt at another
location in the event that such improvements and other property cannot be
rebuilt at the location on which they are situated as of the date hereof. From
and after the fifth Business Day following the Closing Date, the windstorm limit
shall be not less than $175,000,000;

(ii) Flood insurance if the Mortgaged Property is located in a “100 Year Flood
Plain” or “special hazard area” (including Zones A, B, C, V, X and Shaded X
Areas) in amounts as required by Lender and having a deductible reasonably
approved by Lender and subject to Rating Confirmation (but in any event not in
excess of 5% of the insurable value of such Mortgaged Property);

(iii) commercial general liability insurance, including broad form coverage of
property damage, blanket contractual liability and personal injury (including
death resulting therefrom), containing minimum limits per occurrence of not less
than $1,000,000 with not less than a $2,000,000 general per location aggregate
for any policy year. In addition, at least $100,000,000 excess and/or umbrella
liability insurance shall be obtained and maintained for any and all claims,
including all legal liability imposed upon Borrower and all related court costs
and attorneys’ fees and disbursements;

(iv) rental loss and/or business interruption insurance covering the period
commencing on the date of any Casualty or Condemnation and continuing until the
repair or restoration of the applicable Mortgaged Properties is completed, and
containing an extended period of indemnity endorsement covering the 12 month
period commencing on the date on which the applicable Mortgaged Property has
been restored, as reasonably determined by the applicable insurer;

(v) insurance against loss or damage from (A) leakage of sprinkler systems and
(B) explosion of steam boilers, air conditioning equipment, high pressure
piping, machinery and equipment, pressure vessels or similar apparatus now or
hereafter installed in any of the Improvements (without exclusion for
explosions) and insurance against loss of occupancy or use arising from any
breakdown, in such amounts as are generally available and are generally required
by institutional lenders for properties comparable to the Mortgaged Properties;

(vi) worker’s compensation insurance with respect to all employees of Borrower
as and to the extent required by any Governmental Authority or Legal Requirement
and employer’s liability coverage of at least $1,000,000;

(vii) during any period of repair or restoration, “All Risk” builders insurance
or “Course of Construction” insurance written in non-reporting form with
permission to occupy, (A) covering any improvements under construction, being
renovated or otherwise being altered, and (B) in an amount equal to not less
than 100% of the total costs of construction at each of the applicable Mortgaged
Properties against such risks required to be covered under clauses (i), (iv),
(v) and (x) of this Section 5.15(a) (including fire and extended coverage and
collapse of the Improvements to agreed limits), including an agreed amount
endorsement and in form and substance acceptable to Lender;

 

95



--------------------------------------------------------------------------------

(viii) coverage to fully compensate for the cost of demolition and the increased
cost of construction, renovation or alteration for the Mortgaged Properties;

(ix) if required by Lender, earthquake insurance (A) in an amount equal to 1.5
times the probable maximum loss of each Mortgaged Property with the equivalent
probable maximum loss greater than 20%, (B) having a deductible reasonably
approved by Lender and subject to Rating Confirmation (but in any event
earthquake insurance for each of the Mortgaged Properties shall not be in excess
of 5% of the insurable value of such Mortgaged Property) and (C) if such
Mortgaged Property is legally nonconforming under applicable zoning ordinances
and codes, containing ordinance of law coverage;

(x) so long as the Terrorism Risk Insurance Act of 2002 (“TRIA”) or a similar
statute is in effect, terrorism insurance for Certified and Non-Certified acts
(as such terms are defined in TRIA) in an amount equal to the full replacement
cost of the Mortgaged Properties (plus twelve months of business interruption
coverage). If TRIA or a similar statute is not in effect, then provided that
terrorism insurance is commercially available, Borrower shall be required to
carry terrorism insurance throughout the term of the Loan as required by the
preceding sentence, but in such event Borrower shall not be required to spend on
terrorism insurance coverage more than two times the amount of the insurance
premium that is payable at such time in respect of the casualty and business
interruption/rental loss insurance required hereunder;

(xi) if alcoholic beverages are served at such Mortgaged Property, liquor
liability insurance in an amount of at least $10,000,000 or in such greater
amount as may be required by applicable Legal Requirements against claims or
liability arising directly or indirectly to persons or property on account of
the sale or dispensing of alcoholic beverages at such Mortgaged Property and
public liability insurance in an amount of at least $10,000,000 or in such
greater amount as may be required by applicable Legal Requirements providing
coverage against such claims or liability;

(xii) a blanket fidelity bond and errors and omissions insurance coverage in the
amount of $5,000,000 insuring against losses resulting from dishonest or
fraudulent acts committed by (A) Borrower’s personnel; (B) any employees of
outside firms that provide appraisal, legal, data processing or other services
for Borrower or (C) temporary contract employees or student interns; and

(xiii) such other insurance as may from time to time be reasonably requested by
Lender.

(b) All policies of insurance (the “Policies”) required pursuant to this
Section 5.15 shall be issued by one or more primary insurers having a
claims-paying ability of at least “A” or “A3” by each of the Rating Agencies, or
by a syndicate of insurers through which at least 75% of the coverage (if there
are 4 or fewer members of the syndicate) or at least 60% of the coverage (if
there are 5 or more members of the syndicate) is with carriers having such
claims-paying ability ratings (provided that the first layers of coverage are
from carriers rated at least “A” or “A3” and all such carriers shall have
claims-paying

 

96



--------------------------------------------------------------------------------

ability ratings of not less than “BBB+” or “Baa1”). Notwithstanding anything to
the contrary herein, for purposes of determining whether the insurer ratings
requirements set forth above have been satisfied, (1) any insurer that is not
rated by Fitch will be regarded as having a Fitch rating that is the equivalent
of the rating given to such insurer by any of Moody’s and S&P that does rate
such insurer (or, if both such rating agencies rate such insurer, the lower of
the two ratings), and (2) any insurer that is not rated by Moody’s will be
regarded as having a Moody’s rating of “Baa1” or better if it is rated “A-” or
better by S&P and will be regarded as having a Moody’s rating of “A3” or better
if it is rated “A” or better by S&P.

(c) All Policies required pursuant to this Section 5.15:

(i) shall be maintained throughout the term of the Loan (except as otherwise
provided herein) without cost to Lender;

(ii) with respect to casualty policies, shall contain a standard noncontributory
mortgagee clause naming Lender and its successors and assigns as first mortgagee
and loss payee;

(iii) with respect to liability policies, shall name Lender and its successors
and assigns as additional insureds;

(iv) with respect to rental or business interruption insurance policies, shall
name Lender and its successors and/or assigns as loss payee;

(v) shall contain an endorsement providing that neither Borrower nor Lender nor
any other party shall be a co-insurer under said Policies;

(vi) shall contain an endorsement providing that Lender shall receive at least
10 Business Days’ prior written notice of any modification, reduction or
cancellation thereof;

(vii) shall contain an endorsement providing that no act or negligence of
Borrower or of a Tenant or other occupant shall affect the validity or
enforceability of the insurance insofar as a mortgagee is concerned;

(viii) shall contain a waiver of subrogation against Lender;

(ix) shall contain deductibles which, in addition to complying with any other
requirements expressly set forth in Section 5.15(a), are acceptable to Lender
and are no larger than is customary for similar policies covering similar
properties in the geographic market in which the applicable Mortgaged Property
is located and in any event no larger than $250,000, except as provided in
Section 5.15(a)(ii) and Section 5.15(a)(ix) and except that, with respect named
windstorm coverage, the deductible may be such greater amount reasonably
approved by Lender and subject to Rating Confirmation (but in any event shall
not be in excess of 5% of the insurable value of the applicable Mortgaged
Property);

 

97



--------------------------------------------------------------------------------

(x) may be in the form of a blanket policy, provided that Borrower shall provide
evidence satisfactory to Lender that the insurance premiums for the Mortgaged
Properties are separately allocated under such Policy to the Mortgaged
Properties and that (i) payment of such allocated amount shall maintain the
effectiveness of such Policy as to the Mortgaged Properties notwithstanding the
failure of payment of any other portion of premiums, and (ii) overall insurance
limits will under no circumstance limit the amount that will be paid in respect
of the Mortgaged Properties, and provided further that any such blanket policy
shall contain an amendment setting forth that (A) the aggregate limit under such
policy shall apply separately to each property covered thereunder, and
(B) unless otherwise agreed to by Lender, the limit of such policy shall be a
“true blanket limit” and not limited by a schedule of values for the properties
covered thereby.

Any policies of insurance maintained by Borrower but not required hereunder
shall comply with clauses (ii), (iii), (v), (vii) and (viii) above.

(d) Borrower shall pay the premiums for all Policies as the same become due and
payable; provided, however, that Borrower shall not be deemed to have breached
this covenant to the extent sufficient funds to pay such premiums are available
in the Taxes, Ground Rents and Insurance Reserve Account, to the extent that
funds for payment of insurance premiums are then being reserved therein in
pursuant to Section 3.4(e). Not later than 10 Business Days prior to the
expiration date of each Policy, Borrower shall deliver to Lender evidence,
reasonably satisfactory to Lender, of its renewal.

5.16. Casualty and Condemnation.

(a) Borrower shall give prompt notice to Lender of any Casualty or Condemnation.
Lender may (x) jointly with Borrower settle and adjust any Casualty or
Condemnation claims, (y) during the continuance of an Event of Default, settle
and adjust any Casualty or Condemnation claims without the consent or
cooperation of Borrower, or (z) allow Borrower to settle and adjust any Casualty
or Condemnation claims; except that, notwithstanding the foregoing, if no Event
of Default or Mezzanine Loan Event of Default has occurred and is continuing,
Borrower may settle and adjust any Casualty or Condemnation claims in respect of
any Property without Lender consent or participation aggregating not in excess
of 3% of the applicable Allocated Loan Amount (the “Restoration Threshold”),
provided such settlement or adjustment is carried out in a commercially
reasonable and timely manner. The reasonable expenses incurred by Lender in the
adjustment and collection of Loss Proceeds shall become part of the Indebtedness
and shall be reimbursed by Borrower to Lender upon demand therefor.

(b) All Loss Proceeds from any Casualty or Condemnation which do not exceed the
Restoration Threshold will be promptly disbursed by Lender to Borrower and
Borrower shall apply such sums toward the restoration and repair of the
applicable Mortgaged Property (with any excess amounts remitted into the Cash
Management Account). Subject to the provisions of this Section 5.16, promptly
after receipt of the Loss Proceeds, Borrower shall commence and satisfactorily
complete with due diligence the restoration, repair, replacing or rebuilding of
the applicable Mortgaged Property in accordance with the terms of this
Agreement, it being understood, however, that Borrower shall not be obligated to
restore such Mortgaged

 

98



--------------------------------------------------------------------------------

Property to the precise condition of such Mortgaged Property prior to such
Casualty or Condemnation provided the Mortgaged Property is restored or
repaired, to the extent practicable, to be of at least equal value and of
substantially the same character as prior to the Casualty or Condemnation.

(c) All Loss Proceeds from any Casualty or Condemnation which exceed the
Restoration Threshold shall be immediately deposited into the Loss Proceeds
Account (monthly rental loss/business interruption proceeds to be initially
deposited into the Loss Proceeds Account and subsequently transferred into the
Cash Management Account in installments as and when the lost rental income
covered by such proceeds would have been payable). If any Condemnation or
Casualty from which the Loss Proceeds exceed the Restoration Threshold occurs as
to which, in the reasonable judgment of Lender:

(i) in the case of a Casualty of any of the Mortgaged Properties, the cost of
restoration would not exceed 25% of the Allocated Loan Amount and the Casualty
does not render untenantable more than 25% of the guest rooms of such Mortgaged
Property;

(ii) in the case of a Condemnation of any of the Mortgaged Properties, the
Condemnation does not render untenantable more than 15% of the guest rooms or
otherwise materially impair or disrupt the operation of such Mortgaged Property;

(iii) such Casualty or Condemnation would not result in the termination of any
Approved Franchise Agreement; and

(iv) restoration of any of the Mortgaged Properties is reasonably expected to be
completed in accordance herewith prior to the expiration of rental interruption
insurance and at least 180 days prior to the Maturity Date, unless on or prior
to such date the Borrower (x) shall deliver to the Lender and there shall remain
in effect a binding written offer, subject only to customary conditions, of an
Eligible Institution or such other financial institution or investment bank
reasonably satisfactory to Lender for a loan from such Eligible Institution or
such other financial institution or investment bank to the Borrower in a
principal amount of not less than the then Principal Indebtedness and which
shall, in the Lender’s reasonable judgment, enable the Borrower to refinance the
Loan prior to the Maturity Date and (y) if a Securitization shall have occurred,
shall obtain a Rating Confirmation,

or if Lender otherwise elects to allow Borrower to restore any of the Mortgaged
Properties, then the Loss Proceeds shall be applied to the cost of restoring,
repairing, replacing or rebuilding each of such Mortgaged Properties or part
thereof subject to the Casualty or Condemnation, in the manner set forth below
(and Borrower shall commence as promptly and diligently as practicable to
prosecute such restoring, repairing, replacing or rebuilding of such Mortgaged
Properties in a workmanlike fashion and in accordance with applicable law to a
status at least equivalent to the quality and character of such Mortgaged
Properties immediately prior to the Condemnation or Casualty, it being
understood, however, that Borrower shall not be obligated to restore such
Mortgaged Property to the precise condition of such Mortgaged Property prior to
such Casualty or Condemnation provided the Mortgaged Property is restored, to
the extent practicable, to be of at least equal value and of substantially the
same character as prior to the Casualty or

 

99



--------------------------------------------------------------------------------

Condemnation). Provided that no Event of Default or Mezzanine Loan Event of
Default shall have occurred and be then continuing, Lender shall cause the Cash
Management Bank to disburse Loss Proceeds from the Loss Proceeds Account to
Borrower upon Lender’s being furnished with (i) evidence reasonably satisfactory
to it of the estimated cost of completion of the restoration, (ii) funds, or
assurances reasonably satisfactory to Lender that such funds are available and
sufficient in addition to any remaining Loss Proceeds, to complete the proposed
restoration, and (iii) to the extent the restoration work exceeds $500,000, such
architect’s certificates, conditional waivers of lien, contractor’s sworn
statements, bonds, plats of survey and such other evidences of cost, payment and
performance as Lender may reasonably request; and Lender may, in any event,
require that all plans and specifications for restoration reasonably estimated
by Lender to exceed the Restoration Threshold be submitted to and approved by
Lender prior to commencement of work (which approval shall not be unreasonably
withheld, conditioned or delayed). If Lender reasonably estimates that the cost
to restore will exceed the Restoration Threshold, Lender may retain a local
construction consultant to inspect such work and review Borrower’s request for
payments and Borrower shall, on demand by Lender, reimburse Lender for the
reasonable fees and expenses of such consultant (which fees and expenses shall
constitute Indebtedness). No payment shall exceed 90% of the value of the work
performed from time to time until such time as 50% of the restoration
(calculated based on the anticipated aggregate cost of the work) has been
completed, and amounts retained prior to substantial completion of 50% of the
restoration shall not be paid prior to the substantial completion of the
restoration. Funds other than Loss Proceeds shall be disbursed prior to
disbursement of such Loss Proceeds, and at all times the undisbursed balance of
such proceeds remaining in the Loss Proceeds Account, together with any
additional funds irrevocably and unconditionally deposited therein or
irrevocably and unconditionally committed for that purpose, shall be at least
sufficient in the reasonable judgment of Lender to pay for the cost of
completion of the restoration free and clear of all Liens or claims for Lien
(other than Permitted Encumbrances).

(d) Borrower shall cooperate with Lender in obtaining for Lender the benefits of
any Loss Proceeds lawfully or equitably payable to Lender in connection with the
Mortgaged Properties. Lender shall be reimbursed for any expenses reasonably
incurred in connection therewith (including reasonable attorneys’ fees and
disbursements, and, if reasonably necessary to collect such proceeds, the
expense of an Appraisal on behalf of Lender) out of such Loss Proceeds (without
duplication of amounts already deducted by virtue of the definition of “Loss
Proceeds”) or, if insufficient for such purpose, by Borrower.

(e) If Borrower is not entitled to apply Loss Proceeds toward the restoration of
one of Mortgaged Properties pursuant to Section 5.16(b) or (c) and Lender elects
not to permit such Loss Proceeds to be so applied, such Loss Proceeds shall be
applied on the first Payment Date following such election to the prepayment of
the Loan and shall be accompanied by interest through the end of the applicable
Interest Accrual Period (calculated as if the amount prepaid were outstanding
for the entire Interest Accrual Period during which the prepayment is applied).
If the Note has been bifurcated into multiple Note Components pursuant to
Section 1.3(c), all prepayments of the Loan made by Borrower in accordance with
this Section 5.16(e) shall be applied to the Note Components in ascending order
of interest rate (i.e., first to the Note Component with the lowest Component
Spread until its outstanding principal balance has been reduced to zero, then to
the Note Component with the second lowest Component Spread until its outstanding
principal balance has been reduced to zero, and so on).

(f) If Borrower is entitled to apply Loss Proceeds toward the restoration of any
of the Mortgaged Properties pursuant to this Section 5.16, then, after the
completion of such restoration in accordance herewith, provided no Event of
Default is continuing, Lender shall deposit any undisbursed portion of the Loss
Proceeds into the Cash Management Account.

 

100



--------------------------------------------------------------------------------

5.17. Annual Budget. Borrower has previously delivered to Lender (for
informational purposed only) the Annual Budget (covering both Operating Expenses
and Capital Expenditures) for the Mortgaged Properties for the 2007 Fiscal Year.
At least 15 days prior to the commencement of each subsequent Fiscal Year during
the term of the Loan, and at least 30 days after the commencement of any Trigger
Period or Event of Default (provided such Event of Default is then continuing),
Borrower shall deliver to Lender an Annual Budget for the Mortgaged Properties
prepared by Borrower in good faith for the ensuing Fiscal Year and, promptly
after preparation thereof, any subsequent revisions thereto. Such Annual Budget,
and any revisions thereto, shall be subject to Lender’s approval during the
continuance of a Trigger Period, Initial Cash Flow Reserve Period or Event of
Default; it being agreed that during the continuance of a Trigger Period or an
Initial Cash Flow Reserve Period (and provided no Event of Default is the
continuing), such Lender approval shall not be unreasonably withheld,
conditioned or delayed. Such Annual Budget, in the absence of the continuance of
a Trigger Period, Initial Cash Flow Reserve Period or an Event of Default, as so
delivered, and, during the continuance of a Trigger Period, Initial Cash Flow
Reserve Period or Event of Default, as so approved, is referred to herein the
“Approved Annual Budget”).

5.18 Franchise Agreements. Borrower shall, or shall cause TRS Lessee to,
(i) comply with all material terms, conditions and covenants of the Approved
Franchise Agreements; (ii) promptly deliver to Lender a true and complete copy
of each and every notice of material default received by Borrower or TRS Lessee
with respect to any obligation of Borrower or TRS Lessee under any Approved
Franchise Agreement; (iii) deliver to Lender copies of any written notices of
material default or event of default delivered by Borrower or TRS Lessee under
any Franchise Agreement; and (iv) not amend, modify or terminate any Franchise
Agreement other than in accordance with Section 5.10(b).

5.19. General Indemnity. Borrower shall indemnify, reimburse, defend and hold
harmless Lender and its officers, directors, employees and agents (collectively,
the “Indemnified Parties”) for, from and against any and all Damages of any kind
or nature whatsoever which may be imposed on, incurred by, or asserted against
the Indemnified Parties, in any way relating to or arising out of the making or
holding or enforcement of the Loan by Lender or the administration of the
Transaction to the extent resulting, directly or indirectly, from any claim
(including any Environmental Claim) made (whether or not in connection with any
legal action, suit, or proceeding) by or on behalf of any Person; provided,
however, that no Indemnified Party shall have the right to be indemnified
hereunder for its own fraud, bad faith, gross negligence or willful misconduct.
The provisions of and undertakings and indemnification set forth in this
Section 5.19 shall survive the satisfaction and payment in full of the
Indebtedness and termination of this Agreement.

 

101



--------------------------------------------------------------------------------

5.20 TRS Lessee.

(a) With respect to TRS Lessee’s operation of the Mortgaged Properties, Borrower
shall cause TRS Lessee to comply with all of the covenants set forth in this
Agreement as if TRS Lessee were the Borrower hereunder.

(b) Notwithstanding anything to the contrary herein or in any other Loan
Documents or in any TRS Lease, upon the foreclosure or deed-in-lieu of
foreclosure of any of the Mortgaged Properties, Lender shall terminate the TRS
Lease without payment of any termination fee, penalty or other amount.

5.21 Encumbered Property Indebtedness. Borrower shall cause each Encumbered
Property Owner to comply in all material respects with all of their respective
obligations and liabilities under the Encumbered Property Indebtedness Documents
to which each is a party, in each case except to the extent that any failure to
so comply would not have a material adverse effect on the value of the
Encumbered Properties or the collateral securing the Encumbered Property Pledge
Agreements taken as a whole. Borrower shall cause each Encumbered Property
Owner, promptly upon receipt of any notice of breach or default under any
Encumbered Property Indebtedness Documents, to deliver a copy of the same to
Lender and to grant access to, and otherwise cooperate with, Lender to permit
Lender to cure such default to the same extent, and subject to the same
conditions, as the right granted to Lender under Section 7.2(c) to cure an Event
of Default with respect to any Mortgaged Property. The costs and expenses
incurred by Lender in exercising rights under this paragraph (including
reasonable attorneys’ fees), with interest at the Default Rate for the period
after notice from Lender that such costs or expenses were incurred to the date
of payment to Lender, shall constitute a portion of the Indebtedness, shall be
secured by the Mortgages and other Loan Documents and shall be due and payable
to Lender upon demand therefor.

5.22 REA Covenants.

(a) Borrower covenants and agrees as follows:

(i) Borrower shall comply (or cause compliance) with all material terms,
conditions and covenants of each of the REAs;

(ii) Borrower shall promptly deliver (or cause to be delivered) to Lender a true
and complete copy of each and every notice of default received by Borrower or
TRS Lessee with respect to any obligation of Borrower or TRS Lessee under the
provisions of any of the REAs;

(iii) Borrower shall deliver to Lender copies of any written notices of default
or event of default relating to any of the REAs served by Borrower;

 

102



--------------------------------------------------------------------------------

(iv) after the occurrence of an Event of Default, so long as the Loan is
outstanding, Borrower shall not grant or withhold any consent, approval or
waiver under any of the REAs without the prior written consent of Lender;
provided that, with respect to matters for which any REA expressly requires the
consent of a mortgagee, Borrower shall at all times, whether or not an Event of
Default has occurred, obtain the prior written consent of Lender as and to the
extent provided for in the applicable REA; and

(v) Borrower shall deliver (or cause to be delivered) to each other party to an
REA written notice of the identity of Lender on the date hereof and each
assignee of Lender of which Borrower is given notice in accordance with
Section 9.4 if the terms of such REA provide that such other party(ies) to the
REA shall give notices of default thereunder to a lender of which such other
party(ies) have notice.

(b) Borrower shall pay (or cause to be paid) all fees, assessments and charges
payable pursuant to each of the REAs as and when the same become due and
payable.

(c) In the event proceeds of a Casualty or Condemnation with respect to any of
the Mortgaged Properties are required to be deposited into an account pursuant
to the relevant REA or Ground Lease, Borrower, to the fullest extent permitted
under the applicable REA or Ground Lease, shall cause such amounts to be
deposited into an Eligible Account, and any amounts released therefrom to
Borrower or TRS Lessee shall be deposited into the Loss Proceeds Account in
accordance herewith.

5.23 Property Agreement Covenants.

(a) Borrower shall perform and observe, in a timely manner, all of the
covenants, conditions, obligations and agreements of Borrower under the Property
Agreements and shall suffer or permit no delinquency on its part to exist
thereunder if such delinquency would have a Material Adverse Effect.

(b) Borrower shall exercise all reasonable efforts to enforce or secure the
performance of each and every obligation, covenant, condition and agreement to
be performed by the franchisor, manager, licensor, grantor or other contracting
party under the Property Agreements, if the failure to so enforce or secure such
performance would have a Material Adverse Effect.

ARTICLE VI

NEGATIVE COVENANTS

6.1. Liens on the Mortgaged Properties. Neither Borrower nor, if applicable, any
Single-Purpose Equityholder shall permit or suffer the existence of any Lien on
any of its assets, other than Permitted Encumbrances.

6.2. Ownership. Borrower shall not own any assets other than the Mortgaged
Properties, the related improvements, personal

 

103



--------------------------------------------------------------------------------

property, fixtures, intangibles, rights, intellectual property and any other
property located therein, used in connection therewith or necessary or
incidental to the operation of the Mortgaged Properties, or any proceeds of the
foregoing.

6.3. Transfer. Borrower shall not Transfer any Collateral other than in
compliance with Article II or Section 7.1(k) and other than the replacement or
other disposition of obsolete or non-useful personal property and fixtures in
the ordinary course of business, and Borrower shall not hereafter file a
declaration of condominium with respect to the Mortgaged Properties.
Notwithstanding anything to the contrary contained in this Agreement, Borrower
may, without the consent of Lender, grant easements, restrictions, covenants,
reservations and rights of way in the ordinary course of business for access,
water and sewer lines, cable, telephone and telegraph lines, electric lines or
other utilities or for other similar purposes, provided that no such Transfer,
conveyance or encumbrance shall materially impair the utility and operation of
the affected Mortgaged Property, materially reduce the value of such Mortgaged
Property or have a Material Adverse Effect or Portfolio Material Adverse Effect.
In connection with any Transfer permitted pursuant to this Section 6.3, Lender
shall execute and deliver any instrument reasonably necessary or appropriate to
release the portion of the Mortgaged Property affected by such taking or such
Transfer from the Lien of the Mortgage or, in the case of the second sentence of
this Section 6.3, to subordinate the Lien of the Mortgage to such easements,
restrictions, covenants, reservations and rights of way or other similar grants
upon receipt by Lender of:

(a) 30 days prior written notice thereof;

(b) a copy of the instrument or instruments of Transfer;

(c) an Officer’s Certificate stating (x) with respect to any Transfer, the
consideration, if any, being paid for the Transfer and (y) that such Transfer
does not materially impair the utility and operation of the affected Property,
materially reduce the value of such Mortgaged Property or have a Portfolio
Material Adverse Effect; and

(d) reimbursement of all of Lender’s reasonable costs and expenses (including,
reasonable attorneys’ fees) incurred in connection with such Transfer.

6.4. Debt. Borrower shall not have any Debt, other than Permitted Debt and Debt
incurred in connection with, and substantially simultaneously with, the
repayment in full of the Loan.

6.5. Dissolution; Merger or Consolidation. Neither Borrower nor, if applicable,
any Single-Purpose Equityholder shall (i) dissolve, terminate, liquidate, merge
with or consolidate into another Person or (ii) cause, permit or suffer TRS
Lessee to dissolve, liquidate, merge with or consolidate into another Person, in
each case, without first causing the Loan to be assumed by a Qualified Successor
Borrower and/or Qualified Successor TRS Lessee, as applicable, pursuant to
Section 2.3.

 

104



--------------------------------------------------------------------------------

6.6 Change in Business. Borrower shall not, and shall not permit, cause or
suffer TRS Lessee to, make any material change in the scope or nature of its
business objectives, purposes or operations or undertake or participate in
activities other than the continuance of its business.

6.7. Debt Cancellation. Borrower shall not cancel or otherwise forgive or
release any material claim or Debt owed to it by any Person, except for adequate
consideration or in the ordinary course of its business.

6.8. Affiliate Transactions. Borrower shall not enter into, or be a party to,
any transaction with any Affiliate of Borrower, except on terms which are no
less favorable to Borrower than would be obtained in a comparable arm’s length
transaction with an unrelated third party, and except for (i) Approved
Management Agreements entered into with an entity described in clause (i) of the
definition of “Approved Property Manager” (for so long as such entity continues
to be an Approved Property Manager hereunder), provided that clause (h) of the
definition of “Single-Purpose Entity” shall at all times be satisfied, and the
terms of the Approved Management Agreement are substantially the same as would
be negotiated by Borrower on an arm’s length basis with an unaffiliated third
party, and (ii) the Transfer of a Mortgaged Property pursuant to Section 7.1(k).

6.9. Misapplication of Funds. Borrower shall not, and shall cause TRS Lessee to
not, (a) knowingly distribute any Revenue or Loss Proceeds in violation of the
provisions of this Agreement (and shall promptly cause the reversal of any such
distributions made in error of which Borrower becomes aware), (b) fail to remit
amounts to the Cash Management Account as required by Section 3.1, (c) fail to
deposit proceeds from the sale or refinancing of an Encumbered Property in the
Cash Reserve Account as and to the extent required by Section 2.4, or
(d) misappropriate any security deposit or portion thereof.

6.10. Place of Business. Borrower shall not change its chief executive office or
its principal place of business without giving Lender at least 30 days’ prior
written notice thereof and promptly providing Lender such information as Lender
may reasonably request in connection therewith.

6.11. Modifications and Waivers. Unless otherwise consented to in writing by
Lender, which consent, in the absence of a continuing Event of Default, shall
not be unreasonably withheld, delayed or conditioned:

(i) Borrower shall not amend, modify, terminate, renew, surrender any material
rights or remedies under, or materially default under, any Major Lease, or enter
into any Major Lease, except in compliance with Section 5.7;

(ii) Neither Borrower, TRS Lessee nor, if applicable, any Single-Purpose
Equityholder shall terminate, amend or modify any provision in its
organizational documents (including, without limitation, any operating
agreement, limited partnership agreement, by-laws, certificate of formation,
certificate of limited partnership or certificate of incorporation) relating to
qualification as a “Single-Purpose Entity” or as may be otherwise prohibited by
the terms thereof;

 

105



--------------------------------------------------------------------------------

(iii) Borrower shall not amend, modify, terminate, renew, surrender any rights
or remedies under, or materially default under, or enter into, any Approved
Management Agreement or Approved Franchise Agreement, except in compliance with
Section 5.10;

(iv) Borrower shall not materially amend, materially modify, terminate, renew,
surrender any rights or remedies under, or materially default under, or enter
into, any Ground Lease or TRS Lease (other than in accordance with Section 2.4);

(v) except as would not reasonably be likely to have a Material Adverse Effect,
Borrower shall not amend, modify, terminate, renew, surrender any rights or
remedies under, or materially default under, or enter into, any REA;

(vi) Borrower shall not (x) sell, assign, transfer, mortgage or pledge any
Property Agreement or any such right or interest under any Property Agreement,
or (y) subject to Section 5.10 with respect to Approved Management Agreements,
cancel, terminate, amend, supplement or modify any Property Agreement (other
than, in each case, TRS Leases which shall be subject to clause (i) above), in
either case, if such action would have a Material Adverse Effect or is otherwise
prohibited under this Agreement; and

(vii) except as would not reasonably be likely to have a Material Adverse
Effect, Borrower shall not amend, modify, terminate, renew, surrender any rights
or remedies under, or materially default under, or enter into, any other
Material Agreement.

6.12. ERISA.

(a) Neither Borrower or TRS Lessee shall maintain or contribute to, or agree to
maintain or contribute to, or permit any ERISA Affiliate of Borrower or TRS
Lessee to maintain or contribute to or agree to maintain or contribute to, any
employee benefit plan (as defined in Section 3(3) of ERISA) subject to Title IV
or Section 302 of ERISA or Section 412 of the Code. Neither Borrower or TRS
Lessee shall incur or be subject to, and shall not permit any of its respective
ERISA Affiliates to incur or be subject to, any liability under Title IV or
Section 302 of ERISA or Section 412 of the Code.

(b) Neither Borrower nor TRS Lessee shall engage in a non-exempt prohibited
transaction under Section 406 of ERISA, Section 4975 of the Code, or
substantially similar provisions under federal, state or local laws, rules or
regulations or in any transaction that would cause any obligation or action
taken or to be taken hereunder (or the exercise by Lender of any of its rights
under the Notes, this Agreement, the Mortgages or any other Loan Document) to be
a non-exempt prohibited transaction under such provisions, in either case, which
could subject Borrower, TRS Lessee or Lender to a tax or penalty imposed by
either Section 4975 of the Code or Section 502(i) of ERISA, and/or litigation
risk, in an amount that would be material.

6.13. Alterations and Expansions. During the continuance of a Trigger Period,
Initial Cash Flow Reserve

 

106



--------------------------------------------------------------------------------

Period or Event of Default, Borrower shall not perform or contract to perform
any Capital Expenditures that are not consistent with the Approved Annual
Budget. Borrower shall not perform or contract to perform any Material
Alteration without the prior written consent of Lender, which consent (in the
absence of a continuing Event of Default) shall not be unreasonably withheld,
delayed or conditioned. With regard to any action described in this Section 6.13
for which Lender’s consent is required, Lender shall not withhold, condition or
delay its consent or disapproval to any such action for more than ten Business
Days after request for approval thereof has been made by Borrower, accompanied
by a detailed description of the request for which approval is sought, provided
that Borrower submits such request for Lender’s approval in an envelope marked
“URGENT – LENDER’S ATTENTION REQUIRED WITHIN TEN BUSINESS DAYS”. If Lender shall
fail to respond to Borrower’s request to approve or disapprove same within ten
Business Days of Lender’s receipt thereof, Borrower may deliver to Lender a
second request for consent in an envelope marked “LENDER’S FAILURE TO RESPOND TO
THE ENCLOSED REQUEST WITHIN TEN BUSINESS DAYS SHALL BE DEEMED LENDER’S
APPROVAL.” In the event Lender fails to approve or disapprove such request
within ten Business Days of Lender’s receipt of such second request, such
request shall be deemed approved.

In the event that Lender fails to either approve such request or disapprove such
request (together with its reasons therefor) for more than ten Business Days
after receipt thereof, the action that was the subject of said request shall be
deemed approved. If Lender’s consent is requested hereunder with respect to a
Material Alteration, Lender may retain a construction consultant reasonably
acceptable to Borrower to review such request and, if such request is granted,
Lender may retain a construction consultant reasonably acceptable to Borrower to
inspect the work from time to time. Borrower shall, on demand by Lender,
reimburse Lender for the reasonable fees and disbursements of such consultant.

6.14. Advances and Investments. Borrower shall not lend money or make advances
to any Person, or purchase or acquire any stock, obligations or securities of,
or any other interest in, or make any capital contribution to, any Person,
except for Permitted Investments.

6.15. Single-Purpose Entity; Qualified TRS Lessee. No Borrower shall cease to be
a Single-Purpose Entity. No TRS Lessee shall cease to be a Qualified TRS Lessee.

6.16. Zoning and Uses. Borrower shall not do any of the following:

(i) initiate or support any limiting change in the permitted uses of any of the
Mortgaged Properties (or to the extent applicable, zoning reclassification of
any of the Mortgaged Properties) or any portion thereof, seek any variance under
existing land use restrictions, laws, rules or regulations (or, to the extent
applicable, zoning ordinances) applicable to any Mortgaged Property, or use or
permit the use of any Mortgaged Property in a manner that would result in the
use of such Mortgaged Property becoming a nonconforming use under applicable
land-use restrictions or zoning ordinances or that would violate the terms of
any Major Lease, Legal Requirement or Permitted Encumbrance in a manner that
would have a Material Adverse Effect;

 

107



--------------------------------------------------------------------------------

(ii) consent to any modification, amendment or supplement to any of the terms of
any Permitted Encumbrance in a manner that would have a Material Adverse Effect,
or default in any of its material obligations under a Permitted Encumbrance;

(iii) impose or consent to the imposition of any restrictive covenants,
easements or encumbrances upon a Mortgaged Property in any manner that would
have a Material Adverse Effect;

(iv) execute or file any subdivision plat affecting the Mortgaged Properties, or
institute, or permit the institution of, proceedings to alter any tax lot
comprising the Mortgaged Properties, if same would have a Material Adverse
Effect; or

(v) permit or consent to any of the Mortgaged Properties being used by the
public or any Person in such manner as might make possible a claim of adverse
usage or possession or of any implied dedication or easement.

6.17. Waste. Borrower shall not commit or permit any waste on the Mortgaged
Properties so as to result in a Material Adverse Effect, nor take any actions
that might invalidate any insurance required to be carried on the Mortgaged
Properties pursuant to this Agreement (and Borrower shall promptly correct any
such actions of which Borrower becomes aware).

6.18 TRS Lessee. With respect to TRS Lessee’s operation of the Properties,
Borrower shall cause TRS Lessee to comply with all of the negative covenants set
forth in this Agreement and no default hereunder shall be excused by virtue of
the fact that such default was caused by a TRS Lessee (by way of example, if any
TRS Lessee initiated a zoning change not permitted hereunder, the same shall
constitute a violation of Section 6.16).

ARTICLE VII

DEFAULTS

7.1. Event of Default. The occurrence of any one or more of the following events
shall be, and shall constitute the commencement of, an “Event of Default”
hereunder (any Event of Default which has occurred shall continue unless and
until waived by Lender in its sole discretion):

(a) Payment.

(i) Borrower shall default in the payment when due of any principal or interest
owing hereunder or under the Notes (including any mandatory prepayment required
hereunder); provided that it shall not be an Event of Default if such payment is
not paid when due if there are sufficient sums on deposit in the Cash Management
Account for payment of such amounts and Lender’s access to such funds has not
been inhibited or prevented in any manner whatsoever due to circumstances or
events which are directly related to Borrower; or

 

108



--------------------------------------------------------------------------------

(ii) Borrower shall default, and such default shall continue for at least five
Business Days after notice to Borrower that such amounts are owing, in the
payment when due of fees, expenses or other amounts owing hereunder, under the
Notes or under any of the other Loan Documents (other than principal and
interest owing hereunder or under the Notes); provided that it shall not be an
Event of Default if such payment is not paid when due if there are sufficient
sums on deposit in the Cash Management Account for payment of such amounts as
well as all principal and interest then due and payable, and Lender’s access to
such funds has not been inhibited or prevented in any manner whatsoever due to
circumstances or events which are directly caused by Borrower; or

(iii) Borrower shall fail to remit funds into the Cash Management Account as and
when required under Section 3.2(c).

(b) Representations. Any representation made by Borrower or TRS Lessee in any of
the Loan Documents, or in any material report, certificate, financial statement
or other instrument, agreement or document furnished to Lender shall have been
false or misleading in any material respect (or, with respect to any
representation which itself contains a materiality qualifier, in any respect) as
of the date such representation was made; provided that, with respect to any
such breach which is capable of being cured, such breach shall not constitute an
Event of Default unless and until it shall remain uncured for 30 days after
Borrower receives written notice thereof from Lender; provided, further, that,
with respect to any such breach which cannot be cured by the payment of money
but is susceptible of being cured and cannot reasonably be cured within such
30-day period, if Borrower commences to cure such breach within such 30-day
period and thereafter diligently and expeditiously proceeds to cure the same,
Borrower shall have such additional time as is reasonably necessary to effect
such cure, but in no event in excess of 90 days from the original notice from
Lender.

(c) Other Loan Documents. Any Loan Document shall fail to be in full force and
effect or to convey the material Liens, rights, powers and privileges purported
to be created thereby; or a default by Borrower or TRS Lessee shall occur under
any of the other Loan Documents or any of the Approved Franchise Agreements,
Approved Management Agreements, TRS Leases or REAs, in each case, beyond the
expiration of any applicable cure period.

(d) Bankruptcy, etc.

(i) Borrower, TRS Lessee or, if applicable, any Single-Purpose Equityholder
shall commence a voluntary case concerning itself under Title 11 of the United
States Code (as amended, modified, succeeded or replaced, from time to time, the
“Bankruptcy Code”);

(ii) Borrower, TRS Lessee or, if applicable, any Single-Purpose Equityholder
shall commence any other proceeding under any reorganization, arrangement,
adjustment of debt, relief of creditors, dissolution, insolvency or similar law
of any jurisdiction whether now or hereafter in effect relating to Borrower, TRS
Lessee or such Single-Purpose Equityholder, or shall dissolve or otherwise cease
to exist;

 

109



--------------------------------------------------------------------------------

(iii) there is commenced against Borrower, TRS Lessee or, if applicable, any
Single-Purpose Equityholder an involuntary case under the Bankruptcy Code, or
any such other proceeding, which is not discharged, stayed or dismissed within a
period of 90 days after commencement;

(iv) Borrower, TRS Lessee or, if applicable, any Single-Purpose Equityholder is
adjudicated insolvent or bankrupt;

(v) Borrower, TRS Lessee or, if applicable, any Single-Purpose Equityholder
suffers appointment of any custodian or the like for it or for any substantial
portion of its property and such appointment continues unchanged or unstayed for
a period of 60 days after commencement of such appointment;

(vi) Borrower, TRS Lessee or, if applicable, any Single-Purpose Equityholder
makes a general assignment for the benefit of creditors; or

(vii) any action is taken by Borrower, TRS Lessee or, if applicable, any
Single-Purpose Equityholder for the purpose of effecting any of the foregoing.

(e) Change of Control.

(i) A Change of Control shall occur; or

(ii) any party shall acquire more than 49% of the direct or indirect equity
interest in Borrower, TRS Lessee or a Single-Purpose Equityholder (even if not
constituting a Change of Control) other than a direct or indirect interest in a
Qualified Equityholder and Borrower shall fail to deliver to Lender with respect
to such new equityholder a new non-consolidation opinion satisfactory to
(A) prior to the occurrence of any Securitization of the Loan, Lender (Lender’s
approval of any such non-consolidation opinion which is in substantially the
form of the Nonconsolidation Opinion not to be unreasonably withheld,
conditioned or delayed), and (B) at any time following any Securitization or
series of Securitizations of the Loan, each of the Rating Agencies rating such
Securitization or Securitizations.

(f) Equity Pledge; Preferred Equity; Debt. Any direct or indirect equity
interest in or right to distributions from Borrower or TRS Lessee shall be
subject to a Lien in favor of any Person, or Borrower, TRS Lessee or any holder
of a direct or indirect interest in Borrower or TRS Lessee shall issue preferred
equity (or debt granting the holder thereof rights substantially similar to
those generally associated with preferred equity), or Borrower, TRS Lessee or
any of their direct or indirect equityholders shall have or incur any Debt
(secured or unsecured) other than Permitted Debt or “Permitted Debt” under and
as defined in each of the Mezzanine Loan Agreements, as applicable; except that
the following shall be permitted and shall not constitute a Default or Event of
Default:

(i) any pledge of direct and indirect equity interests in and rights to
distributions from a Qualified Equityholder;

 

110



--------------------------------------------------------------------------------

(ii) the issuance of preferred equity interests in a Qualified Equityholder or
any Person holding direct or indirect equity interests therein;

(iii) (a) the existing preferred equity heretofore issued by the Operating
Partnership, provided that the terms thereof shall not be modified without the
prior written consent of Lender (which, in the case of a change that is not
adverse to Operating Partnership or Borrower, shall not be unreasonably
withheld, conditioned or delayed), and (y) the preferred shares to be issued to
indirect equityholders of the Operating Partnership in order to maintain the
REIT status of the Operating Partnership’s equityholder, provided the holders of
such shares are not entitled to distributions in excess of $3,000 per annum in
the aggregate;

(iv) the pledges of direct and indirect equity interests in Borrower securing
the Mezzanine Loans;

(v) the incurrence of any Debt by a Qualified Equityholder or its direct or
indirect equityholders, subject (in the case of Sponsor) to any limitations
contained in the Sponsor Guaranty; and

(vi) in the case of any TRS Lessee that owns an Encumbered Property, any Lien
securing the related Encumbered Property Indebtedness.

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, any sale, assignment, pledge, hypothecation or transfer of any equity
interests in any Qualified Equityholder or any Person holding a direct or
indirect interest therein shall be permitted and shall not be deemed a Default
or an Event of Default under this Agreement.

(g) Insurance. Borrower shall fail to maintain in full force and effect all
Policies required hereunder, unless (x) such failure results from a failure to
timely pay any premium, (y) sufficient amounts for the payment of such premium
are contained in the Taxes, Ground Rents and Insurance Reserve Account and
(z) funds for payment of insurance premiums are then being reserved therein in
pursuant to Section 3.4(e).

(h) ERISA; Negative Covenants. A default shall occur in the due performance or
observance by Borrower or TRS Lessee of any term, covenant or agreement
contained in Section 5.8 or in Article VI.

(i) Qualified Letters of Credit.

(i) With respect to any Qualified Letter of Credit delivered pursuant to the
Loan Documents, Borrower shall fail to deliver a renewal, extension or
replacement thereof in accordance herewith no less than 30 days prior to the
expiration date thereof, unless Borrower deposits Cash Collateral into the
applicable Collateral Account to which such Qualified Letter of Credit relates.

(ii) With respect to any Qualified Letter of Credit delivered pursuant to the
Loan Documents which ceases to be a Qualified Letter of Credit, Borrower shall
fail to either deliver a replacement Qualified Letter of Credit in accordance
herewith or deposit Cash Collateral into the applicable Collateral Account to
which such Qualified Letter of Credit, relates, in each case, within 10 Business
Days thereafter.

 

111



--------------------------------------------------------------------------------

(j) Other Covenants. A default shall occur in the due performance or observance
by Borrower of any term, covenant or agreement (other than those referred to in
subsections (a) through (i), inclusive, of this Section 7.1) contained in this
Agreement or in any of the other Loan Documents, except that if such default
referred to in this subsection (j) is susceptible of being cured, such default
shall not constitute an Event of Default unless and until it shall remain
uncured for 30 days after Borrower receives written notice thereof from Lender;
and if a default cannot be cured by the payment of money but is susceptible of
being cured and cannot reasonably be cured within such 30-day period, and
Borrower commences to cure such default within such 30-day period and thereafter
diligently and expeditiously proceeds to cure the same, Borrower shall have such
additional time as is reasonably necessary to effect such cure, but in no event
in excess of 120 days from the original notice from Lender.

(k) Notwithstanding anything to the contrary in this Agreement or the other Loan
Documents, if a Default or Event of Default shall occur under this Agreement or
under another Loan Document because a representation, warranty, affirmative
covenant, negative covenant or other provision hereunder or thereunder shall be
breached or violated as it affects a particular Mortgaged Property (other than
any misappropriation of funds collected in respect thereof), (x) such Default or
Event of Default shall be deemed cured, (y) any related acceleration of the Loan
shall be rescinded and (z) any other remedy relating to such Default or Event of
Default, other than any indemnification to which an Indemnified Party may be
entitled hereunder, shall cease to apply upon Borrower causing to occur a
Transfer of the applicable Mortgaged Property to an affiliated or an
unaffiliated Person and the satisfaction of the requirements set forth in
Section 2.2, including payment of the applicable Release Price together with
(i) the amount of interest theretofore accrued but unpaid in respect of the
principal amount so prepaid; plus (ii) the amount of interest which would have
accrued on the principal amount so prepaid had it remained outstanding through
the end of the Interest Accrual Period in which such prepayment is made (or in
the case of a prepayment during any Assumed Rate Period, the amount of interest
which would have accrued on the principal amount so prepaid had it remained
outstanding through the end of the Interest Accrual Period following the
Interest Accrual Period in which such prepayment is made, as determined in
accordance with Section 2.1(a)); plus (iii) any Spread Maintenance Amount, if
applicable; provided that such payment must be made not later than 20 calendar
days after any acceleration of the Loan. In the event of such payment, so long
as no other Event of Default shall have occurred and be continuing hereunder
(other than one that is simultaneously being cured pursuant to this
Section 7.1(k)), Lender shall release all Liens on such Mortgaged Property and
the Collateral related thereto created under this Agreement or under the other
Loan Documents.

7.2. Remedies.

(a) During the continuance of an Event of Default, Lender may by written notice
to Borrower, in addition to any other rights or remedies available pursuant to
this

 

112



--------------------------------------------------------------------------------

Agreement, the Notes, the Mortgages and the other Loan Documents, at law or in
equity, declare by written notice to Borrower all or any portion of the
Indebtedness to be immediately due and payable, whereupon all or such portion of
the Indebtedness shall so become due and payable, and Lender may enforce or
avail itself of any or all rights or remedies provided in the Loan Documents
against Borrower and the Properties (including all rights or remedies available
at law or in equity); provided, however, that, notwithstanding the foregoing, if
an Event of Default specified in paragraph 7.1(d) shall occur, then the
Indebtedness shall immediately become due and payable without the giving of any
notice or other action by Lender. Any actions taken by Lender shall be
cumulative and concurrent and may be pursued independently, singly,
successively, together or otherwise, at such time and in such order as Lender
may determine in its sole discretion, to the fullest extent permitted by law,
without impairing or otherwise affecting the other rights and remedies of Lender
permitted by law, equity or contract or as set forth in this Agreement or in the
other Loan Documents.

(b) If Lender forecloses on the Mortgaged Properties, Lender shall apply all net
proceeds of such foreclosure to repay the Indebtedness, the Indebtedness shall
be reduced to the extent of such net proceeds and the remaining portion of the
Indebtedness shall remain outstanding and secured by the Mortgaged Properties
and the other Loan Documents, it being understood and agreed by Borrower that
Borrower is liable for the repayment of all the Indebtedness; provided, however,
that at the election of Lender, the Notes shall be deemed to have been
accelerated only to the extent of the net proceeds actually received by Lender
with respect to the Mortgaged Properties and applied in reduction of the
Indebtedness.

(c) During the continuance of any Event of Default, Lender may, but without any
obligation to do so and without notice to or demand on Borrower and without
releasing Borrower from any obligation hereunder, take any action to cure such
Event of Default. Lender may enter upon any or all of the Mortgaged Properties
upon reasonable notice to Borrower (during business hours on Business Days) for
such purposes (subject to the terms of the Leases and the Ground Leases) and
provided such entry and inspection shall not unreasonably interfere with the
usual operation and conduct of business at the Mortgaged Properties or the use
and enjoyment of the Mortgaged Properties by Borrower, TRS Lessee, any ground
lessors, Tenants, customers and guests) or appear in, defend, or bring any
action or proceeding to protect its interest in the Mortgaged Properties or to
foreclose the Mortgages or collect the Indebtedness. The costs and expenses
incurred by Lender in exercising rights under this paragraph (including
reasonable attorneys’ fees), with interest at the Default Rate for the period
after notice from Lender that such costs or expenses were incurred to the date
of payment to Lender, shall constitute a portion of the Indebtedness, shall be
secured by the Mortgages and other Loan Documents and shall be due and payable
to Lender upon demand therefor.

(d) Interest shall accrue on any judgment obtained by Lender in connection with
its enforcement of the Loan at a rate of interest equal to the Default Rate.

7.3. No Waiver. No delay or omission to exercise any remedy, right or power
accruing upon an Event of Default shall impair any such remedy, right or power
or shall be construed as a waiver thereof, but any such remedy, right or power
may be exercised from time to time and as often as may be deemed by Lender to be
expedient. A waiver of any Default or Event of Default shall not be construed to
be a waiver of any subsequent Default or Event of Default or to impair any
remedy, right or power consequent thereon.

 

113



--------------------------------------------------------------------------------

7.4. Application of Payments after an Event of Default. Notwithstanding anything
to the contrary contained herein, during the continuance of an Event of Default,
all amounts received by Lender in respect of the Loan shall be applied at
Lender’s sole discretion either toward the components of the Indebtedness (e.g.,
Lender’s expenses in enforcing the Loan, interest, principal and other amounts
payable hereunder), and the Note Components in such sequence as Lender shall
elect in its sole discretion (subject, as between the holders of the Notes, to
any intercreditor agreement), or toward the payment of Taxes, Ground Rents,
Operating Expenses and Capital Expenditures.

ARTICLE VIII

CONDITIONS PRECEDENT

8.1. Conditions Precedent to Closing. This Agreement shall become effective on
the date that all of the following conditions shall have been satisfied (or
waived in accordance with Section 9.3), except as may otherwise be provided for
in the Post Closing Letter:

(a) Loan Documents. Lender shall have received a duly executed copy of this
Agreement and the other Loan Documents.

(b) Opinions of Counsel. Lender shall have received such opinions in form and
substance satisfactory to Lender, including (i) a New York legal opinion, (ii) a
Delaware legal opinion, (iii) an opinion from counsel in each state where a
Mortgaged Property is located, and (iv) a Nonconsolidation Opinion.

(c) Organizational Documents. Lender shall have received all documents
reasonably requested by Lender relating to the existence of Sponsor, Borrower,
TRS Lessee the validity of this Agreement and the other Loan Documents and other
matters relating thereto, in form and substance satisfactory to Lender,
including:

(i) Authorizing Resolutions. A certified copy of the resolutions of a manager of
Borrower, a sole member of TRS Lessee, the general partner of Operating
Partnership and an officer of the general partner of Sponsor approving and
adopting the Loan Documents to be executed by Borrower, TRS Lessee, Operating
Partnership and Sponsor, as applicable, and authorizing the execution and
delivery thereof.

(ii) Organizational Documents. Certified copies of the organizational documents
of Sponsor, Operating Partnership, Borrower, TRS Lessee and, if applicable, any
Single-Purpose Equityholder (including any certificate of formation, certificate
of limited partnership, certificate of incorporation, operating agreement,
limited partnership agreement or by-laws), in each case together with all
amendments thereto.

(iii) Certificates of Good Standing or Existence. Certificates of good standing
or existence for Sponsor, Operating Partnership, Borrower, TRS Lessee and, if
applicable, any Single-Purpose Equityholder issued as of a recent date by its
state of formation or organization and by each state in which the Mortgaged
Properties are located.

 

114



--------------------------------------------------------------------------------

(d) Consents, Licenses, Approvals, etc. Consents, licenses and approvals, if
any, required in connection with the execution delivery and performance by
Borrower, and the validity and enforceability of the Loan Documents to which it
is a party, and such consents, licenses and approvals shall be in full force and
effect.

(e) Additional Matters. Lender shall have received such other certificates,
opinions, documents and instruments relating to the Loan as may have been
reasonably requested by Lender. All corporate and other proceedings, all other
documents (including all documents referred to in this Agreement and not
appearing as exhibits or schedules to this Agreement) and all legal matters in
connection with the Loan shall be reasonably satisfactory in form and substance
to Lender.

ARTICLE IX

MISCELLANEOUS

9.1. Successors. Except as otherwise provided in this Agreement, whenever in
this Agreement any of the parties to this Agreement is referred to, such
reference shall be deemed to include the successors and permitted assigns of
such party. All covenants, promises and agreements in this Agreement by or on
behalf of Borrower shall inure to the benefit of Lender and its successors and
assigns. All covenants, promises and agreements in this Agreement by or on
behalf of Lender shall inure to the benefit of Borrower and its permitted
successors and assigns.

9.2. GOVERNING LAW.

(A) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES
THEREOF.

(B) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST BORROWER OR LENDER ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (OTHER THAN
ANY ACTION IN RESPECT OF THE CREATION, PERFECTION OR ENFORCEMENT OF A LIEN OR
SECURITY INTEREST CREATED PURSUANT TO ANY LOAN DOCUMENTS NOT GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK) MAY BE INSTITUTED IN ANY FEDERAL OR STATE COURT
IN NEW YORK, NEW YORK. LENDER AND BORROWER HEREBY (i) IRREVOCABLY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION WHICH THEY MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN

 

115



--------------------------------------------------------------------------------

SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM, AND (ii) IRREVOCABLY
SUBMIT TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR
PROCEEDING.

9.3. Modification, Waiver in Writing. Neither this Agreement nor any other Loan
Document nor any of the terms hereof or thereof may be amended, changed or
modified, unless such amendment, change or modification is in writing signed by
the Lender and Borrower. Neither this Agreement nor any other Loan Document or
any of the terms hereof or thereof may be waived, discharged or terminated, nor
shall any consent or approval of Lender be granted hereunder, unless (x) such
waiver, discharge, termination, consent or approval is in a writing signed by
Lender or (y) in the case of requested approvals under Sections 5.7(b) and 6.13,
such approval is deemed granted.

9.4. Notices. All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document shall be given in writing
by facsimile (with answer back acknowledged and followed immediately by another
method of notice permitted under this Section 9.4), or by expedited prepaid
delivery service, either commercial or United States Postal Service or
international courier, with proof of delivery or attempted delivery, addressed
as follows (or at such other address and person as shall be designated from time
to time by any party to this Agreement, as the case may be, in a written notice
to the other parties to this Agreement in the manner provided for in this
Section). A notice shall be deemed to have been received, (a) in the case of
expedited prepaid delivery service, when delivered or upon refusal to accept
delivery, or (b) in the case of facsimile, on the date of transmittal if sent
during business hours on a Business Day (otherwise on the next Business Day),
provided that such facsimile has been followed by another method of notice
permitted under this Section 9.4 on the same day as the transmittal of such
facsimile, in each case addressed to the parties as follows:

If to Lender:

Goldman Sachs Mortgage Company

85 Broad Street

New York, New York 10004

Attention: Jeffrey Fastov

Facsimile: (212) 346-3594

with a copy to:

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, New York 10006

Attention: Michael Weinberger, Esq.

Facsimile: (212) 225-3999

 

116



--------------------------------------------------------------------------------

If to Borrower:

W2007 Equity Inns Realty, LLC

W2007 Equity Inns Realty, L.P.

c/o Whitehall Street Global Real Estate Limited Partnership 2007

85 Broad Street

New York, New York 10004

Attention: Chief Financial Officer

Facsimile: (212) 357-5505

with a copy to:

Sullivan & Cromwell LLP

125 Broad Street

New York, New York 10004

Attention: Anthony J. Colletta, Esq.

Facsimile: (212) 558-3588

9.5. TRIAL BY JURY. LENDER AND BORROWER, TO THE FULLEST EXTENT THAT THEY MAY
LAWFULLY DO SO, HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE
OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT
ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS,
OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY LENDER
AND BORROWER AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH
ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH
PARTY IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER BY LENDER OR BORROWER, AS APPLICABLE.

9.6. Headings. The Article and Section headings in this Agreement are included
in this Agreement for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.

9.7. Assignment and Participation.

(a) Except as explicitly set forth in this Agreement, Borrower may not sell,
assign or transfer any interest in the Loan Documents or any portion thereof
(including Borrower’s rights, title, interests, remedies, powers and duties
hereunder and thereunder).

(b) Subject to Section 9.7(d), Lender and each assignee of all or a portion of
the Loan shall have the right from time to time in its discretion to sell one or
more of the Notes or any interest therein (an “Assignment”) and/or sell a
participation interest in one or more of the Notes (a “Participation”). Borrower
agrees reasonably to cooperate with Lender, at Lender’s request, in order to
effectuate any such Assignment or Participation. In the case of a Participation,
(i) Lender’s obligations under this Agreement shall remain unchanged,
(ii) Lender shall remain solely responsible to the other parties hereto for the
performance of such

 

117



--------------------------------------------------------------------------------

obligations, (iii) Lender shall remain the holder of any Note for all purposes
of this Agreement and (iv) Borrower shall continue to deal solely and directly
with Lender in connection with Lender’s rights and obligations under and in
respect of this Agreement and the other Loan Documents. In the case of an
Assignment, (i) each assignee shall have, to the extent of such Assignment, the
rights, benefits and obligations of the assigning Lender as a “Lender” hereunder
and under the other Loan Documents, (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to an Assignment, relinquish its rights and be released from its obligations
under this Agreement, and (iii) one Lender shall serve as agent for all Lenders
and shall be the sole Lender to whom notices, requests and other communications
shall be addressed and the sole party authorized to grant or withhold consents
hereunder on behalf of Lenders (subject, in each case, to appointment of a
Servicer, pursuant to Section 9.22, to receive such notices, requests and other
communications and/or to grant or withhold consents, as the case may be) and to
be the sole Lender to designate the account to which payments shall be made by
Borrower to Lenders hereunder. Goldman Sachs Mortgage Company or, upon
appointment of a Servicer, such Servicer, shall maintain, or cause to be
maintained, as agent for Borrower, a register on which it shall enter the name
or names of the registered owner or owners from time to time of the Notes.
Lender shall permit Borrower to review the register as needed for Borrower to
comply with its obligations under this Agreement, the Loan Documents or any
applicable law, regulation or procedure. Borrower agrees that upon effectiveness
of any Assignment of any Note in part, Borrower will promptly provide to the
assignor and the assignee separate promissory notes in the amount of their
respective interests (but, if applicable, with a notation thereon that it is
given in substitution for and replacement of an original Note or any replacement
thereof), and otherwise in the form of such Note, upon return of the Note then
being replaced. The assigning Lender shall notify in writing each of the other
Lenders of any Assignment. Each potential or actual assignee, participant or
investor in a Securitization, and each Rating Agency, shall be entitled to
receive all information received by Lender under this Agreement. After the
effectiveness of any Assignment, the party conveying the Assignment shall
provide notice to Borrower and each Lender of the identity and address of the
assignee. Notwithstanding anything in this Agreement to the contrary, after an
Assignment, the assigning Lender (in addition to the assignee) shall continue to
have the benefits of any indemnifications contained in this Agreement which such
assigning Lender had prior to such assignment with respect to matters occurring
prior to the date of such assignment.

(c) If, pursuant to this Section 9.7, any interest in this Agreement or any Note
is transferred to any transferee that is not a U.S. Person, the transferor
Lender shall cause such transferee, concurrently with the effectiveness of such
transfer, (i) to furnish to Borrower and/or the transferor Lender either Form
W-8BEN or Form W-8ECI or any other form in order to establish an exemption from,
or reduction in the rate of, U.S. withholding tax on all interest payments
hereunder, and (ii) to agree (for the benefit of Lender and Borrower) to provide
Borrower and the transferor Lender a new Form W-8BEN or Form W-8ECI or any forms
reasonably requested in order to establish an exemption from, or reduction in
the rate of, U.S. withholding tax upon the expiration or obsolescence of any
previously delivered form and comparable statements in accordance with
applicable U.S. laws and regulations and amendments duly executed and completed
by such transferee, and to comply from time to time with all applicable U.S.
laws and regulations with regard to such withholding tax exemption.

 

118



--------------------------------------------------------------------------------

(d) Lender may on or after the date hereof effectuate one or more Assignments or
Participations, to or with such Eligible Assignees (hereinafter defined) as may
be selected by Lender on terms and conditions satisfactory to Lender in its sole
discretion, provided, however, that, except with respect to any Assignment or
Participation to a trustee in connection with a Securitization, any pledgee or
any counterparty in connection with a repurchase transaction, the following
conditions shall apply: (i) each Assignment or Participation shall only be made
to an Eligible Assignee; (ii) Lender shall notify Borrower of the identity of a
proposed assignee, lender or participant and Borrower shall have five Business
Days to approve or object to such assignee, lender or participant (which
objection shall be limited solely to Borrower’s reasonable belief that such
proposed assignee, lender or participant does not meet the qualifications of an
Eligible Assignee), and if Borrower does not respond within such five Business
Day period, such assignee, lender or participant shall be deemed approved by
Borrower; provided that Borrower shall have no such approval right during the
continuance of an Event of Default; (iii) such Eligible Assignee shall have
delivered to Borrower a fully completed QP Certificate in the form of Exhibit D
at least two Business Days prior to the date of such Assignment or
Participation; and (iv) the minimum amount of the Loan transferred pursuant to
any Assignment or Participation shall be $5,000,000. As used herein, “Eligible
Assignee” means any “qualified purchaser” as defined in Section 2(a)(51)(A) of
the Investment Company Act of 1940, as amended or otherwise modified from time
to time (the “ICA”), and the rules and regulations promulgated thereunder, or
any “qualified institutional buyer” as contemplated by Rule 2a51-1(g) of the
ICA.

9.8. Severability. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

9.9. Preferences. Lender shall have no obligation to marshal any assets in favor
of Borrower or any other party or against or in payment of any or all of the
obligations of Borrower pursuant to this Agreement, the Notes or any other Loan
Document. To the extent Borrower makes a payment or payments to Lender, which
payment or proceeds or any portion thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, receiver or any other party under any bankruptcy law, state or
federal law, common law or equitable cause, then, to the extent of such payment
or proceeds received, the obligations hereunder or portion thereof intended to
be satisfied shall be revived and continue in full force and effect, as if such
payment or proceeds had not been received by Lender.

9.10. [Intentionally Omitted].

9.11. Offsets, Counterclaims and Defenses. All payments made by Borrower
hereunder or under the other Loan Documents shall be made irrespective of, and
without any deduction for, any setoffs or counterclaims. Borrower waives the
right to assert a counterclaim, other than a

 

119



--------------------------------------------------------------------------------

mandatory or compulsory counterclaim, in any action or proceeding brought
against it by Lender arising out of or in any way connected with the Notes, this
Agreement, the other Loan Documents or the Indebtedness, but Borrower may bring
a separate claim against Lender. Any assignee of Lender’s interest in the Loan
shall take the same free and clear of all offsets, counterclaims or defenses
which are unrelated to the Loan.

9.12. No Joint Venture. Nothing in this Agreement is intended to create a joint
venture, partnership, tenancy-in-common, or joint tenancy relationship between
Borrower and Lender, nor to grant Lender any interest in any Mortgaged Property
other than that of mortgagee or lender.

9.13. Conflict; Construction of Documents. In the event of any conflict between
the provisions of this Agreement and the provisions of the Notes, the Mortgages
or any of the other Loan Documents, the provisions of this Agreement shall
prevail.

9.14. Brokers and Financial Advisors. Borrower represents that it has dealt with
no financial advisors, brokers, underwriters, placement agents, agents or
finders in connection with the transactions contemplated by this Agreement.
Borrower shall indemnify and hold Lender harmless from and against any and all
claims, liabilities, costs and expenses of any kind in any way relating to or
arising from a claim by any Person that such Person acted on behalf of Borrower
in connection with the transactions contemplated in this Agreement. The
provisions of this Section 9.14 shall survive the expiration and termination of
this Agreement and the repayment of the Indebtedness.

9.15. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.

9.16. Estoppel Certificates. (a) Borrower agrees at any time and from time to
time, to execute, acknowledge and deliver to Lender, within 15 Business Days
after receipt of Lender’s written request therefor, a statement in writing
setting forth (A) the Principal Indebtedness, (B) the date on which installments
of interest and/or principal were last paid, (C) any offsets or defenses to the
payment of the Indebtedness, (D) that the Notes, this Agreement, the Mortgages
and the other Loan Documents are valid, legal and binding obligations and have
not been modified or if modified, giving particulars of such modification,
(E) that neither Borrower nor, to Borrower’s knowledge, Lender, is in default
under the Loan Documents (or specifying any such default), (F) that neither
Borrower nor TRS Lessee is in material default under the TRS Lease (or
specifying any such material default), and (G) to Borrower’s knowledge, such
other matters as Lender may reasonably request. Any prospective purchaser of any
interest in a Loan shall be permitted to rely on such certificate.

(b) After written request by Borrower not more than twice annually, Lender shall
furnish Borrower a statement setting forth (i) the amount of the original
principal amount of the Note, (ii) the unpaid principal amount of the Note
Components, (iii) the rate of interest of the

 

120



--------------------------------------------------------------------------------

Note Components, (iv) the balance of the sums in the accounts described in
Article III, if any; and (v) a statement regarding whether Lender has delivered
to Borrower notice of an Event of Default.

9.17. Payment of Expenses; Mortgage Recording Taxes. Borrower shall reimburse
Lender upon receipt of written notice from Lender for (i) all reasonable
out-of-pocket costs and expenses incurred by Lender (or any of its affiliates)
in connection with the origination of the Loan, including legal fees and
disbursements, accounting fees, and the costs of the Appraisal, the Engineering
Report, the Qualified Title Insurance Policy, the Qualified Survey, the
Environmental Report and any other third-party diligence materials; (ii) all
reasonable out-of-pocket costs and expenses incurred by Lender (or any of its
affiliates) in connection with (A) monitoring Borrower’s ongoing performance of
and compliance with Borrower’s agreements and covenants contained in this
Agreement and the other Loan Documents on its part to be performed or complied
with after the Closing Date, including confirming compliance with environmental
and insurance requirements, in each case in connection with an actual or
imminent Default by Borrower, as determined by Lender, (B) the negotiation,
preparation, execution, delivery and administration of any consents, amendments,
waivers or other modifications to this Agreement and the other Loan Documents
and any other documents or matters requested by Borrower or by Lender, except
for any request made by Lender in connection with any Assignment, Participation
or Securitization, (C) filing and recording fees and expenses and other similar
expenses incurred in creating and perfecting the Liens in favor of Lender
pursuant to this Agreement and the other Loan Documents, (D) enforcing or
preserving any rights, in response to third party claims or the prosecuting or
defending of any action or proceeding or other litigation, in each case against,
under or affecting Borrower, TRS Lessee, this Agreement, the other Loan
Documents or any Collateral, and (E) obtaining any Rating Confirmation required
or requested by Borrower hereunder; and (iii) all actual out-of-pocket costs and
expenses (including, if the Loan has been securitized, special servicing fees)
incurred by Lender (or any of its Affiliates) in connection with the enforcement
of any obligations of Borrower or TRS Lessee, or a Default by Borrower or TRS
Lessee, under the Loan Documents, including any actual or attempted foreclosure,
deed-in-lieu of foreclosure, refinancing, restructuring or workout and any
insolvency or bankruptcy proceedings; provided, however, that notwithstanding
anything in this Section 9.17, Borrower shall not be responsible for the payment
of ordinary, master or primary servicing fees (as opposed to special servicing
fees). For the avoidance of doubt, subject to the terms of the Cooperation
Agreement, Lender shall pay the reasonable third party costs and expenses
incurred by Borrower in connection with the matters set forth in Section 1.3(c)
or any Securitization, except for the first $100,000 of Borrower’s legal fees in
connection therewith. In addition, and notwithstanding anything to the contrary
herein, Borrower shall promptly following request by Lender pay any and all
transfer fees and other banking charges due and payable in connection with any
transfer by Lender of a Qualified Letter of Credit delivered pursuant to this
Agreement.

9.18. No Third-Party Beneficiaries. This Agreement and the other Loan Documents
are solely for the benefit of Lender and Borrower, and nothing contained in this
Agreement or the other Loan Documents shall be deemed to confer upon anyone
other than Lender and Borrower any right to insist upon or to enforce the
performance or observance of any of the obligations contained

 

121



--------------------------------------------------------------------------------

herein or therein. All conditions to the obligations of Lender to make the Loan
hereunder are imposed solely and exclusively for the benefit of Lender, and no
other Person shall have standing to require satisfaction of such conditions in
accordance with their terms or be entitled to assume that Lender will refuse to
make the Loan in the absence of strict compliance with any or all thereof, and
no other Person shall under any circumstances be deemed to be a beneficiary of
such conditions, any or all of which may be freely waived in whole or in part by
Lender if, in Lender’s sole discretion, Lender deems it advisable or desirable
to do so.

9.19. Recourse.

(a) Except for any obligations of any Person under a Loan Document to which it
is a party, no recourse shall be had for the Indebtedness or for the performance
or observation of any other obligation under this Agreement or any of the Loan
Documents against any Affiliate of Borrower or any officer, director, partner or
equityholder of Borrower or any such Affiliate. There shall be no limit on
Lender’s recourse against Borrower.

(b) Borrower shall indemnify Lender and hold Lender harmless from and against
any and all Damages to Lender (including the legal and other expenses of
enforcing the obligations of Borrower under this Section 9.19) resulting from or
arising out of any of the following (the “Indemnified Liabilities”):

(i) any fraud or intentional misrepresentation committed by Borrower, TRS
Lessee, Operating Partnership, the Sponsor or any of their respective Affiliates
in connection with the Loan;

(ii) the misappropriation or misapplication (in violation of the Loan Documents)
by Borrower, TRS Lessee, Operating Partnership, the Sponsor or any of their
respective Affiliates of any funds (including misappropriation or misapplication
of Revenues, security deposits, sales proceeds and/or Loss Proceeds and the
violation of the last sentence of Section 5.7(d));

(iii) any voluntary Transfer of Collateral or voluntary Lien which is prohibited
hereunder;

(iv) any breach by Borrower, TRS Lessee, Operating Partnership or the Sponsor of
any representation or covenant regarding environmental matters contained in this
Agreement or in the Environmental Indemnity Agreement;

(v) the occurrence of any filing by Borrower, TRS Lessee or any Mezzanine
Borrower under the Bankruptcy Code or any joining or colluding by Borrower, TRS
Lessee, any Mezzanine Borrower or any of their Affiliates (including Sponsor and
Operating Partnership) in the filing of an involuntary case in respect of
Borrower, TRS Lessee or any Mezzanine Borrower under the Bankruptcy Code;

(vi) any intentional physical waste with respect to any Mortgaged Property
committed or permitted by Borrower, TRS Lessee, Operating Partnership, the
Sponsor or any of their respective affiliates; and

(vii) the failure of Borrower, at any time, to be a Single-Purpose Entity or TRS
Lessee, at any time, to be a Qualified TRS Lessee.

 

122



--------------------------------------------------------------------------------

9.20. Right of Set-Off. In addition to any rights now or hereafter granted under
applicable law or otherwise, and not by way of limitation of any such rights,
upon the occurrence and during the continuance of an Event of Default, Lender
may from time to time, without presentment, demand, protest or other notice of
any kind (all of such rights being hereby expressly waived), set-off and
appropriate and apply any and all deposits (general or special) and any other
indebtedness at any time held or owing by Lender (including branches, agencies
or Affiliates of Lender wherever located) to or for the credit or the account of
Borrower against the obligations and liabilities of Borrower to Lender
hereunder, under the Notes, the other Loan Documents or otherwise, irrespective
of whether Lender shall have made any demand hereunder and although such
obligations, liabilities or claims, or any of them, may be contingent or
unmatured, and any such set-off shall be deemed to have been made immediately
upon the occurrence of an Event of Default even though such charge is made or
entered on the books of Lender subsequent thereto.

9.21. Exculpation of Lender. Lender neither undertakes nor assumes any
responsibility or duty to Borrower or any other party to select, review,
inspect, examine, supervise, pass judgment upon or inform Borrower or any third
party of (a) the existence, quality, adequacy or suitability of Appraisals of
the Mortgaged Properties or other Collateral, (b) any environmental report, or
(c) any other matters or items, including engineering, soils and seismic reports
which are contemplated in the Loan Documents. Any such selection, review,
inspection, examination and the like, and any other due diligence conducted by
Lender, is solely for the purpose of protecting Lender’s rights under the Loan
Documents, and shall not render Lender liable to Borrower or any third party for
the existence, sufficiency, accuracy, completeness or legality thereof.

9.22. Servicer. Lender may delegate any and all rights and obligations of Lender
hereunder and under the other Loan Documents to the Servicer upon notice by
Lender to Borrower, whereupon any notice or consent from the Servicer to
Borrower, and any action by the Servicer on Lender’s behalf, shall have the same
force and effect as if Servicer were Lender. Borrower shall not be responsible
for any set-up fees or any other costs relating to or arising under the
agreement entered into between Lender and Servicer.

9.23. Prior Agreements. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS CONTAIN THE
ENTIRE AGREEMENT OF THE PARTIES HERETO AND THERETO IN RESPECT OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, AND ALL PRIOR AGREEMENTS AMONG OR
BETWEEN SUCH PARTIES, WHETHER ORAL OR WRITTEN, INCLUDING ANY TERM SHEETS,
CONFIDENTIALITY AGREEMENTS AND COMMITMENT LETTERS, ARE SUPERSEDED BY THE TERMS
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

[No further text on this page; Signature Page Follows]

 

123



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lender and Borrower are executing this Agreement as of the
date first above written.

 

LENDER: GOLDMAN SACHS MORTGAGE COMPANY, a New York limited partnership By:
Goldman Sachs Real Estate Funding Corp., its general partner By:

 

Name: Title: BORROWER: W2007 EQUITY INNS REALTY, LLC, a Delaware limited
liability company By:

 

Name: Title: W2007 EQUITY INNS REALTY, L.P., a Delaware limited partnership By:
W2007 Equity Inns Realty Gen-Par, LLC, its general partner By:

 

Name: Title:

 

124



--------------------------------------------------------------------------------

Exhibit A

CONFIRMATION

 

DATE: [DATE] TO: [BORROWER] Telephone No.: [NUMBER] Facsimile No.: [NUMBER]
Attention: [NAME] FROM: [CAP COUNTERPARTY] SUBJECT: Cap Transaction REF. NO.:
[REF. NO.]

 

The purpose of this communication is to set forth the terms and conditions of
the above-referenced transaction entered into on the Trade Date specified below
(the “Transaction”) between [CAP PROVIDER] (“Cap Provider”) and [BORROWER]
(“Counterparty”). This communication constitutes a “Confirmation” and evidences
a complete and binding agreement between Cap Provider and Counterparty as to the
terms of the Transaction and shall supplement, form a part of and be subject to
the terms and conditions of the ISDA Form (subject to the Definitions and the
Modifications).

1. The terms, conditions and other provisions contained in the 1992 ISDA Master
Agreement (Multicurrency-Cross Border) (the “ISDA Form”) including a Credit
Support Annex (Bilateral) (the “CSA Form”) thereto incorporating Schedule A
hereto as Paragraph 13 thereof, together with the 2000 ISDA Definitions (the
“Definitions”), each as published by the International Swaps and Derivatives
Association, Inc., are hereby incorporated into this Confirmation by this
reference, subject to the terms and conditions set forth herein, as well as the
following (collectively, the “Modifications”):1

 

1  In the case of a Cap Provider (or a guarantor) which is a non-United States
entity, the following Modifications should be added:

 

  (m) Section 2(d)(i)(4) of the ISDA Form is amended by:

 

  (i) deleting the words “However, X will not be required to pay any additional
amount to Y to the extent that it would not be required to be paid but for:”;
and

 

  (ii) deleting subsections (A) and (B);

 

  (n) Section 2(d)(ii) of the ISDA Form is deleted;

 

  (o) Section 4(e) of the ISDA Form is deleted; and

 

1



--------------------------------------------------------------------------------

  (a) “Market Quotation” and “Second Method” are selected;

 

  (b) US Dollars are selected as the “Termination Currency”;

 

  (c) Paragraph 4 of the May 1989 ISDA Addendum to Schedule to Interest Rate and
Currency Exchange Agreement is incorporated herein by this reference;

 

  (d) Section 2(c)(ii) of the ISDA Form applies to the Transaction;

 

  (e) There is deemed to be no “Specified Entity” for either Counterparty or Cap
Provider for purposes of Sections 5(a)(v), 5(a)(vi), 5(a)(vii) or 5(b)(iv) of
the ISDA Form;

 

  (f) Sections 5(b)(ii) and 5(b)(iii) of the ISDA Form is deleted;

 

  (g) The “Credit Event Upon Merger” provisions of Section 5(b)(iv) of the ISDA
Form do not to apply to either Counterparty or Cap Provider;

 

  (h) The “Automatic Early Termination” provision of Section 6(a) of the ISDA
Form does not apply to the Transaction;

 

  (i) There is deemed to be no “Set-Off” for purposes of Section 6(e) of the
ISDA Form (except that, Counterparty shall have the right to set-off and
counterclaim following a default by Cap Provider);

 

  (j) Each of Cap Provider and Counterparty represent that it is not a
“Multibranch Party” for purposes of Section 10(c) of the ISDA Form; and

 

  (k) Neither Cap Provider nor Counterparty is deemed to have any “Affiliate”
for purposes of the Transaction.

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

 

Notional Amount: USD[LOAN AMOUNT] Trade Date: Effective Date: Termination Date:
[DAY AFTER FINAL DAY OF FINAL INTEREST ACCRUAL PERIOD DURING INITIAL TERM OF
LOAN] Floating Amounts:

Floating Rate Payer (Cap Seller):

Cap Provider

Cap Rate:

[LIBOR STRIKE RATE] per annum

Floating Rate Period End Dates:

Monthly, on the 6th day of each month, subject to adjustment in accordance with
the Following Business Day Convention

 

 

 

  (p) The definition of “Indemnifiable Tax” contained in Section 14 of the ISDA
Form is deleted and is replaced with the following: “‘Indemnifiable Tax’ means
any and all withholding tax.”

 

2



--------------------------------------------------------------------------------

Floating Rate Due Dates:

Monthly, on the third Business Day prior to the 1st day of each month, provided
that if such 1st day is not a Business Day, then the Floating Rate Due Date will
be the fourth Business Day prior to such 1st day.

Floating Rate Option:

USD-LIBOR-BBA

Floating Rate Designated Maturity:

1 Month (including any stub periods)

Floating Rate Reset Dates:

[TBD].

Floating Rate Day Count Fraction:

Actual/360

Floating Rate Spread:

Inapplicable

Floating Rate Compounding:

Inapplicable Fixed Amounts:

Fixed Rate Payer (Cap Buyer):

Counterparty

Fixed Rate Due Date:

[EFFECTIVE DATE OF CAP]

Fixed Amount:

USD[PURCHASE PRICE OF CAP] Business Days: New York Calculation Agent: Cap
Provider Governing Law: New York law Documentation: ISDA Form (subject to the
Definitions and the Modifications)

3. Additional Provisions:

(a) Notwithstanding Section 7 of the ISDA Form, Cap Provider agrees that
Counterparty may collaterally assign (a “Collateral Assignment”) all or a
portion of the Transaction to a bank, insurance company, trustee in connection
with a securitization of the loan to which the Transaction relates, or other
institutional lender organized under the laws of the United States or any state
therein (a “Pledgee”), as security for financing provided to Counterparty by
such a Pledgee, provided that Cap Provider receives prior written notice of any
such assignment and any information regarding the Pledgee that Cap Provider may
reasonably request (including any information with respect to such Pledgee that
Cap Provider would be entitled to receive with respect to Counterparty pursuant
hereto). In connection with any Collateral Assignment, Cap Provider agrees that
it will execute any separate consent reasonably requested by Counterparty and
its Pledgee, including a consent pursuant to which Cap Provider will agree
(i) not to recognize instructions or directions from the Counterparty and only
to recognize such instructions or directions from such Pledgee, and (ii) that
all payments by the Cap Provider hereunder will be made directly to such Pledgee
and not to the Counterparty. In addition, in connection with any Collateral
Assignment involving only a partial assignment of

 

3



--------------------------------------------------------------------------------

the Transaction, Cap Provider agrees to issue two new confirmations containing
substantially similar terms and conditions as the Transaction (provided that the
aggregate Notional Amounts contained in such confirmations shall equal the
Notional Amount set forth above, and that the Cap Rate of each such confirmation
shall equal the Cap Rate set forth above), which confirmations shall evidence
the assigned and unassigned portions of the Transaction (Cap Provider and
Counterparty agreeing to enter into such additional documentation as is
reasonably required to accomplish the foregoing and to accomplish such
Collateral Assignment).

(b) (i) If, at any time, Cap Provider fails to satisfy the S&P First Ratings
Requirement and/or if Cap Provider fails to satisfy the Moody’s First Trigger
Ratings Requirement,2 then Cap Provider shall be required to post collateral in
accordance with the CSA Form. A failure to post collateral in accordance with
the CSA Form will be an “Additional Termination Event” as defined by
Section 5(b)(v) of the 1992 ISDA Master Agreement, with the Cap Provider as the
sole “Affected Party”.

(ii) If, at any time, Cap Provider fails to satisfy the S&P Second Ratings
Requirement, then Cap Provider must within 60 Business Days either (i) find a
replacement rate cap provider, at Cap Provider’s sole cost and expense, meeting
the rating requirements outlined in the preceding paragraph, provided however,
Cap Provider will continue to perform its obligations under the Rate Cap
Agreement until a replacement cap provider is in place, or (ii) obtain at its
own expense an unconditional, irrevocable guaranty of an entity that satisfies
such rating requirements. If the Cap Provider fails to satisfy the foregoing it
will be an “Additional Termination Event” as defined by Section 5(b)(v) of the
1992 ISDA Master Agreement, with the Cap Provider as the sole “Affected Party”.

(iii) It shall be an “Additional Termination Event” as defined by
Section 5(b)(v) of the 1992 ISDA Master Agreement, with the Cap Provider as the
sole “Affected Party”, if the Cap Provider fails to satisfy the Moody’s Second
Trigger Ratings Requirement and at least 30 Local Business Days have elapsed
since the Cap Provider satisfied the Moody’s Second Trigger Ratings Requirement,
and Cap Provider has received a Firm Offer from a replacement cap provider that
(x) satisfies the S&P Second Ratings Requirement and the Moody’s Second Trigger
Ratings Requirement or (y) has obtained at its own expense an unconditional,
irrevocable guaranty of an entity that satisfies the foregoing rating
requirements; provided that, assuming the occurrence of an Early Termination
Date, such Firm Offer would qualify as a Market Quotation and remains capable of
becoming legally binding upon acceptance.

“Firm Offer” means an offer which, when made, was capable of becoming legally
binding upon acceptance.

 

2  The Cap Provider may also satisfy these rating requirements by obtaining a
guarantee from an appropriately rated guarantor, provided that the applicable
guarantee is unconditional, irrevocable and continuing, is not a guarantee of
collection and is otherwise acceptable in form and content to S&P and Moody’s,
including delivery of any required opinions.

 

4



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc. and any successors thereto.

“Moody’s First Trigger Ratings Requirement” means a long-term rating of “A1” by
Moody’s.

“Moody’s Second Trigger Ratings Requirement” means a long-term rating of “A3” by
Moody’s.

“S&P” means Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc. and any successors thereto.

“S&P First Ratings Requirement” means a short term rating of “A-1” by S&P or, if
the Cap Provider does not have a short term rating, a long term rating of “A+”
by S&P.

“S&P Second Ratings Requirement” means (a) with respect to a bank,
broker/dealer, insurance company, structured investment company or derivatives
product company, a short term rating of “A-2” by S&P or, if Cap Provider has no
short term rating, a long term rating of “BBB+” by S&P, or (b) in all other
cases, a short term rating of “A-1” by S&P or, if the Cap Provider does not have
a short term rating, a long term rating of “A+” by S&P.

(c) Cap Provider agrees that it shall not petition Counterparty into bankruptcy
(nor shall Counterparty join in any such petition) for 365 days after the loan
to which the Transaction relates has been paid in full.

(d) The parties are prohibited from amending the cap agreement (including the
ISDA Form, scheduled items, confirmation and collateral assignment of cap
agreement) without rating agency confirmation.

4. Credit Support Documents:

5. Account Details:

 

Payments to Cap Provider: - For the Account of: - Name of Bank: - Account
Number: - Fed ABA Number: Payments to Counterparty: In accordance with
Counterparty’s written instructions, or as otherwise agreed to by Cap Provider
in connection with a Collateral Assignment - For the Account of: - Name of Bank:

 

5



--------------------------------------------------------------------------------

- Account Number: - Fed ABA Number:

6. Offices:

 

Office of Cap Provider Office of Counterparty

7. Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt, so that errors or discrepancies can be promptly
identified and rectified, and (b) to confirm that the foregoing correctly sets
forth the terms of the agreement between Counterparty and Cap Provider with
respect to the Transaction, by manually signing this Confirmation and providing
the other information requested herein and immediately returning an executed
copy to Cap Provider by facsimile.

 

6



--------------------------------------------------------------------------------

Very truly yours, [CAP PROVIDER] By:

 

Name: Title:

 

Agreed and Accepted By: [COUNTERPARTY] By:

 

Name: Title:

 

7



--------------------------------------------------------------------------------

Schedule A

Paragraph 13. Elections and Variables

(a) Security Interest for “Obligations”. The term “Obligations” as used in this
Annex includes the following additional obligations:

With respect to Cap Provider: Not applicable.

With respect to Counterparty: Not applicable.

(b) Credit Support Obligations.

(i) Delivery Amount, Return Amount and Credit Support Amount.

(A) “Delivery Amount” has the meaning specified in Paragraph 3(a), except that:

(I) the words “upon a demand made by the Secured Party on or promptly following
a Valuation Date” shall be deleted and replaced with the words “not later than
the close of business on each Valuation Date”,

(II) the last sentence of Paragraph 3(a) shall be deleted in its entirety and
replaced with the following:

“The “Delivery Amount” applicable to the Pledgor for any Valuation Date will
equal the greater of:

(1) the amount by which (a) the S&P Credit Support Amount for such Valuation
Date exceeds (b) the S&P Value, as of such Valuation Date, of all Posted Credit
Support held by the Secured Par, and

(2) the amount by which (a) the Moody’s Credit Support Amount for such Valuation
Date exceeds (b) the Moody’s Value, as of such Valuation Date, of all Posted
Credit Support held by the Secured Party.

(B) “Return Amount” has the meaning specified in Paragraph 3(b), except that the
last sentence of Paragraph 3(b) shall be deleted in its entirety and replaced
with the following:

“The “Return Amount” applicable to the Secured Party for any Valuation Date will
equal the lesser of:

(1) the amount by which (a) the S&P Value, as of such Valuation Date, of all
Posted Credit Support held by the Secured Party exceeds (b) the S&P Credit
Support Amount for such Valuation Date, and

(2) the amount by which (a) the Moody’s Value, as of such Valuation Date, of all
Posted Credit Support held by the Secured Party exceeds (b) the Moody’s Credit
Support Amount for such Valuation Date.

 

1



--------------------------------------------------------------------------------

(C) “Credit Support Amount” means the S&P Credit Support Amount or the Moody’
Credit Support or both, as applicable.

(ii) Eligible Collateral. The items set forth in Annex A and Annex B hereto will
qualify as “Eligible Collateral”.

(iii) Other Eligible Support. The following items will qualify as “Other
Eligible Support” for the party specified: Not applicable.

(iv) Thresholds.

 

  (A) “Independent Amount” means zero with respect to Cap Provider and
Counterparty.

 

  (B) “Moody’s Threshold” means, with respect to Cap Provider and any date of
determination, if Cap Provider has not satisfy the Moody’s First Trigger Ratings
Requirement (i) continuously for 30 Local Business Days as of such date or
(ii) as of the first day that such Cap Provider entered into the Transaction,
zero; otherwise, infinity.

“Moody’s Threshold” means, with respect to Counterparty: Infinity.

 

  (C) “S&P Threshold” means, with respect to Cap Provider and any date of
determination, if Cap Provider does not satisfy the S&P First Ratings
Requirements (i) continuously for 10 Local Business Days as of such date or
(ii) as of the first day that such Cap Provider entered into the Transaction,
zero; otherwise, infinity.

“S&P Threshold” means, with respect to Counterparty: Infinity.

 

  (C) “Minimum Transfer Amount” means with respect to Cap Provider: $0. “Minimum
Transfer Amount” means with respect to Counterparty: Infinity.

 

  (D) Rounding. The Delivery Amount up to the nearest integral multiple of
$[        ] and the Return Amount will be rounded down to the nearest integral
multiple of $[        ].

 

  (c) Valuation and Timing.

(i) “Valuation Agent” means Cap Provider.

 

2



--------------------------------------------------------------------------------

(ii) “Valuation Date” means the first Local Business Day in each week on which
any of the S&P Threshold or the Moody’s Threshold is zero.

(iii) “Valuation Time” means:

[    ] the close of business in the city of the Valuation Agent on the Valuation
Date or date of calculation, as applicable;

[X] the close of business on the Local Business Day before the Valuation Date or
date of calculation, as applicable;

provided that the calculations of Value and Exposure will be made as of
approximately the same time on the same date.

(iv) “Notification Time” means 1:00 p.m., New York time, on a Local Business
Day, unless otherwise specified here:

(d) Conditions Precedent and Secured Party’s Rights and Remedies. The following
Termination Event(s) will be a “Specified Condition” for the party specified
(that party being the Affected Party if the Termination Event occurs with
respect to that party): Not applicable.

(e) Substitution.

(i) “Substitution Date” has the meaning specified in Paragraph 4(d)(ii).

(ii) Consent. If specified here as applicable, then the Pledgor must obtain the
Secured Party’s consent for any substitution pursuant to Paragraph 4(d):
Inapplicable.

(f) Dispute Resolution.

(i) “Resolution Time” means 1:00 p.m., New York time, on the Local Business Day
following the date on which the notice is given that gives rise to a dispute
under Paragraph 5, unless otherwise specified here:

(ii) Value. For the purpose of Paragraphs 5(i)(C) and 5(ii), the Value of Posted
Credit Support will be calculated as follows:

For Eligible Collateral other than Cash listed in Annex A or Annex B, as
applicable: the sum of (A) the product of (1)(x) the bid price at the Valuation
Time for such securities on the principal national securities exchange on which
such securities are listed, or (y) if such securities are not listed on a
national securities exchange, the bid price for such securities quoted at the
Valuation Time by any principal market maker for such securities selected by the
Valuation Agent, or (z) if no such bid price is listed or quoted for such date,
the bid price listed or quoted (as the case may be) at the Valuation Time for
the day next preceding such date on which such prices were available and (2) the
applicable Valuation Percentage for such Eligible Collateral, and (B) the
accrued interest on such securities (except to the extent Transferred to the
Pledgor pursuant to Paragraph 6(d)(ii) or included in the applicable price
referred to in the immediately preceding clause (A)) as of such date.

 

3



--------------------------------------------------------------------------------

For Cash, the amount thereof multiplied, in the case of the S&P Value, by the
applicable S&P Valuation Percentage.

(iii) Alternative. The provisions of Paragraph 5 will apply.

(g) Holding and Using Posted Collateral.

(i) Eligibility to Hold Posted Collateral; Custodians. Counterparty and its
Custodian will be entitled to hold Posted Collateral pursuant to Paragraph 6(b);
provided that the following conditions applicable to it are satisfied:

(1) Counterparty is not a Defaulting Party;

(2) Posted Collateral may be held only in the following jurisdictions: United
States; and

(3) the Custodian has a short-term unsecured and unsubordinated debt rating from
S&P of “A-1,” or, if such entity does not have a short-term unsecured and
unsubordinated debt rating from S&P, a long-term unsecured and unsubordinated
debt rating or counterparty rating from S&P of “A+”.

If at any time the Custodian does not satisfy Paragraph 13(g)(3) above,
Counterparty must within 60 days obtain a replacement Custodian with ratings
from S&P that satisfy Paragraph 13(g)(3) above.

Initially, the Custodian for Counterparty is [COUNTERPARTY TO DESIGNATE].

(ii) Use of Posted Collateral. The provisions of Paragraph 6(c)(i) will not
apply to Counterparty except to the extent required to effect the transfer of
this Transaction pursuant to Section 3(a) of the Confirmation.

(h) Distributions and Interest Amount.

(i) Interest Rate. The “Interest Rate” will be the actual interest earned on the
Posted Collateral, or such other rate as the parties may agree to from time to
time.

(ii) Transfer of Interest Amount. The Transfer of the Interest Amount will be
made on the last Local Business Day of each calendar month and on any Local
Business Day that Posted Collateral in the form of Cash is Transferred to the
Pledgor pursuant to Paragraph 3(b).

(iii) Alternative to Interest Amount. The provisions of Paragraph 6(d)(ii) will
apply.

 

4



--------------------------------------------------------------------------------

(i) Additional Representation(s). There are no additional representations by
either party.

(j) Other Eligible Support and Other Posted Support.

(i) “Value” with respect to Other Eligible Support and Other Posted Support
means: not applicable.

(ii) “Transfer” with respect to Other Eligible Support and Other Posted Support
means: not applicable.

(k) Demands and Notices.

All demands, specifications and notices under this Annex will be made pursuant
to the Notices Section of this Agreement, unless otherwise specified here:

Cap Provider:

Counterparty:

(l) Addresses for Transfers.

Cap Provider:

Counterparty:

(m) Other Provisions.

(i) Agreement as to Single Secured Party and Single Pledgor. Cap Provider and
Counterparty hereby agree that, notwithstanding anything to the contrary in the
CSA Form, (a) the term “Secured Party” as used in the CSA Form means only
Counterparty, (b) the term “Pledgor” as used in the CSA Form means only Cap
Provider, (c) only Cap Provider makes the pledge and grant in Paragraph 2, the
acknowledgement in the final sentence of Paragraph 8(a) and the representations
in Paragraph 9.

(ii) Events of Default. Paragraph 7 will not apply to cause any Event of Default
to exist with respect to Counterparty except that Paragraph 7(i) will apply to
Counterparty solely in respect of Counterparty’s obligations under Paragraph
3(b) of the CSA Form. Notwithstanding anything to the contrary in Paragraph 7 of
the CSA Form, any failure by Cap Provider to comply with or perform any
obligation to be complied with or performed by Cap Provider under the CSA Form
shall only be an Event of Default if at such time Cap Provider has failed to
satisfy Moody’s Second Trigger Ratings Requirement continuously for at least 30
Local Business Days.

(iii) Additional Definitions.

“DV01” means, with respect to any date of determination, the estimated change in
the Secured Party’s Exposure that would result from a one basis point change in
the relevant

 

5



--------------------------------------------------------------------------------

swap curve on such date, as determined by the Valuation Agent in good faith and
in a commercially reasonable manner in accordance with the relevant methodology
customarily used by the Valuation Agent. The Valuation Agent shall, upon request
of Counterparty, provide to Counterparty a statement showing in reasonable
detail such calculation.

“Local Business Day” means, for purposes of the CSA Form, any day on which
(A) commercial banks are open for business in New York and the location of Cap
Provider, Counterparty and any Custodian, and (B) in relation to a Transfer of
Eligible Collateral, any day on which the clearance system agreed between the
parties for the delivery of Eligible Collateral is open for acceptance and
execution of settlement instructions or in the case of a Transfer of Cash or
other Eligible Collateral for which delivery is contemplated by other means a
day on which commercial banks are open for business in New York and the location
of Cap Provider, Counterparty and any Custodian.

“Moody’s Credit Support Amount” means, for any Valuation Date:

 

  (A) if the Moody’s Threshold for such Valuation Date is zero and it is not the
case that, as of such Valuation Date, Cap Provider has not satisfied the Moody’s
Second Ratings Requirement continuously for at least 30 Local Business Days, an
amount (never less than zero) equal to the sum of the Secured Party’s Exposure
and Moody’s First Trigger Additional Amount;

 

  (B) if the Moody’s Threshold for such Valuation Date is zero and, as of such
Valuation Date, the Cap Provider has not satisfied the Moody’s Second Trigger
Ratings Requirement continuously for at least 30 Local Business Days, an amount
equal to the greatest of (x) zero, (y) the aggregate amount of the Next Payments
for all Next Payment Dates, and (z) the sum of the Secured Party’s Exposure and
Moody’s Second Trigger Additional Amount; or

 

  (C) if the Moody’s Threshold for such Valuation Date is infinity, zero.

“Moody’s First Trigger Additional Amount” means, for any Valuation Date, the
lesser of (x) the product of the Moody’s First Trigger DV01 Multiplier and DV01
for such Valuation Date and (y) the product of (i) Moody’s First Trigger
Notional Amount Multiplier, (ii) the Scale Factor, if any, or, if no Scale
Factor is applicable to this Transaction, one, and (iii) the Notional Amount for
the Calculation Period which includes such Valuation Date.

“Moody’s First Trigger DV01 Multiplier” means 25 or such other number as
determined by Moody’s.

“Moody’s First Trigger Notional Amount Multiplier” means 4% or such other number
as determined by Moody’s.

 

6



--------------------------------------------------------------------------------

“Moody’s Second Trigger Additional Amount” means, for any Valuation Date,

 

  (A) if this Transaction is not a Transaction-Specific Hedge, the lesser of
(i) the product of the Moody’s Second Trigger DV01 Multiplier and DV01 for such
Valuation Date and (ii) the product of (1) the Moody’s Second Trigger Notional
Amount Multiplier, (2) the Scale Factor, if any, or, if no Scale Factor is
applicable for this Transaction, one, and (3) the Notional Amount for the
Calculation Period which includes such Valuation Date; or

 

  (B) if such Transaction is a Transaction-Specific Hedge, the lesser of (i) the
product of the Moody’s Second Trigger Transaction-Specific Hedge DV01 Multiplier
and DV01 for such Valuation Date and (ii) the product of (1) the Moody’s Second
Trigger Transaction-Specific Hedge Notional Amount Multiplier, (2) the Scale
Factor, if any, or, if no Scale Factor is applicable for this Transaction, one,
and (3) the Notional Amount for the Calculation Period which includes such
Valuation Date.

“Moody’s Second Trigger DV01 Multiplier” means 60 or such other number as
determined by Moody’s.

“Moody’s Second Trigger Notional Amount Multiplier” means 9% or such other
number as determined by Moody’s.

“Moody’s Second Trigger Transaction-Specific Hedge DV01 Multiplier” means 75 or
such other number as determined by Moody’s.

“Moody’s Second Trigger Transaction-Specific Hedge Notional Amount Multiplier”
means 11% or such other number as determined by Moody’s.

“Moody’s Value” means, on any date and with respect to any Eligible Collateral,
(A) in the case of Eligible Collateral other than Cash, the product of (x) the
bid price obtained by the Valuation Agent for such Eligible Collateral and
(y) the applicable Moody’s Valuation Percentage for such Eligible Collateral set
forth in the table attached as Annex B hereto and (B) in the case of Cash, the
amount thereof.

“Moody’s Valuation Percentage” means, with respect to a Valuation Date and each
item of Eligible Collateral,

 

  (A) if it is not the case that, as of such Valuation Date, Cap Provider has
not satisfied the Moody’s Second Trigger Ratings Requirement continuously for at
least 30 Local Business Days, the corresponding percentage for such Eligible
Collateral in the column headed “Moody’s First Trigger Ratings Requirement
Valuation Percentage” in the table attached as Annex B hereto or

 

  (B) if it is the case that, as of such Valuation Date, Cap Provider has not
satisfied the Moody’s Second Trigger Ratings Requirement continuously for at
least 30 Local Business Days, the corresponding percentage for such Eligible
Collateral in the column headed “Moody’s Second Trigger Ratings Requirement
Valuation Percentage” in the table attached as Annex B hereto.

 

7



--------------------------------------------------------------------------------

“Next Payment” means, in respect of each Next Payment Date, an amount (never
less than zero) equal to the excess of the aggregate amount of any payments due
to be made by Cap Provider under Section 2(a) of the CSA Form on such Next
Payment Date over the aggregate amount of any payments due to be made by
Counterparty under Section 2(a) of the CSA Form on such Next Payment Date (any
such payments determined based on rates prevailing the date of determination).

“Next Payment Date” means each date on which the next scheduled payment under
this Transaction is due to be paid.

“S&P Credit Support Amount” means, for any Valuation Date:

 

  (A) if the S&P Threshold for such Valuation Date is zero and it is not the
case that, as of such Valuation Date, Cap Provider has not satisfied the S&P
Second Ratings Requirement continuously for at least 10 Local Business Days, an
amount equal to the Secured Party’s Exposure;

 

  (B) if the S&P Threshold for such Valuation Date is zero and, as of such
Valuation Date, the Cap Provider has not satisfied the S&P Second Ratings
Requirement continuously for at least 10 Local Business Days, an amount equal to
125% of the Secured Party’s Exposure; or

 

  (C) if the S&P Threshold for such Valuation Date is infinity, zero.

“S&P Valuation Percentage” means, with respect to a Valuation Date and each item
of Eligible Collateral,

 

  (A) if it is not the case that, as of such Valuation Date, Cap Provider has
not satisfied the S&P Second Ratings Requirement continuously for at least 10
Local Business Days, the corresponding percentage for such Eligible Collateral
in the column headed “S&P First Ratings Requirement Valuation Percentage” in the
table attached as Annex A hereto or

 

  (B) if it is the case that, as of such Valuation Date, Cap Provider has not
satisfied the S&P Second Ratings Requirement continuously for at least 10 Local
Business Days, the corresponding percentage for such Eligible Collateral in the
column headed “S&P Second Ratings Requirement Valuation Percentage” in the table
attached as Annex A hereto.

 

8



--------------------------------------------------------------------------------

“S&P Value” means, on any date and with respect to any Eligible Collateral,
(A) in the case of Eligible Collateral other than Cash, the product of (x) the
bid price obtained by the Valuation Agent for such Eligible Collateral and
(y) the applicable S&P Valuation Percentage for such Eligible Collateral set
forth in the table attached as Annex A hereto and (B) in the case of Cash, the
amount thereof multiplied by the applicable S&P Valuation Percentage set forth
in the table attached as Annex A hereto.

“Scale Factor” means (A), for purposes of the definition of “Moody’s First
Trigger Additional Amount”, the percentage set forth in the applicable row of
Table 1 hereto; (B), for purposes of clause (A) of the definition of “Moody’s
Second Trigger Additional Amount”, the percentage set forth in the applicable
row of Table 2 hereto; and (C), for purposes of clause (B) of the definition of
“Moody’s Second Trigger Additional Amount”, the percentage set forth in the
applicable row of Table 3 hereto

“Valuation Percentage” means, for purposes of determining the S&P Value with
respect to any Eligible Collateral or Posted Collateral, the applicable S&P
Valuation Percentage as set forth in the table attached as Annex A hereto.

“Value” means, in respect of any date, the related S&P Value or the related
Moody’s Value or both, as applicable.

 

9



--------------------------------------------------------------------------------

Annex A

The S&P Valuation Percentages listed below shall apply to the following Eligible
Collateral with respect to the calculation of the S&P Value:

 

Eligible Collateral

   S&P First
Ratings
Requirement
Valuation
Percentage     S&P Second
Ratings
Requirement
Valuation
Percentage  

(A)   Cash

     100 %      80 % 

(B)   U.S. treasuries (current coupon, constant maturity) rated “AAA” by S&P,
U.S. agencies covered bonds (floating) rated “AAA” by S&P, sovereign bonds
(floating) rated “AAA” by S&P, credit card ABS (floating) rated “AA” or higher
by S&P, auto ABS (floating) rated “AA” or higher by S&P and U.S. student loan
ABS (floating) rated “AAA” by S&P, in each case with a weighted average life of
less than 5 years.

     98.0 %      78.4 % 

(C)   U.S. treasuries (current coupon, constant maturity) rated “AAA” by S&P,
U.S. agencies covered bonds (floating) rated “AAA” by S&P, sovereign bonds
(floating) rated “AAA” by S&P, credit card ABS (floating) rated “AA” or higher
by S&P, auto ABS (floating) rated “AA” or higher by S&P and U.S. student loan
ABS (floating) rated “AAA” by S&P, in each case with a weighted average life of
greater than 5 years but less than 10 years.

     92.6 %      74.1 % 

(D)   Covered bonds (fixed) rated “AAA” by S&P, sovereign bonds (fixed) rated
“AAA” by S&P, credit card ABS (floating) rated “A” by S&P, auto ABS (floating)
rated “A” by S&P, CMBS (floating) rated “AAA” by S&P, CDO (floating) rated “AAA”
by S&P, U.S. student loan ABS (floating) rated “AA” or “A” by S&P and corporate
bonds (fixed or floating) rated “AA” or higher by S&P, in each case with a
weighted average life of less than 5 years.

     95.2 %      76.2 % 

(E)   Covered bonds (fixed) rated “AAA” by S&P, sovereign bonds (fixed) rated
“AAA” by S&P, credit card ABS (floating) rated “A” by S&P, auto ABS

     87 %      69.6 % 

 

1



--------------------------------------------------------------------------------

(floating) rated “A” by S&P, CMBS (floating) rated “AAA” by S&P, CDO (floating)
rated “AAA” by S&P, U.S. student loan ABS (floating) rated “AA” or “A” by S&P
and U.S. and European corporate bonds (fixed or floating) rated “AAA” or “AA” by
S&P, in each case with a weighted average life of greater than 5 years but less
than 10 years.

(F)    Credit card ABS (floating) rated “BBB” by S&P, auto ABS (floating) rated
“BBB” by S&P, CDO (floating) rated “AA” or “A” by S&P, U.S. student loan ABS
(floating) rated “BBB” by S&P, and corporate bonds (fixed or floating) rated “A”
by S&P, , in each case with a weighted average life of less than 5 years.

  80 %    64 % 

(G)   Credit card ABS (floating) rated “BBB” by S&P, auto ABS (floating) rated
“BBB” by S&P, CDO (floating) rated “AA” or “A” by S&P, U.S. student loan ABS
(floating) rated “BBB” by S&P and corporate bonds (fixed or floating) rated “A”
by S&P, in each case with a weighted average life of greater than 5 years but
less than 10 years.

  71.4 %    57.1 % 

 

2



--------------------------------------------------------------------------------

Annex B

The Moody’s Valuation Percentages listed below shall apply to the following
Eligible Collateral with respect to the calculation of the Moody’s Value:

 

Instrument

   Moody’s First Trigger
Ratings Requirement
Valuation Percentage     Moody’s First Trigger
Ratings Requirement
Valuation Percentage  

U.S. Dollar Cash

     100 %      100 % 

Euro Cash

     97 %      93 % 

Sterling Cash

     97 %      94 % 

Fixed Rate Negotiable Treasury Debt issued by U.S. Treasury Department with
Remaining Maturity:

   

<1 Year

     100 %      100 % 

1 to 2 years

     100 %      99 % 

2 to 3 years

     100 %      98 % 

3 to 5 years

     100 %      97 % 

5 to 7 years

     100 %      95 % 

7 to 10 years

     100 %      94 % 

10 to 20 years

     100 %      89 % 

> 20 years

     100 %      87 % 

Floating-Rate Negotiable U.S. Dollar Denominated Treasury Debt Issued by The
U.S. Treasury Department

   

All Maturities

     100 %      99 % 

Fixed-Rate U.S. Dollar Denominated U.S. Agency Debentures with Remaining
Maturity:

  

< 1 Year

     100 %      99 % 

1 to 2 years

     100 %      98 % 

2 to 3 years

     100 %      97 % 

3 to 5 years

     100 %      96 % 

5 to 7 years

     100 %      94 % 

7 to 10 years

     100 %      93 % 

10 to 20 years

     100 %      88 % 

> 20 years

     100 %      86 % 

Floating-Rate U.S. Dollar Denominated U.S. Agency Debentures

  

All maturities

     100 %      98 % 

Fixed-Rate Euro Denominated Euro-Zone Government Bonds Rated Aa3 or Above by
Moody’s with Remaining Maturity:

   

< 1 Year

     97 %      93 % 

1 to 2 years

     97 %      92 % 

2 to 3 years

     97 %      91 % 

3 to 5 years

     97 %      89 % 

5 to 7 years

     97 %      87 % 

7 to 10 years

     97 %      86 % 

10 to 20 years

     97 %      82 % 

> 20 years

     97 %      80 % 

Floating-Rate Euro Denominated Euro-Zone Government Bonds Rated Aa3 or Above by
Moody’s

   

All maturities:

     97 %      92 % 

Qualified Commercial Paper

          0 %*      0 %* 

 

1



--------------------------------------------------------------------------------

For the purposes of the above table, “Qualified Commercial Paper” means
commercial paper with a rating of at least P-1 by Moody’s and having a remaining
maturity of not more than one month.

 

* or such other percentage in respect of which Moody’s has provided a rating
affirmation.

 

2



--------------------------------------------------------------------------------

Table 1

Moody’s First Trigger Factor

 

Remaining Weighted Average Life of Hedge in Years

   Scale Factor  

1 or less

     0.25 % 

More than 1 but not more than 2

     0.50 % 

More than 2 but not more than 3

     0.70 % 

More than 3 but not more than 4

     1.00 % 

More than 4 but not more than 5

     1.20 % 

More than 5 but not more than 6

     1.40 % 

More than 6 but not more than 7

     1.60 % 

More than 7 but not more than 8

     1.80 % 

More than 8 but not more than 9

     2.00 % 

More than 9 but not more than 10

     2.20 % 

More than 10 but not more than 11

     2.30 % 

More than 11 but not more than 12

     2.50 % 

More than 12 but not more than 13

     2.70 % 

More than 13 but not more than 14

     2.80 % 

More than 14 but not more than 15

     3.00 % 

More than 15 but not more than 16

     3.20 % 

More than 16 but not more than 17

     3.30 % 

More than 17 but not more than 18

     3.50 % 

More than 18 but not more than 19

     3.60 % 

More than 19 but not more than 20

     3.70 % 

More than 20 but not more than 21

     3.90 % 

More than 21 but not more than 22

     4.00 % 

More than 22 but not more than 23

     4.00 % 

More than 23 but not more than 24

     4.00 % 

More than 24 but not more than 25

     4.00 % 

More than 25 but not more than 26

     4.00 % 

More than 26 but not more than 27

     4.00 % 

More than 27 but not more than 28

     4.00 % 

More than 28 but not more than 29

     4.00 % 

More than 29

     4.00 % 

 

1



--------------------------------------------------------------------------------

Table 2

Moody’s Second Trigger Factor for Interest Rate Swaps with Fixed Notional
Amounts

 

Remaining Weighted Average Life of Hedge in Years

   Scale Factor  

1 or less

     0.60 % 

More than 1 but not more than 2

     1.20 % 

More than 2 but not more than 3

     1.70 % 

More than 3 but not more than 4

     2.30 % 

More than 4 but not more than 5

     2.80 % 

More than 5 but not more than 6

     3.30 % 

More than 6 but not more than 7

     3.80 % 

More than 7 but not more than 8

     4.30 % 

More than 8 but not more than 9

     4.80 % 

More than 9 but not more than 10

     5.30 % 

More than 10 but not more than 11

     5.60 % 

More than 11 but not more than 12

     6.00 % 

More than 12 but not more than 13

     6.40 % 

More than 13 but not more than 14

     6.80 % 

More than 14 but not more than 15

     7.20 % 

More than 15 but not more than 16

     7.60 % 

More than 16 but not more than 17

     7.90 % 

More than 17 but not more than 18

     8.30 % 

More than 18 but not more than 19

     8.60 % 

More than 19 but not more than 20

     9.00 % 

More than 20 but not more than 21

     9.00 % 

More than 21 but not more than 22

     9.00 % 

More than 22 but not more than 23

     9.00 % 

More than 23 but not more than 24

     9.00 % 

More than 24 but not more than 25

     9.00 % 

More than 25 but not more than 26

     9.00 % 

More than 26 but not more than 27

     9.00 % 

More than 27 but not more than 28

     9.00 % 

More than 28 but not more than 29

     9.00 % 

More than 29

     9.00 % 

 

1



--------------------------------------------------------------------------------

Table 3

Moody’s Second Trigger Factor for Transaction-Specific Hedges

 

Remaining Weighted Average Life of Hedge in Years

   Scale Factor  

1 or less

     0.75 % 

More than 1 but not more than 2

     1.50 % 

More than 2 but not more than 3

     2.20 % 

More than 3 but not more than 4

     2.90 % 

More than 4 but not more than 5

     3.60 % 

More than 5 but not more than 6

     4.20 % 

More than 6 but not more than 7

     4.80 % 

More than 7 but not more than 8

     5.40 % 

More than 8 but not more than 9

     6.00 % 

More than 9 but not more than 10

     6.60 % 

More than 10 but not more than 11

     7.00 % 

More than 11 but not more than 12

     7.50 % 

More than 12 but not more than 13

     8.00 % 

More than 13 but not more than 14

     8.50 % 

More than 14 but not more than 15

     9.00 % 

More than 15 but not more than 16

     9.50 % 

More than 16 but not more than 17

     9.90 % 

More than 17 but not more than 18

     10.40 % 

More than 18 but not more than 19

     10.80 % 

More than 19 but not more than 20

     11.00 % 

More than 20 but not more than 21

     11.00 % 

More than 21 but not more than 22

     11.00 % 

More than 22 but not more than 23

     11.00 % 

More than 23 but not more than 24

     11.00 % 

More than 24 but not more than 25

     11.00 % 

More than 25 but not more than 26

     11.00 % 

More than 26 but not more than 27

     11.00 % 

More than 27 but not more than 28

     11.00 % 

More than 28 but not more than 29

     11.00 % 

More than 29

     11.00 % 

 

1



--------------------------------------------------------------------------------

Exhibit B

Form of Subordination, Non-Disturbance and Attornment Agreement

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”)
is dated the      day of             , 200  , and is made by and among GOLDMAN
SACHS MORTGAGE COMPANY, a New York limited partnership, having an address at 85
Broad Street, New York, New York 10004, Attention: Jeffrey Fastov, (together
with its successors and assigns, “Lender”),                     , d/b/a
                    , having an address of                     (“Tenant”), and
                    , having an address of                      (“Landlord”).

W I T N E S S E T H

WHEREAS, Tenant has entered into a lease (“Lease”) dated                     
with Landlord, covering the premises known as                      (the
“Premises”) within the property known as                     , more particularly
described as shown on Exhibit A, attached hereto (the “Real Property”).

WHEREAS, Lender has agreed to make or has made a mortgage loan to Landlord,
secured by a mortgage, deed of trust or similar security instrument of the Real
Property (the “Mortgage”), and the parties desire to set forth their agreement
herein.

NOW, THEREFORE, in consideration of the premises and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

Section 1. Subordination. The Lease and all extensions, renewals, replacements
or modifications thereof are and shall be subject and subordinate to the
Mortgage and all terms and conditions thereof insofar as it affects the Real
Property of which the Premises form a part, and to all renewals, modifications,
consolidations, replacements and extensions thereof, to the full extent of
amounts secured thereby and interest thereon.

Section 2. Attornment. Tenant shall attorn to and recognize any purchaser at a
foreclosure sale under the Mortgage, any transferee who acquires the Premises by
deed in lieu of foreclosure, and the successors and assigns of such
purchaser(s), as its landlord for the unexpired balance (and any extensions, if
exercised) of the term of the Lease on the same terms and conditions set forth
in the Lease.

Section 3. Non-Disturbance. If it becomes necessary to foreclose the Mortgage,
Lender shall neither terminate the Lease nor join Tenant in summary or
foreclosure proceedings for the purpose of terminating the Lease so long as
Tenant is not in default under any of the terms, covenants, or conditions of the
Lease beyond any applicable notice and cure periods.

 

1



--------------------------------------------------------------------------------

Section 4. Limitation of Liability. If Lender succeeds to the interest of
Landlord under the Lease, Lender shall not be: (a) liable for the return of any
security deposit unless such deposit has been delivered to Lender by Landlord or
is in an escrow fund available to Lender, (b) bound by any rent or additional
rent that Tenant might have paid for more than the current month to any prior
landlord (including Landlord), (c) bound by any amendment, modification, or
termination of the Lease made without Lender’s prior written consent to the
extent such consent is required to be obtained by Landlord under the Loan
Agreement (as defined in the Mortgage) (which consent shall not be unreasonably
withheld or delayed), (d) liable to Tenant for any act, omission or default of
any prior landlord, (e) subject to any offset or defense which the Tenant might
have against any prior landlord or (f) personally liable under the Lease,
Lender’s liability thereunder being limited to its interest in the Real
Property.

Section 5. Successors and Assigns. This Agreement shall be binding on and shall
inure to the benefit of the parties hereto and their successors and assigns.

Section 6. Notices. Tenant shall give Lender, by commercial overnight delivery
service, a copy of any notice of default served on Landlord at the same time
such notice is sent to the Landlord, addressed to Lender at Lender’s address set
forth above or at such other address as to which Tenant has been notified in
writing. Lender shall have the right, but not the obligation, to cure such
default within the time period specified in the Lease.

Section 7. Payment of Rent. Landlord has agreed under the Mortgage and other
loan documents that all rentals and other sums payable under the Lease shall be
paid directly by Tenant to Lender upon the occurrence of certain circumstances.
After receipt of notice from Lender to Tenant, at the address set forth above or
at such other address as to which Lender has been notified in writing, that
rentals under the Lease shall be paid to Lender, Tenant shall pay to Lender, or
at the direction of Lender, all monies due or to become due to Landlord under
the Lease. Tenant shall have no responsibility to ascertain whether such demand
by Lender is permitted under the Mortgage, or to inquire into the existence of a
default. Landlord hereby waives any right, claim, or demand it may now or
hereafter have against Tenant by reason of such payment to Lender, and any such
payment shall discharge the obligations of Tenant to make such payment to
Landlord.

Section 8. Further documents. The foregoing provisions shall be self-operative
and effective without the execution of any further instruments on the part of
any party hereto. Tenant agrees, however, to execute and deliver to Mortgagee or
to any person to whom Tenant herein agrees to attorn such other instruments as
either shall reasonably request in order to confirm said provisions.

Section 9. Modification. This Agreement may not be modified orally or in a
manner other than by an agreement signed by the parties hereto or their
respective successors in interest.

Section 10. Choice of Law. This Agreement shall be governed by the internal law
(and not the law of conflicts) of the State in which the Real Property is
located.

 

2



--------------------------------------------------------------------------------

Section 11. Counterparts. This Agreement may be executed in two or more
counterparts which, when take together, shall constitute one and the same
original.

[No further text on this page; Signature page follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed these presents as of the
day and year first above written.

 

LENDER: GOLDMAN SACHS MORTGAGE COMPANY, a New York limited partnership By:
Goldman Sachs Real Estate Funding Corp., its general partner By:

 

Name: Title: TENANT: By:

 

Name: Title:

 

4



--------------------------------------------------------------------------------

Exhibit A

[Attach legal description]

 

5



--------------------------------------------------------------------------------

Exhibit C

FORM OF SUBORDINATION OF MANAGEMENT AGREEMENT

CONSENT AND AGREEMENT OF MANAGER

AND SUBORDINATION OF MANAGEMENT AGREEMENT

(Mortgage)

THIS CONSENT AND AGREEMENT OF MANAGER AND SUBORDINATION OF MANAGEMENT AGREEMENT
(this “Agreement”), dated as of [                ], 2007, is made by and among
[                    ], a [                    ] (“Manager”), GOLDMAN SACHS
MORTGAGE COMPANY, a New York limited partnership (together with its successors
and permitted assigns, “Lender”), and, for the purpose of evidencing its consent
to the terms, covenants and conditions contained herein, is joined by W2007
EQUITY INNS REALTY, LLC, a Delaware limited liability company, and W2007 EQUITY
INNS REALTY, L.P., a Delaware limited partnership (individually or collectively,
as the context requires, and together with their respective successors and
permitted assigns, “Borrower”), and the operating lessees identified on Schedule
B (the “TRS Lessees”).

W I T N E S S E T H:

WHEREAS, Borrower and Lender are parties to a Loan Agreement, dated as of the
date hereof (as the same may be modified or replaced, the “Loan Agreement”; all
capitalized terms used but not defined herein shall have the meaning given such
terms in the Loan Agreement);

WHEREAS, Borrower owns certain fee simple and/or leasehold estates and
appurtenant interests in those certain parcels of real property identified as
the “Mortgaged Properties” in the Loan Agreement, together with the buildings,
structures and other improvements now or hereafter located thereon or thereunder
(such parcels of real property being hereinafter referred to collectively as the
“Properties”);

WHEREAS, Borrower, as lessor, and the TRS Lessees, as lessees, are parties to
those certain operating lease agreements identified on Schedule B attached
hereto, each dated as of the date hereof (the “TRS Leases”), pursuant to which
the TRS Lessees lease and operate certain of the Properties;

WHEREAS, the Loan is evidenced by one or more promissory notes, each dated as of
the date hereof, executed by Borrower and payable to the order of Lender (as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time, collectively, the “Note”) and is secured by, among other things,
those certain “Mortgages” (as defined in the Loan Agreement) executed by
Borrower and the applicable TRS Lessee(s), as mortgagors, grantors or debtors,
as applicable, in favor of Lender, as mortgagee, grantee, beneficiary or lender,
as applicable, and encumbering each of the Properties (as the same may be
modified or replaced, collectively, the “Mortgages”);

 

1



--------------------------------------------------------------------------------

WHEREAS, pursuant to those certain hotel management agreements identified on
Schedule C attached hereto, each by and between one or more of the TRS Lessees
and Manager (the “Management Agreement”), Manager has agreed to operate, direct,
manage and supervise the Property or Properties listed on Schedule A attached
hereto (collectively, the “Managed Properties”; and each, a “Managed Property”);
and

WHEREAS, Borrower is required to cause Manager to deliver this Agreement to
Lender pursuant to the terms of the Loan Agreement and the other Loan Documents.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in order to induce Lender to accept the
Mortgages, Manager hereby represents, warrants, covenants and agrees for the
benefit of Lender as follows:

1. Representations. Manager warrants and represents to Lender, as of the date
hereof, that the following are true and correct:

(a) Manager has agreed to act as manager of the Managed Properties pursuant to
the Management Agreements. A true, correct and complete copy of each of the
Management Agreements has been provided to Lender on or prior to the date
hereof, each of which is in full force and effect, and none of the Management
Agreements has been modified or amended.

(b) The entire agreement between Manager, on the one hand, and Borrower and/or
the TRS Lessees, on the other hand, for the management and operation of the
Managed Properties is evidenced by the Management Agreements, together with
those certain agreements identified on Schedule D attached hereto.

(c) Each of the Management Agreements has been executed by the duly authorized
officer(s) of Manager and constitutes the valid and binding agreement of
Manager, enforceable in accordance with its terms, and Manager has full
authority under all state and local laws and regulations to perform all of its
obligations under such Management Agreement.

(d) Neither the applicable TRS Lessee nor Manager is in default in the
performance of any of its respective obligations under any of the Management
Agreements. All payments and fees required to be paid by the TRS Lessees to
Manager thereunder have been paid to the date hereof and Manager has no claims
against Borrower or any TRS Lessee for indemnification as of the date hereof.

(e) Neither Manager nor any of its affiliates nor, to Manager’s knowledge, any
party other than Borrower or the TRS Lessees, owns any interest in any fixtures,
equipment, or other articles of personal property located at each of the Managed
Properties, including without limitation, the FF&E located at each of the
Managed Properties.

2. Consent. Manager hereby consents to the collateral assignment of the
Management Agreements to Lender as security for Borrower’s obligations in
respect of the Loan, in accordance with the terms and conditions contained
herein.

 

2



--------------------------------------------------------------------------------

3. Agreements. Notwithstanding the terms of the Management Agreements, so long
as any of the Mortgages encumbering the Managed Properties continues in effect,
Manager hereby consents to and covenants and agrees as follows:

(a) No Amendment of Management Agreements. Manager shall not make any material
modifications or amendments to any of the Management Agreements (including,
without limitation, to any provision with respect to minimum working capital
requirements) without first obtaining Lender’s written consent (not to be
unreasonably withheld or delayed) and Rating Confirmation, and no such
modification or amendment without such written consent and Rating Confirmation
shall be effective as to Lender.

(b) Notice to Lender and Right to Cure.

(i) Manager shall deliver to Lender a copy of any notice of termination or
default from Manager to any TRS Lessee under any of the Management Agreements,
which notice may be given by Manager to Lender simultaneously with such notice
to the applicable TRS Lessee.

(ii) If Manager has elected to terminate the Management Agreement with respect
to any of the Managed Properties as a result of a breach or default by any TRS
Lessee thereunder, Manager shall give Lender at least 45 days’ (or, in the case
of a breach or default by such TRS Lessee relating to its failure to provide
adequate working capital in respect of payroll and related employee expenses,
ten Business Days’ which ten Business Day period shall begin to run from the
date Manager gives Lender notice of such default pursuant to Section 3(b)(i) in
accordance with Section 9) prior written notice of such election to terminate
and the reasons therefor, which notice may be delivered to Lender simultaneously
with the notice to such TRS Lessee. In the event Lender (or Borrower or the TRS
Lessee) shall cure, or cause to be cured, such breach or default within said 45
day period (or, in the case of a breach or default by a TRS Lessee relating to
its failure to provide adequate working capital in respect of payroll and
related employee expenses, ten Business Day period), then any termination notice
related to such cause shall be null and void and of no further force or effect.

(c) Subordination of Management Agreements to Liens of Mortgages. The Management
Agreements do not create an interest in real property or constitute covenants
running with any of the Managed Properties. The Management Agreements and any
and all liens, rights and interests (whether choate or inchoate and including,
without limitation, all rights to payment (including, without limitation, any
management fees and incentive fees payable to Manager under the Management
Agreements) and all mechanic’s and materialmen’s liens under applicable law)
owed or claimed by Manager or held by Manager in and to any of the Managed
Properties are and shall be in all respects subordinate and inferior to:
(i) Lender’s right to payment under the Note and the other Loan Documents,
(ii) all obligations of TRS Lessee to Borrower under the TRS Lease including,
without limitation, the payment of all base and percentage rentals thereunder
(the “Lease Obligations”), and (iii) the liens and security interests created or
to be created for the benefit of Lender and securing the repayment of the Note,
including, without limitation, those created under the Mortgages encumbering,
among other things, the fee or leasehold interest (as applicable) of the
applicable Borrower, and the leasehold

 

3



--------------------------------------------------------------------------------

or subleasehold interest (as applicable), of the applicable TRS Lessee in the
Managed Properties, and all renewals, extensions, increases, supplements,
amendments, modifications and replacements of each of the foregoing. Without
limiting the generality of the foregoing, Manager hereby specifically
acknowledges and agrees to the terms of (i) Section 5.10 of the Loan Agreement
relating to the management of the Managed Properties and (ii) Section 5.16 of
the Loan Agreement relating to the application of Loss Proceeds to the
restoration and repair of the Managed Properties following casualty and
condemnation.

(d) Lender’s Right to Terminate.

(i) During the continuance of an Event of Default under the Loan Agreement,
Manager shall, at the request of Lender, continue performance, on behalf of
Lender, of all of Manager’s obligations under the terms of the Management
Agreements, notwithstanding any counterclaim, right of set-off, claim for
additional payment, defense or like right of Manager against any TRS Lessee or
any TRS Lessee’s default (including non-payment) under, or breach of, any of the
Management Agreements, provided, that Lender sends to Manager the notice set
forth in Section 3(h) hereof and performs or causes to be performed the
obligations of TRS Lessees to Manager under the applicable Management Agreements
(including payment of any management fees) accruing or arising from and after,
and with respect to the period commencing upon, the effective date of such
notice.

(ii) (A) During the continuance of an Event of Default under the Loan Agreement,
regardless of whether Lender has theretofore exercised its rights under
Section 3(d)(i) above; or (B) if Manager files or is the subject of a petition
(and, in the case of an involuntary petition, such petition is not dismissed or
discharged within 60 days) in bankruptcy, or if a trustee or receiver is
appointed for Manager’s assets or if Manager makes an assignment for the benefit
of creditors, or if Manager is adjudicated insolvent; then, in each such case,
Lender shall have the right and option to terminate, or to cause the TRS Lessees
to terminate, the Management Agreements with respect to the applicable Managed
Property or Managed Properties or with respect to all of the Managed Properties
by giving Manager 30 days’ prior written notice of such termination, in which
event Manager shall resign as manager of the applicable Managed Property or
Managed Properties effective not later than the end of such 30 day period and,
without limiting any rights of Manager against the TRS Lessees (except that such
rights are subordinated to the repayment in full of all of the Indebtedness and
Lease Obligations to the extent set forth in Section 3(c)), Lender shall neither
be bound by nor obligated to perform the covenants and obligations of the TRS
Lessees under the Management Agreements. For purposes of this Section 3(d)(ii),
an Event of Default shall be deemed to continue even after a foreclosure or
other conveyance-in-lieu of foreclosure upon any or all of the Managed
Properties. Without limiting the rights of Manager against the TRS Lessees
(except that such rights are subordinated to the repayment in full of all of the
Indebtedness and Lease Obligations to the extent set forth in Section 3(c)),
upon the termination of any Management Agreement in accordance with the terms of
this Section 3(d)(ii), Manager agrees not to look to Lender or Borrower for
payment of any cancellation or termination fees or payment of any accrued but
unpaid management fees

 

4



--------------------------------------------------------------------------------

relating to any of the Managed Properties subject to such terminated Management
Agreement accruing prior to the effective date of such termination or accruing
in connection with or as a result of such termination.

(iii) Notwithstanding anything in the Management Agreements to the contrary, in
the event that (A) Lender becomes the owner of any Managed Property or Managed
Properties through foreclosure, conveyance in lieu of foreclosure or otherwise,
and (B) the Management Agreements with respect to one or more of the Managed
Properties is then in full force and effect, then, without the execution of any
further instrument, Manager and Lender shall fully and completely recognize each
other as parties under the Management Agreement with respect to such Managed
Property or Managed Properties for the balance of the term thereof and any
extension or renewal thereof (subject to the right of Lender to terminate (or
cause the applicable TRS Lessee to terminate) the Management Agreements pursuant
to Section 3(d)(ii)), upon and bound by all of the terms and conditions therein
provided, so as to establish direct privity of contract between Manager and
Lender. The provisions of this Section 3(d)(iii) shall be effective and
self-operative without the execution of any further instrument.

(iv) In the event that Lender and Manager become direct parties to the
Management Agreement with respect to any of the Managed Properties pursuant to
Section 3(d)(iii), Lender shall have the right to sell, convey, transfer or
otherwise assign its interest in any of such Managed Properties and/or the
Management Agreement without the consent of Manager and immediately upon such
transfer or assignment, Lender, Borrower and the TRS Lessees shall be released
from, and have no further liability or obligations under, the applicable
Management Agreements to Manager or to any other Person in respect of any of
such Managed Properties, except for those liabilities and obligations in respect
of any of such Managed Properties which by the express terms of such Management
Agreements survive after the termination of the Management Agreements in respect
of such Managed Properties, but only to the extent that such liabilities and
obligations first arise after the date on which Lender becomes owner of such
Managed Properties and only to the extent accruing during Lender’s ownership
thereof.

(v) Nothing contained in this Agreement (including, but not limited to,
Section 3(c) hereof) shall prevent Manager from terminating the Management
Agreement in accordance with its terms by reason of nonpayment when due of any
management fees or other fees and reimbursements due and owing to Manager under
the terms of the Management Agreement (in each case, after any applicable notice
and cure periods set forth therein), subject in each case to the terms of
Section 3(b) hereof.

(e) Rights of First Offer. To the extent that any Management Agreement or any
other agreement to which Manager or any affiliate of Manager is a party grants
Manager or any such affiliate a right of first offer or similar right to
purchase any one or more of the Managed Properties upon the occurrence of a sale
or transfer of such Managed Property, or a sale or transfer of any direct or
indirect ownership interest in Borrower or any TRS Lessee, Manager agrees, for
the benefit of Borrower and Lender, that such right of first offer or similar

 

5



--------------------------------------------------------------------------------

right will not apply in the case of (i) the acquisition of Equity Inns, Inc. and
its subsidiaries by affiliates of the Whitehall Street Global Real Estate
Limited Partnership 2007, as more fully described in that certain Agreement and
Plan of Merger, dated as of June 20, 2007 or (ii) any foreclosure by Lender or
any nominee of Lender, or the receipt of a deed-in-lieu of foreclosure by Lender
or any such nominee, or the first sale or transfer of such Managed Property by
Lender or its nominee subsequent to such foreclosure or receipt of a
deed-in-lieu thereof.

(f) Further Assurances. Manager further agrees to: (i) furnish Lender upon
request with copies of such information as Borrower is entitled to receive under
the Management Agreements; and (ii) subject of the rights of tenants or other
occupants, and subject to the rights of any ground lessors (as applicable)
cooperate with Lender’s representative in any inspection of all or any portion
of any of the Managed Properties.

(g) Assignment of Leases and Rents. Manager acknowledges that, as further
security for the Note, Borrower and TRS Lessees have each executed and delivered
to Lender, with respect to each of the Managed Properties, certain assignments
of rents and leases (which may be contained in the applicable Mortgages), each
dated as of the date hereof (each, an “Assignment of Leases”), assigning to
Lender, among other things, all of Borrower’s and TRS Lessees’ right, title and
interest in and to all of the leases now or hereafter affecting such Managed
Property and all rents, income, receivables, receipts, revenues, deposits and
other consideration of whatever form or nature received by or paid to or for the
account of or benefit of Borrower or the TRS Lessess or their respective agents
or employees from any and all sources arising from or attributable to such
Managed Property.

(h) Lender Not Obligated Under Management Agreements. Manager further agrees
that nothing herein shall impose upon Lender any obligation for payment or
performance in favor of Manager, unless Lender notifies Manager in writing
during the continuance of an Event of Default under the Loan Agreement or
otherwise as permitted by the Loan Agreement, that: (i) Lender has elected to
assert the applicable TRS Lessee’s rights and/or the rights of Borrower (if any)
under the Management Agreement(s) with respect to a Managed Property or Managed
Properties and assume its obligations thereunder with respect to such Managed
Property or Managed Properties, and (ii) Lender agrees to pay, or cause to be
paid to, Manager the sums due Manager with respect to such Managed Property or
Managed Properties under the terms of the relevant Management Agreements from
and after the effective date of Lender’s notice to Manager. In no event shall
Lender be liable for any action or omission of Borrower, the TRS Lessees or any
prior owner of any of the Managed Properties, bound by any amendment or
modification of any of the Management Agreements made without Lender’s prior
written consent or subject to any counterclaim or claims which Manager might
assert or is entitled to assert against any TRS Lessee. Nothing contained in
this Agreement shall be deemed a waiver or release by Manager of any rights or
remedies Manager may have against the TRS Lessees under the Management
Agreements (except that such rights are subordinated to the repayment in full of
each and all of the Indebtedness and the Lease Obligations to the extent set
forth in Section 3(c)).

(i) No Joint Venture. Lender has no obligation to Manager with respect to the
Loan Agreement or the other Loan Documents, and Manager shall not be a third
party

 

6



--------------------------------------------------------------------------------

beneficiary with respect to any of Lender’s obligations to Borrower or the TRS
Lessees set forth in the Loan Documents. The relationship of Lender to Borrower
is one of a creditor to a debtor, and Lender is not a joint venturer or partner
of Borrower.

(j) Lender’s Reliance on Representations. Manager has executed this Agreement
with full knowledge that Lender shall rely upon the representations, warranties,
covenants and agreements herein contained.

(k) Governed by Loan Documents. Manager agrees that until such time as all of
the Mortgages encumbering any of the Managed Properties shall be released in
accordance with the terms of the Loan Documents, in the course of discharging
its duties under the Management Agreements, Manager shall not knowingly engage
in any act or activity, or knowingly fail to engage in any act or activity,
which engagement or failure to engage would constitute a violation of any
affirmative or negative covenant of Borrower under the Loan Agreement, or either
the Mortgages or the Assignments of Leases encumbering any of the Managed
Properties, or with respect to the operation or management of the Managed
Properties; provided, however, that (i) Manager’s compliance with the foregoing
agreement, to the extent such compliance requires the expenditure of funds,
shall at all times be expressly conditioned upon the timely provision to Manager
of such funds, (ii) the term “knowingly” as used above shall mean that the
applicable affirmative or negative covenant of such Borrower has been disclosed
and described to Manager, (iii) the foregoing agreement shall not impose any
obligation or duty on Manager to review any of the Loan Documents (but without
limiting the provisions of Section 3(c)), and (iv) the foregoing agreement of
Manager shall not impose upon Manager any obligation to perform services not
within the scope of Manager’s duties or authority as set forth in the Management
Agreements.

(l) Successors and Assigns. Manager understands that Lender may assign this
Agreement and the Loan Agreement, the Note, the Mortgages and the Assignments of
Leases encumbering any of the Managed Properties and the other Loan Documents.
Manager agrees that this Agreement and its obligations hereunder shall be
binding upon it and its successors and assigns and shall inure to the benefit of
Lender and its successors and assigns, including, without limitation, any
parties to whom Lender’s interest in the Note and any of the Mortgages
encumbering any of the Managed Properties is assigned.

(m) Loan Agreement. Manager hereby agrees that Manager shall, in accordance with
the Management Agreements, but in no circumstances less than weekly, deposit
into a bank account(s), which account(s) shall be designated by Borrower or
Lender and shall be either the Cash Management Account (as defined in the Loan
Agreement) or the Blocked Accounts (as defined in the Loan Agreement), each
under the control of Lender, all cash and credit card receipts of Borrower or
TRS Lessees from the operation of the Managed Properties or otherwise arising in
respect thereof (collectively, the “Operating Revenues”) received or collected
by Manager in excess of the minimum working capital required under the
Management Agreements. Manager shall not commingle any Operating Revenues
received by it with respect to any of the Managed Properties with any of its
other funds or property. Manager acknowledges and agrees that Manager shall not
have any right or authority, whether express or implied, to close, make use of
or withdraw any funds from, any such depository account.

 

7



--------------------------------------------------------------------------------

(n) Not Entitled to Operating Revenues. Manager acknowledges and agrees that it
is collecting and processing the Operating Revenues from the Managed Properties
solely as the agent for the TRS Lessees, and Manager has no right to, or title
in, such Operating Revenues. Notwithstanding anything to the contrary contained
in the Management Agreements, Manager acknowledges and agrees that the Operating
Revenues from the Managed Properties are the sole property of the TRS Lessees,
encumbered by the liens of the Mortgage and the other Loan Documents in favor of
Lender. In any bankruptcy, insolvency or similar proceeding, Manager, or any
trustee acting on behalf of the Manager, waives any claim to such Operating
Revenues.

(o) Examination of Books and Records. Lender shall have the right to inspect and
make copies of the books, accounts and records of Manager that relate to the
Managed Properties or the Management Agreements up to four times per year (or at
any time during the continuance of an Event of Default under the Loan
Agreement), all at reasonable times and upon reasonable advance notice to
Manager.

(p) Liquor Licenses. To the extent Manager or an affiliate thereof is the holder
of the Permits required for the provision of alcoholic beverages at any of the
Managed Properties, in the event that the Management Agreement is terminated for
any reason with respect to any such Managed Properties, Borrower, the applicable
TRS Lessee and Manager shall cooperate with, and Manager shall cause its
affiliates to cooperate with, Lender to the extent permitted under applicable
laws (i) to facilitate the orderly transfer to Lender or its designee of such
Permits in respect of the applicable Managed Property, and (ii) to enable the
continued provision of alcoholic beverages and operation of liquor services at
the applicable Managed Properties without interruption, in either case, until
such time as Lender or its designee shall have obtained such Permits.

4. Termination of the TRS Leases. The parties agree that the Management
Agreements and the rights and benefits of Manager thereunder shall not be
terminated or disturbed in any respect as a result of the termination of any TRS
Lease. Accordingly, if a TRS Lease is terminated for any reason, including,
without limitation, expiration of the term thereof or the “rejection” thereof
following bankruptcy of the applicable TRS Lessee (collectively, a “Lease
Termination”), Borrower: (a) shall recognize Manager’s rights under the relevant
Management Agreement, (b) agrees that Manager shall not be named as a party in
any eviction or other possessory action or proceeding, and that Manager shall
not be disturbed in its right to manage the relevant Managed Property pursuant
to the relevant Management Agreement, and (c) shall at the time of or prior to
such Lease Termination, at its option, either (x) assume all of TRS Lessee’s
rights, benefits, privileges and obligations under the relevant Management
Agreement with respect to periods after the Lease Termination, or (y) provide a
substitute lease reasonably acceptable to Manager and Lender and cause the
lessee thereunder to assume all of the applicable TRS Lessee’s rights, benefits,
privileges and obligations under the relevant Management Agreement with respect
to periods after the Lease Termination.

5. Limitation on Liability. MANAGER, FOR ITSELF AND ITS OFFICERS, EMPLOYEES,
DIRECTORS AND AGENTS AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, HEREBY
ACKNOWLEDGES AND AGREES THAT THE

 

8



--------------------------------------------------------------------------------

OBLIGATIONS AND LIABILITY OF LENDER UNDER THIS AGREEMENT AND THE MANAGEMENT
AGREEMENT, IF ANY, HOWSOEVER ARISING (INCLUDING, WITHOUT LIMITATION, LIABILITY
ARISING FROM LENDER’S NEGLIGENCE) SHALL BE LIMITED TO AND ENFORCEABLE ONLY
AGAINST LENDER’S INTEREST IN THE MANAGED PROPERTIES (AS SUCH TERM IS DEFINED
HEREIN) MANAGED BY MANAGER AND THE PROCEEDS THEREOF, AND NOT OUT OF OR AGAINST
ANY OTHER ASSETS OR MANAGED PROPERTIES OF LENDER.

6. Borrower’s and TRS Lessees’ Consent. Borrower and TRS Lessees have joined
herein to evidence their consent to the terms, covenants and conditions
contained in this Agreement.

7. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAW RULES AND PRINCIPLES OF SUCH STATE.

8. Counterparts. This Agreement may be executed in any number of original
counterparts, each of which shall be deemed an original, but all of which when
taken together shall constitute one and the same instrument.

9. Notices. Any notice required or permitted to be given under this Agreement
shall be in writing and either shall be mailed by certified mail, postage
prepaid, return receipt requested, or sent by overnight air courier service, or
personally delivered to a representative of the receiving party, or sent by
telecopy (provided an identical notice is also sent simultaneously by mail,
overnight air courier, or personal delivery as otherwise provided in this
Section 9). All such communications shall be mailed, sent or delivered,
addressed to the party for whom it is intended at its address set forth below.

If to Manager:

[                    ]

[                    ]

Attention: [                    ]

Facsimile: [                    ]

If to TRS Lessee:

[                    ]

85 Broad Street

New York, New York 10004

Attention: Chief Financial Officer

Facsimile: (212) 357-5505

 

9



--------------------------------------------------------------------------------

with a copy to:

Sullivan & Cromwell LLP

125 Broad Street

New York, New York 10004

Attention: Anthony J. Colletta, Esq.

Facsimile: (212) 558-3588

If to Borrower:

W2007 Equity Inns Realty, LLC

W2007 Equity Inns Realty, L.P.

85 Broad Street

New York, New York 10004

Attention: Chief Financial Officer

Facsimile: (212) 357-5505

with a copy to:

Sullivan & Cromwell LLP

125 Broad Street

New York, New York 10004

Attention: Anthony J. Colletta, Esq.

Facsimile: (212) 558-3588

If to Lender:

Goldman Sachs Mortgage Company

85 Broad Street, 11th Floor

New York, New York 10004

Attention: Jeffrey Fastov

Facsimile: (212) 346-3594

with a copy to:

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, New York 10006

Attention: Michael Weinberger, Esq.

Facsimile: (212) 225-3999

Any communication so addressed and mailed or sent shall be deemed to be given
when actually received or on the date on which delivery is tendered but receipt
is declined, in each case to the address of the intended addressee. If given by
telecopy, a notice shall be deemed given and received when the telecopy is
transmitted to the party’s telecopy number specified above, and confirmation of
complete receipt is received by the transmitting party during the recipient’s

 

10



--------------------------------------------------------------------------------

normal business hours or on the next business day if not confirmed during the
recipient’s normal business hours, and an identical notice is also sent
simultaneously by mail, overnight air courier, or personal delivery as otherwise
provided in this Section 9. Any party may designate a change of address by
giving to the other parties at least ten days’ prior written notice of such
change of address.

10. Recitals. The recitals to this Agreement are hereby acknowledged, consented
to and agreed to by the parties hereto and are incorporated into the text of
this Agreement as if fully set forth herein.

[Remainder of page intentionally blank; Signatures follow]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have each caused this Consent and
Agreement of Manager and Subordination of Management Agreement to be duly
executed and delivered by its respective duly authorized representatives, in
each case, as of the day and year first above written.

 

LENDER: GOLDMAN SACHS MORTGAGE COMPANY, a New York limited partnership By:
Goldman Sachs Real Estate Funding Corp., a New York corporation, its general
partner By:

 

Name: Title:

[Signatures Continue on the Following Page]

 

12



--------------------------------------------------------------------------------

MANAGER: [                    ], a [                    ] By:

 

Name: Title:

[Signatures Continue on the Following Page]

 

13



--------------------------------------------------------------------------------

To evidence its consent to the terms, covenants and conditions contained herein:

 

BORROWER: BORROWER: W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company W2007 EQUITY INNS REALTY, L.P., a Delaware limited partnership By: W2007
Equity Inns Gen-Par, LLC, a Delaware limited liability company, its general
partner By:

 

Name: Title: By:

 

Name: Title: TRS LESSEE: TRS LESSEE: [                    ], a
[                    ] [                    ], a [                    ] By:

 

By:

 

Name: Name: Title: Title:

 

14



--------------------------------------------------------------------------------

SCHEDULE A

Managed Properties

 

Property Name

 

City

 

County

  

State

                    

 

1



--------------------------------------------------------------------------------

SCHEDULE B

TRS Leases

 

Property Name

 

City

 

TRS Lessee

  

Lease Title

  

Date

                             

 

2



--------------------------------------------------------------------------------

SCHEDULE C

Management Agreements

 

Property Name

 

City

 

Management

Agreement Title

  

Manager

  

Lessee

  

Date

                                      

 

3



--------------------------------------------------------------------------------

SCHEDULE D

Related Manager Consents

That certain Consent and Agreement of Manager and Subordination of Management
Agreement (Mezzanine A), dated as of even date herewith, by and among Manager,
Property Owner, the applicable TRS Lessees (as defined in the Loan Agreement),
Mezzanine A Borrower and Mezzanine A Lender (“Mezzanine A Manager Consent”).

That certain Consent and Agreement of Manager and Subordination of Management
Agreement (Mezzanine B), dated as of even date herewith, by and among Manager,
Property Owner, the applicable TRS Lessees (as defined in the Loan Agreement),
Mezzanine B Borrower and Mezzanine B Lender (“Mezzanine B Manager Consent”).

That certain Consent and Agreement of Manager and Subordination of Management
Agreement (Mezzanine C), dated as of even date herewith, by and among Manager,
Property Owner, the applicable TRS Lessees (as defined in the Loan Agreement),
Mezzanine C Borrower and Mezzanine C Lender (“Mezzanine C Manager Consent”).

That certain Consent and Agreement of Manager and Subordination of Management
Agreement (Mezzanine D), dated as of even date herewith, by and among Manager,
Property Owner, the applicable TRS Lessees (as defined in the Loan Agreement),
Mezzanine D Borrower and Mezzanine D Lender (“Mezzanine D Manager Consent”).

That certain Consent and Agreement of Manager and Subordination of Management
Agreement (Mezzanine E), dated as of even date herewith, by and among Manager,
Property Owner, the applicable TRS Lessees (as defined in the Loan Agreement),
Mezzanine E Borrower and Mezzanine E Lender (“Mezzanine E Manager Consent”).

That certain Consent and Agreement of Manager and Subordination of Management
Agreement (Mezzanine F), dated as of even date herewith, by and among Manager,
Property Owner, the applicable TRS Lessees (as defined in the Loan Agreement),
Mezzanine F Borrower and Mezzanine F Lender (“Mezzanine F Manager Consent”).

That certain Consent and Agreement of Manager and Subordination of Management
Agreement (Mezzanine G), dated as of even date herewith, by and among Manager,
Property Owner, the applicable TRS Lessees (as defined in the Loan Agreement),
Mezzanine G Borrower and Mezzanine G Lender (“Mezzanine G Manager Consent”).

 

4



--------------------------------------------------------------------------------

Exhibit D

FORM OF QP CERTIFICATE

In connection with the purchase being made by the undersigned of a participation
interest in or assignment of the loan (the “Loan”) made by                     
to                      (the “Borrower”) pursuant to a Loan Agreement dated
                     (the “Loan Agreement”), the undersigned represents,
warrants and covenants as follows:

(1) The undersigned either:

is a “qualified institutional buyer” as defined in paragraph (a) of Rule144A
under the Securities Act of 1933, acting for its own account, the account of
another “qualified institutional buyer,” or the account of a “qualified
purchaser” as defined in paragraph (b)(i)(2) below; provided that if the
undersigned is a dealer described in paragraph (a)(1)(ii) of Rule 144A, the
undersigned owns and invests on a discretionary basis at least $25 million in
securities of issuers that are not affiliated persons of such dealer, all within
the meaning of Rule 2a51-1(g)(1) under the Investment Company act of 1940 (the
“Act”). (For purposes of making this determination, a plan referred to in
paragraph (a)(1)(i)(D) or (a)(1)(i)(E) of Rule 144A, or a trust fund referred to
in paragraph (a)(1)(i)(F) of Rule 144A that holds the assets of such a plan, is
not deemed to be acting for its own account if investment decisions with respect
to the plan, is not deemed to be acting for its own account if investment
decisions with respect to the plan are made by the beneficiaries of the plan,
except with respect to investment decisions made solely by the fiduciary,
trustee or sponsor of such plan.)

OR

(i)(1) is acting for its own account or (2) is acting for the account of
individuals or entities each of which is a “qualified purchaser” as defined in
Section 2(a)(51)(A) or the Act and the rules promulgated thereunder, (ii) owns
and invests on a discretionary basis at least $25,000,000 in “investments” (as
defined in Section 2(a)(51)(A) of the Act and the rules promulgated thereunder),
after deducting the amount of any outstanding indebtedness incurred to acquired
or for the purpose of acquiring such investments; and (iii) was not formed for
the specific purpose of acquiring an interest in the Loan.

OR

is a company (other than a trust) formed for the specific purpose of acquiring
an interest in the Loan all the securities of which are beneficially owned by
“qualified purchasers” as defined in paragraph (b)(i)(2) above.

(2) The undersigned acknowledges and agrees that the interest in the Loan is
being purchased by the undersigned for its own account and not pursuant to a
public offering and

 

5



--------------------------------------------------------------------------------

that such interest may only be sold or transferred in a manner that does not
constitute a public offering to another entity that can deliver to the Borrower
a certification to the effect set forth in paragraphs 1(a), (b) or (c) and 2 of
this Certificate and otherwise in accordance with the Loan Agreement.

 

[Name of Proposed Transferee] By:

 

Name: Title:

 

6



--------------------------------------------------------------------------------

Schedule A-1

Mortgaged Properties

 

Franchise

 

City

 

County

 

State

 

Property Manager

Comfort   Rutland   Rutland   Vermont   Crossroads Hospitality Company, L.L.C.
Embassy   Orlando   Orange   Florida   Mississippi Management, Inc. Hampton  
Birmingham   Jefferson   Alabama   Promus Hotels, Inc. Hampton   Colorado
Springs   El Paso   Colorado   Crossroads Hospitality Company, L.L.C. Hampton  
Boynton Beach   Palm Beach   Florida   Green Park Management, LLC Hampton   Palm
Beach Gardens   Palm Beach   Florida   Green Park Management, LLC Hampton   West
Palm Beach   Palm Beach   Florida   Green Park Management, LLC Hampton   Boca
Raton   Palm Beach   Florida   Green Park Management, LLC Hampton   Deerfield
Beach   Broward   Florida   Green Park Management, LLC Hampton   Columbus  
Muscogee   Georgia   Crossroads Hospitality Company, L.L.C. Hampton   Gurnee  
Lake   Illinois   Promus Hotels, Inc. Hampton   Kansas City   Johnson   Kansas  
Crossroads Hospitality Company, L.L.C. Hampton   Boston   Essex   Massachusetts
  Paramount Management Associates, LLC Hampton   Baltimore   Anne Arundel  
Maryland   Integral Hospitality Solutions, LLC Hampton   Northville   Wayne  
Michigan   Promus Hotels, Inc. Hampton   Madison Heights   Oakland   Michigan  
Crossroads Hospitality Company, L.L.C. Hampton   Grand Rapids   Kent   Michigan
  Hospitality Specialists, Inc. Hampton   Kansas City   Platte   Missouri  
Crossroads Hospitality Company, L.L.C. Hampton   St. Louis   St. Louis  
Missouri   Crossroads Hospitality Company, L.L.C.

 

7



--------------------------------------------------------------------------------

Hampton Fayetteville Cumberland North Carolina Crossroads Hospitality Company,
L.L.C. Hampton Gastonia Gaston North Carolina Crossroads Hospitality Company,
L.L.C. Hampton Albany Albany New York Crossroads Hospitality Company, L.L.C.
Hampton Columbus Franklin Ohio Crossroads Hospitality Company, L.L.C. Hampton
Cleveland Cuyahoga Ohio Crossroads Hospitality Company, L.L.C. Hampton State
College Centre Pennsylvania Crossroads Hospitality Company, L.L.C. Hampton
Scranton Lackawanna Pennsylvania Crossroads Hospitality Company, L.L.C. Hampton
Columbia Lexington South Carolina Crossroads Hospitality Company, L.L.C. Hampton
Charleston Charleston South Carolina Crossroads Hospitality Company, L.L.C.
Hampton Nashville (Franklin) Williamson Tennessee MH Partners, LLC Hampton
Memphis Shelby Tennessee Promus Hotels, Inc. Hampton Chattanooga Hamilton
Tennessee Promus Hotels, Inc. Hampton Nashville (Briley) Davidson Tennessee
Promus Hotels, Inc. Hampton Pickwick Hardin Tennessee Promus Hotels, Inc.
Hampton Dallas Dallas Texas Promus Hotels, Inc. Hampton Norfolk Norfolk City
Virginia Crossroads Hospitality Company, L.L.C. Hampton Morgantown Monongalia
West Virginia Crossroads Hospitality Company, L.L.C. Hampton Beckley Raleigh
West Virginia Crossroads Hospitality Company, L.L.C. Hilton Austin Williamson
Texas Gateway Lodging Co., Inc. Homewood Phoenix Maricopa Arizona Promus Hotels,
Inc. Homewood Hartford Hartford Connecticut Promus Hotels, Inc. Homewood Chicago
Cook Illinois First Hospitality Group, Inc. Homewood Boston Essex Massachusetts
Paramount Management Associates, LLC

 

8



--------------------------------------------------------------------------------

Homewood Cincinnati Hamilton Ohio Crossroads Hospitality Company, L.L.C.
Homewood Memphis Shelby Tennessee Promus Hotels, Inc. Homewood San Antonio Bexar
Texas Promus Hotels, Inc. AmeriSuites Flagstaff Coconino Arizona Oradell Holding
Corp. AmeriSuites Miami (Kendall) Miami Dade Florida Caldwell Holding Corp.
AmeriSuites Forest Park Hamilton Ohio Oradell Holding Corp. Hyatt Place
Birmingham Jefferson Alabama Oradell Holding Corp. Hyatt Place Miami (Airport)
Miami Dade Florida Caldwell Holding Corp. Hyatt Place Tampa Hillsborough Florida
Oradell Holding Corp. Hyatt Place Indianapolis Marion Indiana Wayne Holding
Corp. Hyatt Place Kansas City Johnson Kansas Wayne Holding Corp. Hyatt Place
Baton Rouge East Baton Rouge Louisiana Caldwell Holding Corp. Hyatt Place
Baltimore Anne Arundel Maryland Oradell Holding Corp. Hyatt Place Minneapolis
Hennepin Minnesota Caldwell Holding Corp. Hyatt Place Albuquerque Bernalillo New
Mexico Oradell Holding Corp. Hyatt Place Las Vegas Clark Nevada Caldwell Holding
Corp. Hyatt Place Blue Ash Hamilton Ohio Caldwell Holding Corp. Hyatt Place
Columbus Franklin Ohio Wayne Holding Corp. Hyatt Place Memphis Shelby Tennessee
Wayne Holding Corp. Hyatt Place Nashville Williamson Tennessee Caldwell Holding
Corp. Hyatt Place Richmond Henrico Virginia Wayne Holding Corp. Holiday
Charleston Charleston South Carolina Wright Hospitality Management LLC Holiday
Bluefield Mercer West Virginia Crossroads Hospitality Company, L.L.C. Courtyard
Mobile Mobile Alabama McKibbon Hotel Management, Inc. Courtyard Gainesville
Arachua Florida McKibbon Hotel Management, Inc. Courtyard Jacksonville Duval
Florida Mississippi Management, Inc. Courtyard Orlando Orange Florida McKibbon
Hotel Management, Inc. Courtyard Sarasota Sarasota Florida McKibbon Hotel
Management, Inc.

 

9



--------------------------------------------------------------------------------

Courtyard Tallahassee Leon Florida McKibbon Hotel Management, Inc. Courtyard
Athens Clarke Georgia McKibbon Hotel Management, Inc. Courtyard Chicago DuPage
Illinois First Hospitality Group, Inc. Courtyard Louisville Jefferson Kentucky
Musselman Hotels, Inc. Courtyard Lexington Fayette Kentucky Musselman Hotels,
Inc. Courtyard Bowling Green Warren Kentucky Gateway Lodging Co., Inc. Courtyard
Asheville Buncombe North Carolina McKibbon Hotel Management, Inc. Courtyard
Knoxville Knox Tennessee McKibbon Hotel Management, Inc. Courtyard Dallas Dallas
Texas Andrus Hotel Management, LLC Residence Mobile Mobile Alabama McKibbon
Hotel Management, Inc. Residence Tucson Pima Arizona Crossroads Hospitality
Company, L.L.C. Residence Los Angeles Los Angeles California Huntington Pacific
Hotels, LLC Residence San Diego San Diego California Huntington Pacific Hotels,
LLC Residence Colorado Springs El Paso Colorado Crossroads Hospitality Company,
L.L.C. Residence Tampa (Sabal Park) Hillsborough Florida McKibbon Hotel
Management, Inc. Residence Ft. Myers Lee Florida McKibbon Hotel Management, Inc.
Residence Sarasota Sarasota Florida McKibbon Hotel Management, Inc. Residence
Tampa (North I-75) Hillsborough Florida McKibbon Hotel Management, Inc.
Residence Tallahassee Leon Florida McKibbon Hotel Management, Inc. Residence
Savannah Chatham Georgia McKibbon Hotel Management, Inc. Residence Macon Bibb
Georgia McKibbon Hotel Management, Inc.

 

10



--------------------------------------------------------------------------------

Residence Boise Ada Idaho Crossroads Hospitality Company, L.L.C. Residence
Lexington Fayette Kentucky Musselman Hotels, Inc Residence Minneapolis Eagan
Minnesota Crossroads Hospitality Company, L.L.C. Residence Omaha Douglas
Nebraska Crossroads Hospitality Company, L.L.C. Residence Princeton Middlesex
New Jersey Innkeepers Hospitality Management, Inc. Residence Somers Point
Atlantic New Jersey Island Hospitality, Inc. Residence Tinton Falls Monmouth New
Jersey Innkeepers Hospitality Management, Inc. Residence Oklahoma City Oklahoma
Oklahoma Crossroads Hospitality Company, L.L.C. Residence Portland Multnomah
Oregon Crossroads Hospitality Company, L.L.C. Residence Knoxville Knox Tennessee
McKibbon Hotel Management, Inc. Residence Chattanooga Hamilton Tennessee
McKibbon Hotel Management, Inc. Residence Burlington Chittenden Vermont
Innkeepers Hospitality Management, Inc. SpringHill San Diego San Diego
California Huntington Pacific Hotels, LLC SpringHill Lexington Fayette Kentucky
Musselman Hotels, Inc. SpringHill Grand Rapids Kent Michigan Hospitality
Specialists, Inc. SpringHill San Antonio Bexar Texas Gateway Lodging Co., Inc.
SpringHill Austin Williamson Texas Gateway Lodging Co., Inc. SpringHill Houston
Harris Texas Gateway Lodging Co., Inc. Fairfield Atlanta Cobb Georgia Gateway
Lodging Co., Inc. Fairfield Dallas Dallas Texas Andrus Hotel Management, LLC

 

11



--------------------------------------------------------------------------------

Schedule A-2

Encumbered Properties

 

Franchise

  

City

  

State

Courtyard    San Diego    California Hampton    Milford    Connecticut Hampton
   Meriden    Connecticut Comfort    Jacksonville Beach    Florida Homewood   
Orlando    Florida Hilton    Ft. Myers    Florida Residence    Jacksonville   
Florida Hampton    Orlando    Florida SpringHill    Sarasota    Florida Homewood
   Augusta    Georgia Courtyard    Dalton    Georgia TownePlace    Savannah   
Georgia Hampton    Chicago (Naperville)    Illinois Hampton    Urbana   
Illinois Hampton    Indianapolis    Indiana Hilton    Louisville    Kentucky
Hampton    Ann Arbor    Michigan Hampton    East Lansing    Michigan Hilton   
Albuquerque    New Mexico SpringHill    Ashville    North Carolina Hampton   
Knoxville    Tennessee Hampton    College Station    Texas Hampton    Austin   
Texas Courtyard    Houston    Texas Hampton    San Antonio    Texas Homewood   
Seattle    Washington

 

12



--------------------------------------------------------------------------------

Schedule A-3

Hyatt Properties

 

Franchise

  

City

  

County

  

State

  

Property Manager

Hyatt Place    Birmingham    Jefferson    Alabama    Oradell Holding Corp. Hyatt
Place    Miami (Airport)    Miami Dade    Florida    Caldwell Holding Corp.
Hyatt Place    Tampa    Hillsborough    Florida    Oradell Holding Corp. Hyatt
Place    Indianapolis    Marion    Indiana    Caldwell Holding Corp. Hyatt Place
   Kansas City    Johnson    Kansas    Wayne Holding Corp. Hyatt Place    Baton
Rouge    East Baton Rouge    Louisiana    Caldwell Holding Corp. Hyatt Place   
Baltimore    Anne Arundel    Maryland    Oradell Holding Corp. Hyatt Place   
Minneapolis    Hennepin    Minnesota    Caldwell Holding Corp. Hyatt Place   
Albuquerque    Bernalillo    New Mexico    Oradell Holding Corp. Hyatt Place   
Las Vegas    Clark    Nevada    Caldwell Holding Corp. Hyatt Place    Blue Ash
   Hamilton    Ohio    Caldwell Holding Corp. Hyatt Place    Columbus   
Franklin    Ohio    Wayne Holding Corp. Hyatt Place    Memphis    Shelby   
Tennessee    Wayne Holding Corp. Hyatt Place    Nashville    Williamson   
Tennessee    Caldwell Holding Corp. Hyatt Place    Richmond    Henrico   
Virginia    Wayne Holding Corp.

 

1



--------------------------------------------------------------------------------

Schedule B

Exception Report

SECTION 4.37 — EXCEPTION REPORT

 

 

§4.37(ii): “the Ground Leases are in full force and effect and no ground lessee
default has occurred thereunder that has not been cured nor, to Borrower’s
knowledge, has any ground lessor default occurred thereunder that has not been
cured nor, to Borrower’s knowledge, is there any existing condition which, but
for the passage of time or the giving of notice or both, would result in a
default under the terms of any of the Ground Leases.”

Exceptions to §4.37(ii): None, except as set forth in the ground lessor
estoppels.

 

 

§4.37(iii): “the Ground Leases have original terms which extend not less than 30
years beyond the Maturity Date, taking into account any extension options that
are freely exercisable by the lessee under the Ground Lease, and all such
extension options have either been previously exercised or are first exercisable
not less than five years after the Maturity Date.”

Exceptions to §4.37(iii): In addition to such matters as set forth in the ground
lessor estoppels:

 

1. Nashville (Briley), TN: Ground Lease will expire in 2026, taking into account
all extension options freely exercisable by the lessee.

 

2. Birmingham, AL: Option to extend was exercised on January 14, 2007 and the
next option may be exercisable on January 14, 2012. With extensions, the
expiration date of this lease is January 14, 2057.

 

  •   The Estoppel provides as follows: “in the event the mortgagee should
succeed to or acquire the leasehold interest herein granted to Tenant by reason
of foreclosure or otherwise, then Landlord, at the request of such mortgagee,
will promptly after the acquisition of such leasehold interest, enter into a new
lease with such mortgagee on the same terms as herein contained for the
remaining terms of this Lease”.

 

3. Glen Burnie, MD: Ground Lease will expire on December 31, 2029.

 

4. Norfolk, VA: The first extension option will be exercisable on December 31,
2009. With extensions, the expiration date of this lease is December 31, 2039.

 

  •   The Estoppel provides as follows: “If Leasehold Pledgee exercises any
rights of Tenant under the Lease, including the right to exercise any renewal
option(s) or purchase option(s) set forth in the Lease, Landlord will accept the
exercise of rights of Lender as if they had been exercised by Tenant.”

 

5. Rutland, VT (Parking Lot): Ground Lease is renewed annually since 1996. The
lessor may terminate the Ground Lease upon 90 days notice to the lessee.

 

 

§4.37(iv): “the Ground Leases do not restrict the use of any portion of the
applicable Mortgaged Properties by the lessee, its successors or its assigns in
a manner that would cause a Material Adverse Effect.”

Exceptions to §4.37(iv): In addition to such matters as set forth in the ground
lessor estoppels:

 

1. Glen Burnie, MD: The lessee may not operate a restaurant or lounge in the
hotel other than a single restaurant and lounge area on the second floor of the
hotel and the lessee may not provide conference facilities of more than 1200
square feet.

 

1



--------------------------------------------------------------------------------

2. Birmingham, AL: Requires lessor consent for any use other than the initial
use, which shall not be unreasonably held.

 

3. Norfolk, VA: The hotel or motel operated on the premises may not contain a
restaurant.

 

4. San Antonio, TX: Must be used for a first class hotel (not defined in lease)
and the lessee may not operate a casino or restaurant in the hotel.

 

 

§4.37(v): “the Ground Leases permit the interest of the lessee thereunder to be
encumbered by leasehold mortgages and contains no restrictions on the identity
of a leasehold mortgagee.”

Exceptions to §4.37(v): None, except as set forth in the ground lessor
estoppels.

 

 

§4.37(vi): “the Ground Leases may not be amended, modified, cancelled or
terminated without the prior written consent of a leasehold mortgagee.”

Exceptions to §4.37(vi): In addition to such matters as set forth in the ground
lessor estoppels:

 

1. Nashville (Briley), TN: No provision.

 

  •   The Ground Lease provides as follows: “except for the rights to terminate
contained in this Lease, no right, privilege or option to cancel or terminate
this Lease, available to Lessee, shall be deemed to have been exercised
effectively unless joined in by any such mortgagee or holder of the
indebtedness.”

 

2. Birmingham, AL: Does not cover amendment or modification.

 

  •   The Estoppel provides as follows: “No Party will rely upon or claim to
have relied upon any correspondence, statements or conduct as having amended or
modified any of the terms and conditions of this Instrument. Rather, any
amendment or modification of this Agreement must be made only by a written
amendment signed by every Party and specifically identified as such.”

 

  •   The Estoppel defines “Party” to include the landlord, tenant and the
lender (the latter of which includes any Pledgees as defined therein).

 

3. Rutland, VT (Parking Lot): No provision.

 

4. Chattanooga, TN (Parking Lot): No provision.

 

  •   The Estoppel provides as follows: “If the Parking Lease terminates for any
reason, including a rejection by Tenant in bankruptcy, then if requested within
thirty (30) days of such termination, Landlord shall reinstate the Parking
Lease, on the same terms, as a lease between Landlord and Leasehold Pledgee
(provided such Leasehold Pledgee cures any and all defaults, and provided that
the new lessee shall not be bound by any covenant to operate under a specified
name).”

 

 

§4.37(vii): “the Ground Leases are not subject to any liens or encumbrances
superior to, or of equal priority with, the applicable Mortgage (other than
Permitted Encumbrances and the applicable ground lessor’s fee ownership interest
in the land underlying the applicable Mortgaged Property).”

Exceptions to §4.37(vii): None, except as set forth in the applicable title
policies.

 

2



--------------------------------------------------------------------------------

 

§4.37(viii): “there are no Liens encumbering the ground lessor’s fee interests,
and the Ground Lease shall remain prior to any Lien upon the related fee
interest that may hereafter be granted (other than Permitted Encumbrances) upon
the related fee interest.”

Exceptions to §4.37(viii): None, except as set forth in the ground lessor
estoppels.

 

 

§4.37(ix): “the Ground Leases are assignable by a holder of a leasehold mortgage
upon a foreclosure of such mortgage without the consent of the lessor
thereunder.”

Exceptions to §4.37(ix): In addition to such matters as set forth in the ground
lessor estoppels:

 

1. Nashville (Briley), TN: No provision.

 

2. Glen Burnie, MD: Requires lessor consent.

 

  •   The Estoppel provides as follows: “Notwithstanding anything in the Ground
Lease to the contrary, Landlord agrees that, without Landlord’s consent,
(i) Tenant and/or its direct or indirect equityholders may assign as collateral
security or mortgage the Ground Lease and/or pledge direct or indirect interests
in Tenant to one or more lenders to secure debt in any amount (such lenders,
together with their successors and assigns (including a purchaser at any
foreclosure sale), a “Leasehold Pledgee”), (ii) Leasehold Pledgee may acquire
interests in Tenant, through foreclosure or assignment in lieu of foreclosure,
and transfer or assign the Ground Lease, pursuant to the assignment provisions
of the Ground Lease (or such interests), in its own name or through a nominee.”

 

3. Tinton Falls, NJ: No provision.

 

  •   The Ground Lease provides as follows: “Lessee may assign this Lease, or
sublet all but not less than all of the Premises, or license operators or
concessions therein, all without obtaining the consent of Lessor, at any time
and from time to time.”

 

  •   The Ground Lease further provides as follows: “Lessor agrees that it will
take no action to effect the termination of the Term of this Lease by reason of
a default not involving the payment of Base Annual Net Rent, or the payment of
Impositions or the payment of any additional rent, and not involving any other
default which could be cured by the payment of money, without first giving to
each Registered Mortgagee reasonable time within which either (1) to obtain
possession of the Premises (including possession by a receiver) and thereafter
to cure such default in the case of a default which is not susceptible of being
cured once the Registered Mortgagee has obtained possession or (2) to institute
foreclosure proceedings and complete such foreclosure, or otherwise acquire
Lessee’s interest under this Lease, in the case of a default which is not
susceptible of being cured by the Registered Mortgagee” [provided that the
Registered Mortgagee proceeds without delay and is not required to continue
foreclosure proceedings if the default is cured, and provided further that there
is no payment default or preclusion of Lessor’s remedies with respect to other
defaults].

 

4. Mobile, AL: Requires lessor consent for any transfer to a transferee that
(a) does not operate (or retain a management company to operate) a hotel of
comparable quality, and (b) does not have a present net worth comparable to that
of the then existing lessee (or otherwise provide a guaranty of its obligations
under the lease from an entity that itself complies with this clause).

 

  •  

The Estoppel provides as follows: “Notwithstanding anything in the Ground Lease
to the contrary, Landlord agrees that, without Landlord’s consent, (i) Tenant
and/or its direct or

 

3



--------------------------------------------------------------------------------

 

indirect equityholders may assign or mortgage the Ground Lease and/or pledge
direct or indirect interests in Tenant to one or more lenders to secure debt in
any amount; provided however, Landlord receives written notice of such
assignment within (30) days of such assignment (such lenders, together with
their successors and assigns, a “Leasehold Pledgee”), it being specifically
understood that “Leasehold Pledgee, as used herein and hereinbelow shall only be
such party that Landlord has received written notice, as hereinabove stated.
(ii) Leasehold Pledgee may acquire the Ground Lease or the interests in Tenant,
as applicable, through foreclosure or assignment in lieu of foreclosure, and
transfer or assign the Ground Lease (or such interests), in its own name or
through a nominee, and the resulting Tenant and its assignees shall thereafter
be bound by all applicable terms of the Ground Lease, except that Landlord
consent shall be required for any transfer to a transferee that (a) does not
operate (or retain a management company to operate) a hotel of comparable
quality to the hotel operated by the then existing Tenant, and (b) does not have
a present net worth comparable to that of the then existing Tenant (or otherwise
provide a guaranty of its obligations under the lease from an entity that itself
complies with this clause).”

 

5. San Antonio, TX: Requires lessor consent and must be to an entity flying
enumerated flags with a net worth that is greater than $10,000,000.00.

 

  •  

The Estoppel provides as follows: “Notwithstanding the foregoing appearing to
the contrary, Crossroads agrees that, in the event that Lender succeeds to
(i) the interest of Ground Lessee under the Lease, whether pursuant to a
foreclosure of the Leasehold Mortgage or a conveyance in lieu thereof, or
(ii) ownership of the partnership interests in and to Ground Lessee, whether
pursuant to the exercise of any of its rights under the Pledge or any conveyance
in lieu thereof, that Crossroads will not withhold its consent to any subsequent
transfer of the lessee’s interest in and to the Lease, and/or conveyance of the
ownership interest in Ground Lessee, as applicable, by Lender pursuant to
Crossroad’s rights under Section 28 of the Lease, if and only if the following
conditions are met: (i) the proposed transferee’s contemplated use of the
Property will not conflict with the Permitted Use (as defined in the Lease);
(ii) the proposed transferee conducts business from the Property under the trade
names of “Springhill Suites”, “Shoney’s Inn”, “Shoney’s Suites”, or such other
name of regional or national recognition of a hotel company that owns, operates
or franchises hotels of a quality equal to or greater than “Shoney’s Inn”
hotels; (iii) (A) in Crossroads’ reasonable judgment the proposed transferee has
a business reputation and experience to operate a successful business of the
type and quality permitted under the Lease or has retained a third party hotel
management company reasonably acceptable to Crossroads that has such a
reputation and experience and (B) the proposed transferee has a satisfactory
relationship with Crossroads, and/or any affiliate of Crossroads, at any other
property; (iv) Crossroads’ has received (A) evidence reasonably acceptable to
Crossroads that the net worth of the proposed transferee at the time of the
proposed transfer is equal to or greater than $10,000,000.00 or (B) a guaranty
of the proposed transferee’s obligations under the Lease in form and content
reasonably acceptable to Crossroads from a parent or other affiliated entity of
the proposed transferee that has a net worth at such time of at least
$10,000,000.00 and the proposed transferee provides evidence reasonably
acceptable to Crossroads of the net worth of the guarantor at such time; (v) the
proposed transferee, together with any of its affiliates, during the twenty-four
(24) months preceding the date of proposed transfer has been operating at least
six (6) other first class hotels or has retained a third party hotel management
company reasonably acceptable to Crossroads that has such experience; (vi) the
proposed transfer would not breach any covenant binding upon Crossroads’
respecting radius location use or exclusivity in any other lease, or result in a
breach of any covenant under any financing agreement of Crossroads or any other
agreement relating to the Shopping Center (as defined in the Lease) or
Crossroads; (vii) all defaults under the Lease, other than any then existing
defaults under Section 30(a)(3) and 30(a)(4) of the Lease which are not
reasonably susceptible to cure by Lender, have then been cured; and (viii) in
the event the proposed transferee is relying on a thirty party hotel

 

4



--------------------------------------------------------------------------------

 

management company to satisfy the requirements of clauses (iii) and (v) above,
the proposed transferee and Crossroads must have entered into an amendment to
the Lease in form and content reasonably acceptable to Crossroads, whereby the
failure of the “Lessee” under the Lease to continue to retain a third party
management company meeting the requirements of such clauses shall constitute a
default under the Lease.”

 

6. Rutland, VT (Parking Lot): No provision.

 

 

§4.37(x): “the Ground Leases require the lessor thereunder to give notice of any
default by the lessee to a holder of a leasehold mortgage; and the Ground Leases
further provide that no notice given thereunder is effective against such
holder, unless a copy has been given to such holder in the manner described in
such Ground Lease.”

Exceptions to §4.37(x): In addition to such matters as set forth in the ground
lessor estoppels:

 

•   Rutland, VT (Parking Lot): No provision.

 

 

§4.37(xi): “a holder of a leasehold mortgage is permitted at least 30 days in
addition to Borrower’s applicable cure period to cure any default under each of
the Ground Leases which is curable after the receipt of notice of any such
default before the lessor thereunder may terminate such Ground Lease (and, where
necessary, is permitted the opportunity to gain possession of the interest of
the lessee under such Ground Lease through legal proceedings or to take other
action so long as such holder is proceeding diligently).”

Exceptions to §4.37(xi): In addition to such matters as set forth in the ground
lessor estoppels:

 

1. Nashville (Briley), TN: No additional cure period for mortgagee.

 

  •   The Ground Lease provides as follows: “That Lessor shall not terminate
this Lease or Lessee’s rights of possession for any uncured default of this
Lease, except Lessee’s failure to pay rent or other money due Lessor hereunder,
if, within a period of thirty (30) days after notice is given by Lessor to
mortgagee of any default under the provisions of this Lease, such mortgagee or
holder of indebtedness cures the default or, if such default cannot reasonably
be cured within that time, commence to eliminate the cause of such default and
proceeds therewith diligently and provides adequate assurance to Lessor that the
default will be cured.”

 

2. Phoenix, AZ: Only provides reasonable time to cure for mortgagee.

 

  •   The Estoppel provides as follows: “Landlord shall not terminate the Ground
Lease for a default by Tenant unless and until Landlord has given Leasehold
Pledgee notice of such default and 30 days in which to cure it. If the default
cannot reasonably be cured within 30 days, then Leasehold Pledgee shall have
such additional time as it shall reasonably require, so long as it is proceeding
with reasonable diligence. For any default that cannot be cured without
possession of the Property, Landlord shall allow such additional time as
Leasehold Pledgee shall reasonably require to prosecute and complete a
foreclosure or equivalent proceeding, then Landlord shall waive any noncurable
defaults (including covenants to operate under a specified name).”

 

3. Mobile, AL: Only provides reasonable time to cure for mortgagee, up to 90
days following the expiration of lessee’s cure period.

 

  •   The Estoppel provides as follows: “For any default that cannot be cured by
the Tenant, Leasehold Pledgee or through a nominee of such parties (i.e., a
non-monetary default by Tenant) without possession of the Property, Landlord
shall allow such additional time as Leasehold Pledgee shall reasonably require
to prosecute and complete a foreclosure or equivalent proceeding and obtain
possession provided that (i) Leasehold Pledgee shall prosecute such proceeding
with reasonable diligence and (ii) in no event shall a period of more than one
hundred and twenty days be deemed reasonable for this purpose.”

 

4. San Antonio, TX: Only for the first three defaults.

 

  •   The Ground Lease provides for coextensive notice and cure rights (if any,
that the Lessee may have under the Lease) with respect to defaults complained of
and cured more than three times.

 

5



--------------------------------------------------------------------------------

5. Dallas, TX: No additional cure period for mortgagee.

 

  •   Ground Lease provides as follows: “Landlord shall have no right, and shall
take no action, to effect a termination of the Lease as to a Leasehold Mortgagee
until the Leasehold Mortgagee has had a reasonable opportunity, if reasonably
necessary to cure such default, either (a) obtain possession of the Leased
Premises by appointment of a receiver, institution of foreclosure proceedings or
otherwise, or (b) to institute and with reasonable diligence complete
foreclosure or other appropriate proceedings to acquire possession of and
control over Tenant’s leasehold estate in the Lease; but any such extension of
time to cure shall be upon condition that (A) the Leasehold Mortgagee proceeds
diligently to take the actions stated above, and (B) the Leasehold Mortgagee
shall deliver to Landlord, no later than sixty (60) days after the expiration of
the aforesaid period applicable to Tenant as to the particular default, an
instrument executed and acknowledged by such Leasehold Mortgagee by which such
Leasehold Mortgage undertakes…” [the payment and performance of obligations
under the Ground Lease].

 

6. Rutland, VT (Parking Lot): No provision.

 

7. Chattanooga, TN (Parking Lot): No additional cure period for mortgagee.

 

  •   The Estoppel provides as follows: “If the Parking Lease terminates for any
reason, including a rejection by Tenant in bankruptcy, then if requested within
thirty (30) days of such termination, Landlord shall reinstate the Parking
Lease, on the same terms, as a lease between Landlord and Leasehold Pledgee
(provided such Leasehold Pledgee cures any and all defaults, and provided that
the new lease shall not be bound by any covenant to operate under a specified
name).”

 

 

§4.37(xii): “in the case of any default which is not curable by a holder of a
leasehold mortgage, or in the event of the bankruptcy or insolvency of the
lessee under one of the Ground Leases, such holder has the right, following
termination of such existing Ground Lease or rejection thereof by a bankruptcy
trustee or similar party, to enter into a new ground lease with the lessor on
the same terms as such existing Ground Lease, and all rights of the lessee under
such Ground Lease may be exercised by or on behalf of such holder.”

Exceptions to §4.37(xii): In addition to such matters as set forth in the ground
lessor estoppels:

 

1. Nashville (Briley), TN: No provision.

 

2. Rutland, VT (Parking Lot): No provision.

 

 

§4.37(xiii): “the Ground Lease does not impose any restrictions on subletting.”

Exceptions to §4.37(xiii): In addition to such matters as set forth in the
ground lessor estoppels:

 

1. Nashville (Briley), TN: Requires lessor consent, except to any approved
applicant for a Hampton Inn Hotel License.

 

2. Birmingham, AL: Requires lessor consent, which the lessor shall not
unreasonably withhold.

 

3. Norfolk, VA: Requires lessor consent.

 

  •   The Ground Lease provides as follows: “The Landlord agrees that it will
not unreasonably withhold its consent to any sublease by Tenant in the normal
course of Tenant’s operation of the Premises” [provided the sublease is subject
to the provisions of the lease, does not include all or substantially all of the
Premises and is not used for any Prohibited Use].

 

6



--------------------------------------------------------------------------------

4. San Antonio, TX: Requires lessor consent.

 

5. Dallas, TX: Entire premises can only be sublet to a hotel operator approved
by the lessor. Concessions of the premises can only be granted for hotel related
business purposes.

 

7



--------------------------------------------------------------------------------

Schedule C

Liquor Licenses

[See Attached]

 

1



--------------------------------------------------------------------------------

Schedule D

Material Agreements

None

 

1



--------------------------------------------------------------------------------

Schedule E

Aggregate Allocated Loan Amounts

 

Hampton Inn-Albany, NY

  18,398,956.98   

Hampton Inn-Cleveland, OH

  11,452,411.99   

Hampton Inn-Columbus, GA

  7,979,139.50   

Hampton Inn-Chicago (Gurnee), IL

  16,803,129.07   

Residence Inn-Minneapolis, MN

  15,676,662.32   

Residence Inn-Tinton Falls, NJ

  15,770,534.55   

Hampton Inn-Beckley, WV

  16,990,873.53   

Holiday Inn-Bluefield, WV

  4,505,867.01   

Hampton Inn-Gastonia, NC

  12,672,750.98   

Hampton Inn-Morgantown, WV

  18,492,829.20   

Hampton Inn-State College, PA

  15,864,406.78   

Comfort Inn-Rutland, VT

  6,101,694.92   

Hampton Inn-Scranton, PA

  14,737,940.03   

Residence Inn-Omaha, NE

  10,232,073.01   

Hampton Inn-Fayetteville, NC

  7,415,906.13   

Holiday Inn-Charleston, SC

  16,146,023.47   

Hampton Inn-Baltimore, MD

  13,142,112.13   

Hampton Inn-Detroit (Northville), MI

  11,734,028.68   

Homewood Suites-Hartford, CT

  15,676,662.32   

Hampton Inn-Chattanooga, TN

  4,693,611.47   

Homewood Suites-San Antonio, TX

  17,929,595.83   

Residence Inn-Burlington, VT

  13,986,962.19   

Homewood Suites-Phoenix, AZ

  20,745,762.71   

Residence Inn-Colorado Springs, CO

  10,889,178.62   

Residence Inn-Oklahoma City, OK

  15,488,917.86   

Residence Inn-Tucson, AZ

  19,994,784.88   

Hampton Inn-Norfolk, VA

  14,737,940.03   

Hampton Inn-Pickwick, TN

  2,722,294.65   

Hampton Inn-Kansas City, KS

  14,456,323.34   

Hampton Inn-Dallas, TX

  13,705,345.50   

Hampton Inn-Birmingham, AL

  17,366,362.45   

Hampton Inn-Charleston, SC

  13,423,728.81   

Hampton Inn-Colorado Springs, CO

  8,260,756.19   

Hampton Inn-Columbia, SC

  14,831,812.26   

Hampton Inn-Detroit (Madison Heights), MI

  12,860,495.44   

Hampton Inn-Columbus, OH

  15,113,428.94   

Hampton Inn-Kansas City, MO

  13,235,984.35   

Hampton Inn-Memphis, TN

  16,052,151.24   

Hampton Inn-Nashville (Briley), TN

  3,379,400.26   

Hampton Inn-St. Louis, MO

  9,481,095.18   

Homewood Suites-Memphis, TN

  10,795,306.39   

Residence Inn-Princeton, NJ

  16,615,384.62   

Hyatt Place-Cincinnatti (Blue Ash), OH

  17,272,490.22   

Hyatt Place-Cincinnatti (Forest Park), OH

  6,758,800.52   

Hyatt Place-Columbus, OH

  17,272,490.22   

Hyatt Place-Flagstaff, AZ

  16,146,023.47   

Hyatt Place-Indianapolis, IN

  19,900,912.65   

Hyatt Place-Miami (Airport), FL

  16,803,129.07   

Hyatt Place-Kansas City, KS

  17,084,745.76   

Hyatt Place-Richmond, VA

  19,900,912.65   

 

1



--------------------------------------------------------------------------------

Hyatt Place-Tampa, FL

  24,594,524.12   

Homewood Suites-Cincinnatti, OH

  10,325,945.24   

Residence Inn-Boise, ID

  12,203,389.83   

Residence Inn-Portland, OR

  29,851,368.97   

Residence Inn-Somers Point, NJ

  14,456,323.34   

Hyatt Place-Albuquerque, NM

  21,308,996.09   

Hyatt Place-Baltimore, MD

  26,941,329.86   

Hyatt Place-Baton Rouge, LA

  19,619,295.96   

Hyatt Place-Birmingham, AL

  18,868,318.12   

Hyatt Place-Las Vegas, NV

  45,715,775.75   

Hyatt Place-Memphis, TN

  18,586,701.43   

Hyatt Place-Miami (Kendall), FL

  11,921,773.14   

Hyatt Place-Minneapolis, MN

  23,092,568.45   

Hyatt Place-Nashville, TN

  20,370,273.79   

Homewood Suites-Chicago, IL

  55,196,870.93   

Courtyard-Tallahassee, FL

  13,799,217.73   

Residence Inn-Tampa (Sabal Park), FL

  18,398,956.98   

Courtyard-Gainesville, FL

  16,990,873.53   

Residence Inn-Tallahassee, FL

  12,015,645.37   

Residence Inn-Knoxville, TN

  10,795,306.39   

Courtyard-Asheville, NC

  13,517,601.04   

Residence Inn-Chattanooga, TN

  14,550,195.57   

Courtyard-Athens, GA

  10,701,434.16   

Residence Inn-Savannah, GA

  10,325,945.24   

Hampton Inn-Boca Raton, FL

  18,211,212.52   

Hampton Inn & Suites-Palm Beach (Boynton Beach), FL

  33,606,258.15   

Hampton Inn-Ft. Lauderdale (Deerfield Beach), FL

  18,586,701.43   

Hampton Inn-Palm Beach Gardens, FL

  23,468,057.37   

Hampton Inn-West Palm Beach, FL

  19,431,551.50   

Residence Inn-Macon, GA

  10,607,561.93   

Courtyard-Knoxville, TN

  15,113,428.94   

Courtyard-Mobile, AL

  10,513,689.70   

Courtyard-Bowling Green, KY

  12,578,878.75   

Courtyard-Jacksonville, FL

  12,672,750.98   

Residence Inn-Sarasota, FL

  11,076,923.08   

Courtyard-Sarasota, FL

  11,264,667.54   

Residence Inn-Ft Myers, FL

  12,109,517.60   

Hampton Inn & Suites-Nashville (Franklin), TN

  20,933,507.17   

Hampton Inn-Grand Rapids, MI

  8,448,500.65   

SpringHill Suites-Grand Rapids, MI

  8,166,883.96   

Hampton Inn-Boston, MA

  12,203,389.83   

Homewood Suites-Boston, MA

  7,040,417.21   

Courtyard-Orlando, FL

  14,174,706.65   

Residence Inn-Tampa (North I-75), FL

  13,423,728.81   

Residence Inn-Mobile, AL

  11,170,795.31   

Embassy Suites-Orlando, FL

  32,292,046.94   

Fairfield Inn & Suites-Atlanta, GA

  16,427,640.16   

SpringHill Suites-Houston, TX

  11,640,156.45   

SpringHill Suites-San Antonio, TX

  15,113,428.94   

Courtyard-Lexington, KY

  13,893,089.96   

Courtyard-Louisville, KY

  24,688,396.35   

SpringHill Suites-Lexington, KY

  15,864,406.78   

Hilton Garden Inn-Austin, TX

  17,835,723.60   

SpringHill Suites-Austin, TX

  12,203,389.83   

Residence Inn-Lexington, KY

  16,146,023.47   

Courtyard-Chicago, IL

  23,374,185.14   

 

2



--------------------------------------------------------------------------------

Residence Inn-San Diego, CA

  22,623,207.30   

SpringHill Suites-San Diego, CA

  30,602,346.81   

Residence Inn-Los Angeles, CA

  45,809,647.98   

Courtyard-Dallas, TX

  24,876,140.81   

Fairfield Inn & Suites-Dallas, TX

  15,958,279.01   

 

3



--------------------------------------------------------------------------------

Schedule F

Deferred Maintenance Conditions and Allocated Deferred Maintenance Amounts

[See Attached]

 

1



--------------------------------------------------------------------------------

Schedule G

Organizational Chart

[See Attached]

 

1



--------------------------------------------------------------------------------

Schedule H

Franchise Agreements*

 

Property Name

 

City

 

Franchise Agreement

Title

 

Franchisor

 

Franchisee

 

Date

AmeriSuites   Flagstaff, AZ   Franchise Agreement   AmeriSuites Franchising,
Inc.   ENN Leasing Company V, L.L.C.   1-Jan-02 AmeriSuites   Forest Park, OH  
Franchise Agreement   AmeriSuites Franchising, Inc.   ENN Leasing Company V,
L.L.C.   1-Jan-02 AmeriSuites   Miami (Kendall), FL   Franchise Agreement  
AmeriSuites Franchising, Inc.   ENN Leasing Company, Inc.   1-Jan-02 Comfort  
Rutland, VT   Franchise Agreement   Choice Hotels International, Inc.   ENN
Leasing Company III, L.L.C.   25-Oct-07 Courtyard   Asheville, NC   Relicensing
Franchise Agreement   Marriot International, Inc.   ENN Asheville, L.L.C.  
25-Oct-07 Courtyard   Athens, GA   Relicensing Franchise Agreement   Marriot
International, Inc.   ENN Athens 2, L.L.C.   25-Oct-07 Courtyard   Bowling
Green, KY   Relicensing Franchise Agreement   Marriot International, Inc.   ENN
Leasing Company, Inc.   25-Oct-07 Courtyard   Chicago (Elmhurst), IL  
Relicensing Franchise Agreement   Marriot International, Inc.   ENN Elmhurst,
L.L.C.   25-Oct-07 Courtyard   Dallas, TX   Relicensing Franchise Agreement  
Marriot International, Inc.   ENN Market C Dallas, L.L.C.   25-Oct-07 Courtyard
  Gainesville, FL   Relicensing Franchise Agreement   Marriot International,
Inc.   ENN Gainesville, L.L.C.   25-Oct-07 Courtyard   Jacksonville, FL  
Relicensing Franchise Agreement   Marriot International, Inc.   ENN
Jacksonville, L.L.C.   25-Oct-07 Courtyard   Knoxville, TN   Relicensing
Franchise Agreement   Marriot International, Inc.   ENN Knoxville 4, L.L.C.  
25-Oct-07 Courtyard   Lexington, KY   Relicensing Franchise Agreement   Marriot
International, Inc.   ENN Leasing Company, Inc.   25-Oct-07 Courtyard  
Louisville, KY   Relicensing Franchise Agreement   Marriot International, Inc.  
ENN Leasing Company, Inc.   25-Oct-07 Courtyard   Mobile, AL   Relicensing
Franchise Agreement   Marriot International, Inc.   ENN Mobile, L.L.C.  
25-Oct-07 Courtyard   Orlando, FL   Relicensing Franchise Agreement   Marriot
International, Inc.   ENN Maitland, L.L.C.   25-Oct-07

 

1



--------------------------------------------------------------------------------

Courtyard Sarasota, FL Relicensing Franchise Agreement Marriot International,
Inc. ENN Sarasota, L.L.C. 25-Oct-07 Courtyard Tallahassee, FL Relicensing
Franchise Agreement Marriot International, Inc. ENN Leasing Company 25-Oct-07
Embassy Orlando, FL Amended and Restated Franchise License Agreement Promus
Hotels, Inc. ENN Leasing Company, Inc. 25-Oct-07 Fairfield Atlanta, GA
Relicensing Franchise Agreement Marriot International, Inc. ENN Leasing Company,
Inc. 25-Oct-07 Fairfield Dallas, TX Relicensing Franchise Agreement Marriot
International, Inc. ENN Market F Dallas, L.L.C. 25-Oct-07 Hampton Albany, NY
Amended and Restated Franchise License Agreement Promus Hotels, Inc. ENN Leasing
Company IV, L.L.C. 25-Oct-07 Hampton Baltimore (Glen Burnie), MD Amended and
Restated Franchise License Agreement Promus Hotels, Inc. ENN Leasing Company IV,
L.L.C. 25-Oct-07 Hampton Beckley, WV Amended and Restated Franchise License
Agreement Promus Hotels, Inc. ENN Leasing Company III, L.L.C. 25-Oct-07 Hampton
Boca Raton, FL Amended and Restated Franchise License Agreement Promus Hotels,
Inc. ENN Leasing Company, Inc. 25-Oct-07 Hampton Boston (Peabody), MA Amended
and Restated Franchise License Agreement Promus Hotels, Inc. ENN Leasing Company
II, L.L.C. 25-Oct-07 Hampton Boynton Beach, FL Amended and Restated Franchise
License Agreement Promus Hotels, Inc. ENN Leasing Company, Inc. 25-Oct-07
Hampton Charleston, SC Amended and Restated Franchise License Agreement Promus
Hotels, Inc. ENN Leasing Company III, L.L.C. 25-Oct-07 Hampton Chattanooga, TN
Amended and Restated Franchise License Agreement Promus Hotels, Inc. ENN TN IV,
L.L.C. 25-Oct-07 Hampton Colorado Springs, CO Amended and Restated Franchise
License Agreement Promus Hotels, Inc. ENN Leasing Company IV, L.L.C. 25-Oct-07
Hampton Columbus (Dublin), OH Amended and Restated Franchise License Agreement
Promus Hotels, Inc. ENN Leasing Company III, L.L.C. 25-Oct-07 Hampton Columbus,
GA Amended and Restated Franchise License Agreement Promus Hotels, Inc. ENN
Leasing Company I, L.L.C. 25-Oct-07 Hampton Dallas (Addison), TX Amended and
Restated Franchise License Agreement Promus Hotels, Inc. ENN Leasing Company,
Inc. 25-Oct-07 Hampton Deerfield Beach, FL Amended and Restated Franchise
License Agreement Promus Hotels, Inc. ENN Leasing Company, Inc. 25-Oct-07

 

2



--------------------------------------------------------------------------------

Hampton Detroit (Madison Heights), MI Amended and Restated Franchise License
Agreement Promus Hotels, Inc. ENN Leasing Company III, L.L.C. 25-Oct-07 Hampton
Detroit (Northville), MI Amended and Restated Franchise License Agreement Promus
Hotels, Inc. ENN Leasing Company II, L.L.C. 25-Oct-07 Hampton Fayetteville, NC
Amended and Restated Franchise License Agreement Promus Hotels, Inc. ENN Leasing
Company I, L.L.C. 25-Oct-07 Hampton Gastonia, NC Amended and Restated Franchise
License Agreement Promus Hotels, Inc. ENN Leasing Company I, L.L.C. 25-Oct-07
Hampton Grand Rapids, MI Amended and Restated Franchise License Agreement Promus
Hotels, Inc. ENN Leasing Company, Inc. 25-Oct-07 Hampton Gurnee, IL Amended and
Restated Franchise License Agreement Promus Hotels, Inc. ENN Leasing Company I,
L.L.C. 25-Oct-07 Hampton Kansas City (Overland Park), KS Amended and Restated
Franchise License Agreement Promus Hotels, Inc. ENN Leasing Company II, L.L.C.
25-Oct-07 Hampton Kansas City, MO Amended and Restated Franchise License
Agreement Promus Hotels, Inc. ENN Leasing Company II, L.L.C. 25-Oct-07 Hampton
Memphis, TN Amended and Restated Franchise License Agreement Promus Hotels, Inc.
ENN TN II, L.L.C. 25-Oct-07 Hampton Morgantown, WV Amended and Restated
Franchise License Agreement Promus Hotels, Inc. ENN Leasing Company II, L.L.C.
25-Oct-07 Hampton Nashville (Briley), TN Amended and Restated Franchise License
Agreement Promus Hotels, Inc. ENN TN, L.L.C. 25-Oct-07 Hampton Nashville
(Franklin), TN Amended and Restated Franchise License Agreement Promus Hotels,
Inc. ENN Leasing Company 25-Oct-07 Hampton Norfolk, VA Amended and Restated
Franchise License Agreement Promus Hotels, Inc. ENN Leasing Company IV, L.L.C.
25-Oct-07 Hampton Palm Beach Gardens, FL Amended and Restated Franchise License
Agreement Promus Hotels, Inc. ENN Leasing Company, Inc. 25-Oct-07 Hampton
Pickwick Dam, TN Amended and Restated Franchise License Agreement Promus Hotels,
Inc. ENN TN, L.L.C. 25-Oct-07 Hampton Scranton, PA Amended and Restated
Franchise License Agreement Promus Hotels, Inc. ENN Leasing Company IV, L.L.C.
25-Oct-07 Hampton St. Louis (Maryland Heights), MO Amended and Restated
Franchise License Agreement Promus Hotels, Inc. ENN Leasing Company IV, L.L.C.
25-Oct-07

 

3



--------------------------------------------------------------------------------

Hampton State College, PA Amended and Restated Franchise License Agreement
Promus Hotels, Inc. ENN Leasing Company III, L.L.C. 25-Oct-07 Hampton West
Columbia, SC Amended and Restated Franchise License Agreement Promus Hotels,
Inc. ENN Leasing Company, Inc.

25-Oct-07

Hampton West Palm Beach, FL Amended and Restated Franchise License Agreement
Promus Hotels, Inc. ENN Leasing Company, Inc. 25-Oct-07 Hampton Westlake, OH
Amended and Restated Franchise License Agreement Promus Hotels, Inc. ENN Leasing
Company I, L.L.C. 25-Oct-07 Hampton Inn Birmingham (Mountain Brook), AL Amended
and Restated Franchise License Agreement Promus Hotels, Inc. ENN Leasing Company
III, L.L.C. 25-Oct-07 Hilton Austin (Round Rock), TX Amended and Restated
Franchise License Agreement Hilton Inns, Inc. ENN Leasing Company, Inc.
25-Oct-07 Holiday Bluefield, WV Change of Ownership License Agreement Holiday
Inn Franchising, Inc. ENN Leasing Company, Inc. 1-Jan-01 Holiday Charleston (Mt.
Pleasant), SC Hotel Relicensing License Agreement Holiday Hospitality
Franchising, Inc. ENN Leasing Company I, L.L.C. 25-Oct-07 Homewood Boston
(Peabody), MA Amended and Restated Franchise License Agreement Promus Hotels,
Inc. ENN Leasing Company, Inc. 25-Oct-07 Homewood Chicago, IL Amended and
Restated Franchise License Agreement Promus Hotels, Inc. ENN Leasing Company,
Inc. 25-Oct-07 Homewood Cincinnati (Sharonville), OH Amended and Restated
Franchise License Agreement Promus Hotels, Inc. ENN Leasing Company II, L.L.C.
25-Oct-07 Homewood Memphis (Germantown), TN Amended and Restated Franchise
License Agreement Promus Hotels, Inc. ENN TN V, L.L.C. 25-Oct-07 Homewood
Phoenix, AZ Amended and Restated Franchise License Agreement Promus Hotels, Inc.
ENN Leasing Company II, L.L.C. 25-Oct-07 Homewood San Antonio, TX Amended and
Restated Franchise License Agreement Promus Hotels, Inc. ENN Leasing Company II,
L.L.C. 25-Oct-07 Homewood Windsor Locks, CT Amended and Restated Franchise
License Agreement Promus Hotels, Inc. ENN Leasing Company III, L.L.C. 25-Oct-07
Hyatt Place Albuquerque, NM Franchise Agreement AmeriSuites Franchising, Inc.
ENN Leasing Company V, L.L.C. 1-Jan-02 Hyatt Place Baltimore (Linthicum
Heights), MD Franchise Agreement AmeriSuites Franchising, Inc. ENN Leasing
Company V, L.L.C. 1-Jan-02

 

4



--------------------------------------------------------------------------------

Hyatt Place Baton Rouge, LA Franchise Agreement AmeriSuites Franchising, Inc.
ENN Leasing Company, Inc. 1-Jan-02 Hyatt Place Birmingham, AL Franchise
Agreement AmeriSuites Franchising, Inc. ENN Leasing Company V, L.L.C. 1-Jan-02
Hyatt Place Blue Ash, OH Franchise Agreement AmeriSuites Franchising, Inc. ENN
Leasing Company, Inc. 1-Jan-02 Hyatt Place Columbus, OH Franchise Agreement
AmeriSuites Franchising, Inc. ENN Leasing Company II, L.L.C. 1-Jan-02 Hyatt
Place Indianapolis, IN Franchise Agreement AmeriSuites Franchising, Inc. ENN
Leasing Company II, L.L.C. 1-Jan-02 Hyatt Place Kansas City (Overland Park), KS
Franchise Agreement AmeriSuites Franchising, Inc. ENN Leasing Company II, L.L.C.
1-Jan-02 Hyatt Place Las Vegas, NV Franchise Agreement AmeriSuites Franchising,
Inc. ENN Leasing Company, Inc. 1-Jan-02 Hyatt Place Memphis, TN AmeriSuites
Franchise Agreement AmeriSuites Franchising, Inc. ENN Leasing Company II, L.L.C.
1-Jan-02 Hyatt Place Miami (Airport), FL Franchise Agreement AmeriSuites
Franchising, Inc. ENN Leasing Company, Inc. 1-Jan-02 Hyatt Place Minneapolis
(Bloomington), MN Franchise Agreement AmeriSuites Franchising, Inc. ENN Leasing
Company, Inc. 1-Jan-02 Hyatt Place Nashville (Franklin), TN AmeriSuites
Franchise Agreement AmeriSuites Franchising, Inc. ENN Leasing Company, Inc.
1-Jan-02 Hyatt Place Richmond (Glen Allen), VA Franchise Agreement AmeriSuites
Franchising, Inc. ENN Leasing Company II, L.L.C. 1-Jan-02 Hyatt Place Tampa, FL
Franchise Agreement AmeriSuites Franchising, Inc. ENN Leasing Company V, L.L.C.
1-Jan-02 Residence Boise, ID Relicensing Franchise Agreement Marriot
International, Inc. ENN Boise, L.L.C. 25-Oct-07 Residence Burlington, VT
Relicensing Franchise Agreement Marriot International, Inc. ENN Burlington,
L.L.C. 25-Oct-07 Residence Chattanooga, TN Relicensing Franchise Agreement
Marriot International, Inc. ENN Chattanooga, L.L.C. 25-Oct-07 Residence Colorado
Springs, CO Relicensing Franchise Agreement Marriot International, Inc. ENN
Leasing Company, Inc. 25-Oct-07 Residence Ft. Myers, FL Relicensing Franchise
Agreement Marriot International, Inc. ENN Fort Myers, L.L.C. 25-Oct-07

 

5



--------------------------------------------------------------------------------

Residence Knoxville, TN Relicensing Franchise Agreement Marriot International,
Inc. ENN Knoxville, L.L.C. 25-Oct-07 Residence Lexington, KY Relicensing
Franchise Agreement Marriot International, Inc. ENN Lexington 2, L.L.C.
25-Oct-07 Residence Los Angeles (El Segundo), CA Relicensing Franchise Agreement
Marriot International, Inc. ENN El Segundo, L.L.C. 25-Oct-07 Residence Macon, GA
Relicensing Franchise Agreement Marriot International, Inc. ENN Macon, L.L.C.
25-Oct-07 Residence Minneapolis (Eagan), MN Relicensing Franchise Agreement
Marriot International, Inc. ENN Leasing Company II, L.L.C. 25-Oct-07 Residence
Mobile, AL Relicensing Franchise Agreement Marriot International, Inc. ENN
Mobile 2, L.L.C. 25-Oct-07 Residence Oklahoma City, OK Relicensing Franchise
Agreement Marriot International, Inc. ENN Leasing Company IV, L.L.C. 25-Oct-07
Residence Omaha, NE Relicensing Franchise Agreement Marriot International, Inc.
ENN Leasing Company I, L.L.C. 25-Oct-07 Residence Portland, OR Relicensing
Franchise Agreement Marriot International, Inc. ENN Leasing Company II, L.L.C.
25-Oct-07 Residence Princeton, NJ Relicensing Franchise Agreement Marriot
International, Inc. ENN Leasing Company II, L.L.C. 25-Oct-07 Residence San
Diego, CA Relicensing Franchise Agreement Marriot International, Inc. ENN San
Diego R, L.L.C. 25-Oct-07 Residence Sarasota, FL Relicensing Franchise Agreement
Marriot International, Inc. ENN Sarasota 2, L.L.C. 25-Oct-07 Residence Savannah,
GA Relicensing Franchise Agreement Marriot International, Inc. ENN Savannah,
L.L.C. 25-Oct-07 Residence Somers Point, NJ Relicensing Franchise Agreement
Marriot International, Inc. ENN Leasing Company V, L.L.C. 25-Oct-07 Residence
Tallahassee, FL Relicensing Franchise Agreement Marriot International, Inc. ENN
Tallahassee, L.L.C. 25-Oct-07 Residence Tampa (North I-75), FL Relicensing
Franchise Agreement Marriot International, Inc. ENN Tampa 2, L.L.C. 25-Oct-07
Residence Tampa (Sabal Park), FL Relicensing Franchise Agreement Marriot
International, Inc. ENN Tampa, L.L.C. 25-Oct-07 Residence Tinton Falls, NJ
Relicensing Franchise Agreement Marriot International, Inc. ENN Leasing Company
II, L.L.C. 25-Oct-07 Residence Tucson, AZ Relicensing Franchise Agreement
Marriot International, Inc. ENN Leasing Company II, L.L.C. 25-Oct-07

 

6



--------------------------------------------------------------------------------

SpringHill Austin (Round Rock), TX Relicensing Franchise Agreement Marriot
International, Inc. ENN Leasing Company, Inc. 25-Oct-07 SpringHill Grand Rapids,
MI Relicensing Franchise Agreement Marriot International, Inc. ENN Grand Rapids,
L.L.C. 25-Oct-07 SpringHill Houston, TX Relicensing Franchise Agreement Marriot
International, Inc. ENN Houston 2, L.L.C. 25-Oct-07 SpringHill Lexington, KY
Relicensing Franchise Agreement Marriot International, Inc. ENN Lexington,
L.L.C. 25-Oct-07 SpringHill San Antonio, TX Relicensing Franchise Agreement
Marriot International, Inc. ENN San Antonio Hotel, L.L.C. 25-Oct-07 SpringHill
San Diego, CA Relicensing Franchise Agreement Marriot International, Inc. ENN
San Diego S, L.L.C. 25-Oct-07

 

* All of the foregoing as may have been amended prior to the date in time
hereof.

 

7



--------------------------------------------------------------------------------

Schedule I

Management Agreements*

 

Property Name

 

City

 

Management

Agreement Title

 

Manager

 

Lessee

 

Date

AmeriSuites   Flagstaff, AZ   Management Agreement   Oradell Holding Corp.   ENN
Leasing Company V, L.L.C.   1-Jan-02 AmeriSuites   Forest Park, OH   Management
Agreement   Oradell Holding Corp.   ENN Leasing Company V, L.L.C.   1-Jan-02
AmeriSuites   Miami (Kendall), FL   Management Agreement   Caldwell Holding
Corp.   ENN Leasing Company, Inc.   1-Jan-02 Comfort   Rutland, VT   Master
Management Agreement   Crossroads Hospitality Company, L.L.C.   ENN Leasing
Company III, L.L.C.   1-Jan-01 Courtyard   Asheville, NC   Management Agreement
  McKibbon Hotel Management, Inc.   ENN Asheville, L.L.C.   28-May-04 Courtyard
  Athens, GA   Management Agreement   McKibbon Hotel Management, Inc.   ENN
Athens, L.L.C.   3-Aug-06 Courtyard   Bowling Green, KY   Management Agreement  
Gateway Lodging Co., Inc.   ENN Leasing Company, Inc.   29-Apr-05 Courtyard  
Chicago (Elmhurst), IL   Management Agreement   First Hospitality Group, Inc.  
ENN Elmhurst, L.L.C.   21-May-07 Courtyard   Dallas, TX   Management Agreement  
Andrus Hotel Management, LLC   ENN Market C Dallas, L.L.C.   29-Aug-07 Courtyard
  Gainesville, FL   Management Agreement   McKibbon Hotel Management, Inc.   ENN
Gainesville, L.L.C.   29-Apr-04 Courtyard   Jacksonville, FL   Management
Agreement   Mississippi Management, Inc.   ENN Jacksonville, L.L.C.   2-May-05
Courtyard   Knoxville, TN   Management Agreement   McKibbon Hotel Management,
Inc.   ENN Knoxville 2, L.L.C.   20-Dec-04 Courtyard   Lexington, KY  
Management Agreement   Musselman Hotels, L.L.C.   ENN Leasing Company, Inc.  
7-Dec-06 Courtyard   Louisville, KY   Management Agreement   Musselman Hotels,
L.L.C.   ENN Leasing Company, Inc.   13-Dec-06 Courtyard   Mobile, AL  
Management Agreement   McKibbon Hotel Management, Inc.   ENN Mobile, L.L.C.  
20-Dec-04 Courtyard   Orlando, FL   Management Agreement   McKibbon Hotel
Management, Inc.   ENN Maitland, L.L.C.   16-Feb-06

 

8



--------------------------------------------------------------------------------

Courtyard Sarasota, FL Management Agreement McKibbon Hotel Management, Inc. ENN
Sarasota, L.L.C. 15-Jun-05 Courtyard Tallahassee, FL Management Agreement
McKibbon Hotel Management, Inc. ENN Leasing Company, Inc. 16-Jun-04 Embassy
Orlando, FL Management Agreement Mississippi Management, Inc. ENN Leasing
Company, Inc. 22-Jun-06 Fairfield Atlanta, GA Management Agreement Gateway
Lodging Co., Inc. ENN Leasing Company, Inc. 3-Aug-06 Fairfield Dallas, TX
Management Agreement Andrus Hotel Management, LLC ENN Market F Dallas, L.L.C.
29-Aug-07 Hampton Albany, NY Master Management Agreement Crossroads Hospitality
Company, L.L.C. ENN Leasing Company IV, L.L.C. 1-Jan-01 Hampton Baltimore (Glen
Burnie), MD Master Management Agreement Intergral Hospitality Solutions, LLC ENN
Leasing Company IV, Inc. 1-Jan-07 Hampton Beckley, WV Master Management
Agreement Crossroads Hospitality Company, L.L.C. ENN Leasing Company IV, L.L.C.
1-Jan-01 Hampton Boca Raton, FL Management Agreement Green Park Management, LLC
ENN Leasing Company, Inc. 21-Oct-04 Hampton Boston (Peabody), MA Management
Agreement Paramount Management Associates, LLC ENN Leasing Company, Inc.
30-Sep-05 Hampton Boynton Beach, FL Management Agreement Green Park Management,
LLC ENN Leasing Company, Inc. 21-Oct-04 Hampton Charleston, SC Master Management
Agreement Crossroads Hospitality Company, L.L.C. ENN Leasing Company III, L.L.C.
1-Jan-01 Hampton Chattanooga, TN Management Agreement Promus Hotels, Inc. ENN TN
IV, L.L.C. 1-Jan-01 Hampton Colorado Springs, CO Master Management Agreement
Crossroads Hospitality Company, L.L.C. ENN Leasing Company, Inc. 1-Jan-01
Hampton Columbus (Dublin), OH Master Management Agreement Crossroads Hospitality
Company, L.L.C. ENN Leasing Company III, L.L.C. 1-Jan-01 Hampton Columbus, GA
Master Management Agreement Crossroads Hospitality Company, L.L.C. ENN Leasing
Company I, L.L.C. 1-Jan-01 Hampton Dallas (Addison), TX Management Agreement
Promus Hotels, Inc. ENN Leasing Company, Inc. 1-Jan-01 Hampton Deerfield Beach,
FL Management Agreement Green Park Management, L.L.C. ENN Leasing Company, Inc.
21-Oct-04

 

9



--------------------------------------------------------------------------------

Hampton Detroit (Madison Heights), MI Master Management Agreement Crossroads
Hospitality Company, L.L.C. ENN Leasing Company III, L.L.C. 1-Jan-01 Hampton
Detroit (Northville), MI Management Agreement Promus Hotels, Inc. ENN Leasing
Company II, L.L.C. 1-Jun-06 Hampton Fayetteville, NC Master Management Agreement
Crossroads Hospitality Company, L.L.C. ENN Leasing Company I, L.L.C. 1-Jan-01
Hampton Gastonia, NC Master Management Agreement Crossroads Hospitality Company,
L.L.C. ENN Leasing Company I, L.L.C. 1-Jan-01 Hampton Grand Rapids, MI
Management Agreement Hospitality Specialists, Inc. ENN Leasing Company, Inc.
2-Sep-05 Hampton Gurnee, IL Management Agreement Promus Hotels, Inc. ENN Leasing
Company II, L.L.C. 1-Jan-01 Hampton Kansas City (Overland Park), KS Master
Management Agreement Crossroads Hospitality Company, L.L.C. ENN Leasing Company
II, L.L.C. 1-Jan-01 Hampton Kansas City, MO Master Management Agreement
Crossroads Hospitality Company, L.L.C. ENN Leasing Company II, L.L.C. 1-Jan-01
Hampton Memphis, TN Management Agreement Promus Hotels, Inc. ENN TN II, L.L.C.
1-Jan-01 Hampton Morgantown, WV Master Management Agreement Crossroads
Hospitality Company, L.L.C. ENN Leasing Company II, L.L.C. 1-Jan-01 Hampton
Nashville (Briley), TN Master Management Agreement Promus Hotels, Inc. ENN TN,
L.L.C. 1-Jan-01 Hampton Nashville (Franklin), TN Management Agreement MH
Partners, LLC ENN Leasing Company, Inc. 1-Jul-05 Hampton Norfolk, VA Master
Management Agreement Crossroads Hospitality Company, L.L.C. ENN Leasing Company
IV, L.L.C. 1-Jan-01 Hampton Palm Beach Gardens, FL Management Agreement Green
Park Management, LLC ENN Leasing Company, Inc. 21-Oct-04 Hampton Pickwick Dam,
TN Management Agreement Promus Hotels, Inc. ENN TN, L.L.C. 1-Jan-01 Hampton
Scranton, PA Master Management Agreement Crossroads Hospitality Company, L.L.C.
ENN Leasing Company IV, L.L.C. 1-Jan-01 Hampton St. Louis (Maryland Heights), MO
Master Management Agreement Crossroads Hospitality Company, L.L.C. ENN Leasing
Company IV, L.L.C. 1-Jan-01 Hampton State College, PA Master Management
Agreement Crossroads Hospitality Company, L.L.C. ENN Leasing Company III, L.L.C.
1-Jan-01

 

10



--------------------------------------------------------------------------------

Hampton West Columbia, SC Master Management Agreement Crossroads Hospitality
Company, L.L.C. ENN Leasing Company, Inc. 1-Jan-01 Hampton West Palm Beach, FL
Management Agreement Green Park Management, LLC ENN Leasing Company, Inc.
21-Oct-04 Hampton Westlake, OH Master Management Agreement Crossroads
Hospitality Company, L.L.C. ENN Leasing Company I, L.L.C. 1-Jan-01 Hampton Inn
Birmingham (Mountain Brook), AL Management Agreement Promus Hotels, Inc. ENN
Leasing Company III, L.L.C. 1-Jan-01 Hilton Austin (Round Rock), TX Management
Agreement Gateway Lodging Co., Inc. ENN Leasing Company, Inc. 1-Mar-07 Holiday
Bluefield, WV Master Management Agreement Crossroads Hospitality Company, L.L.C.
ENN Leasing Company, Inc. 1-Jan-01 Holiday Charleston (Mt. Pleasant), SC
Management Agreement Wright Hospitality Management, LLC ENN Leasing Company I,
Inc. 4-Mar-03 Homewood Boston (Peabody), MA Management Agreement Paramount
Management Associates, LLC ENN Leasing Company, Inc. 30-Sep-05 Homewood Chicago,
IL Management Agreement First Hospitality Group, Inc. ENN Leasing Company, Inc.
1-May-06 Homewood Cincinnati (Sharonville), OH Master Management Agreement
Crossroads Hospitality Company, L.L.C. ENN Leasing Company II, L.L.C. 1-Jan-01
Homewood Memphis (Germantown), TN Management Agreement Promus Hotels, Inc. ENN
TN V, L.L.C. 1-Jan-01 Homewood Phoenix, AZ Management Agreement Promus Hotels,
Inc. ENN Leasing Company II, L.L.C. 5-Nov-06 Homewood San Antonio, TX Management
Agreement Promus Hotels, Inc. ENN Leasing Company II, L.L.C. 1-Sep-06 Homewood
Windsor Locks, CT Management Agreement Promus Hotels, Inc. ENN Leasing Company
III, L.L.C. 1-Jun-06 Hyatt Place Albuquerque, NM Management Agreement Oradell
Holding Corp. ENN Leasing Company V, L.L.C. 1-Jan-02 Hyatt Place Baltimore
(Linthicum Heights), MD Management Agreement Oradell Holding Corp. ENN Leasing
Company V, L.L.C. 1-Jan-02 Hyatt Place Baton Rouge, LA Management Agreement
Caldwell Holding Corp. ENN Leasing Company, Inc. 1-Jan-02 Hyatt Place
Birmingham, AL Management Agreement Oradell Holding Corp. ENN Leasing Company V,
L.L.C. 1-Jan-02

 

11



--------------------------------------------------------------------------------

Hyatt Place Blue Ash, OH Management Agreement Caldwell Holding Corp. ENN Leasing
Company, Inc. 1-Jan-02 Hyatt Place Columbus, OH Management Agreement Wayne
Holding Corp. ENN Leasing Company II, L.L.C. 1-Jan-02 Hyatt Place Indianapolis,
IN Management Agreement Wayne Holding Corp. ENN Leasing Company II, L.L.C.
1-Jan-02 Hyatt Place Kansas City (Overland Park), KS Management Agreement Wayne
Holding Corp. ENN Leasing Company II, L.L.C. 1-Jan-02 Hyatt Place Las Vegas, NV
Management Agreement Caldwell Holding Corp. ENN Leasing Company, Inc. 1-Jan-02
Hyatt Place Memphis, TN Management Agreement Wayne Holding Corp. ENN Leasing
Company II, L.L.C. 14-May-03 Hyatt Place Miami (Airport), FL Management
Agreement Caldwell Holding Corp. ENN Leasing Company, Inc. 1-Jan-02 Hyatt Place
Minneapolis (Bloomington), MN Management Agreement Caldwell Holding Corp. ENN
Leasing Company, Inc. 1-Jan-02 Hyatt Place Nashville (Franklin), TN Management
Agreement Caldwell Corp. ENN Leasing Company, Inc. 1-Jan-02 Hyatt Place Richmond
(Glen Allen), VA Management Agreement Wayne Holding Corp. ENN Leasing Company
II, L.L.C. 1-Jan-02 Hyatt Place Tampa, FL Management Agreement Oradell Holding
Corp. ENN Leasing Company V, L.L.C. 1-Jan-02 Residence Boise, ID Master
Management Agreement Crossroads Hospitality Company, L.L.C. ENN Leasing Company
I, L.L.C. 1-Jan-01 Residence Burlington, VT Management Agreement Innkeepers
Hospitality Management, Inc. ENN Leasing Company, Inc. 1-Mar-04 Residence
Chattanooga, TN Management Agreement McKibbon Hotel Management, Inc. ENN
Chattanooga, L.L.C. 28-May-04 Residence Colorado Springs, CO Master Management
Agreement Crossroads Hospitality Company, L.L.C. ENN Leasing Company, Inc.
1-Jan-01 Residence Ft. Myers, FL Management Agreement McKibbon Hotel Management,
Inc. ENN Fort Myers, L.L.C. 16-Jun-05 Residence Knoxville, TN First Amended and
Restated Management Agreement McKibbon Hotel Management, Inc. ENN Knoxville,
L.L.C. 30-Jul-04

 

12



--------------------------------------------------------------------------------

Residence Lexington, KY Management Agreement Musselman Hotels, L.L.C. ENN
Lexington 2, L.L.C. 29-Jun-07 Residence Los Angeles (El Segundo), CA Management
Agreement Huntingdon Pacific Hotels, LLC ENN El Segundo, L.L.C. 4-Oct-07
Residence Macon, GA Management Agreement McKibbon Hotel Management, Inc. ENN
Macon, L.L.C. 6-Dec-04 Residence Minneapolis (Eagan), MN Master Management
Agreement Crossroads Hospitality Company, L.L.C. ENN Leasing Company II, L.L.C.
1-Jan-01 Residence Mobile, AL Management Agreement McKibbon Hotel Management,
Inc. ENN Mobile 2, L.L.C. 24-Apr-06 Residence Oklahoma City, OK Master
Management Agreement Crossroads Hospitality Company, L.L.C. ENN Leasing Company
IV, L.L.C. 1-Jan-01 Residence Omaha, NE Management Agreement Crossroads
Hospitality Company, L.L.C. ENN Leasing Company I, L.L.C. 1-Jan-01 Residence
Portland, OR Master Management Agreement Crossroads Hospitality Company, L.L.C.
ENN Leasing Company II, L.L.C. 1-Jan-01 Residence Princeton, NJ Management
Agreement Innkeepers Hospitality Management, Inc. ENN Leasing Company II, L.L.C.
1-Mar-04 Residence San Diego, CA Management Agreement Huntingdon Pacific Hotels,
LLC ENN San Diego S, L.L.C. 11-Sep-07 Residence Sarasota, FL Management
Agreement McKibbon Hotel Management, Inc. ENN Sarasota 2, L.L.C. 13-Jun-05
Residence Savannah, GA Management Agreement McKibbon Hotel Management, Inc. ENN
Savannah, L.L.C. 29-Jun-04 Residence Somers Point, NJ Management Agreement
Island Hospitality, Inc. ENN Leasing Company V, L.L.C. 4-Mar-03 Residence
Tallahassee, FL Management Agreement McKibbon Hotel Management, Inc. ENN
Tallahassee, L.L.C. 30-Apr-04 Residence Tampa (North I-75), FL Management
Agreement McKibbon Hotel Management, Inc. ENN Tampa 2, L.L.C. 16-Feb-06
Residence Tampa (Sabal Park), FL Management Agreement McKibbon Hotel Management,
Inc. ENN Tampa, L.L.C. 25-Mar-04 Residence Tinton Falls, NJ Management Agreement
Innkeepers Hospitality Management, Inc. ENN Leasing Company II, L.L.C. 1-Mar-04
Residence Tucson, AZ Master Management Agreement Crossroads Hospitality Company,
L.L.C. ENN Leasing Company II, L.L.C. 31-Dec-06 SpringHill Austin (Round Rock),
TX Management Agreement Gateway Lodging Co., Inc. ENN Leasing Company, Inc.
1-Mar-07

 

13



--------------------------------------------------------------------------------

SpringHill Grand Rapids, MI Management Agreement Hospitality Specialists, Inc.
ENN Leasing Company, Inc. 2-Sep-05 SpringHill Houston, TX Management Agreement
Gateway Lodging Co., Inc. ENN Leasing Company, Inc. 3-Aug-06 SpringHill
Lexington, KY Management Agreement Musselman Hotels, L.L.C. ENN Lexington 2,
L.L.C. 2007 SpringHill San Antonio, TX Management Agreement Gateway Lodging Co.,
Inc. ENN Leasing Company, Inc. 3-Aug-06 SpringHill San Diego, CA Management
Agreement Huntingdon Pacific Hotels, LLC ENN San Diego R, L.L.C. 11-Sep-07

 

* All of the foregoing as may have been amended prior to the date in time
hereof.

 

14



--------------------------------------------------------------------------------

Schedule J

[See Attached]

 

15



--------------------------------------------------------------------------------

Schedule K

[Intentionally Omitted]

 

16



--------------------------------------------------------------------------------

Schedule L

[Intentionally Omitted]



--------------------------------------------------------------------------------

Schedule M

TRS Leases*

 

Property Name

  

City

  

TRS Lessee

  

Lease Title

  

Date

AmeriSuites    Flagstaff, AZ    ENN Leasing Company V, L.L.C.    Consolidated
Lease Agreement    1-Jan-02 AmeriSuites    Forest Park, OH    ENN Leasing
Company V, L.L.C.    Consolidated Lease Agreement    1-Jan-02 AmeriSuites   
Miami (Kendall), FL    ENN Leasing Company, Inc.    Consolidated Lease Agreement
   1-Jan-02 Comfort    Rutland, VT    ENN Leasing Company III, L.L.C.   
Consolidated Lease Agreement    1-Jan-01 Courtyard    Asheville, NC    ENN
Asheville, L.L.C.    Lease Agreement    28-May-04 Courtyard    Athens, GA    ENN
Athens 2, L.L.C.    Lease Agreement    15-Jun-04 Courtyard    Bowling Green, KY
   ENN Leasing Company, Inc.    Lease Agreement    29-Apr-05 Courtyard   
Chicago (Elmhurst), IL    ENN Elmhurst, L.L.C.    Lease Agreement    21-Mar-07
Courtyard    Dallas, TX    ENN Market C Dallas, L.L.C.    Lease Agreement   
29-Aug-07 Courtyard    Gainesville, FL    ENN Gainesville, L.L.C.    Lease
Agreement    29-Apr-04 Courtyard    Jacksonville, FL    ENN Jacksonville, L.L.C.
   Lease Agreement    2-May-05 Courtyard    Knoxville, TN    ENN Knoxville 4,
L.L.C.    Lease Agreement    20-Dec-04 Courtyard    Lexington, KY    ENN Leasing
Company, Inc.    Lease Agreement    7-Dec-06 Courtyard    Louisville, KY    ENN
Leasing Company, Inc.    Lease Agreement    13-Dec-06 Courtyard    Mobile, AL   
ENN Mobile, L.L.C.    Lease Agreement    20-Dec-04 Courtyard    Orlando, FL   
ENN Maitland, L.L.C.    Lease Agreement    16-Feb-06 Courtyard    Sarasota, FL
   ENN Sarasota, L.L.C.    Lease Agreement    16-Jun-05 Courtyard   
Tallahassee, FL    ENN Leasing Company, Inc.    Lease Agreement    26-Jan-04
Embassy    Orlando, FL    ENN Leasing Company, Inc.    Lease Agreement   
22-Jun-06 Fairfield    Atlanta, GA    ENN Leasing Company, Inc.    Lease
Agreement    3-Aug-06 Fairfield    Dallas, TX    ENN Market F Dallas, L.L.C.   
Lease Agreement    29-Aug-07 Hampton    Albany, NY    ENN Leasing Company IV,
L.L.C.    Consolidated Lease Agreement    1-Jan-01 Hampton    Baltimore (Glen
Burnie), MD    ENN Leasing Company IV, L.L.C.    Lease Agreement    1-Jan-05
Hampton    Beckley, WV    ENN Leasing Company IV, L.L.C.    Consolidated Lease
Agreement    1-Jan-01 Hampton    Boca Raton, FL    ENN Leasing Company, Inc.   
Lease Agreement    21-Oct-04 Hampton    Boston (Peabody), MA    ENN Leasing
Company II, L.L.C.    Lease Agreement    30-Sep-05 Hampton    Boynton Beach, FL
   ENN Leasing Company, Inc.    Lease Agreement    21-Oct-04 Hampton   
Charleston, SC    ENN Leasing Company III, L.L.C.    Lease Agreement    1-Jan-05
Hampton    Chattanooga, TN    ENN TN IV, L.L.C.    Lease Agreement    1-Jan-05
Hampton    Colorado Springs, CO    ENN Leasing Company IV, L.L.C.   
Consolidated Lease Agreement    1-Jan-01 Hampton    Columbus (Dublin), OH    ENN
Leasing Company III, L.L.C.    Lease Agreement    1-Jan-05 Hampton    Columbus,
GA    ENN Leasing Company I, L.L.C.    Lease Agreement    1-Jan-01 Hampton   
Dallas (Addison), TX    ENN Leasing Company, Inc.    Consolidated Lease
Agreement    1-Jan-01 Hampton    Deerfield Beach, FL    ENN Leasing Company,
Inc.    Lease Agreement    21-Oct-04 Hampton    Detroit (Madison Heights), MI   
ENN Leasing Company III, L.L.C.    Consolidated Lease Agreement    1-Jan-01
Hampton    Detroit (Northville), MI    ENN Leasing Company II, L.L.C.    Lease
Agreement    1-Jan-05

 

18



--------------------------------------------------------------------------------

Hampton Fayetteville, NC ENN Leasing Company I, L.L.C. Consolidated Lease
Agreement 1-Jan-01 Hampton Gastonia, NC ENN Leasing Company I, L.L.C.
Consolidated Lease Agreement 1-Jan-01 Hampton Grand Rapids, MI ENN Leasing
Company, Inc. Lease Agreement 2-Sep-05 Hampton Gurnee, IL ENN Leasing Company I,
L.L.C. Consolidated Lease Agreement 1-Jan-01 Hampton Kansas City (Overland
Park), KS ENN Leasing Company II, L.L.C. Lease Agreement 1-Jan-05 Hampton Kansas
City, MO ENN Leasing Company II, L.L.C. Lease Agreement 1-Jan-05 Hampton
Memphis, TN ENN TN II, L.L.C. Lease Agreement 1-Jan-05 Hampton Morgantown, WV
ENN Leasing Company II, L.L.C. Amended and Restated Lease Agreement 1-Jan-05
Hampton Nashville (Briley), TN ENN TN, L.L.C. Consolidated Lease Agreement
1-Jan-02 Hampton Nashville (Franklin), TN ENN Leasing Company, Inc. Lease
Agreement 1-Jul-05 Hampton Norfolk, VA ENN Leasing Company IV, L.L.C.
Consolidated Lease Agreement 1-Jan-01 Hampton Palm Beach Gardens, FL ENN Leasing
Company, Inc. Lease Agreement 21-Oct-04 Hampton Pickwick Dam, TN ENN TN, L.L.C.
Consolidated Lease Agreement 1-Jan-01 Hampton Scranton, PA ENN Leasing Company
IV, L.L.C. Consolidated Lease Agreement 1-Jan-01 Hampton St. Louis (Maryland
Heights), MO ENN Leasing Company IV, L.L.C. Lease Agreement 1-Jan-05 Hampton
State College, PA ENN Leasing Company III, L.L.C. Lease Agreement 2-Jan-02
Hampton West Columbia, SC ENN Leasing Company, Inc. Consolidated Lease Agreement
1-Jan-01 Hampton West Palm Beach, FL ENN Leasing Company, Inc. Lease Agreement
21-Oct-04 Hampton Westlake, OH ENN Leasing Company I, L.L.C. Consolidated Lease
Agreement 1-Jan-01 Hampton Inn Birmingham (Mountain Brook), AL ENN Leasing
Company III, L.L.C. Lease Agreement 1-Jan-05 Hilton Austin (Round Rock), TX ENN
Leasing Company, Inc. Lease Agreement 1-Mar-07 Holiday Bluefield, WV ENN Leasing
Company, Inc. Consolidated Lease Agreement 1-Jan-01 Holiday Charleston (Mt.
Pleasant), SC ENN Leasing Company I, L.L.C. Consolidated Lease Agreement
1-Jan-01 Homewood Boston (Peabody), MA ENN Leasing Company, Inc. Lease Agreement
30-Sep-05 Homewood Chicago, IL ENN Leasing Company, Inc. Consolidated Lease
Agreement 1-Jan-01 Homewood Cincinnati (Sharonville), OH ENN Leasing Company II,
L.L.C. Lease Agreement 1-Jan-05 Homewood Memphis (Germantown), TN ENN TN V,
L.L.C. Consolidated Lease Agreement 1-Jan-01 Homewood Phoenix, AZ ENN Leasing
Company II, L.L.C. Consolidated Lease Agreement 1-Jan-01 Homewood San Antonio,
TX ENN Leasing Company II, L.L.C. Lease Agreement 1-Jan-05

 

19



--------------------------------------------------------------------------------

Homewood Windsor Locks, CT ENN Leasing Company III, L.L.C. Lease Agreement
1-Jan-05 Hyatt Place Albuquerque, NM ENN Leasing Company V, L.L.C. Consolidated
Lease Agreement 1-Jan-02 Hyatt Place Baltimore (Linthicum Heights), MD ENN
Leasing Company V, L.L.C. Consolidated Lease Agreement 1-Jan-02 Hyatt Place
Baton Rouge, LA ENN Leasing Company, Inc. Consolidated Lease Agreement 1-Jan-02
Hyatt Place Birmingham, AL ENN Leasing Company V, L.L.C. Consolidated Lease
Agreement 1-Jan-02 Hyatt Place Blue Ash, OH ENN Leasing Company, Inc.
Consolidated Lease Agreement 1-Jan-02 Hyatt Place Columbus, OH ENN Leasing
Company II, L.L.C. Consolidated Lease Agreement 1-Jan-02 Hyatt Place
Indianapolis, IN ENN Leasing Company II, L.L.C. Consolidated Lease Agreement
1-Jan-02 Hyatt Place Kansas City (Overland Park), KS ENN Leasing Company II,
L.L.C. Consolidated Lease Agreement 1-Jan-02 Hyatt Place Las Vegas, NV ENN
Leasing Company, Inc. Consolidated Lease Agreement 1-Jan-02 Hyatt Place Memphis,
TN ENN TN II, L.L.C. Consolidated Lease Agreement 1-Jan-02 Hyatt Place Miami
(Airport), FL ENN Leasing Company, Inc. Consolidated Lease Agreement 1-Jan-02
Hyatt Place Minneapolis (Bloomington), MN ENN Leasing Company, Inc. Consolidated
Lease Agreement 1-Jan-02 Hyatt Place Nashville (Franklin), TN ENN TN, L.L.C.
Lease Agreement 1-Jul-05 Hyatt Place Richmond (Glen Allen), VA ENN Leasing
Company II, L.L.C. Consolidated Lease Agreement 1-Jan-02 Hyatt Place Tampa, FL
ENN Leasing Company V, L.L.C. Consolidated Lease Agreement 1-Jan-02 Residence
Boise, ID ENN Boise, L.L.C. Lease Agreement 1-Jan-01 Residence Burlington, VT
ENN Burlington, L.L.C. Consolidated Lease Agreement 1-Jan-01 Residence
Chattanooga, TN ENN Chattanooga, L.L.C. Lease Agreement 28-May-04 Residence
Colorado Springs, CO ENN Leasing Company, Inc. Consolidated Lease Agreement
1-Jan-01 Residence Ft. Myers, FL ENN Fort Myers, L.L.C. Lease Agreement
16-Jun-05 Residence Knoxville, TN ENN Knoxville, L.L.C. Lease Agreement
10-May-04 Residence Lexington, KY ENN Lexington 2, L.L.C. Lease Agreement
29-Jun-07 Residence Los Angeles (El Segundo), CA EQI El Segundo, L.L.C. Lease
Agreement 4-Oct-07 Residence Macon, GA ENN Macon, L.L.C. Lease Agreement
6-Dec-04 Residence Minneapolis (Eagan), MN ENN Leasing Company II, L.L.C. Lease
Agreement 1-Jan-05 Residence Mobile, AL ENN Mobile 2, L.L.C. Lease Agreement
24-Apr-06 Residence Oklahoma City, OK ENN Leasing Company IV, L.L.C. Lease
Agreement 1-Jan-05 Residence Omaha, NE ENN Leasing Company I, L.L.C.
Consolidated Lease Agreement 1-Jan-01 Residence Portland, OR ENN Leasing Company
II, L.L.C. Lease Agreement 1-Jan-05 Residence Princeton, NJ ENN Leasing Company
II, L.L.C. Lease Agreement 1-Jan-05 Residence San Diego, CA ENN San Diego R,
L.L.C. Lease Agreement 12-Sep-07 Residence Sarasota, FL ENN Sarasota 2, L.L.C.
Lease Agreement 13-Jun-05

 

20



--------------------------------------------------------------------------------

Residence Savannah, GA ENN Savannah, L.L.C. Lease Agreement 29-Jun-04 Residence
Somers Point, NJ ENN Leasing Company V, L.L.C. Lease Agreement 1-Jan-01
Residence Tallahassee, FL ENN Tallahassee, L.L.C. Lease Agreement 29-Apr-04
Residence Tampa (North I-75), FL ENN Tampa 2, L.L.C. Lease Agreement 16-Feb-06
Residence Tampa (Sabal Park), FL ENN Tampa, L.L.C. Lease Agreement 25-Mar-04
Residence Tinton Falls, NJ ENN Leasing Company II, L.L.C. Lease Agreement
1-Jan-05 Residence Tucson, AZ ENN Leasing Company II, L.L.C. Lease Agreement
1-Jan-05 SpringHill Austin (Round Rock), TX ENN Leasing Company, Inc. Lease
Agreement 1-Mar-07 SpringHill Grand Rapids, MI ENN Grand Rapids, L.L.C. Lease
Agreement 2-Sep-05 SpringHill Houston, TX ENN Houston 2, L.L.C. Lease Agreement
3-Aug-06 SpringHill Lexington, KY ENN Lexington, L.L.C. Lease Agreement
15-Dec-06 SpringHill San Antonio, TX ENN San Antonio Hotel, L.L.C. Lease
Agreement 3-Aug-06 SpringHill San Diego, CA ENN San Diego S, L.L.C. Lease
Agreement 12-Sep-07

 

* All of the foregoing as may have been amended prior to the date in time
hereof.

 

21



--------------------------------------------------------------------------------

Schedule N

Permitted Cash Management Banks

Bank of America

Bank of New York

Citizens Bank

KeyBank, N.A.

LaSalle Bank

PNC Bank, N.A

Wachovia Bank, N.A.

Wells Fargo BankSunTrust Bank

In each case, with affiliates and successor entities.

 

22